UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811- BNY Mellon Funds Trust (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Bennett A. MacDougall, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6400 Date of fiscal year end: 08/31 Date of reporting period: 11/30/16 FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS BNY Mellon Asset Allocation Fund November 30, 2016 (Unaudited) Principal Bonds and Notes - 14.5% Amount ($) Value ($) Commercial Mortgage Pass-Through Ctfs. - .2% UBS Commercial Mortgage Trust, Ser. 2012-C1, Cl. A3, 3.40%, 5/10/45 277,345 291,041 WFRBS Commercial Mortgage Trust, Ser. 2013-C13, Cl. A4, 3.00%, 5/15/45 540,000 547,138 Consumer Discretionary - .8% 21st Century Fox America, Gtd. Notes, 6.15%, 3/1/37 265,000 310,404 Amazon.com, Sr. Unscd. Notes, 2.50%, 11/29/22 435,000 431,063 Comcast, Gtd. Notes, 3.13%, 7/15/22 610,000 622,498 eBay, Sr. Unscd. Notes, 2.60%, 7/15/22 340,000 328,680 Ford Motor Credit, Sr. Unscd. Notes, 3.22%, 1/9/22 465,000 460,790 Hyundai Capital America, Sr. Unscd. Notes, 2.40%, 10/30/18 195,000 a 195,875 Scripps Networks Interactive, Sr. Unscd. Notes, 2.80%, 6/15/20 345,000 345,415 Time Warner, Gtd. Notes, 4.00%, 1/15/22 470,000 487,821 Volkswagen International Finance, Gtd. Notes, 1.60%, 11/20/17 165,000 a 164,487 Consumer Staples - .3% Anheuser-Busch InBev Finance, Gtd. Notes, 4.90%, 2/1/46 375,000 401,829 CVS Health, Sr. Unscd. Notes, 4.88%, 7/20/35 340,000 363,913 Kroger, Sr. Unscd. Notes, 2.60%, 2/1/21 235,000 b 235,150 PepsiCo, Sr. Unscd. Notes, 4.50%, 1/15/20 375,000 403,787 Energy - .3% Apache, Sr. Unscd. Notes, 3.25%, 4/15/22 265,000 266,573 BP Capital Markets, Gtd. Notes, 4.75%, 3/10/19 255,000 270,455 Enterprise Products Operating, Gtd. Notes, 2.55%, 10/15/19 200,000 201,967 Exxon Mobil, Sr. Unscd. Notes, 1.71%, 3/1/19 280,000 279,695 Spectra Energy Partners, Sr. Unscd. Notes, 3.50%, 3/15/25 195,000 189,213 Financials - 2.4% Aercap Ireland Capital, Gtd. Notes, 4.50%, 5/15/21 340,000 351,475 Bank of America, Sr. Unscd. Notes, Ser. L, 2.60%, 1/15/19 645,000 651,020 Bank of America, Sub. Notes, Ser. L, 3.95%, 4/21/25 590,000 585,229 STATEMENT OF INVESTMENTS (Unaudited) (continued) Principal Bonds and Notes - 14.5% (continued) Amount ($) Value ($) Financials - 2.4% (continued) BlackRock, Sr. Unscd. Notes, 6.25%, 9/15/17 85,000 88,393 Citigroup, Sub. Notes, 4.45%, 9/29/27 800,000 810,753 Citizens Financial Group, Sub. Notes, 4.15%, 9/28/22 545,000 a 548,535 Deutsche Bank London, Sr. Unscd. Notes, 6.00%, 9/1/17 350,000 358,487 GE Capital International Funding, Gtd. Notes, 2.34%, 11/15/20 410,000 409,901 General Electric, Sub. Notes, 5.30%, 2/11/21 142,000 157,735 General Motors Financial, Gtd. Notes, 3.20%, 7/6/21 285,000 281,863 Goldman Sachs Group, Sub. Notes, 6.75%, 10/1/37 530,000 652,923 HSBC Finance, Sub. Notes, 6.68%, 1/15/21 642,000 721,557 JPMorgan Chase & Co., Sub. Notes, 3.38%, 5/1/23 425,000 b 424,600 MetLife, Sr. Unscd. Notes, 7.72%, 2/15/19 345,000 387,914 Morgan Stanley, Sub. Notes, 4.88%, 11/1/22 735,000 791,388 NYSE Holdings, Gtd. Notes, 2.00%, 10/5/17 460,000 463,527 Rabobank Nederland, Gtd. Notes, 4.50%, 1/11/21 530,000 571,059 Royal Bank of Canada, Sr. Unscd. Bonds, 1.25%, 6/16/17 455,000 455,227 Societe Generale, Sub. Notes, 4.75%, 11/24/25 510,000 a 505,853 Total System Services, Sr. Unscd. Notes, 4.80%, 4/1/26 350,000 372,277 Toyota Motor Credit, Sr. Unscd. Bonds, 1.55%, 7/13/18 325,000 325,270 Wells Fargo & Co., Sr. Unscd. Notes, 2.60%, 7/22/20 210,000 211,048 Wells Fargo & Co., Sub. Notes, 4.90%, 11/17/45 405,000 420,537 Foreign/Governmental - .2% Petroleos Mexicanos, Gtd. Notes, 4.88%, 1/24/22 550,000 535,150 Province of Ontario Canada, Sr. Unscd. Bonds, 4.00%, 10/7/19 330,000 349,967 Health Care - .3% AbbVie, Sr. Unscd. Notes, 2.90%, 11/6/22 325,000 320,767 Amgen, Sr. Unscd. Notes, 5.65%, 6/15/42 535,000 591,879 Biogen, Sr. Unscd. Notes, 2.90%, 9/15/20 345,000 349,754 Celgene, Sr. Unscd. Notes, 2.88%, 8/15/20 265,000 268,082 Industrials - .4% ABB Finance USA, Gtd. Notes, 2.88%, 5/8/22 505,000 510,818 American Airlines, Ser. 2015-1, Cl. A, Pass Through Trust, Bonds, 3.38%, 11/1/28 325,229 322,384 Burlington North Santa Fe., Sr. Unscd. Debs., 3.45%, 9/15/21 430,000 449,138 Principal Bonds and Notes - 14.5% (continued) Amount ($) Value ($) Industrials - .4% (continued) General Electric, Jr. Sub. Debs., Ser. D, 5.00%, 12/29/49 295,000 c 304,219 President & Fellows of Harvard College, Unscd. Bonds, 3.15%, 7/15/46 180,000 162,059 Information Technology - .9% Adobe Systems, Sr. Unscd. Notes, 3.25%, 2/1/25 305,000 304,547 Apple, Sr. Unscd. Notes, 4.38%, 5/13/45 300,000 306,347 Arrow Electronics, Sr. Unscd. Notes, 3.50%, 4/1/22 385,000 382,713 Diamond 1 Finance, Sr. Scd. Notes, 6.02%, 6/15/26 375,000 a 393,357 Fidelity National Information Services, Gtd. Notes, 3.88%, 6/5/24 465,000 474,102 Flex, Gtd. Notes, 4.75%, 6/15/25 290,000 305,197 Intel, Sr. Unscd. Notes, 2.70%, 12/15/22 290,000 291,942 Intel, Sr. Unscd. Notes, 4.90%, 7/29/45 415,000 460,480 Microsoft, Sr. Unscd. Notes, 3.75%, 2/12/45 440,000 412,490 Oracle, Sr. Unscd. Notes, 2.25%, 10/8/19 350,000 354,427 Oracle, Sr. Unscd. Notes, 2.50%, 5/15/22 220,000 217,866 Seagate HDD Cayman, Gtd. Bonds, 4.75%, 1/1/25 190,000 177,294 Materials - .1% Eastman Chemical, Sr. Unscd. Notes, 3.60%, 8/15/22 224,000 Municipal Bonds - 1.0% California Earthquake Authority, Revenue, 2.81%, 7/1/19 350,000 355,197 California Educational Facilities Authority, Revenue (Stanford University), 5.00%, 10/1/32 375,000 457,282 Chicago, GO, 7.38%, 1/1/33 290,000 300,512 Florida Hurricane Catastrophe Fund Finance Corporation, Revenue Bonds, 3.00%, 7/1/20 900,000 921,717 New York City, GO (Build America Bonds), 6.25%, 6/1/35 345,000 391,002 New York City Municipal Water Finance Authority, Water and Sewer System Second General Resolution Revenue (Build America Bonds), 6.28%, 6/15/42 530,000 602,875 Oakland Unified School District, GO (Build America Bonds), 9.50%, 8/1/34 180,000 214,772 Philadelphia School District, GO (Qualified School Construction Bonds), 5.06%, 9/1/42 330,000 313,912 South Carolina Public Service Authority, Revenue Obligations, 2.39%, 12/1/23 260,000 253,973 Texas Public Finance Authority, Windstorm Insurance Association Premium Revenue, 8.25%, 7/1/24 310,000 325,999 STATEMENT OF INVESTMENTS (Unaudited) (continued) Principal Bonds and Notes - 14.5% (continued) Amount ($) Value ($) Municipal Bonds - 1.0% (continued) University of California Regents, Limited Project Revenue, 4.13%, 5/15/45 340,000 340,734 Real Estate - .3% Alexandria Real Estate, Gtd. Notes, 4.30%, 1/15/26 265,000 272,558 Boston Properties, Sr. Unscd. Notes, 4.13%, 5/15/21 215,000 227,157 CubeSmart, Gtd. Notes, 4.80%, 7/15/22 335,000 361,627 Kimco Realty, Sr. Unscd. Notes, 3.40%, 11/1/22 340,000 345,552 Tanger Properties, Sr. Unscd. Notes, 3.13%, 9/1/26 235,000 221,493 Telecommunications - .4% AT&T, Sr. Unscd. Notes, 4.45%, 5/15/21 525,000 555,209 Telefonica Emisiones, Gtd. Notes, 5.13%, 4/27/20 575,000 615,156 Verizon Communications, Sr. Unscd. Notes, 6.55%, 9/15/43 460,000 573,505 U.S. Government Agencies - .1% Federal National Mortgage Association, REMIC, Series 2014-28, Cl. ND, 3.00%, 3/25/40 339,237 d U.S. Government Agencies/Mortgage-Backed - 4.2% Federal Home Loan Mortgage Corporation 3.00%, 9/1/27 65,760 d 66,791 3.50%, 12/1/28-8/1/46 1,765,954 d 1,812,687 4.00%, 6/1/26-11/1/33 548,102 d 581,904 4.50%, 12/1/40 866,616 d 947,628 5.00%, 7/1/40 264,329 d 289,826 Federal National Mortgage Association 2.50%, 10/1/31 1,174,488 d 1,180,125 3.00%, 3/1/31-9/1/46 4,291,258 d 4,329,925 3.50%, 9/1/26-9/1/46 3,789,925 d 3,903,435 4.00%, 8/1/27-7/1/46 2,564,131 d 2,701,799 5.00%, 11/1/43 93,726 d 103,712 Government National Mortgage Association II 3.00%, 8/20/46 898,531 912,891 3.50%, 8/20/46 496,242 516,896 4.00%, 11/20/46 1,070,000 1,135,214 5.00%, 11/20/45 252,301 272,289 U.S. Government Securities - 2.5% U.S. Treasury Bonds, 3.00%, 5/15/45 410,000 406,108 U.S. Treasury Bonds, 2.88%, 8/15/45 320,000 309,012 U.S. Treasury Bonds, 2.50%, 5/15/46 1,120,000 997,720 U.S. Treasury Bonds, 2.25%, 8/15/46 420,000 b 353,752 U.S. Treasury Inflation Protected Securities, Notes, 1.38%, 1/15/20 457,708 e 480,767 U.S. Treasury Inflation Protected Securities, Notes, 0.13%, 4/15/20 314,415 e 317,177 U.S. Treasury Inflation Protected Securities, Notes, 0.63%, 7/15/21 958,635 e 989,816 Principal Bonds and Notes - 14.5% (continued) Amount ($) Value ($) U.S. Government Securities - 2.5% (continued) U.S. Treasury Inflation Protected Securities, Notes, 0.38%, 7/15/25 656,604 e 654,464 U.S. Treasury Notes, 0.75%, 10/31/17 365,000 b 364,715 U.S. Treasury Notes, 2.63%, 1/31/18 2,880,000 2,935,742 U.S. Treasury Notes, 1.13%, 1/15/19 2,680,000 2,677,958 U.S. Treasury Notes, 1.13%, 2/28/21 655,000 637,730 Utilities - .1% Consumers Energy, Scd. Notes, 3.25%, 8/15/46 180,000 159,596 Exelon, Sr. Unscd. Notes, 3.40%, 4/15/26 280,000 274,974 Public Service Enterprise, Sr. Unscd. Notes, 1.60%, 11/15/19 170,000 167,717 Total Bonds and Notes (cost $64,594,822) Common Stocks - 21.8% Shares Value ($) Consumer Discretionary - 2.6% Amazon.com 1,709 f 1,282,724 Brunswick 3,239 162,339 Carnival 15,598 801,893 CBS, Cl. B 15,583 946,200 D.R. Horton 4,803 133,139 Darden Restaurants 12,240 897,192 eBay 29,261 f 813,748 Home Depot 12,345 1,597,443 Lowe's 8,107 571,949 Nordstrom 3,244 181,404 Omnicom Group 1,635 142,147 Sirius XM Holdings 55,571 253,959 Target 2,474 191,092 Time Warner 11,570 1,062,357 Visteon 10,920 859,076 Walt Disney 14,784 1,465,390 Consumer Staples - 2.5% Altria Group 22,830 1,459,522 Blue Buffalo Pet Products 8,935 f 209,347 Campbell Soup 3,259 185,405 Church & Dwight 4,100 179,539 ConAgra Foods 17,832 654,256 CVS Health 15,024 1,155,195 Estee Lauder, Cl. A 9,861 766,200 J.M. Smucker 5,238 659,726 Kimberly-Clark 2,450 283,244 Kroger 6,732 217,444 Mondelez International, Cl. A 25,244 1,041,063 PepsiCo 15,109 1,512,411 Procter & Gamble 4,193 345,755 Walgreens Boots Alliance 10,625 900,256 Wal-Mart Stores 19,227 1,354,158 Energy - 1.2% Chevron 5,398 602,201 Exxon Mobil 29,367 2,563,739 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks - 21.8% (continued) Shares Value ($) Energy - 1.2% (continued) Newfield Exploration 4,150 f 187,663 Occidental Petroleum 2,434 173,690 Phillips 66 2,439 202,632 Valero Energy 15,159 933,188 World Fuel Services 13,612 605,190 Financials - 3.1% Affiliated Managers Group 3,873 f 573,591 American Express 15,553 1,120,438 Ameriprise Financial 8,152 931,040 Bank of America 104,471 2,206,428 Berkshire Hathaway, Cl. B 3,159 f 497,353 Discover Financial Services 14,684 995,135 JPMorgan Chase & Co. 29,604 2,373,353 Marsh & McLennan Cos. 13,905 963,756 Moody's 2,154 216,477 Prudential Financial 11,210 1,127,726 T. Rowe Price Group 7,606 563,300 Travelers 8,576 972,090 Wells Fargo & Co. 23,225 1,229,067 Health Care - 3.4% AbbVie 5,658 344,006 Agilent Technologies 13,024 572,796 Amgen 9,096 1,310,461 Baxter International 18,832 835,576 Charles River Laboratories International 2,424 f 172,346 Cigna 3,764 507,161 Danaher 10,620 830,165 Express Scripts Holding 12,285 f 932,186 Gilead Sciences 15,139 1,115,744 Hologic 13,925 f 533,049 Johnson & Johnson 19,742 2,197,285 Merck & Co. 27,768 1,699,124 Pfizer 55,821 1,794,087 Quintiles Transnational Holdings 2,414 f 185,468 Thermo Fisher Scientific 6,432 901,188 UnitedHealth Group 8,150 1,290,308 Industrials - 2.0% 3M 4,063 697,780 Boeing 8,251 1,242,271 Delta Air Lines 18,837 907,567 General Electric 69,959 2,151,939 HD Supply Holdings 12,365 f 485,203 Honeywell International 2,574 293,282 Illinois Tool Works 2,749 344,120 Ingersoll-Rand 4,120 307,105 Lennox International 1,480 220,032 Owens Corning 14,389 739,307 S&P Global 7,310 869,817 Spirit AeroSystems Holdings, Cl. A 13,549 789,229 Information Technology - 4.3% Activision Blizzard 23,235 850,633 Alphabet, Cl. A 2,204 f 1,710,040 Common Stocks - 21.8% (continued) Shares Value ($) Information Technology - 4.3% (continued) Alphabet, Cl. C 2,204 f 1,670,720 Apple 26,959 2,979,509 Applied Materials 27,168 874,810 Cisco Systems 21,261 634,003 Citrix Systems 10,570 f 916,736 Facebook, Cl. A 8,916 f 1,055,833 Fiserv 2,979 f 311,663 HP 55,432 853,653 International Business Machines 9,241 1,499,075 Microsoft 23,600 1,422,136 Motorola Solutions 10,625 852,656 Nuance Communications 28,803 f 466,897 Oracle 4,885 196,328 Red Hat 6,577 f 520,306 Texas Instruments 15,268 1,128,763 VeriSign 7,327 f 577,734 VMware, Cl. A 9,020 f 731,883 Materials - .7% Air Products & Chemicals 1,210 174,797 Celanese, Ser. A 10,625 842,775 Crown Holdings 3,364 f 182,968 Dow Chemical 7,257 404,360 Nucor 4,123 256,409 Owens-Illinois 8,270 f 151,920 Reliance Steel & Aluminum 12,280 995,908 Real Estate - .6% Equity Residential 12,245 g 734,822 General Growth Properties 30,737 g 778,876 Public Storage 4,208 g 880,734 Simon Property Group 990 g 177,853 Telecommunications - 1.0% AT&T 48,181 1,861,232 CenturyLink 25,129 591,034 Verizon Communications 35,545 1,773,695 Utilities - .4% FirstEnergy 24,550 768,169 Great Plains Energy 23,655 624,255 PPL 13,169 440,635 Total Common Stocks (cost $80,911,989) Other Investments - 64.0% Shares Value ($) Registered Investment Companies: ASG Global Alternatives Fund, Cl. Y 922,201 f 9,240,452 ASG Managed Futures Strategy Fund, Cl. Y 1,032,092 10,062,892 BNY Mellon Corporate Bond Fund, Cl. M 938,261 h 11,906,529 BNY Mellon Emerging Markets Fund, Cl. M 1,117,557 h 9,566,285 BNY Mellon Focused Equity Opportunities Fund, Cl. M 2,178,684 h 32,614,900 BNY Mellon Income Stock Fund, Cl. M 1,508,796 h 13,548,987 BNY Mellon Intermediate Bond Fund, Cl. M 1,885,894 h 23,535,951 STATEMENT OF INVESTMENTS (Unaudited) (continued) Other Investments - 64.0% (continued) Shares Value ($) Registered Investment Companies: (continued) BNY Mellon International Fund, Cl. M 995,434 h 10,840,279 BNY Mellon Mid Cap Multi-Strategy Fund, Cl. M 2,434,605 h 37,517,269 BNY Mellon Small/Mid Cap Fund, Cl. M 676,730 h 8,946,370 Dreyfus Floating Rate Income Fund, Cl. Y 839,730 h 10,135,544 Dreyfus Global Real Estate Securities Fund, Cl. Y 879,075 h 7,674,326 Dreyfus High Yield Fund, Cl. I 2,242,329 h 13,767,899 Dreyfus Institutional Preferred Government Plus Money Market Fund 8,496,849 i 8,496,849 Dreyfus International Small Cap Fund, Cl. Y 728,097 h 9,283,238 Dreyfus Research Growth Fund, Cl. Y 551,541 h 7,831,875 Dreyfus Select Managers Small Cap Growth Fund, Cl. Y 677,347 f,h 15,551,897 Dreyfus Select Managers Small Cap Value Fund, Cl. Y 618,911 h 14,290,644 Dreyfus U.S. Equity Fund, Cl. Y 149,408 h 2,744,631 Dreyfus/Newton International Equity Fund, Cl. Y 593,730 h 10,372,470 Dynamic Total Return Fund, Cl. Y 486,666 f,h 7,606,590 Global Stock Fund, Cl. Y 425,272 h 7,544,324 Total Other Investments (cost $260,179,303) Investment of Cash Collateral for Securities Loaned - .0% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Money Market Fund, Hamilton Shares (cost $7,280) 7,280 i Total Investments (cost $405,693,394) % Liabilities, Less Cash and Receivables %) ) Net Assets % GO—General Obligation REMIC—Real Estate Mortgage Investment Conduit a Security exempt from registration pursuant to Rule 144A under the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At November 30, 2016, these securities were valued at $1,808,107 or .41% of net assets. b Security, or portion thereof, on loan. At November 30, 2016, the value of the fund’s securities on loan was $1,017,577 and the value of the collateral held by the fund was $1,055,171, consisting of cash collateral of $7,280 and U.S. Government & Agency securities valued at $1,047,891. c Variable rate security—rate shown is the interest rate in effect at period end. d The Federal Housing Finance Agency (“FHFA”) placed the Federal Home Loan Mortgage Corporation and Federal National Mortgage Association into conservatorship with FHFA as the conservator. As such, the FHFA oversees the continuing affairs of these companies. e Principal amount for accrual purposes is periodically adjusted based on changes in the Consumer Price Index. f Non-income producing security. g Investment in real estate investment trust. h Investment in affiliated mutual fund. i Investment in affiliated money market mutual fund. Portfolio Summary (Unaudited) † Value (%) Mutual Funds: Domestic 47.5 Common Stocks 21.8 Mutual Funds: Foreign 14.6 U.S. Government Agencies/Mortgage-Backed 6.8 Corporate Bonds 6.3 Money Market Investments 1.9 Municipal Bonds 1.0 Foreign/Governmental .2 Commercial Mortgage-Backed .2 † Based on net assets. See notes to financial statements. STATEMENT OF INVESTMENTS BNY Mellon Asset Allocation Fund November 30, 2016 (Unaudited) The following is a summary of the inputs used as of November 30, 2016 in valuing the fund’s investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Significant Unobservable Assets ($) Quoted Prices Observable Inputs Inputs Total Investments in Securities: Commercial Mortgage-Backed 838,179 Corporate Bonds † - 27,870,709 - Equity Securities Domestic Common Stocks † 96,486,052 - - Foreign Government 885,117 - Municipal Bonds † 4,477,975 - - Mutual Funds 283,087,481 - U.S. Government Agencies/Mortgage- Backed - 19,101,693 - U.S. Treasury - 11,124,961 - † See Statement of Investments for additional detailed categorizations. NOTES The Financial Accounting Standards Board (FASB) Accounting Standards Codification is the exclusive reference of authoritative U.S. generally accepted accounting principles (GAAP) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The funds financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the funds investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1 unadjusted quoted prices in active markets for identical investments. Level 2 other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 significant unobservable inputs (including the funds own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the funds investments are as follows: Investments in debt securities, excluding short-term investments (other than U.S. Treasury Bills), are valued each business day by an independent pricing service (the Service) approved by the Board Memebers ("Board"). Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other NOTES investments are valued as determined by the Service, based on methods which include consideration of the following: yields or prices of securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. These securities are generally categorized within Level 2 of the fair value hierarchy. Investments in equity securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. For open short positions, asked prices are used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. All of the preceding securities are generally categorized within Level 1 of the fair value hierarchy. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices . U.S. Treasury Bills are valued at the mean price between quoted bid prices and asked prices by an independent pricing service (the"Service") approved by the Board.These securities are generally categorized within Level 2 of the fair value hierarchy. The Service is engaged under the general supervision of the Board. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant American Depository Receipts and financial futures. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 of the fair value hierarchy depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are generally categorized within Level 3 of the fair value hierarchy. NOTES Pursuant to a securities lending agreement with The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by Dreyfus or U.S. Government and Agency securities. The fund is entitled to receive all dividends, interest and distributions on securities loaned, in addition to income earned as a result of the lending transaction. Should a borrower fail to return the securities in a timely manner, The Bank of New York Mellon is required to replace the securities for the benefit of the fund or credit the fund with the market value of the unreturned securities and is subrogated to the fund’s rights against the borrower and the collateral. Effective July 1, 2015, the fund adopted new accounting guidance under Accounting Standards Update No. 2014-11, which requires expanded disclosures related to financial assets pledged in secured financing transactions (such as securities lending) and the related contractual maturity terms of these secured transactions. The type of securities loaned for which cash collateral was received, is indicated in the Statement of Investments. Additionally, the contractual maturity of security lending transactions are on an overnight and continuous basis. At November 30, 2016, accumulated net unrealized appreciation on investments was $38,178,773, consisting of $46,674,115 gross unrealized appreciation and $8,495,342 gross unrealized depreciation At November 30, 2016, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the SEC on Form N-CSR. STATEMENT OF INVESTMENTS BNY Mellon Bond Fund November 30, 2016 (Unaudited) Coupon Maturity Principal Bonds and Notes - 98.5% Rate (%) Date Amount ($) Value ($) Commercial Mortgage Pass-Through Ctfs. - 1.4% UBS Commercial Mortgage Trust, Ser. 2012-C1, Cl. A3 3.40 5/10/45 4,264,178 4,474,748 WFRBS Commercial Mortgage Trust, Ser. 2013-C13, Cl. A4 3.00 5/15/45 9,045,000 9,164,566 Consumer Discretionary - 3.5% 21st Century Fox America, Gtd. Notes 6.15 3/1/37 5,054,000 5,919,927 Comcast, Gtd. Notes 3.13 7/15/22 9,270,000 9,459,924 General Motors Financial, Gtd. Notes 3.20 7/6/21 4,400,000 4,351,569 President and Fellows of Harvard College, Unscd. Bonds 3.15 7/15/46 2,735,000 2,462,392 Scripps Networks Interactive, Sr. Unscd. Notes 2.80 6/15/20 5,465,000 5,471,569 Time Warner, Gtd. Notes 4.00 1/15/22 7,570,000 7,857,032 Consumer Staples - 2.3% Anheuser-Busch InBev Finance, Gtd. Notes 4.90 2/1/46 5,935,000 6,359,608 CVS Health, Sr. Unscd. Notes 4.88 7/20/35 5,540,000 5,929,645 Kroger, Sr. Unscd. Notes 2.60 2/1/21 3,735,000 3,737,387 PepsiCo, Sr. Unscd. Notes 4.50 1/15/20 7,040,000 7,580,426 Energy - 2.0% Apache, Sr. Unscd. Notes 3.25 4/15/22 4,120,000 4,144,460 BP Capital Markets, Gtd. Notes 4.75 3/10/19 4,640,000 4,921,212 Enterprise Products Operating, Gtd. Notes 2.55 10/15/19 3,235,000 3,266,816 Exxon Mobil, Sr. Unscd. Notes 1.71 3/1/19 4,425,000 4,420,172 Spectra Energy Partners, Sr. Unscd. Notes 3.50 3/15/25 3,145,000 3,051,672 Financials - 16.7% AerCap Ireland Capital, Gtd. Notes 4.50 5/15/21 5,210,000 5,385,838 Bank of America, Sr. Unscd. Notes, Ser. L 2.60 1/15/19 9,330,000 9,417,077 Bank of America, Sub. Notes, Ser. L 3.95 4/21/25 9,170,000 9,095,842 STATEMENT OF INVESTMENTS (Unaudited) (continued) Coupon Maturity Principal Bonds and Notes - 98.5% (continued) Rate (%) Date Amount ($) Value ($) Financials - 16.7% (continued) BlackRock, Sr. Unscd. Notes 6.25 9/15/17 1,640,000 1,705,470 Citigroup, Sub. Notes 4.45 9/29/27 10,200,000 10,337,098 Citizens Financial Group, Sub. Notes 4.15 9/28/22 8,555,000 a 8,610,496 Cooperatieve Rabobank, Gtd. Notes 4.50 1/11/21 8,060,000 8,684,408 Deutsche Bank , Sr. Unscd. Notes 6.00 9/1/17 5,485,000 5,618,006 Ford Motor Credit, Sr. Unscd. Notes 3.22 1/9/22 6,225,000 6,168,639 GE Capital International Funding, Gtd. Notes 2.34 11/15/20 6,873,000 6,871,337 Goldman Sachs Group, Sub. Notes 6.75 10/1/37 8,270,000 10,188,069 HSBC Finance, Sub. Notes 6.68 1/15/21 10,510,000 11,812,399 Hyundai Capital America, Sr. Unscd. Notes 2.40 10/30/18 3,035,000 a 3,048,612 JPMorgan Chase & Co., Sub. Notes 3.38 5/1/23 5,770,000 b 5,764,570 MetLife, Sr. Unscd. Notes 7.72 2/15/19 6,865,000 7,718,917 Morgan Stanley, Sub. Notes 4.88 11/1/22 11,490,000 12,371,490 NYSE Holdings, Gtd. Notes 2.00 10/5/17 7,340,000 7,396,285 Royal Bank of Canada, Sr. Unscd. Bonds 1.25 6/16/17 6,000,000 6,003,000 Societe Generale, Sub. Notes 4.75 11/24/25 8,355,000 a 8,287,057 Total System Services, Sr. Unscd. Notes 4.80 4/1/26 5,455,000 5,802,200 Toyota Motor Credit, Sr. Unscd. Bonds 1.55 7/13/18 5,385,000 5,389,480 Volkswagen International Finance, Gtd. Notes 1.60 11/20/17 2,585,000 a 2,576,961 Wells Fargo & Co., Sr. Unscd Notes 2.60 7/22/20 3,415,000 3,432,037 Wells Fargo & Co., Sub. Notes 4.90 11/17/45 6,265,000 6,505,350 Foreign/Governmental - 1.5% Petroleos Mexicanos, Gtd. Notes 4.88 1/24/22 8,605,000 8,372,665 Province of Ontario Canada, Sr. Unscd. Bonds 4.00 10/7/19 6,500,000 6,893,283 Health Care - 2.4% AbbVie, Sr. Unscd. Notes 2.90 11/6/22 5,090,000 5,023,708 Amgen, Sr. Unscd. Notes 5.65 6/15/42 7,955,000 8,800,736 Biogen, Sr. Unscd. Notes 2.90 9/15/20 5,600,000 5,677,162 Coupon Maturity Principal Bonds and Notes - 98.5% (continued) Rate (%) Date Amount ($) Value ($) Health Care - 2.4% (continued) Celgene, Sr. Unscd. Notes 2.88 8/15/20 4,305,000 4,355,071 Industrials - 2.7% ABB Finance USA, Gtd. Notes 2.88 5/8/22 7,215,000 7,298,117 American Airlines , Bonds 3.38 11/1/28 5,064,286 5,019,973 Burlington Northern Santa Fe, Sr. Unscd. Debs. 3.45 9/15/21 6,415,000 6,700,512 General Electric, Jr. Sub. Notes, Ser. D 5.00 12/29/49 5,393,000 c 5,561,531 General Electric, Sub. Notes 5.30 2/11/21 2,373,000 2,635,955 Information Technology - 7.7% Adobe Systems, Sr. Unscd. Notes 3.25 2/1/25 4,895,000 4,887,731 Amazon.com, Sr. Unscd. Notes 2.50 11/29/22 6,675,000 6,614,591 Apple, Sr. Unscd. Notes 4.38 5/13/45 4,895,000 4,998,568 Arrow Electronics, Sr. Unscd. Notes 3.50 4/1/22 5,620,000 5,586,612 Diamond 1 Finance, Sr. Scd. Notes 6.02 6/15/26 5,775,000 a 6,057,692 eBay, Sr. Unscd. Notes 2.60 7/15/22 5,295,000 5,118,703 Fidelity National Information Services, Gtd. Notes 3.88 6/5/24 7,445,000 7,590,736 Flex, Gtd. Notes 4.75 6/15/25 4,895,000 5,151,522 Intel, Sr. Unscd. Notes 2.70 12/15/22 4,020,000 4,046,918 Intel, Sr. Unscd. Notes 4.90 7/29/45 7,250,000 8,044,535 Microsoft, Sr. Unscd. Notes 3.75 2/12/45 7,035,000 6,595,158 Oracle, Sr. Unscd. Notes 2.25 10/8/19 5,990,000 6,065,774 Oracle, Sr. Unscd. Notes 2.50 5/15/22 3,670,000 3,634,401 Seagate HDD Cayman, Gtd. Bonds 4.75 1/1/25 3,135,000 2,925,347 Materials - .3% Eastman Chemical, Sr. Unscd. Notes 3.60 8/15/22 3,440,000 Municipal Bonds - 7.2% California Earthquake Authority, Revenue 2.81 7/1/19 5,700,000 5,784,645 California Educational Facilities Authority, Revenue (Stanford University) 5.00 10/1/32 6,125,000 7,468,947 Chicago, GO 7.38 1/1/33 4,710,000 4,880,738 STATEMENT OF INVESTMENTS (Unaudited) (continued) Coupon Maturity Principal Bonds and Notes - 98.5% (continued) Rate (%) Date Amount ($) Value ($) Municipal Bonds - 7.2% (continued) Florida Hurricane Catastrophe Fund Finance Corporation, Revenue Bonds 3.00 7/1/20 14,000,000 14,337,820 Massachusetts, GO (Build America Bonds) 4.20 12/1/21 335,000 361,525 New York City, GO (Build America Bonds) 6.25 6/1/35 5,470,000 6,199,370 New York City Municipal Water Finance Authority, Water and Sewer System Second General Resolution Revenue (Build America Bonds) 6.28 6/15/42 8,440,000 9,600,500 Oakland Unified School District, GO (Build America Bonds) 9.50 8/1/34 3,550,000 4,235,789 Philadelphia School District, GO (Qualified School Construction Bonds) 5.06 9/1/42 5,260,000 5,003,575 South Carolina Public Service Authority, Revenue Obligations 2.39 12/1/23 3,950,000 3,858,439 Texas Public Finance Authority, Windstorm Insurance Association Premium Revenue 8.25 7/1/24 4,890,000 5,142,373 University of California Regents, Limited Project Revenue 4.13 5/15/45 5,530,000 5,541,945 Real Estate - 2.2% Alexandria Real Estate Equities, Gtd. Notes 4.30 1/15/26 4,180,000 4,299,209 Boston Properties, Sr. Unscd. Notes 4.13 5/15/21 3,005,000 3,174,909 CubeSmart, Gtd. Notes 4.80 7/15/22 5,173,000 5,584,176 Kimco Realty, Sr. Unscd. Notes 3.40 11/1/22 5,595,000 5,686,355 Tanger Properties, Sr. Unscd. Notes 3.13 9/1/26 3,605,000 3,397,803 Telecommunications - 2.9% AT&T, Sr. Unscd. Notes 4.45 5/15/21 7,980,000 b 8,439,177 Telefonica Emisiones, Gtd. Notes 5.13 4/27/20 9,395,000 10,051,119 Verizon Communications, Sr. Unscd. Notes 6.55 9/15/43 8,570,000 10,684,656 U.S. Government Agencies/Mortgage-Backed - 29.1% Federal Home Loan Mortgage Corp. 3.00%, 9/1/27 1,072,705 d 1,089,527 3.50%, 12/1/28-8/1/46 27,550,462 d 28,279,421 4.00%, 6/1/26-11/1/33 8,653,087 d 9,186,259 4.50%, 12/1/40 13,760,117 d 15,046,425 5.00%, 12/1/39-7/1/40 7,374,451 d 8,130,609 Coupon Maturity Principal Bonds and Notes - 98.5% (continued) Rate (%) Date Amount ($) Value ($) U.S. Government Agencies/Mortgage-Backed - 29.1% (continued) Federal National Mortgage Association 2.50%, 10/1/31 17,474,570 d 17,558,435 3.00%, 3/1/31-9/1/46 62,188,172 d 62,707,209 REMIC, Series 2014-28, Cl. ND, 3.00%, 3/25/40 5,233,944 d 5,347,097 3.50%, 9/1/26-9/1/46 57,705,764 d 59,443,695 4.00%, 8/1/27-7/1/46 38,394,040 d 40,455,078 5.00%, 11/1/43 1,528,253 d 1,691,080 Government National Mortgage Association I 5.00%, 11/15/34 12,875 14,344 Government National Mortgage Association II 3.00%, 8/20/46 13,690,254 13,909,054 3.50%, 8/20/46 7,934,960 8,265,216 4.00%, 6/20/46-11/20/46 16,630,000 17,643,564 5.00%, 11/20/45 3,879,896 4,187,276 U.S. Government Securities - 15.7% U.S. Treasury Bonds 3.00 5/15/45 4,495,000 4,452,333 U.S. Treasury Bonds 2.88 8/15/45 5,075,000 4,900,745 U.S. Treasury Bonds 2.50 5/15/46 15,050,000 13,406,856 U.S. Treasury Bonds 2.25 8/15/46 5,500,000 b 4,632,463 U.S. Treasury Inflation Protected Securities, Notes 1.38 1/15/20 6,379,997 e 6,701,428 U.S. Treasury Inflation Protected Securities, Notes 0.13 4/15/20 4,845,089 e 4,887,643 U.S. Treasury Inflation Protected Securities, Notes 0.63 7/15/21 14,202,786 e 14,664,760 U.S. Treasury Inflation Protected Securities, Notes 0.38 7/15/25 12,429,658 e 12,389,162 U.S. Treasury Notes 0.75 10/31/17 4,750,000 b 4,746,290 U.S. Treasury Notes 2.63 1/31/18 21,750,000 22,170,971 U.S. Treasury Notes 1.13 1/15/19 51,250,000 51,210,947 U.S. Treasury Notes 1.13 2/28/21 11,905,000 11,591,101 U.S. Treasury Notes 1.38 8/31/23 2,760,000 2,619,952 Utilities - .9% Consumers Energy, First Mortgage Bonds 3.25 8/15/46 2,720,000 2,411,669 Exelon, Sr. Unscd. Notes 3.40 4/15/26 4,400,000 4,321,016 Public Service Enterprise Group, Sr. Unscd. Notes 1.60 11/15/19 2,670,000 b 2,634,137 Total Bonds and Notes (cost $993,961,338) STATEMENT OF INVESTMENTS (Unaudited) (continued) Other Investment - 2.8% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Government Plus Money Market Fund (cost $28,318,229) 28,318,229 f Investment of Cash Collateral for Securities Loaned - .1% Registered Investment Company; Dreyfus Institutional Preferred Money Market Fund, Hamilton Shares (cost $1,169,245) 1,169,245 f Total Investments (cost $1,023,448,812) % Liabilities, Less Cash and Receivables %) ) Net Assets % GO—General Obligation REMIC—Real Estate Mortgage Investment Conduit a Security exempt from registration pursuant to Rule 144A under the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At November 30, 2016, these securities were valued at $28,580,818 or 2.84% of net assets. b Security, or portion thereof, on loan. At November 30, 2016, the value of the fund’s securities on loan was $15,670,810 and the value of the collateral held by the fund was $16,213,118, consisting of cash collateral of $1,169,245 and U.S. Government & Agency securities valued at $15,043,873. c Variable rate security—rate shown is the interest rate in effect at period end. d The Federal Housing Finance Agency (“FHFA”) placed the Federal Home Loan Mortgage Corporation and Federal National Mortgage Association into conservatorship with FHFA as the conservator. As such, the FHFA oversees the continuing affairs of these companies. e Principal amount for accrual purposes is periodically adjusted based on changes in the Consumer Price Index. f Investment in affiliated money market mutual fund. Portfolio Summary (Unaudited) † Value (%) Corporate Bonds 43.6 U.S. Government Agencies/Mortgage-Backed 29.1 U.S. Government Securities 15.7 Municipal Bonds 7.2 Money Market Investments 2.9 Foreign/Governmental 1.5 Commercial Mortgage-Backed 1.4 † Based on net assets. See notes to financial statements. STATEMENT OF INVESTMENTS BNY Mellon Bond Fund November 30, 2016 (Unaudited) The following is a summary of the inputs used as of November 30, 2016 in valuing the fund’s investments: Level 3 - Level 2 - Other Significant Level 1 - Unadjusted Significant Unobservable Quoted Prices Observable Inputs Inputs Total Assets ($) Investments in Securities: Commercial Mortgage-Backed - 13,639,314 - Corporate Bonds † - 439,733,661 - Foreign Government - 15,265,948 - Municipal Bonds † - 72,415,666 - Mutual Funds 29,487,474 - - U.S. Government Agencies/Mortgage-Backed - 292,954,289 - U.S. Treasury - 158,374,651 - † See Statement of Investments for additional detailed categorizations. NOTES The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Registered investment companies that are not traded on an exchange are valued at their net asset value and are generally categorized within Level 1 of the fair value hierarchy. Investments in securities, excluding short-term investments (other than U.S. Treasury Bills), financial futures and forward foreign currency exchange contracts ("forward contracts") are valued each business day by an independent pricing service (the “Service”) approved by the fund's Board Members (the "Board"). Investments for which quoted bid prices are readily available and are representative of the bid side of the NOTES market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments (which constitute a majority of the portfolio securities) are valued as determined by the Service, based on methods which include consideration of the following: yields or prices of securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. These securities are generally categorized within Level 2 of the fair value hierarchy. U.S. Treasury Bills are valued at the mean price between quoted bid prices and asked prices by the Service. These securities are generally categorized within Level 2 of the fair value hierarchy. The Service is engaged under the general supervision of the Board. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 of the fair value hierarchy depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are generally categorized within Level 3 of the fair value hierarchy. Pursuant to a securities lending agreement with The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by Dreyfus or U.S. Government and Agency securities. The fund is entitled to receive all dividends, interest and distributions on securities loaned, in addition to income earned as a result of the lending transaction. Should a borrower fail to return the securities in a timely manner, The Bank of New York Mellon is required to replace the securities for the benefit of the fund or credit the fund with the market value of the unreturned securities and is subrogated to the fund’s rights against the borrower and the collateral. NOTES Effective July 1, 2015, the fund adopted new accounting guidance under Accounting Standards Update No. 2014-11, which requires expanded disclosures related to financial assets pledged in secured financing transactions (such as securities lending) and the related contractual maturity terms of these secured transactions. The type of securities loaned for which cash collateral was received, is indicated in the Statement of Investments. Additionally, the contractual maturity of security lending transactions are on an overnight and continuous basis. At November 30, 2016, accumulated net unrealized depreciation on investments was $1,577,809, consisting of $14,906,462 gross unrealized appreciation and $16,484,271 gross unrealized depreciation. At November 30, 2016, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the SEC on Form N-CSR. STATEMENT OF INVESTMENTS BNY Mellon Corporate Bond Fund November 30, 2016 (Unaudited) Coupon Maturity Principal Bonds and Notes - 99.4% Rate (%) Date Amount ($) Value ($) Consumer Discretionary - 13.6% 21st Century Fox America, Gtd. Notes 3.00 9/15/22 4,250,000 4,258,836 Borgwarner, Sr. Unscd. Notes 4.63 9/15/20 3,000,000 3,168,975 Brinker International, Sr. Scd. Notes 3.88 5/15/23 4,000,000 3,790,000 D.R. Horton, Gtd. Notes 4.00 2/15/20 7,000,000 a 7,253,750 Daimler Finance, Gtd. Notes 2.25 7/31/19 4,000,000 b 4,007,800 Ford Motor Credit, Sr. Unscd. Bonds 4.39 1/8/26 3,000,000 3,041,316 General Motors Financial, Gtd. Notes 4.75 8/15/17 1,500,000 1,532,594 General Motors Financial, Gtd. Notes 3.70 5/9/23 2,500,000 2,459,748 General Motors Financial, Gtd. Notes 4.00 1/15/25 2,000,000 1,944,438 Grupo Televisa, Sr. Unscd. Notes 6.00 5/15/18 5,982,000 6,314,480 Grupo Televisa, Sr. Unscd. Notes 4.63 1/30/26 1,000,000 1,003,077 Harley-Davidson Financial Services, Gtd. Notes 2.15 2/26/20 5,000,000 b 4,957,850 Hasbro, Sr. Unscd. Notes 3.15 5/15/21 6,000,000 6,055,992 Kohl's, Sr. Unscd. Notes 4.25 7/17/25 3,000,000 a 3,023,733 Macy's Retail Holdings, Gtd. Notes 3.63 6/1/24 4,000,000 a 3,907,952 Marriott International, Sr. Unscd. Notes 2.88 3/1/21 3,000,000 3,018,186 NBCUniversal Media, Gtd. Notes 4.38 4/1/21 5,000,000 5,394,460 Newell Brands, Sr. Unscd. Notes 3.15 4/1/21 1,000,000 1,018,928 Newell Brands, Sr. Unscd. Notes 4.20 4/1/26 5,000,000 5,209,720 NVR, Sr. Unscd. Notes 3.95 9/15/22 7,510,000 7,692,418 Scripps Networks Interactive, Sr. Unscd. Notes 2.80 6/15/20 5,500,000 5,506,611 Sky, Gtd. Notes 2.63 9/16/19 4,000,000 b 4,006,576 Thomson Reuters, Gtd. Notes 4.70 10/15/19 5,750,000 6,117,413 Time Warner, Gtd. Notes 4.00 1/15/22 2,000,000 2,075,834 Time Warner, Gtd. Notes 3.80 2/15/27 2,500,000 2,489,890 STATEMENT OF INVESTMENTS (Unaudited) (continued) Coupon Maturity Principal Bonds and Notes - 99.4% (continued) Rate (%) Date Amount ($) Value ($) Consumer Discretionary - 13.6% (continued) Time Warner, Gtd. Notes 7.63 4/15/31 2,500,000 3,307,705 Viacom, Sr. Unscd. Notes 3.45 10/4/26 1,750,000 1,673,133 Volkswagen Group of America Finance, Gtd. Notes 2.13 5/23/19 5,000,000 b 4,970,270 Volkswagen International Finance, Gtd. Notes 1.60 11/20/17 2,000,000 b 1,993,780 Wyndham Worldwide, Sr. Unscd. Notes 5.10 10/1/25 3,000,000 3,131,901 Consumer Staples - 3.5% Anheuser-Busch InBev Finance, Gtd. Notes 3.65 2/1/26 7,000,000 7,047,026 Becle, Gtd. Notes 3.75 5/13/25 6,000,000 b 5,760,966 Flowers Foods, Sr. Unscd. Notes 4.38 4/1/22 6,000,000 a 6,256,812 Flowers Foods, Sr. Unscd. Notes 3.50 10/1/26 2,000,000 1,879,710 Grupo Bimbo, Gtd. Notes 3.88 6/27/24 3,000,000 b 2,976,339 Kraft Heinz Foods, Scd. Notes 4.88 2/15/25 3,599,000 b 3,914,550 Whole Foods Market, Gtd. Notes 5.20 12/3/25 2,000,000 2,097,180 Energy - 6.2% Anadarko Petroleum, Sr. Unscd. Notes 5.55 3/15/26 2,750,000 a 3,005,758 Apache, Sr. Unscd. Notes 3.25 4/15/22 3,000,000 3,017,811 ConocoPhillips, Gtd. Notes 4.95 3/15/26 3,000,000 3,266,688 Continental Resources, Gtd. Notes 5.00 9/15/22 3,750,000 a 3,754,687 Enbridge, Sr. Unscd. Notes 4.25 12/1/26 4,000,000 4,022,208 EQT Midstream Partners, Sr. Unscd. Notes 4.13 12/1/26 3,000,000 2,883,720 Marathon Oil, Sr. Unscd. Notes 2.80 11/1/22 5,000,000 4,614,155 Newfield Exploration, Sr. Unscd. Notes 5.63 7/1/24 870,000 901,538 Newfield Exploration, Sr. Unscd. Notes 5.38 1/1/26 2,000,000 2,040,800 Noble Energy, Sr. Unscd. Notes 3.90 11/15/24 3,000,000 2,981,499 Petrobras Global Finance, Gtd. Notes 5.38 1/27/21 7,500,000 7,320,000 Pioneer Natural Resources, Sr. Unscd. Notes 3.95 7/15/22 5,855,000 6,056,201 Regency Energy Partners, Gtd. Notes 5.88 3/1/22 2,500,000 2,765,258 Sunoco Logistics Partners Operations, Gtd. Notes 3.45 1/15/23 3,100,000 3,022,612 Coupon Maturity Principal Bonds and Notes - 99.4% (continued) Rate (%) Date Amount ($) Value ($) Energy - 6.2% (continued) Sunoco Logistics Partners Operations, Gtd. Notes 4.25 4/1/24 2,250,000 2,248,101 Financials - 23.7% Apollo Management Holdings, Gtd. Notes 4.00 5/30/24 7,000,000 b 6,990,263 Assured Guaranty U.S. Holdings, Gtd. Notes 5.00 7/1/24 7,000,000 a 7,425,054 BAC Capital Trust XIV, Gtd. Notes 4.00 9/29/49 3,000,000 c 2,437,500 Bank of America, Sub. Notes 5.49 3/15/19 2,000,000 2,127,830 Bank of America, Sub. Notes 4.20 8/26/24 5,000,000 5,085,365 Barclays, Sub. Notes 5.20 5/12/26 7,000,000 7,021,987 BBVA Bancomer, Sr. Unscd. Notes 4.38 4/10/24 5,000,000 b 4,927,500 Blackstone Holdings Finance, Gtd. Notes 6.63 8/15/19 2,000,000 b 2,230,598 Blackstone Holdings Finance, Gtd. Notes 4.75 2/15/23 3,000,000 b 3,211,779 Carlyle Holdings Finance, Gtd. Notes 3.88 2/1/23 5,921,000 b 5,969,363 Chittenden, Sub. Notes 1.59 2/14/17 1,000,000 c 999,205 Citigroup, Jr. Sub. Debs., Ser. Q 5.95 12/29/49 5,000,000 a,c 5,034,375 Citigroup, Sub. Bonds 4.40 6/10/25 4,000,000 4,087,736 Citizens Financial Group, Sub. Bonds 3.75 7/1/24 6,000,000 5,790,762 Cooperatieve Rabobank , Bank Gtd. Notes 4.38 8/4/25 5,000,000 5,095,475 Credit Suisse Group Funding, Gtd. Notes 3.80 9/15/22 7,000,000 7,005,712 Deutsche Bank, Sub. Notes 4.50 4/1/25 9,000,000 a 8,110,890 Five Corners Funding Trust, Sr. Unscd. Bonds 4.42 11/15/23 6,000,000 b 6,311,646 Goldman Sachs Group, Sr. Unscd. Notes 6.15 4/1/18 3,500,000 3,693,494 Goldman Sachs Group, Sub. Notes 4.25 10/21/25 4,000,000 4,050,220 HSBC Finance, Sub. Notes 6.68 1/15/21 7,000,000 7,867,440 International Lease Finance, Sr. Unscd. Notes 5.88 8/15/22 8,495,000 9,304,404 JPMorgan Chase & Co., Sub. Notes 3.38 5/1/23 3,000,000 2,997,177 Legg Mason , Sr. Unscd. Notes 4.75 3/15/26 3,750,000 3,878,801 Lloyds Banking Group, Sub. Notes 4.65 3/24/26 7,000,000 6,985,811 Moody's, Sr. Unscd. Notes 2.75 7/15/19 2,000,000 2,031,470 STATEMENT OF INVESTMENTS (Unaudited) (continued) Coupon Maturity Principal Bonds and Notes - 99.4% (continued) Rate (%) Date Amount ($) Value ($) Financials - 23.7% (continued) Moody's, Sr. Unscd. Notes 4.50 9/1/22 5,000,000 5,357,465 Morgan Stanley, Sub. Notes 4.88 11/1/22 7,000,000 7,537,026 Nasdaq, Sr. Unscd. Notes 3.85 6/30/26 2,000,000 1,978,654 Royal Bank of Canada, Sub. Notes 4.65 1/27/26 6,000,000 6,288,780 Royal Bank of Scotland Group, Jr. Sub. Notes 8.63 12/29/49 3,000,000 c 2,958,750 Royal Bank of Scotland Group , Sub. Bonds 6.10 6/10/23 5,000,000 5,082,330 Santander UK Group Holdings, Sr. Unscd. Notes 2.88 8/5/21 6,000,000 5,863,968 Societe Generale, Sub. Notes 4.75 11/24/25 7,250,000 b 7,191,043 Stifel Financial, Sr. Unscd. Bonds 4.25 7/18/24 8,000,000 7,931,512 TIAA Asset Management Finance, Sr. Unscd. Notes 2.95 11/1/19 5,000,000 b 5,094,175 Toronto-Dominion Bank, Sub. Notes 3.63 9/15/31 1,000,000 c 963,079 UBS Group Funding, Gtd. Notes 3.00 4/15/21 3,000,000 b 3,005,379 Westpac Banking, Sub. Bonds 4.63 6/1/18 4,750,000 4,923,280 Westpac Banking, Sub. Notes 4.32 11/23/31 4,250,000 c 4,215,834 Foreign/Governmental - 2.8% Bermudian Government, Sr. Unscd. Notes 5.60 7/20/20 6,102,000 b 6,778,529 Petroleos Mexicanos, Gtd. Notes 5.50 1/21/21 3,000,000 3,050,550 Petroleos Mexicanos, Gtd. Notes 4.63 9/21/23 5,000,000 b 4,699,500 Saudi Arabian Government, Sr. Unscd. Notes 2.38 10/26/21 2,700,000 b 2,633,364 Spanish Government, Sr. Unscd. Notes 4.00 3/6/18 6,000,000 b 6,156,996 Health Care - 5.3% AbbVie, Sr. Unscd. Notes 1.80 5/14/18 3,000,000 2,999,184 AbbVie, Sr. Unscd. Notes 3.60 5/14/25 5,000,000 4,935,235 Aetna, Sr. Unscd. Notes 2.20 3/15/19 4,000,000 4,021,336 Amgen, Sr. Unscd. Notes 3.88 11/15/21 3,500,000 3,673,792 Dignity Health, Unscd. Notes 3.13 11/1/22 5,000,000 4,924,105 Express Scripts Holdings, Gtd. Notes 3.00 7/15/23 3,000,000 2,912,574 Mylan, Gtd. Notes 3.15 6/15/21 7,000,000 b 6,891,374 Coupon Maturity Principal Bonds and Notes - 99.4% (continued) Rate (%) Date Amount ($) Value ($) Health Care - 5.3% (continued) Premier Health Partners, Unscd. Bonds 2.91 11/15/26 2,550,000 2,355,840 Teva Pharmaceutical Finance IV, Gtd. Notes 2.25 3/18/20 4,500,000 4,423,675 Teva Pharmaceutical Finance Netherlands III, Gtd. Notes 3.15 10/1/26 5,000,000 4,633,970 Unitedhealth Group, Sr. Unscd. Notes 3.35 7/15/22 3,000,000 3,093,219 Industrials - 5.7% Air Canada , Notes 3.60 9/15/28 2,880,731 b 2,890,093 American Airlines, Bonds 3.38 11/1/28 4,181,520 4,144,932 Delta Air Lines, Bonds 3.63 1/30/29 958,278 990,620 GATX, Sr. Unscd. Notes 4.75 6/15/22 3,000,000 3,236,175 GATX, Sr. Unscd. Notes 3.25 3/30/25 4,000,000 3,827,776 General Electric, Jr. Sub. Debs., Ser. D 5.00 12/29/49 6,838,000 c 7,051,687 Pentair Finance, Gtd. Notes 2.65 12/1/19 4,500,000 4,490,284 Roper Technologies, Sr. Unscd. Notes 3.00 12/15/20 3,000,000 3,036,009 Stanley Black & Decker, Sub. Notes 1.62 11/17/18 3,000,000 2,985,879 Tyco Electronics Group, Gtd. Notes 3.70 2/15/26 2,000,000 2,044,426 Union Pacific, Sr. Unscd. Notes 2.25 2/15/19 4,000,000 4,040,596 United Airlines , Notes 3.10 4/7/30 5,000,000 4,800,000 Waste Management, Gtd. Notes 4.75 6/30/20 3,853,000 4,168,183 Information Technology - 13.7% Adobe Systems, Sr. Unscd. Notes 4.75 2/1/20 6,000,000 6,454,296 Arrow Electronics, Sr. Unscd. Notes 5.13 3/1/21 3,000,000 3,199,635 Arrow Electronics, Sr. Unscd. Notes 3.50 4/1/22 3,000,000 2,982,177 Arrow Electronics, Sr. Unscd. Notes 4.00 4/1/25 2,000,000 1,941,682 Avnet, Sr. Unscd. Notes 3.75 12/1/21 2,000,000 2,007,488 Avnet, Sr. Unscd. Notes 4.88 12/1/22 6,500,000 6,783,042 Black Knight InfoServ, Gtd. Notes 5.75 4/15/23 1,556,000 1,633,800 Broadridge Financial Solutions, Sr. Unscd. Notes 3.95 9/1/20 5,850,000 6,101,614 CA, Sr. Unscd. Notes 2.88 8/15/18 3,750,000 3,810,184 STATEMENT OF INVESTMENTS (Unaudited) (continued) Coupon Maturity Principal Bonds and Notes - 99.4% (continued) Rate (%) Date Amount ($) Value ($) Information Technology - 13.7% (continued) CA, Sr. Unscd. Notes 3.60 8/1/20 5,000,000 5,136,980 Cadence Design Systems, Sr. Unscd. Notes 4.38 10/15/24 5,250,000 5,171,082 Diamond 1 Finance, Gtd. Notes 7.13 6/15/24 1,000,000 b 1,092,644 Diamond 1 Finance, Sr. Scd. Notes 6.02 6/15/26 2,250,000 b 2,360,140 Diamond 1 Finance, Sr. Scd. Notes 8.10 7/15/36 3,000,000 b 3,404,199 eBay, Sr. Unscd. Notes 2.60 7/15/22 2,000,000 1,933,410 eBay , Sr. Unscd. Notes 3.80 3/9/22 2,500,000 2,571,893 Electronic Arts, Sr. Unscd. Notes 3.70 3/1/21 1,000,000 1,037,415 Electronic Arts, Sr. Unscd. Notes 4.80 3/1/26 4,426,000 4,666,889 Fidelity National Information Services, Gtd. Notes 5.00 3/15/22 4,000,000 4,120,928 Fidelity National Information Services, Gtd. Notes 3.50 4/15/23 2,000,000 2,023,628 Fiserv, Sr. Unscd. Notes 3.50 10/1/22 7,000,000 7,164,465 Flex , Gtd. Notes 4.75 6/15/25 7,550,000 7,945,658 Jabil Circuit, Sr. Unscd. Bonds 5.63 12/15/20 4,737,000 5,056,747 Lam Research, Sr. Unscd. Notes 3.80 3/15/25 8,000,000 8,023,896 Maxim Integrated Products, Sr. Unscd. Notes 2.50 11/15/18 5,000,000 5,037,235 Seagate HDD Cayman, Gtd. Bonds 4.88 6/1/27 6,000,000 5,271,012 Total System Services, Sr. Unscd. Notes 4.80 4/1/26 7,500,000 7,977,360 Materials - 4.8% Allegheny Technologies, Sr. Unscd. Notes 7.88 8/15/23 7,385,000 c 6,886,512 Bemis Company, Sr. Unscd. Notes 3.10 9/15/26 1,000,000 958,164 Cabot, Sr. Unscd. Notes 3.40 9/15/26 550,000 524,230 CRH America, Gtd. Notes 3.88 5/18/25 3,000,000 b 3,062,517 Dow Chemical, Sr. Unscd. Notes 4.13 11/15/21 5,500,000 5,827,151 Eastman Chemical, Sr. Unscd. Notes 3.60 8/15/22 1,945,000 1,998,110 Freeport-McMoRan, Gtd. Notes 3.55 3/1/22 4,000,000 a 3,809,600 Georgia-Pacific, Sr. Unscd. Notes 3.16 11/15/21 7,000,000 b 7,123,088 Glencore Funding, Gtd. Notes 4.63 4/29/24 3,000,000 b 3,022,380 Coupon Maturity Principal Bonds and Notes - 99.4% (continued) Rate (%) Date Amount ($) Value ($) Materials - 4.8% (continued) International Paper, Sr. Unscd. Notes 3.00 2/15/27 5,000,000 4,679,610 Lafargeholcim Finance, Gtd. Notes 3.50 9/22/26 1,000,000 b 975,500 Valmont Industries, Gtd. Notes 6.63 4/20/20 1,667,000 1,852,099 Municipal Bonds - 7.0% California Earthquake Authority, Revenue 2.81 7/1/19 7,500,000 7,611,375 Florida Hurricane Catastrophe Fund Finance Corporation, Revenue Bonds 3.00 7/1/20 6,500,000 6,656,845 Illinois, GO 5.88 3/1/19 2,000,000 2,129,240 Illinois, GO 6.20 7/1/21 1,100,000 1,170,466 Las Vegas Valley Water District, GO (Build America Bonds) 7.10 6/1/39 5,000,000 5,538,850 Massachusetts Development Finance Agency, Revenue (Emerson College Issue) 2.96 1/1/19 4,000,000 4,005,280 New Jersey Transportation Trust Fund Authority, (Transportation System) 1.76 12/15/18 5,000,000 4,928,800 North Texas Tollway Authority, Subordinate Lien System Revenue (Build America Bonds) 8.91 2/1/30 5,000,000 5,903,550 Oakland Unified School District, GO (Build America Bonds) 9.50 8/1/34 2,500,000 2,982,950 Texas Public Finance Authority, Windstorm Insurance Association Premium Revenue 8.25 7/1/24 7,500,000 7,887,075 Wayne County, GO 4.25 12/1/18 3,950,000 3,974,411 West Contra Costa Unified School District, GO (Build America Bonds) 8.46 8/1/34 5,000,000 5,786,950 Real Estate - 8.1% Alexandria Real Estate Equities, Gtd. Notes 4.30 1/15/26 2,000,000 2,057,038 Alexandria Real Estate Equities, Gtd. Notes 3.95 1/15/27 3,327,000 3,316,640 Brixmor Operating Partnership, Sr. Unscd. Notes 3.88 8/15/22 3,970,000 4,048,134 CBRE Services, Gtd. Notes 4.88 3/1/26 6,000,000 6,037,470 CubeSmart, Gtd. Notes 4.80 7/15/22 6,595,000 7,119,204 DDR, Sr. Unscd. Notes 3.50 1/15/21 4,500,000 4,565,682 Duke Realty, Sr. Unscd. Notes 3.25 6/30/26 1,000,000 968,402 Essex Portfolio, Gtd. Notes 3.25 5/1/23 2,500,000 2,490,965 First Industrial, Sr. Unscd. Notes 5.95 5/15/17 1,500,000 1,528,314 STATEMENT OF INVESTMENTS (Unaudited) (continued) Coupon Maturity Principal Bonds and Notes - 99.4% (continued) Rate (%) Date Amount ($) Value ($) Real Estate - 8.1% (continued) First Industrial, Sr. Unscd. Notes 7.50 12/1/17 2,500,000 2,631,153 Kilroy Realty, Gtd. Notes 4.38 10/1/25 5,000,000 5,137,550 Kimco Realty, Sr. Unscd. Notes 3.40 11/1/22 2,240,000 2,276,575 Liberty Property , Sr. Unscd. Notes 3.25 10/1/26 4,000,000 3,815,360 National Retail Properties, Sr. Unscd. Notes 3.90 6/15/24 4,000,000 4,085,920 Prologis, Gtd. Notes 2.75 2/15/19 3,000,000 3,048,954 Realty Income, Sr. Unscd. Notes 4.65 8/1/23 3,000,000 3,219,090 Retail Opportunity Investments Partnership, Gtd. Notes 5.00 12/15/23 3,750,000 3,855,825 Retail Opportunity Investments Partnership, Gtd. Notes 4.00 12/15/24 3,000,000 2,889,504 WEA Finance, Gtd. Notes 1.75 9/15/17 2,000,000 b 2,005,940 Weingarten Realty Investors, Sr. Unscd. Notes 3.50 4/15/23 3,000,000 2,990,973 Telecommunications - 2.8% AT&T, Sr. Unscd. Notes 3.60 2/17/23 7,000,000 7,012,761 Telefonica Emisiones, Gtd. Notes 4.57 4/27/23 6,500,000 6,795,054 Verizon Communications, Sr. Unscd. Notes 5.15 9/15/23 7,000,000 7,753,886 Verizon Communications, Sr. Unscd. Notes 4.13 8/15/46 2,000,000 1,793,112 Utilities - 2.2% Black Hills, Sr. Unscd. Notes 4.25 11/30/23 5,000,000 5,265,585 CMS Energy, Sr. Unscd. Notes 5.05 3/15/22 1,500,000 1,650,510 Entergy, Sr. Unscd. Notes 2.95 9/1/26 2,000,000 1,882,510 Exelon, Sr. Unscd. Notes 2.45 4/15/21 3,000,000 2,968,755 NextEra Energy Capital Holdings, Gtd. Debs. 2.70 9/15/19 3,000,000 3,046,074 PPL Capital Funding, Gtd. Notes 1.90 6/1/18 2,000,000 1,999,374 PPL Capital Funding, Gtd. Notes 3.95 3/15/24 2,000,000 2,076,464 Total Bonds and Notes (cost $833,322,820) Other Investment - .6% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Government Plus Money Market Fund (cost $4,771,400) 4,771,400 d Investment of Cash Collateral for Securities Loaned - 4.0% Registered Investment Company; Dreyfus Institutional Preferred Money Market Fund, Hamilton Shares (cost $33,582,898) 33,582,898 d Total Investments (cost $871,677,118) % Liabilities, Less Cash and Receivables %) Net Assets % BAN—Bond Anticipation Notes GO—General Obligation a Security, or portion thereof, on loan. At November 30, 2016, the value of the fund’s securities on loan was $33,960,584 and the value of the collateral held by the fund was $35,230,802, consisting of cash collateral of $33,582,898 and U.S. Government & Agency securities valued at $1,647,904. b Security exempt from registration pursuant to Rule 144A under the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At November 30, 2016, these securities were valued at $130,616,141 or 15.54% of net assets. c Variable rate security—rate shown is the interest rate in effect at period end. d Investment in affiliated money market mutual fund. Portfolio Summary (Unaudited) † Value (%) Corporate Bonds 89.6 Municipal Bonds 7.0 Money Market Investments 4.6 Foreign/Governmental 2.8 † Based on net assets. See notes to financial statements. STATEMENT OF INVESTMENTS BNY Mellon Corporate Bond Fund November 30, 2016 (Unaudited) The following is a summary of the inputs used as of November 30, 2016 in valuing the fund’s investments: Level 3 - Level 2 - Other Significant Level 1 - Unadjusted Significant Unobservable Quoted Prices Observable Inputs Inputs Total Assets ($) Investments in Securities: Corporate Bonds † - 753,756,319 - Foreign Government - 23,318,939 - Municipal Bonds † - 58,575,792 - Mutual Funds 38,354,298 - - † See Statement of Investments for additional detailed categorizations. NOTES The Financial Accounting Standards Board (FASB) Accounting Standards Codification is the exclusive reference of authoritative U.S. generally accepted accounting principles (GAAP) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The funds financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the funds investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1 unadjusted quoted prices in active markets for identical investments. Level 2 other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 significant unobservable inputs (including the funds own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the funds investments are as follows: Registered investment companies that are not traded on an exchange are valued at their net asset value and are generally categorized within Level 1 of the fair value hierarchy. Investments in securities, excluding short-term investments (other than U.S. Treasury Bills), financial futures and forward foreign currency exchange contracts ("forward contracts") are valued each business day by an independent pricing service (the Service) approved by the fund's Board Members (the "Board"). Investments for which quoted bid prices are readily available and are representative of the bid side of the NOTES market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments (which constitute a majority of the portfolio securities) are valued as determined by the Service, based on methods which include consideration of the following: yields or prices of securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. These securities are generally categorized within Level 2 of the fair value hierarchy. U.S. Treasury Bills are valued at the mean price between quoted bid prices and asked prices by the Service. These securities are generally categorized within Level 2 of the fair value hierarchy. The Service is engaged under the general supervision of the Board. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 of the fair value hierarchy depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are generally categorized within Level 3 of the fair value hierarchy. Pursuant to a securities lending agreement with The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by Dreyfus or U.S. Government and Agency securities. The fund is entitled to receive all dividends, interest and distributions on securities loaned, in addition to income earned as a result of the lending transaction. Should a borrower fail to return the securities in a timely manner, The Bank of New York Mellon is required to replace the securities for the benefit of the fund or credit the fund with the market value of the unreturned securities and is subrogated to the fund’s rights against the borrower and the collateral. NOTES Effective July 1, 2015, the fund adopted new accounting guidance under Accounting Standards Update No. 2014-11, which requires expanded disclosures related to financial assets pledged in secured financing transactions (such as securities lending) and the related contractual maturity terms of these secured transactions. The type of securities loaned for which cash collateral was received, is indicated in the Statement of Investments. Additionally, the contractual maturity of security lending transactions are on an overnight and continuous basis. At November 30, 2016, accumulated net unrealized appreciation on investments was $2,328,230, consisting of $13,113,424 gross unrealized appreciation and $10,785,194 gross unrealized depreciation. At November 30, 2016, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the SEC on Form N-CSR. STATEMENT OF INVESTMENTS BNY Mellon Emerging Markets Fund November 30, 2016 (Unaudited) Common Stocks - 96.1% Shares Value ($) Brazil - 5.5% Ambev, ADR 1,083,137 5,404,854 BB Seguridade Participacoes 321,800 2,691,776 Cia de Saneamento Basico do Estado de Sao Paulo 540,500 4,788,037 Cosan Industria e Comercio 488,100 5,697,783 EcoRodovias Infraestrutura e Logistrica 1,177,700 2,750,944 JBS 2,499,900 7,214,271 Localiza Rent a Car 245,400 2,514,914 MRV Engenharia e Participacoes 680,600 2,326,322 Qualicorp 460,000 2,495,823 Canada - .5% Gran Tierra Energy 1,157,693 a China - 27.3% AAC Technologies Holdings 707,000 6,398,685 Alibaba Group Holding, ADR 164,597 a 15,475,410 Anhui Conch Cement, Cl. H 3,057,500 8,849,465 ANTA Sports Products 574,000 1,683,556 Beijing Capital International Airport, Cl. H 1,316,000 1,297,931 China Construction Bank, Cl. H 29,426,939 21,928,409 China Lodging Group, ADR 165,319 8,659,409 CNOOC 2,606,000 3,285,848 Ctrip.com International, ADR 179,287 a 8,109,151 Li Ning 3,779,000 a 2,781,936 PICC Property & Casualty, Cl. H 9,316,000 15,613,743 Ping An Insurance Group Company of China, Cl. H 2,172,000 12,012,996 Shanghai Pharmaceuticals Holding, Cl. H 3,642,200 9,109,609 Tencent Holdings 1,918,500 47,909,940 Weibo, ADR 125,398 a 6,434,171 Weichai Power, Cl. H 2,119,700 3,416,006 Yirendai, ADR 101,137 2,869,257 ZTO Express, ADR 234,145 3,542,614 Colombia - .3% Bancolombia, ADR 51,174 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks - 96.1% (continued) Shares Value ($) Hong Kong - 3.7% China Mobile 1,205,500 13,156,137 China Mobile, ADR 127,405 6,967,779 China Overseas Land & Investment 1,416,000 4,089,267 Hungary - .9% Richter Gedeon 291,239 India - 6.4% Aurobindo Pharma 666,345 7,211,628 Hindustan Petroleum 671,566 4,623,035 ICICI Bank 273,856 1,062,434 LIC Housing Finance 610,733 5,035,836 Maruti Suzuki India 57,162 4,397,658 Petronet LNG 586,272 3,329,254 Reliance Industries 163,590 2,366,176 UPL 680,881 6,306,079 Vedanta 2,381,363 7,996,562 Indonesia - 4.0% Bank Negara Indonesia 15,061,300 5,751,133 Bank Rakyat Indonesia 10,425,700 8,385,178 Matahari Department Store 4,099,200 4,355,542 Telekomunikasi Indonesia 26,778,800 7,469,018 Malaysia - .4% AirAsia 4,534,200 Mexico - 2.4% Alfa, Cl. A 3,434,782 4,545,544 Arca Continental 788,358 4,171,293 Grupo Aeroportuario del Centro Norte 802,200 3,781,366 Wal-Mart de Mexico 1,805,900 3,320,237 Panama - .5% Copa Holdings, Cl. A 35,650 Peru - 1.3% Credicorp 56,114 Philippines - .9% Metropolitan Bank & Trust 3,555,954 5,362,891 Puregold Price Club 1,112,300 873,423 Common Stocks - 96.1% (continued) Shares Value ($) Russia - 6.5% Lenta, GDR 557,504 a,b 4,320,656 Lukoil, ADR 218,158 10,735,555 Rosneft, GDR 990,253 5,208,731 Sberbank of Russia, ADR 1,153,840 11,636,476 Yandex, Cl. A 582,063 a 11,065,018 South Africa - 4.7% AngloGold Ashanti, ADR 229,029 a 2,505,577 Barclays Africa Group 1,102,811 12,323,438 Clicks Group 696,679 5,968,848 Imperial Holdings 256,273 3,086,927 Pioneer Foods Group 356,832 3,952,971 Telkom 593,635 2,935,389 South Korea - 15.3% BGF Retail 18,012 1,340,442 Coway 120,043 8,676,817 Daelim Industrial 59,922 3,916,035 Hana Financial Group 117,084 3,219,923 Hankook Tire 121,414 5,629,048 Hanwha Techwin 60,553 2,478,475 Hugel 14,566 3,455,072 Hyundai Development Co-Engineering & Construction 151,429 5,349,658 Hyundai Marine & Fire Insurance 197,480 6,148,815 Hyundai Mobis 18,328 3,903,744 KB Financial Group 271,004 9,759,436 Korea Investment Holdings 144,466 4,949,201 KT 55,886 1,426,968 KT&G 74,154 6,660,254 KT, ADR 203,921 2,828,384 NAVER 8,411 5,741,395 POSCO 24,627 5,255,923 Samsung Biologics 34,112 4,493,604 Samsung Electronics 10,345 15,450,468 Taiwan - 10.4% Advanced Semiconductor Engineering 6,895,842 7,410,115 Airtac International Group 907,000 6,872,290 China Life Insurance 5,688,720 6,068,349 Fubon Financial Holding 3,604,000 5,591,497 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks - 96.1% (continued) Shares Value ($) Taiwan - 10.4% (continued) Largan Precision 23,000 2,662,755 Powertech Technology 1,264,000 3,247,940 Realtek Semiconductor 1,046,000 3,248,957 Taiwan Semiconductor Manufacturing 5,761,000 33,076,993 Thailand - 2.1% PTT 352,200 3,445,054 PTT Exploration & Production 2,130,300 4,925,791 Thai Beverage 2,856,000 1,743,468 Thanachart Capital 2,873,300 3,543,357 Turkey - .6% Turkiye Vakiflar Bankasi, Cl. D 3,313,547 United Arab Emirates - 1.7% Abu Dhabi Commercial Bank 3,447,715 5,820,037 Emaar Properties 2,979,866 5,533,295 United States - .7% iShares MSCI Emerging Markets ETF 122,978 Total Common Stocks (cost $549,465,987) Preferred Stocks - 3.1% Brazil - 3.1% Cia Paranaense de Energia, Cl. B 356,200 3,049,035 Petroleo Brasileiro 1,638,900 a 7,753,404 Vale 1,316,600 9,946,373 (cost $15,720,635 ) Other Investment - .1% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Government Plus Money Market Fund (cost $387,843) 387,843 c Total Investments (cost $565,574,465) % Cash and Receivables (Net) .7 % Net Assets % ADR—American Depository Receipt ETF—Exchange-Traded Fund GDR—Global Depository Receipt a Non-income producing security. b Security exempt from registration pursuant to Rule 144A under the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At November 30, 2016, these securities were valued at $4,320,656 or .66% of net assets. c Investment in affiliated money market mutual fund. Portfolio Summary (Unaudited) † Value (%) Financials 24.6 Information Technology 24.5 Energy 8.3 Consumer Discretionary 8.1 Industrials 7.1 Consumer Staples 6.8 Materials 6.2 Telecommunication Services 5.3 Health Care 4.9 Real Estate 1.5 Utilities 1.2 Exchange-Traded Funds .7 Money Market Investment .1 † Based on net assets. See notes to financial statements. STATEMENT OF INVESTMENTS BNY Mellon Emerging Markets Fund November 30, 2016 (Unaudited) The following is a summary of the inputs used as of November 30, 2016 in valuing the fund’s investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Significant Unobservable Quoted Prices Observable Inputs Inputs Total Assets ($) Investments in Securities: Equity Securities - Foreign Common Stocks† 627,106,136 - - Equity Securities - Foreign Preferred Stocks† 20,748,812 - - Exchange-Traded Funds 4,365,719 - - Mutual Funds 387,843 - - Other Financial Instruments: Forward Foreign Currency Exchange Contracts †† - 9 - 9 Liabilities ($) Other Financial Instruments: Forward Foreign Currency Exchange Contracts †† - (7) - † See Statement of Investments for additional detailed categorizations. †† Amount shown represents unrealized appreciation (depreciation) at period end. NOTES The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. For open short positions, asked prices are used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not NOTES traded on an exchange are valued at their net asset value. All of the preceding securities are generally categorized within Level 1 of the fair value hierarchy. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices. U.S. Treasury Bills are valued at the mean price between quoted bid prices and asked prices by an independent pricing service (the"Service") approved by the Board Members ("Board").These securities are generally categorized within Level 2 of the fair value hierarchy. The Service’s procedures are reviewed by Dreyfus under the general supervision of the Board Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant American Depository Receipts and financial futures. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 of the fair value hierarchy depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are generally categorized within Level 3 of the fair value hierarchy. Investments denominated in foreign currencies are translated to U.S. dollars at the prevailing rates of exchange. Financial futures and options, which are traded on an exchange, are valued at the last sales price on the securities exchange on which such securities are primarily traded or at the last sales price on the national securities market on each business day and are generally categorized within Level 1 of the fair value hierarchy. Options traded over-the-counter (“OTC”) are valued at the mean between the bid and asked price and are generally categorized within Level 2 of the fair value hierarchy. Investments in swap transactions are valued each business day by the Service. Swaps are valued by the Service by using a swap pricing model which incorporates among other factors, default NOTES probabilities, recovery rates, credit curves of the underlying issuer and swap spreads on interest rates and are generally categorized within Level 2 of the fair value hierarchy. Forward contracts are valued at the forward rate and are generally categorized within Level 2 of the fair value hierarchy. Derivatives: A derivative is a financial instrument whose performance is derived from the performance of another asset. Each type of derivative instrument that was held by the fund at November 30, 2016 is discussed below. Forward Foreign Currency Exchange Contracts: The fund enters into forward contracts in order to hedge its exposure to changes in foreign currency exchange rates on its foreign portfolio holdings, to settle foreign currency transactions or as a part of its investment strategy. When executing forward contracts, the fund is obligated to buy or sell a foreign currency at a specified rate on a certain date in the future. With respect to sales of forward contracts, the fund incurs a loss if the value of the contract increases between the date the forward contract is opened and the date the forward contract is closed. The fund realizes a gain if the value of the contract decreases between those dates. With respect to purchases of forward contracts, the fund incurs a loss if the value of the contract decreases between the date the forward contract is opened and the date the forward contract is closed. The fund realizes a gain if the value of the contract increases between those dates. Any realized or unrealized gains or losses which occurred during the period are reflected in the Statement of Operations. The fund is exposed to foreign currency risk as a result of changes in value of underlying financial instruments. The fund is also exposed to credit risk associated with counterparty nonperformance on these forward contracts, which is generally limited to the unrealized gain on each open contract. This risk may be mitigated by Master Agreements, if any, between the fund and the counterparty and the posting of collateral, if any, by the counterparty to the fund to cover the fund’s exposure to the counterparty. Forward Foreign Currency Unrealized Exchange Foreign Currency Cost/ Appreciation Contracts Amounts Proceeds ($) Value ($) (Depreciation)($) Purchases: Northern Trust Bank Hong Kong Dollars Expiring 12/1/2016 1,828,886 235,795 235,788 (7) Sales: Northern Trust Bank Hong Kong Dollars Expiring 12/1/2016 2,319,769 299,083 299,074 9 Gross Unrealized Appreciation 9 Gross Unrealized Depreciation NOTES At November 30, 2016, accumulated net unrealized appreciation on investments was $87,034,045, consisting of $119,367,278 gross unrealized appreciation and $32,333,233 gross unrealized depreciation. At November 30, 2016, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the SEC on Form N-CSR. STATEMENT OF INVESTMENTS BNY Mellon Focused Equity Opportunities Fund November 30, 2016 (Unaudited) Common Stocks - 100.1% Shares Value ($) Banks - 4.1% Bank of America 823,790 Capital Goods - 10.6% 3M 64,721 11,115,185 Eaton 184,840 12,293,708 Honeywell International 95,637 10,896,880 Illinois Tool Works 89,078 11,150,784 Consumer Services - 2.5% Yum! Brands 168,250 Diversified Financials - 7.0% Intercontinental Exchange 296,875 16,446,875 Invesco 428,040 13,401,932 Energy - 9.2% Marathon Petroleum 217,800 10,240,956 Nabors Industries 829,910 13,361,551 Valero Energy 252,130 15,521,123 Food, Beverage & Tobacco - 9.1% Constellation Brands, Cl. A 82,938 12,535,249 PepsiCo 137,330 13,746,733 Philip Morris International 144,712 12,775,175 Health Care Equipment & Services - 3.2% UnitedHealth Group 86,370 Insurance - 3.4% Hartford Financial Services Group 309,950 Materials - 3.0% Dow Chemical 233,880 Media - 6.2% Comcast, Cl. A 156,230 10,859,547 Time Warner 168,110 15,435,860 Pharmaceuticals, Biotechnology & Life Sciences - 10.4% Agilent Technologies 267,010 11,743,100 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks - 100.1% (continued) Shares Value ($) Pharmaceuticals, Biotechnology & Life Sciences - 10.4% (continued) Allergan 71,794 13,949,574 Johnson & Johnson 169,124 18,823,501 Retailing - 3.1% Amazon.com 17,677 a Semiconductors & Semiconductor Equipment - 8.6% Broadcom 112,009 19,096,414 NVIDIA 193,280 b 17,820,416 Software & Services - 19.7% Adobe Systems 152,334 a 15,661,459 Alphabet, Cl. A 28,248 a 21,917,058 Electronic Arts 199,250 a 15,788,570 Facebook, Cl. A 136,482 a 16,162,199 Visa, Cl. A 187,510 14,498,273 Total Investments (cost $348,505,535) % Liabilities, Less Cash and Receivables %) ) Net Assets % a Non-income producing security. b Security, or portion thereof, on loan. At November 30, 2016, the value of the fund’s securities on loan was $17,733,471 and the value of the collateral held by the fund was $18,294,389, consisting of U.S. Government & Agency securities. Portfolio Summary (Unaudited) † Value (%) Software & Services 19.7 Capital Goods 10.6 Pharmaceuticals, Biotechnology & Life Sciences 10.4 Energy 9.2 Food, Beverage & Tobacco 9.1 Semiconductors & Semiconductor Equipment 8.6 Diversified Financials 7.0 Media 6.2 Banks 4.1 Insurance 3.4 Health Care Equipment & Services 3.2 Retailing 3.1 Materials 3.0 Consumer Services 2.5 † Based on net assets. See notes to financial statements. STATEMENT OF INVESTMENTS BNY Mellon Focused Equity Opportunities Fund November 30, 2016 (Unaudited) The following is a summary of the inputs used as of November 30, 2016 in valuing the fund’s investments: Level 2 - Other Level 1 - Unadjusted Significant Level 3 -Significant Quoted Prices Observable Inputs Unobservable Inputs Total Assets ($) Investments in Securities: Equity Securities— Domestic Common Stocks † 408,788,083 - - Equity Securities— Foreign Common Stocks † 19,096,414 - - † See Statement of Investments for additional detailed categorizations. NOTES The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. For open short positions, asked prices are used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not NOTES traded on an exchange are valued at their net asset value. All of the preceding securities are generally categorized within Level 1 of the fair value hierarchy. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices. U.S. Treasury Bills are valued at the mean price between quoted bid prices and asked prices by an independent pricing service (the"Service") approved by the Board Members ("Board").These securities are generally categorized within Level 2 of the fair value hierarchy. The Service’s procedures are reviewed by Dreyfus under the general supervision of the Board. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant American Depository Receipts and financial futures. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 of the fair value hierarchy depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are generally categorized within Level 3 of the fair value hierarchy. Pursuant to a securities lending agreement with The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by Dreyfus or U.S. Government and Agency securities. The fund is entitled to receive all dividends, interest and distributions on securities loaned, in addition to income earned as a result of the lending transaction. Should a borrower fail to return the securities in a timely manner, The Bank of New York Mellon is required to replace the securities for the NOTES benefit of the fund or credit the fund with the market value of the unreturned securities and is subrogated to the fund’s rights against the borrower and the collateral. Effective July 1, 2015, the fund adopted new accounting guidance under Accounting Standards Update No. 2014-11, which requires expanded disclosures related to financial assets pledged in secured financing transactions (such as securities lending) and the related contractual maturity terms of these secured transactions. The type of securities loaned for which cash collateral was received, is indicated in the Statement of Investments. Additionally, the contractual maturity of security lending transactions are on an overnight and continuous basis. At November 30, 2016, accumulated net unrealized appreciation on investments was $79,378,962, consisting of $86,719,107 gross unrealized appreciation and $7,340,145 gross unrealized depreciation. At November 30, 2016, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the SEC on Form N-CSR. STATEMENT OF INVESTMENTS BNY Mellon Government Money Market Fund November 30, 2016 (Unaudited) Principal U.S. Government Agencies - 13.9% Amount ($) Value ($) Federal Farm Credit Bank 0.66% - 0.72%, 12/1/16 - 12/29/16 25,000,000 a 24,978,375 Federal Home Loan Bank 0.10% - 0.35%, 12/1/16 - 2/6/17 16,000,000 15,993,486 Federal Home Loan Bank 0.51% - 0.59%, 12/21/16 - 12/28/16 75,000,000 a 75,000,000 Total U.S. Government Agencies (cost $115,971,861) U.S. Treasury Notes - 30.7% 0.32% - 0.62%, 12/31/16 - 6/15/17 (cost $255,126,819) 255,000,000 Repurchase Agreements - 55.2% ABN AMRO Bank 0.27%, dated 11/30/16, due 12/1/16 in the amount of $85,000,638 (fully collateralized by $87,788,751 U.S. Treasuries (including strips), 0.13%-3.38%, due 7/31/17-5/15/44, value $86,700,007) 85,000,000 85,000,000 Bank of Nova Scotia 0.26%, dated 11/30/16, due 12/1/16 in the amount of $100,000,722 (fully collateralized by $95,541,219 U.S. Treasuries (including strips), 0.63%-8.13%, due 8/15/17-4/15/29, value $102,000,005) 100,000,000 100,000,000 BNP Paribas 0.27%, dated 11/30/16, due 12/1/16 in the amount of $200,001,500 (fully collateralized by $204,310,832 U.S. Treasuries (including strips), 0%- 1.88%, due 10/15/17-2/15/29, value $204,000,000) 200,000,000 200,000,000 Credit Agricole CIB 0.26%, dated 11/30/16, due 12/1/16 in the amount of $74,000,534 (fully collateralized by $79,927,488 U.S. Treasuries (including strips), 0%-8.50%, due 1/15/18-2/15/44, value $75,480,001) 74,000,000 74,000,000 Total Repurchase Agreements (cost $459,000,000) Total Investments (cost $830,098,680) % Cash and Receivables (Net) .2 % Net Assets % a Variable rate security—rate shown is the interest rate in effect at period end. Date shown represents the earlier of the next interest reset date or ultimate maturity date. STATEMENT OF INVESTMENTS BNY Mellon Government Money Market Fund November 30, 2016 (Unaudited) The following is a summary of the inputs used as of November 30, 2016 in valuing the fund’s investments: Valuation Inputs Short-Term Investments ($) † Level 1 - Unadjusted Quoted Prices - Level 2 - Other Significant Observable Inputs 830,098,680 Level 3 - Significant Unobservable Inputs - Total † See Statement of Investments for additional detailed categorizations. NOTES The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Investments in securities are valued at amortized cost in accordance with Rule 2a-7 under the Act. If amortized cost is determined not to approximate market value, the fair value of the portfolio securities will be determined by procedures established by and under the general supervision of the fund’s Board Members (“Board”). The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For example, money market securities are valued using amortized cost, in accordance with rules under the Act. Generally, amortized cost approximates the current fair value of a security, but since the value is not obtained from a quoted price in an active market, such securities are reflected within Level 2 of the fair value hierarchy. The fund may enter into repurchase agreements with financial institutions, deemed to be creditworthy by Dreyfus, subject to the seller’s agreement to repurchase and the fund’s NOTES agreement to resell such securities at a mutually agreed upon price. Pursuant to the terms of the repurchase agreement, such securities must have an aggregate market value greater than or equal to the terms of the repurchase price plus accrued interest at all times. If the value of the underlying securities falls below the value of the repurchase price plus accrued interest, the fund will require the seller to deposit additional collateral by the next business day. If the request for additional collateral is not met, or the seller defaults on its repurchase obligation, the fund maintains its right to sell the underlying securities at market value and may claim any resulting loss against the seller. The fund may also jointly enter into one or more repurchase agreements with other Dreyfus-managed funds in accordance with an exemptive order granted by the SEC pursuant to section 17(d) and Rule 17d-1 under the Act. Any joint repurchase agreements must be collateralized fully by U.S. Government securities. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the SEC on Form N-CSR. STATEMENT OF INVESTMENTS BNY Mellon Income Stock Fund November 30, 2016 (Unaudited) Common Stocks - 96.7% Shares Value ($) Banks - 16.7% Bank of America 1,873,344 39,565,025 BB&T 618,839 28,002,465 JPMorgan Chase & Co. 704,602 56,487,942 SunTrust Banks 355,459 18,466,095 U.S. Bancorp 889,719 44,147,857 Capital Goods - 6.1% Honeywell International 132,423 15,088,277 Raytheon 215,640 32,246,806 United Technologies 194,494 20,950,894 Consumer Services - 1.5% Carnival 322,034 Diversified Financials - 4.8% Goldman Sachs Group 108,930 23,887,260 Invesco 441,076 13,810,090 Morgan Stanley 381,512 15,779,336 Energy - 9.2% Occidental Petroleum 633,022 45,172,450 Phillips 66 261,191 21,699,748 Schlumberger 177,797 14,943,838 Valero Energy 344,188 21,188,213 Food, Beverage & Tobacco - 9.3% Archer-Daniels-Midland 317,808 13,738,840 Coca-Cola 644,490 26,005,171 ConAgra Foods 405,678 14,884,326 Kellogg 368,587 26,538,264 Lamb Weston Holdings 186,067 6,229,523 Molson Coors Brewing, Cl. B 163,054 15,984,184 Health Care Equipment & Services - 1.0% UnitedHealth Group 72,088 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks - 96.7% (continued) Shares Value ($) Insurance - 5.8% Chubb 170,290 21,797,120 Prudential Financial 429,195 43,177,017 Materials - 3.8% Dow Chemical 373,310 20,800,833 Packaging Corporation of America 257,914 a 21,860,791 Media - 5.0% Omnicom Group 351,383 30,549,238 Time Warner 270,176 24,807,560 Pharmaceuticals, Biotechnology & Life Sciences - 7.3% Bristol-Myers Squibb 188,687 10,649,494 Eli Lilly & Co. 194,015 13,022,287 Merck & Co. 598,387 36,615,301 Pfizer 653,469 21,002,494 Real Estate - 4.5% Communications Sales & Leasing 1,152,593 b 28,734,143 Lamar Advertising, Cl. A 333,043 a,b 22,077,420 Retailing - 1.6% Staples 1,864,637 Semiconductors & Semiconductor Equipment - 4.3% Applied Materials 361,024 11,624,973 Microchip Technology 213,404 a 14,123,077 Texas Instruments 304,190 22,488,767 Technology Hardware & Equipment - 7.0% Apple 140,891 15,571,273 Cisco Systems 1,449,594 43,226,893 Corning 820,585 19,718,658 Telecommunication Services - 5.5% AT&T 945,427 36,521,845 Vodafone Group, ADR 1,011,985 a 24,732,913 Utilities - 3.3% NextEra Energy Partners LP 565,933 14,493,544 Common Stocks - 96.7% (continued) Shares Value ($) Utilities - 3.3% (continued) NRG Yield, Cl. C 1,475,058 a 22,642,140 Total Common Stocks (cost $893,204,724) Preferred Stocks - 1.0% Shares Value ($) Energy - 1.0% Hess (cost $10,753,775) 161,104 Other Investment - 2.2% Registered Investment Company; Dreyfus Institutional Preferred Government Plus Money Market Fund (cost $25,235,336) 25,235,336 c Investment of Cash Collateral for Securities Loaned - 3.5% Registered Investment Company; Dreyfus Institutional Preferred Money Market Fund, Hamilton Shares (cost $38,739,990) 38,739,990 c Total Investments (cost $967,933,825) % Liabilities, Less Cash and Receivables %) Net Assets % ADR—American Depository Receipt LP—Limited Partnership a Security, or portion thereof, on loan. At November 30, 2016, the value of the fund’s securities on loan was $43,318,967 and the value of the collateral held by the fund was $44,548,300, consisting of cash collateral of $38,739,990 and U.S. Government & Agency securities valued at $5,808,310. b Investment in real estate investment trust. c Investment in affiliated money market mutual fund. STATEMENT OF INVESTMENTS (Unaudited) (continued) Portfolio Summary (Unaudited) † Value (%) Banks 16.7 Energy 10.2 Food, Beverage & Tobacco 9.3 Pharmaceuticals, Biotechnology & Life Sciences 7.3 Technology Hardware & Equipment 7.0 Capital Goods 6.1 Insurance 5.8 Money Market Investments 5.7 Telecommunication Services 5.5 Media 5.0 Diversified Financials 4.8 Real Estate 4.5 Semiconductors & Semiconductor Equipment 4.3 Materials 3.8 Utilities 3.3 Retailing 1.6 Consumer Services 1.5 Health Care Equipment & Services 1.0 † Based on net assets. See notes to financial statements. STATEMENT OF INVESTMENTS BNY Mellon Income Stock Fund November 30, 2016 (Unaudited) The following is a summary of the inputs used as of November 30, 2016 in valuing the fund’s investments: Level 3 - Level 2 - Other Significant Level 1 - Unadjusted Significant Observable Unobservable Quoted Prices Inputs Inputs Total Assets ($) Investments in Securities: Equity Securities – Domestic Common Stocks † 1,056,321,252 - - Equity Securities – Domestic Preferred Stocks † 10,805,245 - - Equity Securities – Foreign Common Stocks † 24,732,913 - - Mutual Funds 63,975,325 - - Liabilities ($) Other Financial Instruments: Options Written (134,796 ) - - ) † See Statement of Investments for additional detailed categorizations. STATEMENT OF OPTIONS WRITTEN BNY Mellon Income Stock Fund November 30, 2016 (Unaudited) Number of Contracts Value ($) Call Options: Apple, January 2017 @ 120 472 (19,824) Applied Materials, January 2017 @ 35 1,800 (45,000) Suntrust Banks, January 2017 @ 55 1,029 (69,972) Total Options Written (premiums received $135,721) See notes to financial statements. NOTES The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. For open short positions, asked prices are used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not NOTES traded on an exchange are valued at their net asset value. All of the preceding securities are generally categorized within Level 1 of the fair value hierarchy. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices. U.S. Treasury Bills are valued at the mean price between quoted bid prices and asked prices by an independent pricing service (the"Service") approved by the Board Members ("Board").These securities are generally categorized within Level 2 of the fair value hierarchy. The Service’s procedures are reviewed by Dreyfus under the general supervision of the Board. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant American Depository Receipts and financial futures. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 of the fair value hierarchy depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are generally categorized within Level 3 of the fair value hierarchy. Financial futures and options, which are traded on an exchange, are valued at the last sales price on the securities exchange on which such securities are primarily traded or at the last sales price on the national securities market on each business day and are generally categorized within Level 1 of the fair value hierarchy. Options traded over-the-counter (“OTC”) are valued at the mean between the bid and asked price and are generally categorized within Level 2 of the fair value hierarchy. Investments in swap transactions are valued each business day by the Service. Swaps are valued by the Service by using a swap pricing model which incorporates among other factors, default probabilities, recovery rates, credit curves of the underlying issuer and swap spreads on interest rates and are generally categorized within Level 2 of the fair value hierarchy. NOTES Forward contracts are valued at the forward rate and are generally categorized within Level 2 of the fair value hierarchy. Pursuant to a securities lending agreement with The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by Dreyfus or U.S. Government and Agency securities. The fund is entitled to receive all dividends, interest and distributions on securities loaned, in addition to income earned as a result of the lending transaction. Should a borrower fail to return the securities in a timely manner, The Bank of New York Mellon is required to replace the securities for the benefit of the fund or credit the fund with the market value of the unreturned securities and is subrogated to the fund’s rights against the borrower and the collateral. Effective July 1, 2015, the fund adopted new accounting guidance under Accounting Standards Update No. 2014-11, which requires expanded disclosures related to financial assets pledged in secured financing transactions (such as securities lending) and the related contractual maturity terms of these secured transactions. The type of securities loaned for which cash collateral was received, is indicated in the Statement of Investments. Additionally, the contractual maturity of security lending transactions are on an overnight and continuous basis. Derivatives: A derivative is a financial instrument whose performance is derived from the performance of another asset. Each type of derivative instrument that was held by the fund at November 30, 2016 is discussed below. Options Transactions : The fund purchases and writes (sells) put and call options to hedge against changes in interest rates, foreign currencies, or as a substitute for an investment. The fund is subject to market riskinterest rate risk and currency risk in the course of pursuing its investment objectives through its investments in options contracts. A call option gives the purchaser of the option the right (but not the obligation) to buy, and obligates the writer to sell, the underlying financial instrument at the exercise price at any time during the option period, or at a specified date. Conversely, a put option gives the purchaser of the option the right (but not the obligation) to sell, and obligates the writer to buy the underlying financial instrument at the exercise price at any time during the option period, or at a specified date. As a writer of call options, the fund receives a premium at the outset and then bears the market risk of unfavorable changes in the price of the financial instrument underlying the option. Generally, the fund realizes a gain, to the extent of the premium, if the price of the underlying financial instrument decreases between the date the option is written and the date on which the option is terminated. Generally, the fund incurs a loss if the price of the financial instrument increases between those dates. NOTES As a writer of put options, the fund receives a premium at the outset and then bears the market risk of unfavorable changes in the price of the financial instrument underlying the option. Generally, the fund realizes a gain, to the extent of the premium, if the price of the underlying financial instrument increases between the date the option is written and the date on which the option is terminated. Generally, the fund incurs a loss if the price of the financial instrument decreases between those dates. As a writer of an option, the fund has no control over whether the underlying financial instrument may be sold (call) or purchased (put) and as a result bears the market risk of an unfavorable change in the price of the financial instrument underlying the written option. There is a risk of loss from a change in value of such options which may exceed the related premiums received. The Statement of Operations reflects any unrealized gains or losses which occurred during the period as well as any realized gains or losses which occurred upon the expiration or closing of the option transaction. At November 30, 2016, accumulated net unrealized appreciation on investments was $187,901,835, consisting of $211,502,318 gross unrealized appreciation and $23,600,483 gross unrealized depreciation. At November 30, 2016, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the SEC on Form N-CSR. STATEMENT OF INVESTMENTS BNY Mellon Intermediate Bond Fund November 30, 2016 (Unaudited) Coupon Maturity Principal Bonds and Notes - 98.7% Rate (%) Date Amount ($) Value ($) Asset-Backed Ctfs./Auto Receivables - .0% GM Financial Automobile Leasing Trust, Ser. 2014-2A, Cl. A3 1.22 1/22/18 161,693 a Consumer Discretionary - 5.9% 21st Century Fox America, Gtd. Notes 3.00 9/15/22 7,200,000 7,214,969 American Honda Finance, Sr. Unscd. Bonds 1.70 9/9/21 4,260,000 4,115,697 General Motors Financial, Gtd. Notes 3.20 7/6/21 3,735,000 3,693,889 Grupo Televisa, Sr. Unscd. Notes 6.00 5/15/18 6,120,000 6,460,150 Hyundai Capital America, Sr. Unscd. Notes 2.40 10/30/18 2,665,000 a 2,676,953 Macy's Retail Holdings Inc, Gtd. Notes 3.88 1/15/22 3,520,000 3,602,410 NBCUniversal Media, Gtd. Notes 4.38 4/1/21 7,050,000 7,606,189 Stanford University, Unscd. Bonds 4.75 5/1/19 5,000,000 5,364,930 Time Warner, Gtd. Notes 4.00 1/15/22 7,400,000 7,680,586 Volkswagen International Finance, Gtd. Notes 1.60 11/20/17 2,250,000 a 2,243,003 Consumer Staples - 4.4% Anheuser-Busch InBev Finance, Gtd. Notes 2.65 2/1/21 6,635,000 6,662,608 Coca-Cola, Sr. Unscd. Notes 1.15 4/1/18 3,335,000 3,331,398 CVS Health, Sr. Unscd. Notes 2.80 7/20/20 4,340,000 4,396,672 Dr. Pepper Snapple Group, Gtd. Notes 2.60 1/15/19 6,145,000 6,235,983 Kroger, Sr. Unscd. Notes 2.30 1/15/19 4,570,000 4,605,294 McDonald's, Sr. Unscd. Notes 5.80 10/15/17 4,460,000 4,626,135 Wal-Mart Stores, Sr. Unscd. Notes 3.63 7/8/20 7,920,000 8,368,716 Energy - 2.3% Apache, Sr. Unscd. Notes 3.25 4/15/22 3,525,000 3,545,928 BP Capital Markets, Gtd. Notes 4.75 3/10/19 5,813,000 6,165,303 Enterprise Products Operating, Gtd. Notes 2.55 10/15/19 3,330,000 3,362,751 Exxon Mobil, Sr. Unscd. Notes 1.71 3/1/19 3,790,000 3,785,865 STATEMENT OF INVESTMENTS (Unaudited) (continued) Coupon Maturity Principal Bonds and Notes - 98.7% (continued) Rate (%) Date Amount ($) Value ($) Energy - 2.3% (continued) Spectra Energy Partners, Sr. Unscd. Notes 3.50 3/15/25 2,760,000 2,678,097 Financials - 17.1% Aercap Ireland Capital, Gtd. Notes 4.50 5/15/21 4,435,000 4,584,681 American Express Credit, Sr. Unscd. Notes 1.80 7/31/18 6,735,000 6,745,574 Bank of America, Sr. Unscd. Notes, Ser. L 2.60 1/15/19 7,325,000 7,393,364 Bank of America, Sub. Notes, Ser. L 3.95 4/21/25 7,175,000 7,116,976 Bank of Montreal, Sr. Unscd. Bonds 1.40 4/10/18 4,605,000 4,595,007 Berkshire Hathaway Finance, Gtd. Notes 1.70 3/15/19 3,225,000 3,224,339 Citigroup, Sr. Unscd. Bonds 2.50 7/29/19 11,135,000 11,215,406 Citizens Financial Group, Sub. Notes 4.30 12/3/25 6,885,000 6,966,312 Cooperatieve Rabobank, Gtd. Notes 3.75 7/21/26 6,785,000 6,584,266 Deutsche Bank, Sr. Unscd. Notes 3.38 5/12/21 4,420,000 4,278,684 Fidelity National Information Services, Gtd. Notes 3.88 6/5/24 5,470,000 5,577,075 Ford Motor Credit, Sr. Unscd. Notes 3.00 6/12/17 5,035,000 5,073,039 GE Capital International Funding, Gtd. Notes 2.34 11/15/20 2,293,000 2,292,445 Goldman Sachs Group, Sr. Unscd. Notes 2.63 1/31/19 7,790,000 7,875,230 HSBC Finance, Sub. Notes 6.68 1/15/21 9,502,000 10,679,488 Intercontinental Exchange, Gtd. Notes 2.75 12/1/20 6,195,000 6,260,020 JPMorgan Chase & Co., Sub. Notes 3.38 5/1/23 7,895,000 7,887,571 Morgan Stanley, Sub. Notes 4.88 11/1/22 7,610,000 8,193,824 Royal Bank of Canada, Sub. Notes 4.65 1/27/26 6,510,000 b 6,823,326 Santander Holdings USA, Sr. Unscd. Notes 2.65 4/17/20 4,615,000 4,541,815 Societe Generale, Gtd. Notes 2.63 10/1/18 2,000,000 2,025,706 Societe Generale, Sub. Notes 4.75 11/24/25 7,335,000 a 7,275,352 Sumitomo Mitsui Banking, Gtd. Notes 1.76 10/19/18 4,725,000 4,708,023 Toyota Motor Credit, Sr. Unscd. Notes 2.10 1/17/19 5,640,000 5,671,652 Foreign/Governmental - 2.1% Petroleos Mexicanos, Gtd. Notes 4.88 1/24/22 6,390,000 6,217,470 Coupon Maturity Principal Bonds and Notes - 98.7% (continued) Rate (%) Date Amount ($) Value ($) Foreign/Governmental - 2.1% (continued) Province of Nova Scotia Canada, Sr. Unscd. Bonds 5.13 1/26/17 5,430,000 5,459,099 Province of Ontario Canada, Sr. Unscd. Bonds 4.00 10/7/19 6,515,000 6,909,190 Health Care - 5.3% Abbott Laboratories, Sr. Unscd. Notes 2.35 11/22/19 3,925,000 3,929,631 Abbvie, Sr. Unscd. Notes 2.85 5/14/23 4,235,000 4,111,673 Actavis Funding, Gtd. Notes 3.45 3/15/22 4,560,000 4,633,480 Aetna, Sr. Unscd. Notes 2.40 6/15/21 4,350,000 4,315,922 Amgen, Sr. Unscd. Notes 5.70 2/1/19 2,905,000 3,132,697 AstraZeneca, Sr. Unscd. Notes 5.90 9/15/17 6,090,000 6,308,467 GlaxoSmithKline Capital, Gtd. Bonds 5.65 5/15/18 5,853,000 6,185,667 Prov St Joseph Health Obl, Unscd. Notes 2.75 10/1/26 4,095,000 3,893,731 Shire Acq Inv Ireland, Gtd. Notes 3.20 9/23/26 5,005,000 4,699,225 UnitedHealth Group, Sr. Unscd. Notes 1.90 7/16/18 4,335,000 4,358,513 Industrials - 3.2% American Airlines, Bonds 3.38 11/1/28 4,367,366 4,329,151 Caterpillar Financial Services, Sr. Unscd. Notes 2.10 6/9/19 6,590,000 6,613,658 General Electric, Jr. Sub. Debs., Ser. D 5.00 12/29/49 3,884,000 c 4,005,375 General Electric, Sub. Notes 5.30 2/11/21 792,000 879,762 John Deere Capital, Sr. Unscd. Notes 1.95 1/8/19 4,915,000 4,931,480 United Technologies, Sr. Unscd. Notes 6.13 2/1/19 1,860,000 2,034,581 Waste Management, Gtd. Notes 3.13 3/1/25 4,775,000 4,774,284 Information Technology - 9.3% Adobe Systems, Sr. Unscd. Notes 4.75 2/1/20 6,414,000 6,899,642 Amazon.com, Sr. Unscd. Notes 2.60 12/5/19 6,345,000 6,475,250 Apple, Sr. Unscd. Notes 2.25 2/23/21 5,915,000 5,918,159 Automatic Data Processing, Sr. Unscd. Notes 2.25 9/15/20 4,135,000 4,152,305 Cisco Systems, Sr. Unscd. Notes 2.13 3/1/19 7,265,000 7,335,449 Diamond 1 Finance, Sr. Scd. Notes 6.02 6/15/26 4,850,000 a 5,087,412 STATEMENT OF INVESTMENTS (Unaudited) (continued) Coupon Maturity Principal Bonds and Notes - 98.7% (continued) Rate (%) Date Amount ($) Value ($) Information Technology - 9.3% (continued) EMC, Sr. Unscd. Notes 1.88 6/1/18 5,710,000 5,628,221 Fiserv, Sr. Unscd. Notes 3.85 6/1/25 6,035,000 6,169,574 Flextronics International, Gtd. Notes 4.75 6/15/25 4,265,000 4,488,507 Intel, Sr. Unscd. Notes 2.45 7/29/20 7,930,000 8,034,327 Microsoft, Sr. Unscd. Notes 3.13 11/3/25 6,550,000 6,627,159 Oracle, Sr. Unscd. Notes 2.50 5/15/22 7,000,000 6,932,100 Seagate HDD Cayman, Gtd. Bonds 4.75 1/1/25 2,710,000 2,528,769 Thomson Reuters, Sr. Unscd. Notes 1.65 9/29/17 4,305,000 4,311,010 Materials - .5% Dow Chemical, Sr. Unscd. Notes 4.25 11/15/20 4,053,000 Municipal Bonds - 3.8% California Earthquake Authority, Revenue 2.81 7/1/19 4,800,000 4,871,280 Florida Hurricane Catastrophe Fund Finance Corporation, Revenue Bonds 3.00 7/1/20 7,100,000 7,271,323 Massachusetts, GO (Build America Bonds) 4.20 12/1/21 6,495,000 7,009,274 South Carolina Public Service Authority, Revenue Obligations 2.39 12/1/23 3,380,000 3,301,652 Texas Public Finance Authority, Windstorm Insurance Association Premium Revenue 8.25 7/1/24 4,305,000 4,527,181 University of California Regents, General Revenue 1.80 7/1/19 5,675,000 5,680,107 Real Estate - 1.4% Boston Properties, Sr. Unscd. Notes 3.70 11/15/18 3,473,000 3,587,244 Kimco Realty, Sr. Unscd. Notes 3.40 11/1/22 3,290,000 3,343,719 UDR, Gtd. Notes 2.95 9/1/26 3,620,000 3,422,395 Weingarten Realty Investment, Sr. Unscd. Notes 3.25 8/15/26 2,135,000 2,021,670 Telecommunications - 2.8% AT&T, Sr. Unscd. Notes 4.45 5/15/21 6,960,000 7,360,485 British Telecommunications, Sr. Unscd. Notes 1.25 2/14/17 4,900,000 4,902,636 Verizon Communications, Sr. Unscd. Notes 5.15 9/15/23 10,515,000 11,647,444 Coupon Maturity Principal Bonds and Notes - 98.7% (continued) Rate (%) Date Amount ($) Value ($) U.S. Government Agencies - 1.0% Federal Home Loan Bank, Bonds 5.38 5/15/19 4,795,000 5,241,084 Federal National Mortgage Association, Notes 2.00 4/30/20 3,610,000 d 3,647,865 U.S. Government Agencies/Mortgage-Backed - 1.0% Government National Mortgage Association, Ser. 2013-17, Cl. AB 2.30 1/16/49 3,766,596 Federal National Mortgage Association 3.69%, 6/1/17 4,654,309 d 4,660,228 U.S. Government Securities - 37.7% U.S. Treasury Inflation Protected Securities, Notes 0.13 4/15/18 14,725,194 e 14,826,106 U.S. Treasury Inflation Protected Securities, Notes 0.13 4/15/20 4,144,097 e 4,180,495 U.S. Treasury Inflation Protected Securities, Notes 0.63 7/15/21 11,664,279 e 12,043,683 U.S. Treasury Notes 0.88 1/31/17 22,080,000 22,099,342 U.S. Treasury Notes 0.88 2/28/17 17,250,000 b 17,268,595 U.S. Treasury Notes 0.63 5/31/17 22,350,000 22,351,319 U.S. Treasury Notes 1.88 8/31/17 20,610,000 20,778,260 U.S. Treasury Notes 0.63 9/30/17 32,515,000 32,466,097 U.S. Treasury Notes 0.75 10/31/17 41,775,000 b 41,742,374 U.S. Treasury Notes 2.63 1/31/18 41,605,000 42,410,265 U.S. Treasury Notes 1.00 5/31/18 3,250,000 3,249,113 U.S. Treasury Notes 0.88 5/15/19 11,050,000 b 10,948,130 U.S. Treasury Notes 0.75 8/15/19 18,000,000 b 17,721,216 U.S. Treasury Notes 2.00 11/30/20 5,955,000 6,020,249 U.S. Treasury Notes 1.13 2/28/21 8,610,000 8,382,980 U.S. Treasury Notes 1.13 6/30/21 5,000,000 4,844,630 U.S. Treasury Notes 2.00 7/31/22 2,045,000 2,040,566 U.S. Treasury Notes 1.75 9/30/22 8,000,000 7,860,312 U.S. Treasury Notes 1.38 8/31/23 6,000,000 5,695,548 U.S. Treasury Notes 1.38 9/30/23 5,000,000 b 4,743,165 U.S. Treasury Notes 2.25 11/15/24 13,325,000 13,263,585 U.S. Treasury Notes 1.63 5/15/26 11,500,000 10,751,154 Utilities - .9% Duke Energy Carolinas, First Mortgage Bonds 1.75 12/15/16 3,010,000 3,010,981 Southern, Sr. Unscd. Notes 1.55 7/1/18 4,990,000 4,974,716 Total Bonds and Notes (cost $856,050,976) STATEMENT OF INVESTMENTS (Unaudited) (continued) Other Investment - .7% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Government Plus Money Market Fund (cost $6,257,607) 6,257,607 f Investment of Cash Collateral for Securities Loaned - .0% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Money Market Fund, Hamilton Shares (cost $109,000) 109,000 f Total Investments (cost $862,417,583) % Cash and Receivables (Net) % Net Assets % GO—General Obligation a Security exempt from registration pursuant to Rule 144A under the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At November 30, 2016, these securities were valued at $17,444,417 or 2.02% of net assets. b Security, or portion thereof, on loan. At November 30, 2016, the value of the fund’s securities on loan was $84,879,122 and the value of the collateral held by the fund was $87,411,266, consisting of cash collateral of $109,000 and U.S. Government & Agency securities valued at $87,302,266. c Variable rate security—rate shown is the interest rate in effect at period end. d The Federal Housing Finance Agency (“FHFA”) placed the Federal Home Loan Mortgage Corporation and Federal National Mortgage Association into conservatorship with FHFA as the conservator. As such, the FHFA oversees the continuing affairs of these companies. e Principal amount for accrual purposes is periodically adjusted based on changes in the Consumer Price Index. f Investment in affiliated money market mutual fund. Portfolio Summary (Unaudited) † Value (%) Corporate Bonds 53.1 U.S. Government Securities 37.7 Municipal Bonds 3.8 Foreign/Governmental 2.1 U.S. Government Agencies/Mortgage-Backed 2.0 Money Market Investments .7 Asset-Backed .0 † Based on net assets. See notes to financial statements. STATEMENT OF INVESTMENTS BNY Mellon Intermediate Bond Fund November 30, 2016 (Unaudited) The following is a summary of the inputs used as of November 30, 2016 in valuing the fund’s investments: Level 3 - Level 2 - Other Significant Level 1 - Unadjusted Significant Unobservable Quoted Prices Observable Inputs Inputs Total Assets ($) Investments in Securities: Asset-Backed - 161,697 - Corporate Bonds † - 458,313,900 - Foreign Government - 18,585,759 - Municipal Bonds † - 32,660,817 - Mutual Funds 6,366,607 - - U.S. Government Agencies/Mortgage-Backed - 17,216,229 - U.S. Treasury - 325,687,184 - † See Statement of Investments for additional detailed categorizations. NOTES The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Registered investment companies that are not traded on an exchange are valued at their net asset value and are generally categorized within Level 1 of the fair value hierarchy. Investments in securities, excluding short-term investments (other than U.S. Treasury Bills), financial futures and forward foreign currency exchange contracts ("forward contracts") are valued each business day by an independent pricing service (the “Service”) approved by the fund's Board Members (the "Board"). Investments for which quoted bid prices are readily available and are representative of the bid side of the NOTES market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments (which constitute a majority of the portfolio securities) are valued as determined by the Service, based on methods which include consideration of the following: yields or prices of securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. These securities are generally categorized within Level 2 of the fair value hierarchy. U.S. Treasury Bills are valued at the mean price between quoted bid prices and asked prices by the Service. These securities are generally categorized within Level 2 of the fair value hierarchy. The Service is engaged under the general supervision of the Board. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 of the fair value hierarchy depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are generally categorized within Level 3 of the fair value hierarchy. Pursuant to a securities lending agreement with The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by Dreyfus or U.S. Government and Agency securities. The fund is entitled to receive all dividends, interest and distributions on securities loaned, in addition to income earned as a result of the lending transaction. Should a borrower fail to return the securities in a timely manner, The Bank of New York Mellon is required to replace the securities for the benefit of the fund or credit the fund with the market value of the unreturned securities and is subrogated to the fund’s rights against the borrower and the collateral. NOTES Effective July 1, 2015, the fund adopted new accounting guidance under Accounting Standards Update No. 2014-11, which requires expanded disclosures related to financial assets pledged in secured financing transactions (such as securities lending) and the related contractual maturity terms of these secured transactions. The type of securities loaned for which cash collateral was received, is indicated in the Statement of Investments. Additionally, the contractual maturity of security lending transactions are on an overnight and continuous basis. At November 30, 2016, accumulated net unrealized depreciation on investments was $3,425,390, consisting of $7,398,730 gross unrealized appreciation and $10,824,120 gross unrealized depreciation. At November 30, 2016, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the SEC on Form N-CSR. STATEMENT OF INVESTMENTS BNY Mellon International Appreciation Fund November 30, 2016 (Unaudited) Common Stocks - 98.8% Shares Value ($) Automobiles & Components - 4.9% Bridgestone, ADR 15,448 295,829 Daimler 6,357 422,105 Denso, ADR 18,138 402,482 Ferrari 3,539 191,531 Fiat Chrysler Automobiles 20,595 157,758 Honda Motor, ADR 14,948 444,554 Nissan Motor, ADR 9,962 188,979 Sumitomo Electric Industries, ADR 20,020 281,681 Toyota Motor, ADR 8,048 953,929 Volkswagen, ADR 7,750 211,807 Banks - 12.3% Australia & New Zealand Banking Group, ADR 24,898 524,601 Banco Bilbao Vizcaya Argentaria, ADR 65,759 405,075 Banco Santander, ADR 110,369 498,868 Barclays, ADR 34,440 370,230 BNP Paribas, ADR 16,961 492,208 Commerzbank, ADR 22,392 156,968 Commonwealth Bank of Australia, ADR 3,423 a 596,739 Credit Agricole, ADR 25,891 145,249 Danske Bank, ADR 22,808 333,681 Erste Group Bank, ADR 12,283 169,997 Hachijuni Bank, ADR 3,799 204,378 Hang Seng Bank, ADR 12,669 240,097 HSBC Holdings, ADR 21,528 851,217 ING Groep, ADR 36,569 496,241 Intesa Sanpaolo, ADR 20,134 266,876 Lloyds Banking Group, ADR 103,823 303,163 Mitsubishi UFJ Financial Group, ADR 72,092 432,552 Mizuho Financial Group, ADR 41,000 147,600 National Australia Bank, ADR 44,906 481,392 Shinsei Bank, ADR 35,546 115,525 Societe Generale, ADR 40,045 343,586 Sumitomo Mitsui Financial Group, ADR 35,296 265,779 Sumitomo Mitsui Trust Holdings, ADR 31,240 114,026 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks - 98.8% (continued) Shares Value ($) Banks - 12.3% (continued) United Overseas Bank, ADR 8,700 246,906 Westpac Banking, ADR 25,615 597,342 Capital Goods - 10.4% ABB, ADR 26,372 b 538,780 Airbus Group, ADR 23,922 381,077 Asahi Glass, ADR 30,076 196,697 Atlas Copco, Cl. A, ADR 11,747 355,464 Atlas Copco, Cl. B, ADR 6,320 168,997 BAE Systems, ADR 7,289 219,326 CK Hutchison Holdings, ADR 8,471 102,626 FANUC, ADR 19,000 326,135 ITOCHU, ADR 5,705 158,599 Kajima, ADR 2,417 170,120 Kawasaki Heavy Industries, ADR 11,754 151,862 Keppel, ADR 13,187 101,276 Komatsu, ADR 14,788 347,814 Kubota, ADR 3,271 253,208 Marubeni, ADR 1,423 79,517 Metso, ADR 30,248 214,183 Mitsubishi Electric, ADR 12,575 352,603 Mitsubishi, ADR 6,957 306,804 Mitsui & Co., ADR 811 223,163 Nidec, ADR 13,562 307,451 NSK, ADR 7,210 160,783 Rolls-Royce Holdings, ADR 18,030 153,435 Sandvik, ADR 27,176 320,949 Siemens, ADR 7,111 800,770 SKF, ADR 10,990 197,161 Sumitomo, ADR 19,536 238,339 Teijin, ADR 8,848 164,466 TOTO, ADR 5,445 209,543 Volvo AB, Cl. B, ADR 21,752 229,701 Commercial & Professional Services - 2.8% Dai Nippon Printing, ADR 24,828 237,852 Experian, ADR 15,573 293,299 RELX, ADR 20,024 347,216 Secom, ADR 23,620 435,317 Toppan Printing, ADR 34,905 318,683 Common Stocks - 98.8% (continued) Shares Value ($) Commercial & Professional Services - 2.8% (continued) Wolters Kluwer, ADR 9,772 351,694 Consumer Durables & Apparel - 3.6% adidas, ADR 6,175 453,554 Casio Computer, ADR 1,290 170,983 Cie Financiere Richemont, ADR 40,900 263,805 Electrolux, Cl. B, ADR 3,367 157,340 LVMH Moet Hennessy Louis Vuitton, ADR 12,169 441,735 Panasonic, ADR 24,520 254,518 Pandora, ADR 10,600 313,866 Sega Sammy Holdings, ADR 44,384 169,813 Sony, ADR 12,522 364,015 Consumer Services - 1.3% Compass Group, ADR 21,325 364,487 InterContinental Hotels Group, ADR 5,939 245,340 Sodexo, ADR 14,960 325,754 Diversified Financials - 2.7% Computershare, ADR 21,142 185,838 Credit Suisse Group, ADR 17,222 b 229,741 Daiwa Securities Group, ADR 42,790 261,875 Deutsche Bank 10,806 b 170,735 Nomura Holdings, ADR 47,857 261,778 ORIX, ADR 4,179 331,896 UBS Group 32,251 511,178 Energy - 5.1% BP, ADR 19,166 671,002 Eni, ADR 12,575 350,968 Repsol, ADR 18,057 242,506 Royal Dutch Shell, Cl. A, ADR 9,753 498,378 Royal Dutch Shell, Cl. B, ADR 8,593 465,483 Statoil, ADR 13,355 232,377 Technip, ADR 12,759 220,093 Total, ADR 15,419 734,870 Woodside Petroleum, ADR 10,215 233,004 Food & Staples Retailing - 1.0% Aeon, ADR 13,968 193,194 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks - 98.8% (continued) Shares Value ($) Food & Staples Retailing - 1.0% (continued) J Sainsbury, ADR 1,318 15,374 Koninklijke Ahold, ADR 17,426 341,811 Tesco, ADR 21,655 b 168,476 Food, Beverage & Tobacco - 7.2% Ajinomoto, ADR 10,230 201,838 Anheuser-Busch InBev, ADR 5,685 587,090 British American Tobacco, ADR 5,904 643,772 Coca-Cola Amatil, ADR 19,462 138,083 Coca-Cola HBC, ADR 5,662 b 119,695 Danone, ADR 33,409 417,345 Diageo, ADR 3,298 333,890 Heineken, ADR 7,309 272,918 Imperial Brands, ADR 5,274 225,622 Japan Tobacco, ADR 14,000 243,880 Kirin Holdings, ADR 13,382 220,803 Nestle, ADR 19,755 1,329,511 Orkla, ADR 22,807 202,754 Yamazaki Baking, ADR 1,023 203,711 Health Care Equipment & Services - 1.7% Essilor International, ADR 7,284 384,486 Fresenius Medical Care & Co., ADR 8,300 323,368 Olympus, ADR 7,140 255,541 Smith & Nephew, ADR 8,103 230,692 Household & Personal Products - 3.1% Henkel AG & Co., ADR 2,872 332,003 Kao, ADR 5,988 278,143 L'Oreal, ADR 10,964 372,612 Reckitt Benckiser Group, ADR 14,141 239,266 Svenska Cellulosa, ADR 8,419 223,482 Unilever (NY Shares) 10,503 418,334 Unilever, ADR 9,138 365,337 Insurance - 5.7% Aegon (NY Shares) 24,627 125,598 Ageas, ADR 7,836 292,204 AIA Group, ADR 29,000 707,890 Allianz, ADR 39,270 623,019 Common Stocks - 98.8% (continued) Shares Value ($) Insurance - 5.7% (continued) AXA, ADR 19,300 453,357 Legal & General Group, ADR 20,367 302,450 MS&AD Insurance Group Holdings, ADR 18,902 298,652 Prudential, ADR 13,532 521,253 Tokio Marine Holdings, ADR 9,055 396,835 Zurich Insurance Group, ADR 14,947 391,312 Materials - 7.9% Air Liquide, ADR 18,717 379,581 Akzo Nobel, ADR 12,115 250,538 Alumina, ADR 33,720 165,565 Amcor, ADR 5,596 238,557 Anglo American, ADR 17,423 b 132,066 ArcelorMittal (NY Shares) 19,355 b 146,517 Asahi Kasei, ADR 10,985 198,279 BASF, ADR 7,996 685,177 BHP Billiton, ADR 3,045 100,850 BHP Billiton, ADR 9,704 364,288 Boral, ADR 14,021 216,274 Glencore, ADR 40,136 b 278,343 James Hardie Industries, ADR 21,020 327,492 Johnson Matthey, ADR 2,292 183,452 Kobe Steel, ADR 5,450 25,561 Nippon Steel & Sumitomo Metal, ADR 10,082 219,888 Nitto Denko, ADR 6,620 233,024 Norsk Hydro, ADR 24,033 113,195 OJI Holdings, ADR 3,200 131,713 Rio Tinto, ADR 7,424 281,444 South32, ADR 17,139 172,675 Syngenta, ADR 4,295 328,224 Toray Industries, ADR 15,040 247,859 UPM-Kymmene, ADR 9,622 220,440 Media - 1.3% Pearson, ADR 10,733 105,935 Publicis Groupe, ADR 14,114 228,082 Sky, ADR 3,357 130,419 WPP, ADR 4,296 456,407 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks - 98.8% (continued) Shares Value ($) Pharmaceuticals, Biotechnology & Life Sciences - 8.6% AstraZeneca, ADR 18,186 475,382 Bayer, ADR 6,580 616,678 CSL, ADR 1,100 39,886 Eisai, ADR 4,123 241,360 GlaxoSmithKline, ADR 19,040 719,522 Novartis, ADR 16,137 1,109,580 Novo Nordisk, ADR 16,075 540,120 Roche Holding, ADR 40,932 1,136,272 Sanofi, ADR 17,539 705,068 Shire, ADR 1,985 346,581 Teva Pharmaceutical Industries, ADR 7,100 267,670 Real Estate - 3.8% British Land, ADR 9,094 69,433 CapitaLand, ADR 60,796 261,453 City Developments, ADR 32,591 193,591 Daiwa House Industry, ADR 8,610 247,882 Hysan Development, ADR 23,301 205,473 LendLease Group, ADR 25,416 253,398 Mitsubishi Estate, ADR 21,000 428,400 Sino Land, ADR 26,641 209,510 Sun Hung Kai Properties, ADR 20,037 263,186 Swire Pacific, Cl. A, ADR 18,906 189,816 Westfield, ADR 27,514 374,328 Retailing - .9% Hennes & Mauritz, ADR 53,006 305,580 Kingfisher, ADR 20,001 177,009 Marui Group, ADR 5,401 150,688 Software & Services - 2.5% Dassault Systemes, ADR 4,670 355,153 Fujitsu, ADR 6,602 197,994 NICE Systems, ADR 2,700 177,633 Sage Group, ADR 8,164 269,575 SAP, ADR 10,012 833,199 Technology Hardware & Equipment - 2.9% Canon, ADR 9,097 262,994 Ericsson, ADR 27,004 138,260 Common Stocks - 98.8% (continued) Shares Value ($) Technology Hardware & Equipment - 2.9% (continued) FUJIFILM Holdings, ADR 8,819 332,653 Hitachi, ADR 4,435 242,107 Kyocera, ADR 5,424 263,172 Nokia, ADR 54,630 234,909 Omron, ADR 5,660 213,269 Ricoh, ADR 15,155 123,362 TDK, ADR 3,571 246,131 Telecommunication Services - 4.6% BT Group, ADR 10,368 233,591 Deutsche Telekom, ADR 26,384 412,646 KDDI, ADR 22,000 289,080 Nippon Telegraph & Telephone, ADR 6,682 268,683 Orange, ADR 17,802 254,213 Singapore Telecommunications, ADR 1,960 51,822 SoftBank Group, ADR 12,000 359,400 Swisscom, ADR 4,736 202,109 Telecom Italia, ADR 19,396 b 145,082 Telefonica, ADR 34,050 282,274 Telenor, ADR 7,588 111,392 Telstra, ADR 16,748 312,886 Vodafone Group, ADR 15,564 380,384 Transportation - 1.3% ANA Holdings, ADR 17,722 98,701 Deutsche Lufthansa, ADR 3,566 46,005 International Consolidated Airlines Group, ADR 7,655 82,521 MTR, ADR 7,662 383,265 Nippon Yusen, ADR 34,373 127,905 Ryanair Holdings, ADR 2,129 b 169,979 Utilities - 3.2% Centrica, ADR 10,470 110,092 CLP Holdings, ADR 18,613 180,639 E.ON, ADR 16,644 110,350 EDP - Energias de Portugal, ADR 3,830 110,457 Enel, ADR 66,507 265,030 Engie, ADR 7,886 97,037 Hong Kong & China Gas, ADR 92,782 178,141 Iberdrola, ADR 16,548 395,663 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks - 98.8% (continued) Shares Value ($) Utilities - 3.2% (continued) National Grid, ADR 5,744 327,810 RWE, ADR 4,530 b 56,580 SSE, ADR 7,960 146,106 United Utilities Group, ADR 7,247 162,913 Veolia Environnement, ADR 10,027 172,615 Total Common Stocks (cost $98,766,702) Principal Short-Term Investments - .1% Amount ($) Value ($) U.S. Treasury Bills 0.33%, 12/15/16 (cost $44,994) 45,000 c Total Investments (cost $98,811,696) % Cash and Receivables (Net) % Net Assets % ADR—American Depository Receipt a Security exempt from registration pursuant to Rule 144A under the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At November 30, 2016, these securities were valued at $596,739 or .83% of net assets. b Non-income producing security. c Held by or on behalf of a counterparty for open financial futures contracts. Portfolio Summary (Unaudited) † Value (%) Banks 12.3 Capital Goods 10.4 Pharmaceuticals, Biotechnology & Life Sciences 8.6 Materials 7.9 Food, Beverage & Tobacco 7.2 Insurance 5.7 Energy 5.1 Automobiles & Components 4.9 Telecommunication Services 4.6 Real Estate 3.8 Consumer Durables & Apparel 3.6 Utilities 3.2 Household & Personal Products 3.1 Technology Hardware & Equipment 2.9 Commercial & Professional Services 2.8 Diversified Financials 2.7 Software & Services 2.5 Health Care Equipment & Services 1.7 Consumer Services 1.3 Media 1.3 Transportation 1.3 Food & Staples Retailing 1.0 Retailing .9 Short-Term Investment .1 † Based on net assets. See notes to financial statements. STATEMENT OF FINANCIAL FUTURES BNY Mellon International Appreciation Fund November 30, 2016 (Unaudited) Market Value Covered by Unrealized Contracts Contracts ($) Expiration (Depreciation) ($) Financial Futures Long MSCI EAFE Index 7 572,285 December 2016 (3,365 ) Gross Unrealized Depreciation ) See notes to financial statements. STATEMENT OF INVESTMENTS BNY Mellon International Appreciation Fund November 30, 2016 (Unaudited) The following is a summary of the inputs used as of November 30, 2016 in valuing the fund’s investments: Level 2 - Other Level 1 - Unadjusted Significant Level 3 -Significant Quoted Prices Observable Inputs Unobservable Inputs Total Assets ($) Investments in Securities: Equity Securities— Foreign Common Stocks † 70,793,887 - - U.S. Treasury - 44,998 - Liabilities ($) Other Financial Instruments: Financial Futures †† (3,365 ) - - ) † See Statement of Investments for additional detailed categorizations. †† Amount shown represents unrealized (depreciation) at period end. NOTES The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. For open short positions, asked prices are used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not NOTES traded on an exchange are valued at their net asset value. All of the preceding securities are generally categorized within Level 1 of the fair value hierarchy. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices. U.S. Treasury Bills are valued at the mean price between quoted bid prices and asked prices by an independent pricing service (the"Service") approved by the Board Members ("Board").These securities are generally categorized within Level 2 of the fair value hierarchy. The Service is engaged under the general supervision of the Board. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant American Depository Receipts and financial futures. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 of the fair value hierarchy depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are generally categorized within Level 3 of the fair value hierarchy. Financial futures, which are traded on an exchange, are valued at the last sales price on the securities exchange on which such securities are primarily traded or at the last sales price on the national securities market on each business day and are generally categorized within Level 1 of the fair value hierarchy. Derivatives: A derivative is a financial instrument whose performance is derived from the performance of another asset. Each type of derivative instrument that was held by the fund at November 30, 2016 is discussed below. Financial Futures: In the normal course of pursuing its investment objective, the fund is exposed to market risk, including interest rate risk as a result of changes in value of underlying financial instruments. The fund invests in financial futures in order to manage its exposure to or protect against changes in the market. A financial futures NOTES contract represents a commitment for the future purchase or a sale of an asset at a specified date. Upon entering into such contracts, these investments require initial margin deposits with a counterparty, which consist of cash or cash equivalents. The amount of these deposits is determined by the exchange or Board of Trade on which the contract is traded and is subject to change. Accordingly, variation margin payments are received or made to reflect daily unrealized gains or losses which are recorded in the Statement of Operations. When the contracts are closed, the fund recognizes a realized gain or loss which is reflected in the Statement of Operations. There is minimal counterparty credit risk to the fund with financial futures since they are exchange traded, and the exchange guarantees the financial futures against default. At November 30, 2016, accumulated net unrealized depreciation on investments was $27,972,811, consisting of 8,695,393 gross unrealized appreciation and $36,668,204 gross unrealized depreciation. At November 30, 2016, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the SEC on Form N-CSR. STATEMENT OF INVESTMENTS BNY Mellon International Equity Income Fund November 30, 2016 (Unaudited) Common Stocks - 98.7% Shares Value ($) Australia - 7.8% Australia & New Zealand Banking Group 323,225 6,781,044 Bank of Queensland 330,000 2,739,054 Commonwealth Bank of Australia 89,240 5,182,970 Insurance Australia Group 601,629 2,483,482 Sydney Airport 64,134 297,419 Telstra 136,334 508,412 Westpac Banking 146,467 3,382,113 Austria - .1% ANDRITZ 5,500 Canada - 6.7% BCE 42,800 1,844,481 CI Financial 68,800 1,360,840 Inter Pipeline 137,500 2,795,448 National Bank of Canada 93,000 3,483,779 Royal Bank of Canada 28,600 1,854,007 Shaw Communications, Cl. B 78,800 1,542,211 TELUS 43,100 1,346,293 Toronto-Dominion Bank 68,600 3,246,410 TransCanada 20,100 902,727 China - 4.5% Bank of China, Cl. H 5,382,500 2,449,587 CNOOC 1,957,400 2,468,043 Industrial & Commercial Bank of China, Cl. H 4,942,000 3,026,429 Jiangsu Expressway, Cl. H 1,111,300 1,481,447 Zhejiang Expressway, Cl. H 2,802,700 2,995,473 France - 5.1% Klepierre 52,323 1,951,167 Renault 76,687 6,042,109 Total 66,254 3,156,708 Unibail-Rodamco 13,680 3,019,363 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks - 98.7% (continued) Shares Value ($) Germany - 3.5% HUGO BOSS 25,200 1,444,914 Muenchener Rueckversicherungs 18,523 3,373,690 ProSiebenSat.1 Media 139,367 4,776,141 Hong Kong - 2.3% China Power International Development 5,394,000 1,995,846 Link REIT 309,000 2,127,325 Power Assets Holdings 229,000 2,184,748 Israel - 2.2% Bezeq The Israeli Telecommunication Corporation 3,221,229 Italy - 3.2% Eni 38,005 529,274 Intesa Sanpaolo 3,200,000 7,108,624 Italgas 55,628 a 199,040 Snam 278,140 1,077,150 Japan - 14.9% Aozora Bank 646,000 2,219,116 Asahi Glass 227,000 1,474,245 Bridgestone 42,000 1,603,199 Canon 46,900 1,336,838 Daito Trust Construction 51,900 8,063,655 ITOCHU 442,200 6,037,467 JFE Holdings 57,300 836,423 Marubeni 548,800 3,004,357 Nippon Steel & Sumitomo Metal 25,200 540,323 NTT DOCOMO 58,600 1,344,053 SBI Holdings 90,000 1,126,524 Sumitomo 706,300 8,427,075 Sumitomo Chemical 60,000 274,289 Takeda Pharmaceutical 112,400 4,602,893 Macau - 3.3% Sands China 1,873,500 Malaysia - .8% British American Tobacco Malaysia 216,600 New Zealand - 2.3% Auckland International Airport 738,100 3,217,358 Common Stocks - 98.7% (continued) Shares Value ($) New Zealand - 2.3% (continued) Spark New Zealand 1,254,700 3,229,984 Norway - 2.8% Gjensidige Forsikring 69,295 1,108,564 Marine Harvest 375,300 a 6,748,938 Russia - 2.7% Severstal 500,000 South Africa - 1.7% MMI Holdings 1,079,801 1,685,955 MTN Group 100,000 804,120 Vodacom Group 223,034 2,293,000 South Korea - 3.1% POSCO 39,465 Spain - 3.5% Banco Santander 690,700 3,157,281 Red Electrica 250,000 4,451,369 Telefonica 232,000 1,930,690 Sweden - 1.6% Investor, Cl. B 51,004 1,722,660 Skanska, Cl. B 119,310 2,742,521 Switzerland - 5.8% Nestle 3,689 248,183 Novartis 79,436 5,488,717 Roche Holding 10,971 2,446,273 STMicroelectronics 487,173 4,969,161 Zurich Insurance Group 10,785 a 2,826,992 Taiwan - 5.1% Chicony Electronics 392,231 924,185 Compal Electronics 1,093,900 622,919 Eclat Textile 25,000 258,840 MediaTek 216,000 1,501,082 Novatek Microelectronics 660,000 2,194,961 Siliconware Precision Industries 3,407,000 5,157,586 Taiwan Semiconductor Manufacturing 420,000 2,411,445 Teco Electric & Machinery 330,000 275,923 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks - 98.7% (continued) Shares Value ($) Taiwan - 5.1% (continued) Transcend Information 264,400 725,020 Thailand - .1% Thai Union Group, Cl. F 500,000 Turkey - .4% Petkim Petrokimya Holding 930,000 United Kingdom - 14.7% AstraZeneca 56,940 2,956,252 BAE Systems 459,523 3,452,618 BP 714,051 4,104,835 British American Tobacco 130,712 7,185,456 GlaxoSmithKline 181,124 3,389,149 HSBC Holdings 238,773 1,897,684 Imperial Brands 82,355 3,537,464 Legal & General Group 959,709 2,831,468 National Grid 268,600 3,069,023 Persimmon 55,200 1,174,130 Royal Dutch Shell, Cl. A 107,745 2,731,271 SSE 161,452 2,979,639 Unilever 15,963 638,336 Vodafone Group 174,795 424,068 United States - .5% iShares MSCI EAFE ETF 24,000 Total Common Stocks (cost $268,045,833) Other Investment - .1% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Government Plus Money Market Fund (cost $261,086) 261,086 b Total Investments (cost $268,306,919) % Cash and Receivables (Net) % Net Assets % ETF—Exchange-Traded Fund REIT—Real Estate Investment Trust a Non-income producing security. b Investment in affiliated money market mutual fund. Portfolio Summary (Unaudited) † Value (%) Financials 22.4 Consumer Discretionary 15.3 Telecommunications 7.7 Information Technology 7.6 Consumer Staples 7.5 Health Care 6.9 Materials 6.7 Energy 6.1 Industrials 5.9 Utilities 5.8 Real Estate 5.5 Financial .8 Exchange-Traded Funds .5 Money Market Investment .1 † Based on net assets. See notes to financial statements. STATEMENT OF INVESTMENTS BNY Mellon International Equity Income Fund November 30, 2016 (Unaudited) The following is a summary of the inputs used as of November 30, 2016 in valuing the fund’s investments: Level 2 - Other Level 1 - Unadjusted Significant Level 3 -Significant Quoted Prices Observable Inputs Unobservable Inputs Total Assets ($) Investments in Securities: Equity Securities— Foreign Common Stocks † 270,361,824 - - Exchange-Traded Funds 1,362,960 - - Mutual Funds 261,086 - - † See Statement of Investments for additional detailed categorizations. NOTES The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. For open short positions, asked prices are used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not NOTES traded on an exchange are valued at their net asset value. All of the preceding securities are generally categorized within Level 1 of the fair value hierarchy. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices. U.S. Treasury Bills are valued at the mean price between quoted bid prices and asked prices by an independent pricing service (the"Service") approved by the Board Members ("Board").These securities are generally categorized within Level 2 of the fair value hierarchy. The Service’s procedures are reviewed by Dreyfus under the general supervision of the Board. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant American Depository Receipts and financial futures. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 of the fair value hierarchy depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are generally categorized within Level 3 of the fair value hierarchy. Pursuant to a securities lending agreement with The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by Dreyfus or U.S. Government and Agency securities. The fund is entitled to receive all dividends, interest and distributions on securities loaned, in addition to income earned as a result of the lending transaction. Should a borrower fail to return the securities in a timely manner, The Bank of New York Mellon is required to replace the securities for the NOTES benefit of the fund or credit the fund with the market value of the unreturned securities and is subrogated to the fund’s rights against the borrower and the collateral. Effective July 1, 2015, the fund adopted new accounting guidance under Accounting Standards Update No. 2014-11, which requires expanded disclosures related to financial assets pledged in secured financing transactions (such as securities lending) and the related contractual maturity terms of these secured transactions. The type of securities loaned for which cash collateral was received, is indicated in the Statement of Investments. Additionally, the contractual maturity of security lending transactions are on an overnight and continuous basis. At November 30, 2016, accumulated net unrealized appreciation on investments was $3,678,951, consisting of $21,858,351 gross unrealized appreciation and $18,179,400 gross unrealized depreciation. At November 30, 2016, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the SEC on Form N-CSR. STATEMENT OF INVESTMENTS BNY Mellon International Fund November 30, 2016 (Unaudited) Common Stocks - 99.0% Shares Value ($) Australia - 10.4% Australia & New Zealand Banking Group 570,683 11,972,547 BHP Billiton 651,382 11,741,509 Commonwealth Bank of Australia 391,786 22,754,539 Evolution Mining 3,768,297 5,356,687 LendLease Group 850,973 8,552,524 Macquarie Group 153,575 9,514,870 Qantas Airways 1,666,116 4,060,127 Vicinity Centres 3,095,652 6,675,063 Woodside Petroleum 520,015 11,374,212 Woolworths 413,032 6,981,518 Belgium - 1.0% Anheuser-Busch InBev 94,808 Brazil - 1.1% Aperam 233,711 Denmark - .7% Danske Bank 238,974 Finland - .9% UPM-Kymmene 359,197 France - 10.5% Atos 93,207 9,634,541 Carrefour 503,646 11,807,414 Cie de St-Gobain 171,487 7,438,137 Cie Generale des Etablissements Michelin 87,378 9,353,362 Dassault Aviation 4,948 5,404,083 Orange 1,387,847 20,232,357 Sanofi 236,992 19,116,998 Thales 54,432 5,314,956 Vinci 174,478 11,322,680 Germany - 7.7% Allianz 115,853 18,393,458 Continental 79,330 14,074,637 Covestro 84,262 a 5,414,566 Deutsche Post 239,998 7,501,130 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks - 99.0% (continued) Shares Value ($) Germany - 7.7% (continued) Evonik Industries 335,530 9,356,135 Infineon Technologies 468,731 7,839,258 Siemens 97,116 10,972,164 Hong Kong - 1.8% AIA Group 2,807,000 Ireland - .5% CRH 144,662 Israel - 1.4% Teva Pharmaceutical Industries, ADR 345,897 Italy - 2.5% Enel 4,516,524 18,256,995 Prysmian 221,015 5,286,857 Japan - 23.1% Aisin Seiki 341,100 14,579,599 Astellas Pharma 360,600 4,978,521 Chubu Electric Power 891,100 12,505,232 Daiwa House Industry 338,200 9,613,447 Japan Airlines 305,200 9,030,217 JTEKT 380,200 6,081,605 Kandenko 529,000 4,924,479 KDDI 370,400 9,709,625 Mitsubishi Chemical Holdings 1,481,600 9,317,872 Mitsubishi Electric 705,500 9,721,784 Murata Manufacturing 121,700 16,408,570 Nintendo 55,300 13,425,615 Panasonic 1,797,300 18,286,414 Park24 179,900 5,110,572 Seven & i Holdings 437,400 16,956,156 Shionogi & Co. 185,200 8,757,764 Showa Shell Sekiyu 580,300 5,178,850 Sony 596,100 17,131,916 Sumitomo Mitsui Financial Group 572,700 21,054,816 Tosoh 969,000 6,504,890 Netherlands - 3.1% ABN AMRO Group 460,184 a 9,949,608 Heineken 153,748 11,523,808 Common Stocks - 99.0% (continued) Shares Value ($) Netherlands - 3.1% (continued) RELX 469,431 7,582,301 Norway - 1.0% Telenor 671,831 Portugal - 1.3% Galp Energia 885,857 Singapore - .8% Ascendas Real Estate Investment Trust 4,312,900 7,071,068 Singapore Exchange 28,700 146,168 Spain - 3.6% ACS Actividades de Construccion y Servicios 166,761 4,910,765 Banco Santander 4,575,867 20,916,891 Gamesa Corp Tecnologica 381,032 7,913,179 Sweden - 3.2% Electrolux, Ser. B 276,277 6,461,481 Svenska Cellulosa, Cl. B 330,674 8,820,077 Swedbank, Cl. A 369,374 8,526,665 Volvo, Cl. B 615,097 6,575,938 Switzerland - 7.1% Actelion 55,561 b 10,711,081 Adecco Group 156,078 9,617,672 Julius Baer Group 360,156 b 15,916,012 Novartis 291,738 20,157,957 Swiss Life Holding 38,561 b 10,604,559 United Kingdom - 17.3% Aggreko 367,557 3,759,592 AstraZeneca 253,038 13,137,409 Carnival 187,659 9,495,302 Imperial Brands 309,911 13,311,868 Prudential 949,295 18,392,494 Royal Dutch Shell, Cl. B 929,067 24,626,558 Shire 231,999 13,526,961 Sky 1,115,191 10,897,541 Smiths Group 324,997 5,737,657 Unilever 598,989 23,952,665 Wolseley 172,983 10,053,502 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks - 99.0% (continued) Shares Value ($) United Kingdom - 17.3% (continued) WPP 815,062 17,428,537 Total Common Stocks (cost $996,603,676) Other Investment - .5% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Government Plus Money Market Fund (cost $5,119,767) 5,119,767 c Total Investments (cost $1,001,723,443) % Cash and Receivables (Net) .5 % Net Assets % ADR—American Depository Receipt a Security exempt from registration pursuant to Rule 144A under the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At November 30, 2016, these securities were valued at $15,364,174 or 1.62% of net assets. b Non-income producing security. c Investment in affiliated money market mutual fund. Portfolio Summary (Unaudited) † Value (%) Financials 22.2 Consumer Discretionary 13.9 Industrials 13.4 Health Care 10.9 Consumer Staples 10.9 Materials 7.5 Energy 6.4 Information Technology 5.0 Telecommunications 4.2 Utilities 3.2 Real Estate 1.4 Money Market Investment .5 † Based on net assets. See notes to financial statements. STATEMENT OF INVESTMENTS BNY Mellon International Fund November 30, 2016 (Unaudited) The following is a summary of the inputs used as of November 30, 2016 in valuing the fund’s investments: Level 2 - Other Level 3 - Level 1 - Significant Significant Unadjusted Observable Unobservable Quoted Prices Inputs Inputs Total Assets ($) Investments in Securities: Equity Securities - Foreign Common Stocks † 939,126,145 - - Mutual Funds 5,119,767 - - Other Financial Instruments: Forward Foreign Currency Exchange Contracts †† - 3,889 - Liabilities ($) Other Financial Instruments: Forward Foreign Currency Exchange Contracts †† - (136 ) - ) † See Statement of Investments for additional detailed categorizations. †† Amount shown represents unrealized appreciation (depreciation) at period end. NOTES The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. For open short positions, asked prices are used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not NOTES traded on an exchange are valued at their net asset value. All of the preceding securities are generally categorized within Level 1 of the fair value hierarchy. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices. These securities are generally categorized within Level 2 of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant American Depository Receipts and financial futures. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the fund's Board Members (the "Board"). Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 of the fair value hierarchy depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are generally categorized within Level 3 of the fair value hierarchy. Investments denominated in foreign currencies are translated to U.S. dollars at the prevailing rates of exchange. Forward foreign currency exchange contracts ("forward contracts") are valued at the forward rate and are generally categorized within Level 2 of the fair value hierarchy. Derivatives: A derivative is a financial instrument whose performance is derived from the performance of another asset. Each type of derivative instrument that was held by the fund at November 30, 2016 is discussed below. Forward Foreign Currency Exchange Contracts: The fund enters into forward contracts in order to hedge its exposure to changes in foreign currency exchange rates on its foreign portfolio holdings, to settle foreign currency transactions or as a part of its investment strategy. When executing forward contracts, the fund is obligated to buy or sell a foreign currency at a specified rate on a certain date in the future. With respect to sales of forward contracts, the fund incurs a loss if the value of the contract increases between the date the forward contract is opened and the date the forward contract is NOTES closed. The fund realizes a gain if the value of the contract decreases between those dates. With respect to purchases of forward contracts, the fund incurs a loss if the value of the contract decreases between the date the forward contract is opened and the date the forward contract is closed. The fund realizes a gain if the value of the contract increases between those dates. Any realized or unrealized gains or losses which occurred during the period are reflected in the Statement of Operations. The fund is exposed to foreign currency risk as a result of changes in value of underlying financial instruments. The fund is also exposed to credit risk associated with counterparty nonperformance on these forward contracts, which is generally limited to the unrealized gain on each open contract. This risk may be mitigated by Master Agreements, if any, between the fund and the counterparty and the posting of collateral, if any, by the counterparty to the fund to cover the fund’s exposure to the counterparty. The following summarizes open forward contracts at November 30, 2016: Forward Foreign Currency Unrealized Exchange Foreign Currency Cost/ Appreciation Contracts Amounts Proceeds ($) Value ($) (Depreciation)($) Purchases: Northern Trust Bank Hong Kong Dollar, Expiring 12/1/2016 37,191,099 4,794,966 4,794,830 (136 ) Sales: Barclays Bank Singapore Dollar, Expiring 12/1/2016 1,178,812 824,996 822,417 2,579 JP Morgan Chase Bank Euro, Expiring 12/1/2016 4,196,424 4,448,889 4,447,579 1,310 Gross Unrealized Appreciation Gross Unrealized Depreciation ) At November 30, 2016, accumulated net unrealized depreciation on investments was $57,477,531, consisting of $944,245,912 gross unrealized appreciation and $1,001,723,443 gross unrealized depreciation. At November 30, 2016, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the SEC on Form N-CSR. STATEMENT OF INVESTMENTS BNY Mellon Large Cap Market OpportunitiesFund November 30, 2016 (Unaudited) Common Stocks - 47.7% Shares Value ($) Banks - 1.5% Bank of America 58,020 Capital Goods - 5.5% 3M 4,970 853,548 Donaldson 3,574 a 144,961 Eaton 14,105 938,124 Emerson Electric 1,980 111,751 Fastenal 3,205 151,917 Flowserve 2,625 124,556 Honeywell International 7,217 822,305 Illinois Tool Works 6,833 855,355 MSC Industrial Direct, Cl. A 1,361 121,592 Toro 3,440 a 182,079 W.W. Grainger 255 a 58,795 Commercial & Professional Services - .2% Ecolab 1,285 Consumer Durables & Apparel - .2% NIKE, Cl. B 3,086 Consumer Services - 1.4% McDonald's 1,217 145,152 Starbucks 3,407 197,504 Yum! Brands 11,710 742,297 Diversified Financials - 2.7% Intercontinental Exchange 21,650 1,199,410 Invesco 31,758 994,343 Energy - 4.2% EOG Resources 2,111 216,420 Halliburton 995 52,825 Marathon Petroleum 16,940 796,519 Nabors Industries 58,000 933,800 Occidental Petroleum 1,081 77,140 Schlumberger 1,886 158,518 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks - 47.7% (continued) Shares Value ($) Energy - 4.2% (continued) Valero Energy 17,745 1,092,382 Food, Beverage & Tobacco - 3.4% Constellation Brands, Cl. A 5,370 811,622 PepsiCo 10,203 1,021,320 Philip Morris International 10,024 884,919 Health Care Equipment & Services - 2.5% C.R. Bard 1,083 228,026 Cerner 2,245 b 111,756 Intuitive Surgical 277 b 178,316 ResMed 2,820 a 173,374 Stryker 1,822 207,089 UnitedHealth Group 6,010 951,503 Varian Medical Systems 1,536 b 137,979 Household & Personal Products - .4% Colgate-Palmolive 2,156 140,636 Estee Lauder, Cl. A 1,815 141,025 Insurance - 1.3% Hartford Financial Services Group 21,820 Materials - 1.9% Dow Chemical 17,120 953,926 FMC 2,525 141,703 International Flavors & Fragrances 995 120,445 Monsanto 1,454 149,340 Praxair 1,308 157,352 Media - 2.5% Comcast, Cl. A 11,100 771,561 Time Warner 11,530 1,058,685 Walt Disney 1,453 144,021 Pharmaceuticals, Biotechnology & Life Sciences - 4.6% Agilent Technologies 19,250 846,615 Allergan 4,886 949,350 Biogen 408 b 119,981 Celgene 1,189 b 140,908 Gilead Sciences 1,380 101,706 Common Stocks - 47.7% (continued) Shares Value ($) Pharmaceuticals, Biotechnology & Life Sciences - 4.6% (continued) Johnson & Johnson 12,416 1,381,901 Mettler-Toledo International 293 b 120,722 Retailing - 1.8% Amazon.com 1,341 b 1,006,514 The TJX Companies 3,291 257,817 Tractor Supply 2,234 167,706 Semiconductors & Semiconductor Equipment - 3.3% Broadcom 8,129 1,385,913 NVIDIA 13,930 a 1,284,346 Software & Services - 9.2% Adobe Systems 12,082 b 1,242,150 Alphabet, Cl. A 2,037 b 1,580,468 Alphabet, Cl. C 172 b 130,383 Automatic Data Processing 1,850 177,637 Cognizant Technology Solutions, Cl. A 2,460 b 135,497 Electronic Arts 12,860 b 1,019,026 Facebook, Cl. A 9,455 b 1,119,661 Jack Henry & Associates 1,925 166,397 Mastercard, Cl. A 2,458 251,208 Microsoft 3,234 194,881 Oracle 3,551 142,715 Paychex 3,221 189,878 Visa, Cl. A 12,865 994,722 Technology Hardware & Equipment - .9% Amphenol, Cl. A 3,758 256,521 Cisco Systems 5,633 167,976 IPG Photonics 1,870 a,b 179,370 TE Connectivity 1,595 107,886 Transportation - .2% Expeditors International of Washington 3,165 Total Common Stocks (cost $28,714,580) STATEMENT OF INVESTMENTS (Unaudited) (continued) Other Investment - 52.6% Shares Value ($) Registered Investment Companies: BNY Mellon Income Stock Fund, Cl. M 1,244,974 c 11,179,868 Dreyfus Institutional Preferred Government Plus Money Market Fund 562,334 d 562,334 Dreyfus Research Growth Fund, Cl. Y 1,063,967 c 15,108,329 Dreyfus Strategic Value Fund, Cl. Y 386,863 c 15,126,351 (cost $37,067,116 ) Investment of Cash Collateral for Securities Loaned - .2% Registered Investment Company; Dreyfus Institutional Preferred Money Market Fund, Hamilton Shares (cost $181,861) 181,861 d Total Investments (cost $65,963,557) % Liabilities, Less Cash and Receivables %) ) Net Assets % a Security, or portion thereof, on loan. At November 30, 2016, the value of the fund’s securities on loan was $2,006,343 and the value of the collateral held by the fund was $2,062,921, consisting of cash collateral of $181,861 and U.S. Government & Agency securities valued at $1,881,060. b Non-income producing security. c Investment in affiliated mutual fund. d Investment in affiliated money market mutual fund. Portfolio Summary (Unaudited) † Value (%) Mutual Funds: Domestic 51.9 Software & Services 9.2 Capital Goods 5.5 Pharmaceuticals, Biotechnology & Life Sciences 4.6 Energy 4.2 Food, Beverage & Tobacco 3.4 Semiconductors & Semiconductor Equipment 3.3 Diversified Financials 2.7 Health Care Equipment & Services 2.5 Media 2.5 Materials 1.9 Retailing 1.8 Banks 1.5 Consumer Services 1.4 Insurance 1.3 Money Market Investments .9 Technology Hardware & Equipment .9 Household & Personal Products .4 Commercial & Professional Services .2 Consumer Durables & Apparel .2 Transportation .2 † Based on net assets. See notes to financial statements. STATEMENT OF INVESTMENTS BNY Mellon Large Cap Market OpportunitiesFund November 30, 2016 (Unaudited) The following is a summary of the inputs used as of November 30, 2016 in valuing the fund’s investments: Level 2 - Other Level 1 - Unadjusted Significant Level 3 -Significant Quoted Prices Observable Inputs Unobservable Inputs Total Assets ($) Investments in Securities: Equity Securities— Domestic Common Stocks † 36,614,809 - - Equity Securities— Foreign Common Stocks † 1,385,913 - - Mutual Funds 42,158,743 - - † See Statement of Investments for additional detailed categorizations. NOTES The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. For open short positions, asked prices are used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not NOTES traded on an exchange are valued at their net asset value. All of the preceding securities are generally categorized within Level 1 of the fair value hierarchy. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices. U.S. Treasury Bills are valued at the mean price between quoted bid prices and asked prices by an independent pricing service (the"Service") approved by the Board Members ("Board").These securities are generally categorized within Level 2 of the fair value hierarchy. The Service’s procedures are reviewed by Dreyfus under the general supervision of the Board. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant American Depository Receipts and financial futures. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 of the fair value hierarchy depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are generally categorized within Level 3 of the fair value hierarchy. Pursuant to a securities lending agreement with The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by Dreyfus or U.S. Government and Agency securities. The fund is entitled to receive all dividends, interest and distributions on securities loaned, in addition to income earned as a result of the lending transaction. Should a borrower fail to return the securities in a timely manner, The Bank of New York Mellon is required to replace the securities for the NOTES benefit of the fund or credit the fund with the market value of the unreturned securities and is subrogated to the fund’s rights against the borrower and the collateral. Effective July 1, 2015, the fund adopted new accounting guidance under Accounting Standards Update No. 2014-11, which requires expanded disclosures related to financial assets pledged in secured financing transactions (such as securities lending) and the related contractual maturity terms of these secured transactions. The type of securities loaned for which cash collateral was received, is indicated in the Statement of Investments. Additionally, the contractual maturity of security lending transactions are on an overnight and continuous basis. At November 30, 2016, accumulated net unrealized appreciation on investments was $14,195,908, consisting of $14,670,724 gross unrealized appreciation and $474,816 gross unrealized depreciation. At November 30, 2016, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the SEC on Form N-CSR. STATEMENT OF INVESTMENTS BNY Mellon Large Cap Stock Fund November 30, 2016 (Unaudited) Common Stocks - 98.9% Shares Value ($) Automobiles & Components - .9% Visteon 34,730 Banks - 5.9% Bank of America 332,525 7,022,928 JPMorgan Chase & Co. 93,869 7,525,478 Wells Fargo & Co. 73,444 3,886,656 Capital Goods - 7.5% 3M 12,903 2,215,961 Boeing 26,335 3,964,998 General Electric 223,004 6,859,603 HD Supply Holdings 39,925 a 1,566,657 Honeywell International 8,196 933,852 Illinois Tool Works 8,792 1,100,583 Ingersoll-Rand 13,220 985,419 Lennox International 4,730 b 703,209 Owens Corning 46,005 2,363,737 Spirit AeroSystems Holdings, Cl. A 43,002 2,504,866 Consumer Durables & Apparel - .3% Brunswick 10,335 517,990 D.R. Horton 15,340 425,225 Consumer Services - 1.7% Carnival 49,770 2,558,676 Darden Restaurants 38,831 2,846,312 Diversified Financials - 5.9% Affiliated Managers Group 12,361 a 1,830,664 American Express 49,526 3,567,853 Ameriprise Financial 25,980 2,967,176 Berkshire Hathaway, Cl. B 10,170 a 1,601,165 Discover Financial Services 46,830 3,173,669 Moody's 6,925 695,963 S&P Global 23,460 2,791,505 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks - 98.9% (continued) Shares Value ($) Diversified Financials - 5.9% (continued) T. Rowe Price Group 24,336 1,802,324 Energy - 5.4% Chevron 17,250 1,924,410 Exxon Mobil 93,262 8,141,773 Newfield Exploration 13,325 a 602,557 Occidental Petroleum 7,760 553,754 Phillips 66 7,775 b 645,947 Valero Energy 47,952 2,951,925 World Fuel Services 43,375 1,928,452 Food & Staples Retailing - 3.7% CVS Health 47,520 3,653,813 Kroger 21,338 689,217 Walgreens Boots Alliance 34,080 2,887,598 Wal-Mart Stores 61,013 4,297,146 Food, Beverage & Tobacco - 5.9% Altria Group 72,662 4,645,282 Blue Buffalo Pet Products 29,075 a 681,227 Campbell Soup 10,390 591,087 ConAgra Foods 57,150 2,096,833 J.M. Smucker 16,755 2,110,292 Lamb Weston Holdings 0 11 Mondelez International, Cl. A 81,470 3,359,823 PepsiCo 48,115 4,816,311 Health Care Equipment & Services - 5.3% Baxter International 60,010 2,662,644 Cigna 11,756 1,584,003 Danaher 34,205 2,673,805 Express Scripts Holding 39,185 a 2,973,358 Hologic 44,375 a 1,698,675 Quintiles Transnational Holdings 7,720 a 593,128 UnitedHealth Group 26,120 4,135,318 Household & Personal Products - 1.6% Church & Dwight 13,160 576,276 Estee Lauder, Cl. A 31,187 2,423,230 Kimberly-Clark 7,885 911,585 Common Stocks - 98.9% (continued) Shares Value ($) Household & Personal Products - 1.6% (continued) Procter & Gamble 13,324 1,098,697 Insurance - 3.1% Marsh & McLennan Cos. 44,570 3,089,147 Prudential Financial 35,221 3,543,233 Travelers 27,111 3,073,032 Materials - 3.1% Air Products & Chemicals 3,870 559,060 Celanese, Ser. A 34,000 2,696,880 Crown Holdings 10,730 a 583,605 Dow Chemical 22,812 1,271,085 Nucor 13,160 818,420 Owens-Illinois 26,510 a 486,989 Reliance Steel & Aluminum 39,140 3,174,254 Media - 4.0% CBS, Cl. B 49,855 3,027,196 Omnicom Group 5,245 456,000 Sirius XM Holdings 178,525 b 815,859 Time Warner 36,881 3,386,413 Walt Disney 46,899 4,648,629 Pharmaceuticals, Biotechnology & Life Sciences - 10.3% AbbVie 18,025 1,095,920 Agilent Technologies 41,910 1,843,202 Amgen 28,759 4,143,309 Charles River Laboratories International 7,725 a 549,248 Gilead Sciences 47,877 3,528,535 Johnson & Johnson 62,423 6,947,680 Merck & Co. 89,626 5,484,215 Pfizer 176,571 5,674,992 Thermo Fisher Scientific 20,610 2,887,667 Real Estate - 2.6% Equity Residential 39,290 c 2,357,793 General Growth Properties 97,482 c 2,470,194 Public Storage 13,295 c 2,782,643 Simon Property Group 3,064 c 550,448 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks - 98.9% (continued) Shares Value ($) Retailing - 3.9% Amazon.com 5,440 a 4,083,101 Home Depot 39,179 5,069,763 Lowe's 25,854 1,824,000 Nordstrom 10,350 b 578,772 Target 7,849 606,257 Semiconductors & Semiconductor Equipment - 2.1% Applied Materials 86,915 2,798,663 Texas Instruments 49,131 3,632,255 Software & Services - 13.1% Activision Blizzard 74,135 2,714,082 Alphabet, Cl. A 6,997 a 5,428,832 Alphabet, Cl. C 7,001 a 5,307,038 Citrix Systems 33,700 a 2,922,801 eBay 93,595 a 2,602,877 Facebook, Cl. A 28,511 a 3,376,273 Fiserv 9,495 a 993,367 International Business Machines 29,261 4,746,719 Microsoft 74,445 4,486,056 Nuance Communications 92,740 a 1,503,315 Oracle 15,665 629,576 Red Hat 21,090 a 1,668,430 VeriSign 23,438 a,b 1,848,086 VMware, Cl. A 28,955 a,b 2,349,409 Technology Hardware & Equipment - 5.5% Apple 86,166 9,523,066 Cisco Systems 67,850 2,023,287 HP 177,400 2,731,960 Motorola Solutions 34,280 2,750,970 Telecommunication Services - 4.3% AT&T 155,037 5,989,079 CenturyLink 79,818 b 1,877,319 Verizon Communications 112,814 5,629,419 Transportation - .9% Delta Air Lines 60,052 Common Stocks - 98.9% (continued) Shares Value ($) Utilities - 1.9% FirstEnergy 78,060 2,442,497 Great Plains Energy 75,905 2,003,133 PPL 42,080 1,407,997 Total Common Stocks (cost $250,778,648) Other Investment - .4% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Government Plus Money Market Fund (cost $1,100,206) 1,100,206 d Investment of Cash Collateral for Securities Loaned - 1.0% Registered Investment Company; Dreyfus Institutional Preferred Money Market Fund, Hamilton Shares (cost $3,225,364) 3,225,364 d Total Investments (cost $255,104,218) % Liabilities, Less Cash and Receivables %) ) Net Assets % a Non-income producing security. b Security, or portion thereof, on loan. At November 30, 2016, the value of the fund’s securities on loan was $4,363,685 and the value of the collateral held by the fund was $4,500,454, consisting of cash collateral of $3,225,364 and U.S. Government & Agency securities valued at $1,275,090. c Investment in real estate investment trust. d Investment in affiliated money market mutual fund. STATEMENT OF INVESTMENTS (Unaudited) (continued) Portfolio Summary (Unaudited) † Value (%) Software & Services 13.1 Pharmaceuticals, Biotechnology & Life Sciences 10.3 Capital Goods 7.5 Banks 5.9 Diversified Financials 5.9 Food, Beverage & Tobacco 5.9 Technology Hardware & Equipment 5.5 Energy 5.4 Health Care Equipment & Services 5.3 Telecommunication Services 4.3 Media 4.0 Retailing 3.9 Food & Staples Retailing 3.7 Insurance 3.1 Materials 3.1 Real Estate 2.6 Semiconductors & Semiconductor Equipment 2.1 Utilities 1.9 Consumer Services 1.7 Household & Personal Products 1.6 Money Market Investments 1.4 Automobiles & Components .9 Transportation .9 Consumer Durables & Apparel .3 † Based on net assets. See notes to financial statements. STATEMENT OF INVESTMENTS BNY Mellon Large Cap Stock Fund November 30, 2016 (Unaudited) The following is a summary of the inputs used as of November 30, 2016 in valuing the fund’s investments: Level 2 - Other Level 1 - Unadjusted Significant Level 3 -Significant Quoted Prices Observable Inputs Unobservable Inputs Total Assets ($) Investments in Securities: Equity Securities— Domestic Common Stocks † 307,440,207 - - Mutual Funds 4,325,570 - - † See Statement of Investments for additional detailed categorizations. NOTES The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. For open short positions, asked prices are used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not NOTES traded on an exchange are valued at their net asset value. All of the preceding securities are generally categorized within Level 1 of the fair value hierarchy. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices. U.S. Treasury Bills are valued at the mean price between quoted bid prices and asked prices by an independent pricing service (the"Service") approved by the Board Members ("Board").These securities are generally categorized within Level 2 of the fair value hierarchy. The Service’s procedures are reviewed by Dreyfus under the general supervision of the Board. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant American Depository Receipts and financial futures. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 of the fair value hierarchy depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are generally categorized within Level 3 of the fair value hierarchy. Pursuant to a securities lending agreement with The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by Dreyfus or U.S. Government and Agency securities. The fund is entitled to receive all dividends, interest and distributions on securities loaned, in addition to income earned as a result of the lending transaction. Should a borrower fail to return the securities in a timely manner, The Bank of New York Mellon is required to replace the securities for the NOTES benefit of the fund or credit the fund with the market value of the unreturned securities and is subrogated to the funds rights against the borrower and the collateral. Effective July 1, 2015, the fund adopted new accounting guidance under Accounting Standards Update No. 2014-11, which requires expanded disclosures related to financial assets pledged in secured financing transactions (such as securities lending) and the related contractual maturity terms of these secured transactions. The type of securities loaned for which cash collateral was received, is indicated in the Statement of Investments. Additionally, the contractual maturity of security lending transactions are on an overnight and continuous basis. At November 30, 2016, accumulated net unrealized appreciation on investments was $56,661,559, consisting of $60,673,383 gross unrealized appreciation and $4,011,824 gross unrealized depreciation. At November 30, 2016, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the SEC on Form N-CSR. STATEMENT OF INVESTMENTS BNY Mellon Massachusetts Intermediate Municipal Bond Fund November 30, 2016 (Unaudited) Long-Term Municipal Investments - Coupon Maturity Principal 99.6% Rate (%) Date Amount ($) Value ($) California - 1.6% California, GO (Various Purpose) 5.00 9/1/30 2,000,000 2,313,980 Palomar Health, GO 4.00 8/1/30 3,000,000 3,077,400 Illinois - .6% Chicago, GO 5.00 1/1/23 1,970,000 Massachusetts - 90.6% Barnstable, GO 4.00 9/15/21 580,000 637,524 Bellingham, GO (Municipal Purpose Loan) 4.00 9/1/19 460,000 490,585 Berkshire Wind Power Cooperative Corporation, Wind Project Revenue 5.25 7/1/23 750,000 825,900 Boston, GO 5.00 4/1/22 3,100,000 3,583,755 Boston, GO 5.00 3/1/25 1,150,000 1,354,792 Boston Water and Sewer Commission, General Revenue 5.00 11/1/18 1,000,000 1,072,660 Boston Water and Sewer Commission, General Revenue 5.00 11/1/28 500,000 576,670 Boston Water and Sewer Commission, General Revenue 5.00 11/1/29 1,000,000 1,152,320 Boston Water and Sewer Commission, General Revenue 5.00 11/1/30 1,000,000 1,136,150 Boston Water and Sewer Commission, General Revenue 5.00 11/1/31 600,000 679,674 Boston Water and Sewer Commission, General Revenue (Prerefunded) 5.00 5/1/19 2,480,000 a 2,693,702 Boston Water and Sewer Commission, General Revenue (Prerefunded) 5.00 11/1/19 2,500,000 a 2,755,275 Canton, GO (Municipal Purpose Loan) 5.00 3/15/21 1,250,000 1,413,562 Falmouth, GO (Municipal Purpose Loan) 4.00 11/15/19 625,000 669,294 Falmouth, GO (Municipal Purpose Loan) 4.00 11/15/20 605,000 656,292 Falmouth, GO (Municipal Purpose Loan) 4.00 7/15/21 1,000,000 1,091,690 Falmouth, GO (Municipal Purpose Loan) 4.00 7/15/22 1,210,000 1,331,520 Groton-Dunstable Regional School District, GO 5.00 9/1/20 725,000 808,701 Massachusetts, Federal Highway GAN (Accelerated Bridge Program) 5.00 6/15/25 5,060,000 5,944,943 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Investments - Coupon Maturity Principal 99.6% (continued) Rate (%) Date Amount ($) Value ($) Massachusetts - 90.6% (continued) Massachusetts, Federal Highway GAN (Accelerated Bridge Program) 5.00 6/15/27 2,000,000 2,375,720 Massachusetts, GO 1.05 11/1/18 2,500,000 b 2,481,875 Massachusetts, GO 5.25 8/1/21 1,975,000 2,264,614 Massachusetts, GO 5.25 8/1/23 1,000,000 1,183,390 Massachusetts, GO 5.00 7/1/29 1,000,000 1,170,990 Massachusetts, GO (Consolidated Loan) 5.00 7/1/25 5,575,000 6,378,636 Massachusetts, GO (Consolidated Loan) 5.00 8/1/26 5,000,000 5,635,850 Massachusetts, GO (Consolidated Loan) 5.00 3/1/31 2,250,000 2,549,092 Massachusetts, GO (Consolidated Loan) (Prerefunded) 5.00 8/1/20 310,000 a 347,352 Massachusetts, GO (Consolidated Loan) (Prerefunded) 5.00 8/1/21 920,000 a 1,050,962 Massachusetts, Transportation Fund Revenue (Accelerated Bridge Program) 5.00 6/1/21 2,100,000 2,380,140 Massachusetts, Transportation Fund Revenue (Accelerated Bridge Program) 5.00 6/1/22 1,620,000 1,839,559 Massachusetts, Transportation Fund Revenue (Accelerated Bridge Program) (Prerefunded) 5.00 6/1/21 2,095,000 a 2,382,581 Massachusetts, Transportation Fund Revenue (Rail Enhancement and Accelerated Bridge Programs) 5.00 6/1/30 1,000,000 1,172,430 Massachusetts Bay Transportation Authority, Assessment Revenue 5.00 7/1/24 500,000 572,780 Massachusetts Bay Transportation Authority, Assessment Revenue 5.00 7/1/27 2,000,000 2,376,920 Massachusetts Bay Transportation Authority, Senior Sales Tax Revenue 5.25 7/1/20 1,500,000 1,683,360 Massachusetts Bay Transportation Authority, Senior Sales Tax Revenue 5.25 7/1/21 3,085,000 3,535,348 Massachusetts Bay Transportation Authority, Senior Sales Tax Revenue 5.25 7/1/21 2,000,000 2,291,960 Massachusetts Bay Transportation Authority, Senior Sales Tax Revenue 5.25 7/1/22 2,430,000 2,832,165 Massachusetts Bay Transportation Authority, Senior Sales Tax Revenue 0.00 7/1/32 2,500,000 c 1,438,725 Long-Term Municipal Investments - Coupon Maturity Principal 99.6% (continued) Rate (%) Date Amount ($) Value ($) Massachusetts - 90.6% (continued) Massachusetts Clean Energy Cooperative Corporation, Clean Energy Cooperative Revenue (A Massachusetts Municipal Lighting Plant Cooperative) 5.00 7/1/28 1,250,000 1,413,925 Massachusetts College Building Authority, Project Revenue 4.00 5/1/19 345,000 365,672 Massachusetts College Building Authority, Project Revenue 5.00 5/1/27 3,000,000 3,420,570 Massachusetts Department of Transportation, Metropolitan Highway System Senior Revenue 5.00 1/1/32 1,530,000 1,660,463 Massachusetts Department of Transportation, Metropolitan Highway System Subordinated Revenue (Commonwealth Contract Assistance Secured) 5.00 1/1/35 3,045,000 3,317,010 Massachusetts Development Finance Agency, Revenue (Babson College Issue) 5.00 10/1/25 545,000 633,165 Massachusetts Development Finance Agency, Revenue (Baystate Medical Center Issue) 5.00 7/1/24 350,000 403,585 Massachusetts Development Finance Agency, Revenue (Bentley University Issue) 5.00 7/1/40 1,500,000 1,643,445 Massachusetts Development Finance Agency, Revenue (Berklee College of Music Issue) 5.00 10/1/29 1,000,000 1,140,180 Massachusetts Development Finance Agency, Revenue (Berklee College of Music Issue) 5.00 10/1/37 1,750,000 1,928,465 Massachusetts Development Finance Agency, Revenue (Boston College Issue) 5.00 7/1/19 900,000 979,362 Massachusetts Development Finance Agency, Revenue (Boston College Issue) 5.00 7/1/19 950,000 1,033,771 Massachusetts Development Finance Agency, Revenue (Boston College Issue) 5.00 7/1/23 1,750,000 2,037,805 Massachusetts Development Finance Agency, Revenue (Boston Medical Center Issue) 5.00 7/1/23 765,000 864,106 Massachusetts Development Finance Agency, Revenue (Boston Medical Center Issue) 5.00 7/1/24 475,000 537,990 Massachusetts Development Finance Agency, Revenue (Boston Medical Center Issue) 5.00 7/1/25 500,000 566,500 Massachusetts Development Finance Agency, Revenue (Boston Medical Center Issue) 5.00 7/1/26 500,000 565,410 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Investments - Coupon Maturity Principal 99.6% (continued) Rate (%) Date Amount ($) Value ($) Massachusetts - 90.6% (continued) Massachusetts Development Finance Agency, Revenue (Boston Medical Center Issue) (Green Bonds) 5.00 7/1/44 2,000,000 2,086,420 Massachusetts Development Finance Agency, Revenue (Boston University Issue) 4.00 10/1/33 1,000,000 1,007,250 Massachusetts Development Finance Agency, Revenue (Boston University Issue) 5.00 10/1/46 2,000,000 2,181,620 Massachusetts Development Finance Agency, Revenue (CareGroup Issue) 5.00 7/1/22 1,000,000 1,142,750 Massachusetts Development Finance Agency, Revenue (CareGroup Issue) 5.00 7/1/24 1,000,000 1,156,810 Massachusetts Development Finance Agency, Revenue (CareGroup Issue) 5.00 7/1/26 1,000,000 1,170,080 Massachusetts Development Finance Agency, Revenue (CareGroup Issue) 5.00 7/1/29 1,000,000 1,142,690 Massachusetts Development Finance Agency, Revenue (CareGroup Issue) 5.00 7/1/30 1,000,000 1,129,060 Massachusetts Development Finance Agency, Revenue (College of the Holy Cross Issue) 5.00 9/1/46 2,000,000 2,242,460 Massachusetts Development Finance Agency, Revenue (Dana-Farber Cancer Institute Issue) 5.00 12/1/32 1,565,000 1,736,571 Massachusetts Development Finance Agency, Revenue (Dana-Farber Cancer Institute Issue) 5.00 12/1/36 1,500,000 1,647,315 Massachusetts Development Finance Agency, Revenue (Emerson College Issue) 5.00 1/1/19 2,000,000 2,106,820 Massachusetts Development Finance Agency, Revenue (Emerson College Issue) 5.00 1/1/22 565,000 614,991 Massachusetts Development Finance Agency, Revenue (Emerson College Issue) 5.00 1/1/23 400,000 437,576 Massachusetts Development Finance Agency, Revenue (Emerson College Issue) 5.00 1/1/25 1,000,000 1,100,380 Massachusetts Development Finance Agency, Revenue (Emmanuel College Issue) 5.00 10/1/30 1,000,000 1,061,580 Massachusetts Development Finance Agency, Revenue (Emmanuel College Issue) (Green Bonds) 4.00 10/1/46 1,000,000 891,200 Long-Term Municipal Investments - Coupon Maturity Principal 99.6% (continued) Rate (%) Date Amount ($) Value ($) Massachusetts - 90.6% (continued) Massachusetts Development Finance Agency, Revenue (Lahey Health System Obligated Group Issue) 5.00 8/15/27 1,000,000 1,095,290 Massachusetts Development Finance Agency, Revenue (Lahey Health System Obligated Group Issue) 5.00 8/15/28 1,000,000 1,094,160 Massachusetts Development Finance Agency, Revenue (Lesley University Issue) 5.00 7/1/28 1,550,000 1,762,272 Massachusetts Development Finance Agency, Revenue (Lesley University Issue) 5.00 7/1/31 1,000,000 1,115,620 Massachusetts Development Finance Agency, Revenue (MCPHS University Issue) 5.00 7/1/31 400,000 447,300 Massachusetts Development Finance Agency, Revenue (MCPHS University Issue) 5.00 7/1/32 300,000 334,056 Massachusetts Development Finance Agency, Revenue (MCPHS University Issue) 5.00 7/1/37 465,000 510,900 Massachusetts Development Finance Agency, Revenue (Olin College Issue) 5.00 11/1/38 5,000,000 5,521,850 Massachusetts Development Finance Agency, Revenue (Partners HealthCare System Issue) 5.00 7/1/25 1,825,000 2,064,641 Massachusetts Development Finance Agency, Revenue (Partners HealthCare System Issue) 4.00 7/1/32 2,500,000 2,568,150 Massachusetts Development Finance Agency, Revenue (SABIS International Charter School Issue) 5.00 4/15/33 3,410,000 3,626,740 Massachusetts Development Finance Agency, Revenue (SABIS International Charter School Issue) 5.00 4/15/40 1,230,000 1,292,152 Massachusetts Development Finance Agency, Revenue (Simmons College Issue) 5.25 10/1/24 465,000 525,836 Massachusetts Development Finance Agency, Revenue (Simmons College Issue) 5.00 10/1/25 700,000 779,884 Massachusetts Development Finance Agency, Revenue (Simmons College Issue) 5.00 10/1/29 2,820,000 3,062,999 Massachusetts Development Finance Agency, Revenue (South Shore Hospital Issue) 5.00 7/1/24 530,000 607,237 Massachusetts Development Finance Agency, Revenue (South Shore Hospital Issue) 5.00 7/1/25 500,000 575,405 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Investments - Coupon Maturity Principal 99.6% (continued) Rate (%) Date Amount ($) Value ($) Massachusetts - 90.6% (continued) Massachusetts Development Finance Agency, Revenue (South Shore Hospital Issue) 5.00 7/1/28 750,000 856,350 Massachusetts Development Finance Agency, Revenue (South Shore Hospital Issue) 5.00 7/1/41 2,000,000 2,167,000 Massachusetts Development Finance Agency, Revenue (Southcoast Health System Obligated Group Issue) 4.00 7/1/20 530,000 564,980 Massachusetts Development Finance Agency, Revenue (Sterling and Francine Clark Art Institute Issue) 5.00 7/1/28 1,000,000 1,181,050 Massachusetts Development Finance Agency, Revenue (Sterling and Francine Clark Art Institute Issue) 5.00 7/1/32 1,910,000 2,166,284 Massachusetts Development Finance Agency, Revenue (The Broad Institute Issue) 5.25 4/1/23 3,675,000 4,187,111 Massachusetts Development Finance Agency, Revenue (The Broad Institute Issue) 5.25 4/1/24 4,500,000 5,123,565 Massachusetts Development Finance Agency, Revenue (The Park School Issue) 5.00 9/1/21 300,000 333,825 Massachusetts Development Finance Agency, Revenue (UMass Memorial Health Care Obligated Group Issue) 5.00 7/1/24 1,000,000 1,127,550 Massachusetts Development Finance Agency, Revenue (UMass Memorial Health Care Obligated Group Issue) 5.00 7/1/25 2,375,000 2,679,475 Massachusetts Development Finance Agency, Revenue (UMass Memorial Health Care Obligated Group Issue) 5.00 7/1/28 1,000,000 1,113,060 Massachusetts Development Finance Agency, Revenue (Western New England University Issue) 5.00 9/1/35 1,350,000 1,400,274 Massachusetts Development Finance Agency, Revenue (Western New England University Issue) 5.00 9/1/40 2,650,000 2,780,009 Massachusetts Development Finance Agency, Revenue (Western New England University Issue) 5.00 9/1/45 500,000 523,045 Massachusetts Development Finance Agency, Revenue (WGBH Educational Foundation Issue) 4.00 1/1/19 170,000 178,408 Long-Term Municipal Investments - Coupon Maturity Principal 99.6% (continued) Rate (%) Date Amount ($) Value ($) Massachusetts - 90.6% (continued) Massachusetts Development Finance Agency, Revenue (WGBH Educational Foundation Issue) 5.00 1/1/20 200,000 219,126 Massachusetts Development Finance Agency, Revenue (WGBH Educational Foundation Issue) 5.00 1/1/21 100,000 111,380 Massachusetts Development Finance Agency, Revenue (WGBH Educational Foundation Issue) 5.00 1/1/22 200,000 226,494 Massachusetts Development Finance Agency, Revenue (WGBH Educational Foundation Issue) 5.00 1/1/23 250,000 285,838 Massachusetts Development Finance Agency, Revenue (WGBH Educational Foundation Issue) 3.00 1/1/25 190,000 190,811 Massachusetts Development Finance Agency, Revenue (WGBH Educational Foundation Issue) 4.00 1/1/26 130,000 139,627 Massachusetts Development Finance Agency, Revenue (WGBH Educational Foundation Issue) 5.00 1/1/27 310,000 358,515 Massachusetts Development Finance Agency, Revenue (WGBH Educational Foundation Issue) 5.00 1/1/28 140,000 160,908 Massachusetts Development Finance Agency, Revenue (WGBH Educational Foundation Issue) 5.00 1/1/29 200,000 228,094 Massachusetts Development Finance Agency, Revenue (WGBH Educational Foundation Issue) 5.00 1/1/30 410,000 462,554 Massachusetts Development Finance Agency, Revenue (WGBH Educational Foundation Issue) 5.00 1/1/31 415,000 466,033 Massachusetts Development Finance Agency, Revenue (Williams College Issue) 5.00 7/1/25 3,000,000 3,474,510 Massachusetts Development Finance Agency, Revenue (Worcester City Campus Corporation Issue) (University of Massachusetts Project) 4.00 10/1/17 730,000 748,768 Massachusetts Development Finance Agency, Revenue (Worcester City Campus Corporation Issue) (University of Massachusetts Project) 5.00 10/1/19 910,000 997,296 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Investments - Coupon Maturity Principal 99.6% (continued) Rate (%) Date Amount ($) Value ($) Massachusetts - 90.6% (continued) Massachusetts Development Finance Agency, Revenue (Worcester City Campus Corporation Issue) (University of Massachusetts Project) 5.00 10/1/20 905,000 1,013,455 Massachusetts Development Finance Agency, Revenue (Worcester City Campus Corporation Issue) (University of Massachusetts Project) 5.00 10/1/21 830,000 945,229 Massachusetts Development Finance Agency, Revenue (Worcester Polytechnic Institute Issue) 5.00 9/1/33 680,000 757,676 Massachusetts Development Finance Agency, Special Obligation Revenue (Commonwealth Contract Assistance) 5.00 5/1/34 2,755,000 3,064,139 Massachusetts Development Finance Agency, Special Obligation Revenue (Commonwealth Contract Assistance) 5.00 5/1/39 1,460,000 1,623,827 Massachusetts Development Finance Agency, SWDR (Dominion Energy Brayton Point Issue) (Prerefunded) 5.75 5/1/19 2,000,000 a 2,204,400 Massachusetts Educational Financing Authority, Education Loan Revenue (Issue I) 4.00 1/1/18 2,500,000 2,557,225 Massachusetts Educational Financing Authority, Education Loan Revenue (Issue I) 5.00 1/1/20 1,400,000 1,498,140 Massachusetts Educational Financing Authority, Education Loan Revenue (Issue J) 5.00 7/1/21 2,350,000 2,550,972 Massachusetts Health and Educational Facilities Authority, Revenue (Berklee College of Music Issue) 5.00 10/1/32 125,000 128,598 Massachusetts Health and Educational Facilities Authority, Revenue (Berklee College of Music Issue) 5.00 10/1/37 360,000 370,116 Massachusetts Health and Educational Facilities Authority, Revenue (Berklee College of Music Issue) (Prerefunded) 5.00 10/1/17 2,990,000 a 3,092,617 Massachusetts Health and Educational Facilities Authority, Revenue (Berklee College of Music Issue) (Prerefunded) 5.00 10/1/17 1,875,000 a 1,939,350 Massachusetts Health and Educational Facilities Authority, Revenue (Cape Cod Healthcare Obligated Group Issue) (Insured; Assured Guaranty Corp.) 5.13 11/15/35 1,000,000 1,083,620 Long-Term Municipal Investments - Coupon Maturity Principal 99.6% (continued) Rate (%) Date Amount ($) Value ($) Massachusetts - 90.6% (continued) Massachusetts Health and Educational Facilities Authority, Revenue (CareGroup Issue) 5.00 7/1/18 690,000 729,606 Massachusetts Health and Educational Facilities Authority, Revenue (CareGroup Issue) (Capital Asset Program) (Insured; National Public Finance Guarantee Corp.) (Prerefunded) 5.38 8/1/18 1,650,000 a 1,764,955 Massachusetts Health and Educational Facilities Authority, Revenue (CareGroup Issue) (Insured; National Public Finance Guarantee Corp.) (Prerefunded) 5.25 7/1/18 1,000,000 a 1,064,410 Massachusetts Health and Educational Facilities Authority, Revenue (CareGroup Issue) (Insured; National Public Finance Guarantee Corp.) (Prerefunded) 5.25 7/1/18 1,325,000 a 1,410,343 Massachusetts Health and Educational Facilities Authority, Revenue (Dana-Farber Cancer Institute Issue) 5.25 12/1/22 2,750,000 2,958,807 Massachusetts Health and Educational Facilities Authority, Revenue (Dana-Farber Cancer Institute Issue) 5.25 12/1/27 2,000,000 2,132,920 Massachusetts Health and Educational Facilities Authority, Revenue (Isabella Stewart Gardner Museum Issue) (Prerefunded) 5.00 5/1/19 1,000,000 a 1,085,680 Massachusetts Health and Educational Facilities Authority, Revenue (Isabella Stewart Gardner Museum Issue) (Prerefunded) 5.00 5/1/19 2,525,000 a 2,741,342 Massachusetts Health and Educational Facilities Authority, Revenue (Massachusetts Institute of Technology Issue) 5.50 7/1/22 1,800,000 2,139,804 Massachusetts Health and Educational Facilities Authority, Revenue (Massachusetts Institute of Technology Issue) 5.00 7/1/23 3,335,000 3,937,134 Massachusetts Health and Educational Facilities Authority, Revenue (Northeastern University Issue) 5.00 10/1/24 1,000,000 1,137,270 Massachusetts Health and Educational Facilities Authority, Revenue (Northeastern University Issue) 5.00 10/1/24 2,000,000 2,215,760 Massachusetts Health and Educational Facilities Authority, Revenue (Northeastern University Issue) 5.63 10/1/29 3,000,000 3,318,240 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Investments - Coupon Maturity Principal 99.6% (continued) Rate (%) Date Amount ($) Value ($) Massachusetts - 90.6% (continued) Massachusetts Health and Educational Facilities Authority, Revenue (Northeastern University Issue) 5.00 10/1/30 3,000,000 3,304,110 Massachusetts Health and Educational Facilities Authority, Revenue (Partners HealthCare System Issue) 5.00 7/1/22 115,000 117,554 Massachusetts Health and Educational Facilities Authority, Revenue (Partners HealthCare System Issue) (Prerefunded) 5.00 7/1/17 135,000 a 138,251 Massachusetts Health and Educational Facilities Authority, Revenue (Simmons College Issue) (Prerefunded) 7.50 10/1/18 410,000 a 456,002 Massachusetts Health and Educational Facilities Authority, Revenue (Simmons College Issue) (Prerefunded) 7.50 10/1/18 590,000 a 656,198 Massachusetts Health and Educational Facilities Authority, Revenue (Sterling and Francine Clark Art Institute Issue) (Prerefunded) 5.00 7/1/20 4,640,000 a 5,187,613 Massachusetts Health and Educational Facilities Authority, Revenue (Suffolk University Issue) 6.25 7/1/30 2,100,000 2,308,740 Massachusetts Health and Educational Facilities Authority, Revenue (Tufts University Issue) (Prerefunded) 5.25 8/15/18 1,000,000 a 1,068,570 Massachusetts Health and Educational Facilities Authority, Revenue (Tufts University Issue) (Prerefunded) 5.38 8/15/18 2,000,000 a 2,137,840 Massachusetts Housing Finance Agency, Housing Revenue 4.00 6/1/19 1,725,000 1,808,524 Massachusetts Housing Finance Agency, Housing Revenue 2.95 12/1/32 1,000,000 899,900 Massachusetts Housing Finance Agency, SFHR 3.50 12/1/46 1,500,000 1,558,530 Massachusetts Port Authority, Revenue 5.00 7/1/19 400,000 435,272 Massachusetts Port Authority, Revenue 4.00 7/1/20 1,000,000 1,078,950 Massachusetts Port Authority, Revenue 5.00 7/1/24 315,000 364,628 Massachusetts Port Authority, Revenue 5.00 7/1/27 1,345,000 1,503,656 Massachusetts Port Authority, Revenue 5.00 7/1/28 2,500,000 2,778,425 Massachusetts Port Authority, Revenue 5.00 7/1/28 200,000 226,756 Massachusetts Port Authority, Revenue 5.00 7/1/29 200,000 225,080 Massachusetts Port Authority, Revenue 5.00 7/1/31 1,500,000 1,684,380 Long-Term Municipal Investments - Coupon Maturity Principal 99.6% (continued) Rate (%) Date Amount ($) Value ($) Massachusetts - 90.6% (continued) Massachusetts Port Authority, Revenue 5.00 7/1/33 2,000,000 2,242,160 Massachusetts School Building Authority, Senior Dedicated Sales Tax Revenue 5.00 8/15/20 1,800,000 2,010,690 Massachusetts School Building Authority, Senior Dedicated Sales Tax Revenue 5.00 8/15/26 4,000,000 4,577,120 Massachusetts School Building Authority, Senior Dedicated Sales Tax Revenue 5.00 8/15/29 2,700,000 3,063,852 Massachusetts School Building Authority, Senior Dedicated Sales Tax Revenue 5.00 8/15/30 2,000,000 2,261,000 Massachusetts School Building Authority, Senior Dedicated Sales Tax Revenue 4.00 8/15/32 5,000,000 5,167,050 Massachusetts Turnpike Authority, Turnpike Revenue (Insured; National Public Finance Guarantee Corp.) (Escrowed to Maturity) 5.00 1/1/20 3,105,000 3,290,431 Massachusetts Water Pollution Abatement Trust, (Pool Program) 5.00 8/1/18 75,000 75,255 Massachusetts Water Pollution Abatement Trust, (Pool Program) 5.25 8/1/20 1,700,000 1,917,209 Massachusetts Water Pollution Abatement Trust, (Pool Program) 5.25 8/1/22 2,350,000 2,760,145 Massachusetts Water Pollution Abatement Trust, State Revolving Fund Revenue 5.00 8/1/23 3,000,000 3,535,500 Massachusetts Water Pollution Abatement Trust, Water Pollution Abatement Revenue (MWRA Program) 5.75 8/1/29 155,000 155,606 Massachusetts Water Resources Authority, General Revenue 5.50 8/1/21 2,000,000 2,323,260 Massachusetts Water Resources Authority, General Revenue 5.00 8/1/27 2,570,000 2,942,676 Massachusetts Water Resources Authority, General Revenue (Insured; National Public Finance Guarantee Corp.) (Prerefunded) 5.25 8/1/17 160,000 a 164,688 Massachusetts Water Resources Authority, General Revenue (Insured; National Public Finance Guarantee Corp.) (Prerefunded) 5.25 8/1/17 65,000 a 66,905 Massachusetts Water Resources Authority, General Revenue (Insured; National Public Finance Guarantee Corp.) (Prerefunded) 5.25 8/1/17 95,000 a 97,784 Massachusetts Water Resources Authority, General Revenue (Prerefunded) 5.00 8/1/21 500,000 a 570,695 Metropolitan Boston Transit Parking Corporation, Systemwide Senior Lien Parking Revenue 5.00 7/1/25 1,000,000 1,123,130 Mount Greylock Regional School District, GO (School Bonds) 4.00 6/15/27 640,000 689,254 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Investments - Coupon Maturity Principal 99.6% (continued) Rate (%) Date Amount ($) Value ($) Massachusetts - 90.6% (continued) Mount Greylock Regional School District, GO (School Bonds) 4.00 6/15/28 420,000 448,102 Mount Greylock Regional School District, GO (School Bonds) 4.00 6/15/29 745,000 782,190 Mount Greylock Regional School District, GO (School Bonds) 4.00 6/15/30 315,000 328,117 Norwood, GO (Municipal Purpose Loan) 4.00 7/15/24 1,565,000 1,746,603 South Essex Sewerage District, GO 4.00 6/15/24 1,580,000 1,747,796 Weston, GO 4.00 12/1/23 530,000 592,360 Weston, GO 4.00 12/1/24 1,335,000 1,495,948 Michigan - .7% Michigan Finance Authority, HR (Trinity Health Credit Group) 5.00 12/1/33 2,000,000 New Jersey - 2.4% New Jersey Economic Development Authority, School Facilities Construction Revenue (Insured; AMBAC) 5.25 12/15/20 1,760,000 1,894,781 New Jersey Economic Development Authority, School Facilities Construction Revenue (Insured; Assured Guaranty Municipal Corp.) 5.00 6/15/25 2,000,000 2,202,780 New Jersey Economic Development Authority, School Facilities Construction Revenue (Insured; National Public Finance Guarantee Corp.) 5.25 12/15/21 2,160,000 2,388,118 New Jersey Transportation Trust Fund Authority, Federal Highway Reimbursement Revenue Notes 5.00 6/15/24 1,750,000 1,811,162 New York - 1.8% Metropolitan Transportation Authority Hudson Rail Yards Trust, Obligations Revenue 5.00 11/15/46 2,250,000 2,391,210 New York Liberty Development Corporation, Revenue (3 World Trade Center Project) 5.00 11/15/44 1,750,000 d 1,778,560 New York State Energy Research and Development Authority, PCR (New York State Electric and Gas Corporation Project) 2.00 5/1/20 2,000,000 1,967,420 U.S. Related - 1.9% Guam, Business Privilege Tax Revenue 5.00 1/1/25 1,500,000 1,615,545 Long-Term Municipal Investments - Coupon Maturity Principal 99.6% (continued) Rate (%) Date Amount ($) Value ($) U.S. Related - 1.9% (continued) Guam, Hotel Occupancy Tax Revenue 6.00 11/1/26 500,000 576,255 Guam, LOR (Section 30) (Prerefunded) 5.63 12/1/19 1,000,000 a 1,122,130 Puerto Rico Commonwealth, Public Improvement GO (Insured; National Public Finance Guarantee Corp.) 5.50 7/1/19 1,000,000 1,072,310 Puerto Rico Electric Power Authority, Power Revenue (Insured; National Public Finance Guarantee Corp.) 5.00 7/1/17 1,000,000 1,011,690 Puerto Rico Infrastructure Financing Authority, Special Tax Revenue 5.00 7/1/20 2,000,000 e 334,000 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (First Subordinate Series) 6.75 8/1/32 1,000,000 541,160 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (First Subordinate Series) 0/6.25 8/1/33 750,000 f 250,433 Total Long-Term Municipal Investments (cost $339,336,583) Short-Term Municipal Investments - .6% Massachusetts - .6% Massachusetts Health and Educational Facilities Authority, Revenue (Children's Hospital Issue) (LOC; JPMorgan Chase Bank) 0.58 12/1/16 1,800,000 g 1,800,000 Massachusetts Health and Educational Facilities Authority, Revenue (The Henry Heywood Memorial Hospital Issue) (LOC; TD Bank) 0.57 12/1/16 100,000 g 100,000 Total Short-Term Municipal Investments (cost $1,900,000) Total Investments (cost $341,236,583) % Liabilities, Less Cash and Receivables %) ) Net Assets % a These securities are prerefunded; the date shown represents the prerefunded date. Bonds which are prerefunded are collateralized by U.S. Government securities which are held in escrow and are used to pay principal and interest on the municipal issue and to retire the bonds in full at the earliest refunding date. b Variable rate security—rate shown is the interest rate in effect at period end. c Security issued with a zero coupon. Income is recognized through the accretion of discount. d Security exempt from registration pursuant to Rule 144A under the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At November 30, 2016, these securities were valued at $1,778,560 or .52% of net assets. e Non-income producing—security in default. f Zero coupon until a specified date at which time the stated coupon rate becomes effective until maturity. g Variable rate demand note—rate shown is the interest rate in effect at November 30, 2016. Maturity date represents the next demand date, or the ultimate maturity date if earlier. STATEMENT OF FINANCIAL FUTURES BNY Mellon Massachusetts Intermediate Municipal Bond Fund November 30, 2016 (Unaudited) Market Value Covered by Unrealized Contracts Contracts ($) Expiration Appreciation ($) Financial Futures Short U.S. Treasury 5 Year Notes 46 (5,444,531) December 2016 131,891 Ultra 10 Year U.S. Treasury Notes 70 (9,448,907) December 2016 654,609 Gross Unrealized Appreciation See notes to financial statements. STATEMENT OF INVESTMENTS BNY Mellon Massachusetts Intermediate Municipal Bond Fund November 30, 2016 (Unaudited) The following is a summary of the inputs used as of November 30, 2016 in valuing the fund’s investments: Level 3 - Level 2 - Other Significant Level 1 - Unadjusted Significant Unobservable Quoted Prices Observable Inputs Inputs Total Assets ($) Investments in Securities: Municipal Bonds † 339,629,867 Other Financial Instruments: Financial Futures †† 786,500 † See Statement of Investments for additional detailed categorizations. †† Amount shown represents unrealized appreciation at period end. NOTES The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued each business day by an independent pricing service (the “Service”) approved by the fund's Board Members (the "Board") Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments (which constitute a majority of the portfolio securities) are carried at NOTES fair value as determined by the Service, based on methods which include consideration of the following: yields or prices of municipal securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. All of the preceding securities are generally categorized within Level 2 of the fair value hierarchy. The Service is engaged under the general supervision of the Board. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded, but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 of the fair value hierarchy depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are generally categorized within Level 3 of the fair value hierarchy. Options and financial futures on municipal and U.S. Treasury securities are valued at the last sales price on the securities exchange on which such securities are primarily traded or at the last sales price on the national securities market on each business day and are generally categorized within Level 1 of the fair value hierarchy. Derivatives: A derivative is a financial instrument whose performance is derived from the performance of another asset. Each type of derivative instrument that was held by the fund at November 30, 2016 is discussed below. Financial Futures: In the normal course of pursuing its investment objective, the fund is exposed to market risk, including interest rate risk as a result of changes in value of underlying financial instruments. The fund invests in financial futures in order to manage its exposure to or protect against changes in the market. A financial futures contract represents a commitment for the future purchase or a sale of an asset at a specified date. Upon entering into such contracts, these investments require initial margin deposits with a counterparty, which consist of cash or cash equivalents. The amount of these deposits is determined by the exchange or Board of Trade on which the contract is traded and is subject to change. Accordingly, variation margin payments are received or made to reflect daily unrealized gains or losses which are recorded in the Statement of Operations. When the contracts are closed, the fund recognizes a realized gain or loss which is reflected in the Statement of Operations. There is minimal counterparty credit risk to the fund with financial futures since they are exchange traded, and the exchange guarantees the financial futures against default. NOTES At November 30, 2016, accumulated net unrealized depreciation on investments was $1,606,716, consisting of $7,560,224 gross unrealized appreciation and $9,166,940 gross unrealized depreciation. At November 30, 2016, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the SEC on Form N-CSR. STATEMENT OF INVESTMENTS BNY Mellon Mid Cap Multi-Strategy Fund November 30, 2016 (Unaudited) Common Stocks - 99.1% Shares Value ($) Automobiles & Components - .7% Adient 3,137 168,018 BorgWarner 62,675 a 2,231,230 Delphi Automotive 10,660 682,240 Gentex 84,095 1,554,917 Goodyear Tire & Rubber 54,820 1,682,426 Harley-Davidson 54,077 a 3,292,749 Tenneco 56,452 b 3,327,845 Thor Industries 12,105 1,217,400 Visteon 33,429 2,629,859 Banks - 4.0% BB&T 82,832 3,748,148 BOK Financial 10,680 a 857,818 CIT Group 18,625 760,831 Comerica 30,315 1,932,581 Cullen/Frost Bankers 14,850 1,222,303 East West Bancorp 223,806 10,715,831 Fifth Third Bancorp 439,757 11,442,477 First Horizon National 56,965 1,086,892 First Republic Bank 116,774 9,563,791 Huntington Bancshares 619,799 7,722,696 KeyCorp 781,128 13,521,326 M&T Bank 18,002 2,591,208 New York Community Bancorp 84,500 1,350,310 PacWest Bancorp 21,430 1,098,287 People's United Financial 56,980 a 1,066,666 Popular 24,910 1,012,591 Regions Financial 126,240 1,709,290 Signature Bank 46,616 b 6,988,205 SunTrust Banks 194,050 10,080,897 SVB Financial Group 52,519 b 8,299,578 TCF Financial 66,050 1,145,967 Zions Bancorporation 31,960 1,271,688 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks - 99.1% (continued) Shares Value ($) Capital Goods - 10.2% Acuity Brands 28,049 7,051,799 AECOM 43,085 b 1,566,140 Air Lease 25,475 913,533 Allegion 96,984 6,489,199 AMETEK 258,249 12,228,090 Arconic 12,503 241,058 B/E Aerospace 19,255 1,156,070 Beacon Roofing Supply 48,575 b 2,253,394 BWX Technologies 140,348 5,496,028 Chicago Bridge & Iron Co. 17,408 583,342 Cummins 6,312 894,915 Curtiss-Wright 29,043 2,919,402 Donaldson 40,700 a 1,650,792 Dover 24,330 1,766,601 Fastenal 123,581 5,857,739 Fluor 60,497 3,237,194 Fortune Brands Home & Security 86,326 4,760,879 HD Supply Holdings 569,782 b 22,358,246 Herc Holdings 3,610 b 143,461 Hubbell 101,324 11,376,659 Huntington Ingalls Industries 31,160 5,570,162 IDEX 76,793 7,188,593 Ingersoll-Rand 181,714 13,544,962 Johnson Controls International 31,371 1,411,068 Joy Global 49,510 1,387,765 L-3 Communications Holdings 14,120 2,227,712 Lincoln Electric Holdings 13,600 1,067,736 Masco 216,989 6,867,702 Middleby 43,673 b 5,982,328 MSC Industrial Direct, Cl. A 8,510 760,283 Nordson 97,557 10,412,259 Orbital ATK 5,270 449,689 Owens Corning 20,035 1,029,398 PACCAR 33,300 2,069,595 Parker-Hannifin 13,345 1,854,021 Pentair 26,730 1,535,906 Quanta Services 151,247 b 5,100,049 Rockwell Automation 12,719 1,700,657 Rockwell Collins 16,770 1,554,914 Roper Technologies 36,173 6,551,292 Common Stocks - 99.1% (continued) Shares Value ($) Capital Goods - 10.2% (continued) Snap-on 169,058 28,266,498 Spirit AeroSystems Holdings, Cl. A 28,830 1,679,347 Stanley Black & Decker 76,611 9,088,363 Terex 25,085 765,594 Textron 381,610 17,565,508 Timken 99,489 3,885,045 TransDigm Group 8,180 2,056,697 United Rentals 18,545 b 1,875,085 W.W. Grainger 337 a 77,702 WABCO Holdings 41,773 b 4,115,058 Wabtec 52,443 a 4,440,349 Watsco 22,960 3,421,040 WESCO International 75,024 b 5,094,130 Xylem 42,795 2,207,366 Commercial & Professional Services - 1.9% Avery Dennison 34,197 2,464,236 Cintas 16,745 1,918,977 Copart 208,468 a,b 11,407,369 IHS Markit 56,606 b 2,034,420 LSC Communications 7,273 150,115 Manpowergroup 62,348 5,325,143 Pitney Bowes 41,770 599,400 R.R. Donnelley & Sons Co. 19,395 a 337,279 Republic Services 35,910 1,992,646 Robert Half International 154,590 6,936,453 Stericycle 7,120 a,b 519,546 Verisk Analytics 84,779 b 7,043,439 Waste Connections 105,035 8,028,875 Consumer Durables & Apparel - 2.8% Brunswick 118,512 5,939,821 Carter's 49,726 4,539,487 Coach 33,095 1,204,327 D.R. Horton 12,075 334,719 Garmin 22,545 a 1,175,947 Hanesbrands 51,440 1,194,951 Harman International Industries 5,526 604,379 Hasbro 48,510 a 4,142,269 Kate Spade & Company 30,705 b 455,969 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks - 99.1% (continued) Shares Value ($) Consumer Durables & Apparel - 2.8% (continued) Leggett & Platt 22,780 1,094,807 Lennar, Cl. A 28,855 1,227,492 Lululemon Athletica 12,535 b 714,370 Mattel 62,110 1,960,813 Michael Kors Holdings 23,660 b 1,099,953 Mohawk Industries 1,835 b 362,302 Newell Brands 382,270 17,970,513 NVR 780 b 1,244,100 Polaris Industries 12,611 a 1,095,391 PulteGroup 119,573 2,255,147 PVH 117,869 12,487,042 Ralph Lauren 7,860 822,235 Skechers USA, Cl. A 19,438 b 442,798 Toll Brothers 45,290 b 1,343,301 TopBuild 6,003 b 217,849 Tupperware Brands 9,295 515,315 Under Armour, Cl. A 84,836 a,b 2,612,949 Under Armour, Cl. C 24,910 b 642,180 Whirlpool 8,340 1,354,750 Consumer Services - 1.7% Aramark 54,045 1,859,688 Avis Budget Group 17,535 b 671,415 Brinker International 24,650 a 1,309,161 Chipotle Mexican Grill 3,282 b 1,300,755 Darden Restaurants 22,040 1,615,532 Dunkin' Brands Group 15,355 833,623 Hilton Worldwide Holdings 59,110 1,481,888 Houghton Mifflin Harcourt 55,601 b 614,391 Hyatt Hotels, Cl. A 9,770 b 501,592 ILG 8,080 146,006 Marriott International, Cl. A 27,570 2,171,965 MGM Resorts International 60,420 a,b 1,734,658 Norwegian Cruise Line Holdings 4,310 b 171,581 Panera Bread, Cl. A 65,359 a,b 13,863,297 Royal Caribbean Cruises 108,759 8,806,216 Service Corporation International 52,230 1,409,688 Wyndham Worldwide 22,890 1,647,851 Wynn Resorts 11,505 a 1,173,395 Common Stocks - 99.1% (continued) Shares Value ($) Diversified Financials - 10.5% Affiliated Managers Group 35,996 b 5,331,008 AGNC Investment 36,395 679,131 Ally Financial 153,328 2,977,630 Ameriprise Financial 22,290 2,545,741 Capital One Financial 161,288 13,554,644 CBOE Holdings 73,647 a 5,074,278 Charles Schwab 36,518 1,411,786 Discover Financial Services 137,406 9,312,005 Dun & Bradstreet 11,198 1,363,021 E*TRADE Financial 797,213 b 27,511,821 Equifax 17,235 1,972,546 H&R Block 30,380 673,221 Intercontinental Exchange 433,396 24,010,138 Invesco 156,688 4,905,901 Legg Mason 37,895 1,208,850 Leucadia National 993,601 21,879,094 LPL Financial Holdings 24,345 a 1,002,771 MFA Financial 141,715 c 1,108,211 Moody's 36,048 3,622,824 Nasdaq 23,680 1,517,651 Navient 307,493 5,298,104 Northern Trust 19,900 1,634,785 Principal Financial Group 32,030 1,847,811 Raymond James Financial 486,890 35,026,867 SEI Investments 68,168 3,216,166 SLM 2,584,507 b 26,025,985 Starwood Property Trust 22,000 c 494,340 State Street 42,881 3,379,023 Synchrony Financial 908,607 31,401,458 T. Rowe Price Group 17,895 1,325,304 TD Ameritrade Holding 502,055 20,589,276 Two Harbors Investment 105,420 913,991 Energy - 5.2% Anadarko Petroleum 36,167 2,500,948 Antero Resources 28,850 b 706,537 Baker Hughes 36,115 2,323,278 Cabot Oil & Gas 44,080 975,050 Cheniere Energy 185,323 b 7,572,298 Cimarex Energy 26,641 3,673,261 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks - 99.1% (continued) Shares Value ($) Energy - 5.2% (continued) Concho Resources 17,823 b 2,549,045 CONSOL Energy 35,000 720,300 Devon Energy 54,785 2,647,759 Diamond Offshore Drilling 27,155 a,b 490,419 Diamondback Energy 75,373 b 8,128,978 Energen 146,487 b 9,092,448 Ensco, Cl. A 67,145 648,621 EQT 201,770 14,140,042 FMC Technologies 231,937 b 7,946,162 Gulfport Energy 98,502 b 2,530,516 Helmerich & Payne 25,640 a 1,939,666 Hess 27,500 1,538,900 HollyFrontier 30,210 869,142 Marathon Oil 393,715 7,110,493 Marathon Petroleum 141,722 6,663,768 Murphy Oil 26,480 a 897,937 Nabors Industries 58,285 938,388 National Oilwell Varco 16,920 a 632,131 Newfield Exploration 138,139 b 6,246,646 Noble 57,045 a 354,820 Noble Energy 38,200 1,457,712 Oceaneering International 17,860 475,969 ONEOK 24,750 1,359,517 Parsley Energy, Cl. A 202,466 b 7,724,078 PDC Energy 93,187 b 6,937,772 QEP Resources 132,121 b 2,597,499 Range Resources 30,220 1,063,140 Rice Energy 53,875 b 1,311,856 Rowan Cos., Cl. A 27,375 b 487,823 RSP Permian 109,846 b 4,904,624 Southwestern Energy 56,105 a,b 636,792 Targa Resources 22,765 1,213,147 Tesoro 15,700 1,277,195 Transocean 61,045 a,b 787,480 Weatherford International 142,170 a,b 726,489 World Fuel Services 13,365 594,208 WPX Energy 100,855 b 1,567,287 Exchange-Traded Funds - .8% iShares Russell Mid-Cap Growth ETF 153,121 a 14,921,641 Common Stocks - 99.1% (continued) Shares Value ($) Exchange-Traded Funds - .8% (continued) SPDR S&P MidCap rust 16,452 4,876,866 Food & Staples Retailing - .1% Rite Aid 144,300 b 1,148,628 Sprouts Farmers Markets 19,590 a,b 391,996 Sysco 6,140 326,955 Food, Beverage & Tobacco - 2.6% Archer-Daniels-Midland 335,099 14,486,330 Brown-Forman, Cl. B 17,330 785,915 Bunge 7,155 488,543 Campbell Soup 18,170 1,033,691 Coca-Cola European Partners 104,614 3,395,770 ConAgra Foods 51,890 1,903,844 Constellation Brands, Cl. A 13,742 2,076,966 Dr. Pepper Snapple Group 11,415 990,137 Hain Celestial Group 86,901 b 3,405,650 Hershey 12,140 1,173,210 Ingredion 18,750 2,200,875 J.M. Smucker 42,635 5,369,878 Kellogg 11,905 857,160 Lamb Weston Holdings 17,297 579,092 McCormick & Co. 25,710 2,344,752 Mead Johnson Nutrition 18,745 1,351,327 Molson Coors Brewing, Cl. B 120,295 11,792,519 Monster Beverage 17,622 b 788,584 Pilgrim's Pride 25,115 a 442,275 Pinnacle Foods 11,375 563,745 TreeHouse Foods 82,194 a,b 5,697,688 Tyson Foods, Cl. A 38,890 2,209,341 WhiteWave Foods 34,680 b 1,910,521 Health Care Equipment & Services - 7.5% ABIOMED 50,653 b 5,685,293 Acadia Healthcare 17,965 a,b 682,850 Alere 14,850 b 589,842 Align Technology 139,696 b 12,998,713 Allscripts Healthcare Solutions 40,940 b 449,521 AmerisourceBergen 28,230 2,201,658 athenahealth 42,452 a,b 4,015,959 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks - 99.1% (continued) Shares Value ($) Health Care Equipment & Services - 7.5% (continued) Becton Dickinson & Co. 22,704 3,839,246 Boston Scientific 940,410 b 19,240,789 Brookdale Senior Living 361,657 b 4,206,071 C.R. Bard 30,875 6,500,731 Cardinal Health 45,456 3,227,831 Centene 150,042 b 8,646,920 Cerner 123,393 b 6,142,504 Cooper 72,599 11,941,810 DaVita 71,192 b 4,510,013 DENTSPLY SIRONA 250,488 14,573,392 DexCom 68,641 b 4,481,571 Edwards Lifesciences 21,490 b 1,780,446 Envision Healthcare Holdings 26,680 b 606,170 Henry Schein 33,196 b 4,944,876 Hill-Rom Holdings 12,660 675,284 Hologic 23,175 b 887,139 Humana 12,825 2,727,108 IDEXX Laboratories 34,763 b 4,089,867 Intuitive Surgical 3,543 b 2,280,771 Laboratory Corporation of America Holdings 137,767 b 17,337,977 Quest Diagnostics 25,140 2,198,744 ResMed 22,965 a 1,411,888 St. Jude Medical 60,254 4,772,117 STERIS 63,715 a 4,180,341 Tenet Healthcare 28,002 b 426,470 Universal Health Services, Cl. B 24,187 2,975,485 Varian Medical Systems 63,044 a,b 5,663,243 VCA 173,809 b 10,880,443 Veeva Systems, Cl. A 10,500 b 488,040 Zimmer Biomet Holdings 43,957 4,477,460 Household & Personal Products - .4% Church & Dwight 165,861 7,263,053 Clorox 9,230 1,066,619 Edgewell Personal Care 11,720 b 927,521 Energizer Holdings 12,239 549,164 Herbalife 8,435 a,b 413,568 Nu Skin Enterprises, Cl. A 13,635 711,474 Common Stocks - 99.1% (continued) Shares Value ($) Insurance - 3.8% Alleghany 12,931 b 7,344,161 Allstate 67,085 4,690,583 Aon 98,442 11,232,232 Assurant 132,664 11,454,210 Assured Guaranty 22,780 814,613 Cincinnati Financial 30,550 2,344,407 Everest Re Group 8,640 1,819,152 FNF Group 48,465 1,547,972 Hartford Financial Services Group 53,110 2,502,543 Lincoln National 36,155 2,317,535 Loews 127,584 5,696,626 Markel 1,331 b 1,195,691 Marsh & McLennan Cos. 68,385 4,739,764 Old Republic International 65,890 1,177,454 Progressive 61,690 2,054,277 Reinsurance Group of America 69,553 8,488,944 Torchmark 47,803 3,350,512 Unum Group 247,208 10,449,482 Validus Holdings 19,190 1,042,785 W.R. Berkley 98,574 6,090,887 XL Group 95,239 3,440,985 Materials - 4.6% Albemarle 19,155 1,681,426 Alcoa 4,167 120,718 Ashland Global Holdings 9,860 1,111,222 Ball 7,200 540,432 Bemis 25,965 1,300,068 Berry Plastics Group 99,209 b 4,937,632 Celanese, Ser. A 22,210 1,761,697 CF Industries Holdings 31,120 900,613 Crown Holdings 31,841 b 1,731,832 Eagle Materials 118,834 a 11,550,665 Eastman Chemical 6,350 477,012 FMC 23,435 1,315,172 Freeport-McMoRan 151,720 a,b 2,328,902 GCP Applied Technologies 8,515 238,420 Graphic Packaging Holding 484,355 6,088,342 Ingevity 3,558 186,332 International Flavors & Fragrances 15,023 1,818,534 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks - 99.1% (continued) Shares Value ($) Materials - 4.6% (continued) International Paper 44,265 2,156,591 Martin Marietta Materials 8,904 1,953,983 Mosaic 727,997 a 20,675,115 Newmont Mining 134,929 4,377,097 Nucor 40,615 2,525,847 Packaging Corporation of America 64,754 5,488,549 Potash Corp of Saskatchewan 268,077 a 4,887,044 PPG Industries 25,330 2,429,907 Reliance Steel & Aluminum 16,000 1,297,600 Royal Gold 11,655 811,654 Scotts Miracle-Gro, Cl. A 39,891 3,640,852 Sealed Air 134,199 6,119,474 Sherwin-Williams 2,924 785,591 Sonoco Products 25,750 1,393,847 Steel Dynamics 191,474 6,793,498 Valspar 22,470 2,293,962 Vulcan Materials 16,935 2,127,883 W.R. Grace & Co. 8,520 556,015 WestRock 124,866 6,393,139 Media - 1.4% AMC Networks, Cl. A 13,630 b 753,058 CBS, Cl. B 85,098 5,167,151 Charter Communications, Cl. A 1,958 b 539,057 Cinemark Holdings 29,195 1,163,129 Discovery Communications, Cl. A 22,600 a,b 612,234 Discovery Communications, Cl. C 8,480 b 224,211 Gannett 15,382 146,744 Interpublic Group of Companies 216,441 5,209,735 John Wiley & Sons, Cl. A 17,755 973,862 Liberty Broadband, Cl. A 2,552 b 177,441 Liberty Broadband, Cl. C 8,505 b 606,492 Liberty Media Corp-Liberty Braves, Cl. A 1,021 b 20,573 Liberty Media Corp-Liberty Braves, Cl. C 4,175 b 82,957 Liberty Media Corp-Liberty Media, Cl. A 2,552 b 79,852 Liberty Media Corp-Liberty SiriusXM, Cl. A 10,210 b 370,623 Liberty Media Corp-Liberty SiriusXM, Cl. C 41,750 b 1,492,980 News Corp., Cl. A 86,120 995,547 Nielsen Holdings 34,960 1,506,776 Omnicom Group 65,977 5,736,040 Common Stocks - 99.1% (continued) Shares Value ($) Media - 1.4% (continued) Sinclair Broadcast Group, Cl. A 167,154 5,440,863 Starz, Cl. A 22,300 b 755,078 TEGNA 50,955 1,142,921 Tribune Media, Cl. A 11,445 410,990 Viacom, Cl. B 33,980 1,273,570 Pharmaceuticals, Biotechnology & Life Sciences - 3.6% Agilent Technologies 38,810 1,706,864 Akorn 402,803 b 8,547,480 Alkermes 184,904 b 10,508,094 Alnylam Pharmaceuticals 14,163 a,b 621,331 BioMarin Pharmaceutical 75,687 b 6,481,078 Bio-Techne 8,410 886,078 Bruker 60,372 1,369,237 Charles River Laboratories International 8,750 b 622,125 ICON 15,513 b 1,173,403 Illumina 12,719 b 1,693,408 Incyte 16,004 b 1,637,049 Ionis Pharmaceuticals 30,335 a,b 1,327,460 Jazz Pharmaceuticals 175,284 b 18,164,681 Juno Therapeutics 13,135 a,b 263,357 Mallinckrodt 10,701 b 563,943 Mettler-Toledo International 4,135 b 1,703,703 Mylan 319,492 b 11,696,602 Neurocrine Biosciences 125,884 b 5,847,312 OPKO Health 75,325 a,b 782,627 PAREXEL International 60,412 a,b 3,564,308 Perrigo 59,792 5,162,441 QIAGEN 23,720 b 648,030 United Therapeutics 9,233 a,b 1,159,757 Waters 14,140 b 1,902,820 Zoetis 35,200 1,773,376 Real Estate - 4.9% American Assets Trust 48,765 c 1,953,526 American Homes 4 Rent, Cl. A 73,629 c 1,551,363 Apartment Investment & Management, Cl. A 28,160 c 1,185,536 Apple Hospitality 29,665 a 547,023 AvalonBay Communities 8,627 c 1,419,055 Boston Properties 76,910 c 9,527,611 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks - 99.1% (continued) Shares Value ($) Real Estate - 4.9% (continued) Brixmor Property Group 35,930 c 874,895 Camden Property Trust 19,430 c 1,529,335 CBRE Group, Cl. A 63,290 b,c 1,837,942 Communications Sales & Leasing 18,570 c 462,950 CoreCivic 19,774 449,068 Crown Castle International 32,825 c 2,739,574 Digital Realty Trust 25,055 a,c 2,313,328 Douglas Emmett 88,003 c 3,228,830 Equinix 22,376 c 7,580,094 Equity Commonwealth 50,205 b,c 1,459,961 Equity Lifestyle Properties 26,350 c 1,829,480 Equity Residential 67,399 c 4,044,614 Essex Property Trust 21,635 c 4,671,429 Extra Space Storage 28,165 c 1,976,056 Federal Realty Investment Trust 6,345 c 890,965 Forest City Realty Trust, Cl. A 55,930 1,034,146 Four Corners Property Trust 8,576 c 164,488 Gaming and Leisure Properties 17,145 c 523,094 General Growth Properties 189,403 c 4,799,472 HCP 16,945 a,c 500,386 Healthcare Trust of America, Cl. A 40,030 1,132,048 Hospitality Properties Trust 46,945 c 1,361,170 Host Hotels & Resorts 105,409 c 1,880,497 Iron Mountain 53,958 c 1,780,614 Jones Lang LaSalle 7,400 749,472 Kilroy Realty 31,012 c 2,243,408 Kimco Realty 268,024 c 6,845,333 Macerich 59,122 c 4,013,793 NorthStar Realty Finance 67,075 c 1,015,515 Omega Healthcare Investors 27,920 a,c 822,523 Outfront Media 154,608 c 3,897,668 Prologis 57,060 c 2,904,354 Quality Care Properties Inc 3,389 50,835 Rayonier 37,674 c 998,738 Realty Income 44,600 a,c 2,472,624 Regency Centers 91,153 c 6,092,667 SL Green Realty 88,602 c 9,335,107 Spirit Realty Capital 96,595 c 1,042,260 Taubman Centers 16,530 c 1,201,235 UDR 56,260 c 1,915,090 Common Stocks - 99.1% (continued) Shares Value ($) Real Estate - 4.9% (continued) Ventas 27,175 c 1,641,913 VEREIT 161,410 1,338,089 Vornado Realty Trust 25,920 c 2,533,680 Weingarten Realty Investors 42,650 c 1,514,501 Welltower 41,575 c 2,610,078 Weyerhaeuser 69,422 c 2,140,280 WP Carey 13,480 783,458 Retailing - 7.0% Advance Auto Parts 28,909 4,906,435 AutoZone 3,700 b 2,897,766 Bed Bath & Beyond 228,892 10,256,651 Best Buy 76,826 3,510,948 CarMax 24,630 a,b 1,423,368 Dillard's, Cl. A 2,692 a 192,505 Dollar General 31,445 2,431,327 Dollar Tree 48,422 b 4,268,884 eBay 451,940 b 12,568,451 Expedia 123,219 15,285,317 Foot Locker 30,885 a 2,213,528 GameStop, Cl. A 25,985 a 641,570 Gap 49,140 a 1,227,026 Genuine Parts 13,910 1,338,559 Groupon 32,380 a,b 128,549 Kohl's 5,160 a 277,763 L Brands 16,100 a 1,130,542 Liberty Expedia Holdings, Cl. A 8,456 b 371,726 Liberty Interactive Corp. QVC Group, Cl. A 65,475 b 1,355,987 Liberty Ventures, Ser. A 12,684 b 494,930 LKQ 699,974 b 22,980,146 Murphy USA 14,322 b 976,617 Nordstrom 42,825 2,394,774 O'Reilly Automotive 37,337 b 10,249,006 Ross Stores 164,562 11,122,746 Sally Beauty Holdings 299,066 b 7,832,539 Signet Jewelers 10,958 a 1,000,356 Staples 1,683,435 16,278,816 Tiffany & Co. 67,716 a 5,585,216 Tractor Supply 51,838 3,891,479 TripAdvisor 14,495 b 699,819 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks - 99.1% (continued) Shares Value ($) Retailing - 7.0% (continued) Ulta Salon, Cosmetics & Fragrance 49,755 b 12,911,422 Williams-Sonoma 238,225 a 13,049,965 Semiconductors & Semiconductor Equipment - 3.0% Analog Devices 30,870 2,291,789 Applied Materials 47,730 1,536,906 Broadcom 14,372 2,450,282 Cypress Semiconductor 71,745 807,131 KLA-Tencor 10,620 847,901 Lam Research 93,032 9,863,253 Linear Technology 38,630 2,415,534 Marvell Technology Group 76,715 1,100,093 Maxim Integrated Products 257,614 10,116,502 Mellanox Technologies 149,655 b 6,203,200 Microchip Technology 10,689 707,398 Micron Technology 108,520 b 2,119,396 Microsemi 84,337 b 4,617,451 NVIDIA 53,210 4,905,962 ON Semiconductor 201,186 b 2,369,971 Qorvo 66,473 b 3,550,323 Skyworks Solutions 127,802 a 9,821,584 Teradyne 106,924 2,606,807 United Microelectronics, ADR 2,851,901 5,190,460 Xilinx 30,960 1,671,221 Software & Services - 10.6% Activision Blizzard 239,927 8,783,727 Akamai Technologies 147,852 b 9,861,728 Alliance Data Systems 20,890 4,779,214 Amdocs 131,769 7,770,418 ANSYS 123,289 b 11,592,865 Autodesk 28,790 b 2,090,442 Booz Allen Hamilton Holdings 313,893 11,868,294 Broadridge Financial Solutions 179,804 11,640,511 CA 49,905 1,594,964 CDK Global 14,640 844,728 Citrix Systems 11,990 b 1,039,893 Cognizant Technology Solutions, Cl. A 191,342 b 10,539,117 CommerceHub, Ser. A 2,114 b 31,964 CommerceHub, Ser. C 4,228 b 62,363 Common Stocks - 99.1% (continued) Shares Value ($) Software & Services - 10.6% (continued) CommVault Systems 22,676 b 1,224,504 Computer Sciences 59,898 3,631,616 CoreLogic 21,095 b 795,914 CoStar Group 22,012 b 4,206,713 CSRA 22,595 723,266 Donnelley Financial Solutions 7,273 138,696 Electronic Arts 46,965 b 3,721,507 Fidelity National Information Services 263,594 20,346,821 FireEye 14,615 a,b 187,657 First Data, Cl. A 454,529 b 6,622,488 Fiserv 93,344 b 9,765,649 FleetCor Technologies 4,984 b 744,311 Gartner 72,739 b 7,479,024 Global Payments 29,990 2,055,814 IAC/InterActiveCorp 65,636 b 4,421,241 Intuit 215,192 24,463,027 j2 Global 41,556 3,054,782 Jack Henry & Associates 21,980 1,899,951 Leidos Holdings 44,662 2,286,694 LinkedIn, Cl. A 8,007 b 1,563,287 Manhattan Associates 92,715 b 4,858,266 MAXIMUS 35,561 1,966,168 NetEase, ADR 16,332 3,660,001 Pandora Media 37,850 a,b 439,817 Paychex 94,014 5,542,125 Red Hat 85,197 b 6,739,935 Science Applications International 123,762 10,219,028 ServiceNow 8,040 b 668,526 Shopify, Cl. A 208,463 b 8,686,653 Splunk 141,199 a,b 8,135,886 SS&C Technologies Holdings 184,857 a 5,547,559 Symantec 35,785 872,796 Tableau Software, Cl. A 13,962 b 626,615 Total System Services 103,107 5,074,927 Twilio, Cl. A 126,578 a,b 4,293,526 Twitter 73,465 b 1,358,368 Tyler Technologies 35,748 b 5,322,877 Ultimate Software Group 20,811 a,b 4,264,798 VeriSign 22,480 a,b 1,772,548 Western Union 64,740 1,361,482 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks - 99.1% (continued) Shares Value ($) Software & Services - 10.6% (continued) Workday, Cl. A 13,645 a,b 1,150,546 Xerox 140,620 1,314,797 Technology Hardware & Equipment - 5.9% 3D Systems 30,440 a,b 421,594 Amphenol, Cl. A 385,044 26,283,103 Arrow Electronics 85,590 b 5,843,229 Brocade Communications Systems 94,935 1,171,498 Ciena 393,562 b 8,441,905 CommScope Holding 88,526 a,b 3,185,165 Corning 449,829 10,809,391 EchoStar, Cl. A 15,280 b 779,280 F5 Networks 9,733 b 1,369,920 Flex 315,970 b 4,499,413 FLIR Systems 572,403 20,554,992 Harris 86,084 8,914,859 Hewlett Packard Enterprise 448,730 10,679,774 Ingram Micro, Cl. A 45,845 b 1,716,437 Jabil Circuit 113,380 2,397,987 Juniper Networks 55,900 1,539,486 Keysight Technologies 353,708 b 13,027,066 Motorola Solutions 25,235 2,025,109 NCR 23,405 b 906,944 NetApp 22,755 831,923 Palo Alto Networks 12,380 b 1,663,501 Trimble 309,543 b 8,726,017 Viavi Solutions 858,145 b 6,736,438 Western Digital 58,663 3,734,487 Zebra Technologies, Cl. A 18,387 b 1,453,492 Telecommunication Services - .4% CenturyLink 51,610 1,213,867 Frontier Communications 173,540 a 633,421 Level 3 Communications 17,217 b 948,140 SBA Communications, Cl. A 14,216 b 1,406,815 Sprint 116,415 a,b 912,694 TE Connectivity 55,617 3,761,934 Telephone & Data Systems 24,285 653,995 Zayo Group Holdings 28,265 b 975,142 Common Stocks - 99.1% (continued) Shares Value ($) Transportation - 2.0% American Airlines Group 19,245 893,738 CH Robinson Worldwide 25,380 a 1,899,693 Copa Holdings, Cl. A 8,535 a 758,505 Expeditors International of Washington 27,280 1,438,747 Genesee & Wyoming, Cl. A 6,105 b 466,422 Hertz Global Holdings 260,924 b 6,570,066 J.B. Hunt Transport Services 160,903 15,345,319 JetBlue Airways 48,500 b 974,365 Kansas City Southern 18,870 1,673,958 Landstar System 15,410 1,255,144 Macquarie Infrastructure 11,225 919,776 Norfolk Southern 112,808 12,009,540 Southwest Airlines 35,135 1,637,642 Spirit Airlines 14,530 b 807,868 United Continental Holdings 34,750 b 2,396,012 Utilities - 3.5% AES 130,655 1,496,000 Alliant Energy 83,251 2,990,376 Ameren 108,632 5,336,004 American Electric Power 109,078 6,441,056 American Water Works 95,986 6,956,105 Aqua America 38,885 1,156,051 Atmos Energy 6,290 447,345 Calpine 805,663 b 8,983,142 CenterPoint Energy 32,965 786,545 CMS Energy 57,200 2,300,584 Consolidated Edison 22,755 1,587,616 DTE Energy 22,480 2,092,663 Edison International 145,059 9,975,707 Entergy 10,715 736,442 Eversource Energy 48,435 2,500,215 FirstEnergy 98,973 3,096,865 Fortis 37,284 1,110,318 Great Plains Energy 129,519 3,418,006 National Fuel Gas 8,530 a 480,921 NiSource 80,020 1,755,639 NRG Energy 65,635 744,301 OGE Energy 12,170 385,181 PG&E 86,484 5,085,259 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks - 99.1% (continued) Shares Value ($) Utilities - 3.5% (continued) Pinnacle West Capital 30,425 2,249,320 Portland General Electric 65,695 2,732,912 PPL 55,880 1,869,745 Public Service Enterprise Group 40,115 1,657,151 SCANA 32,040 2,259,781 Sempra Energy 22,455 2,241,009 Vectren 30,775 1,510,437 WEC Energy Group 22,830 1,278,708 Westar Energy 17,855 1,017,021 Xcel Energy 42,585 1,661,241 Total Common Stocks (cost $1,889,251,849) Master Limited Partnerships - .1% Diversified Financials - .1% Blackstone Group LP (cost $1,611,524) 78,930 Number of Rights - .0% Rights Value ($) Food & Staples Retailing - .0% Safeway CVRCasa Ley 30,090 b 0 Safeway CVRPDC 30,090 b 0 0 Health Care Equipment & Services - .0% Community Health Systems (cost $2,051) 33,320 b Total Rights (cost $2,051) Other Investment - .6% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Government Plus Money Market Fund (cost $15,263,603) 15,263,603 d Investment of Cash Collateral for Securities Loaned - 3.2% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Money Market Fund, Hamilton Shares (cost $79,575,416) 79,575,416 d Total Investments (cost $1,985,704,443) % Liabilities, Less Cash and Receivables %) ) Net Assets % ADR—American Depository Receipt ETF—Exchange-Traded Fund LP—Limited Partnership a Security, or portion thereof, on loan. At November 30, 2016, the value of the fund’s securities on loan was $159,916,328 and the value of the collateral held by the fund was $161,700,204, consisting of cash collateral of $79,575,416 and U.S. Government & Agency securities valued at $82,124,788. b Non-income producing security. c Investment in real estate investment trust. d Investment in affiliated money market mutual fund. Portfolio Summary (Unaudited) † Value (%) Diversified Financials 10.6 Software & Services 10.6 Capital Goods 10.2 Health Care Equipment & Services 7.5 Retailing 7.0 Technology Hardware & Equipment 5.9 Energy 5.2 Real Estate 4.9 Materials 4.6 Banks 4.0 Insurance 3.8 Money Market Investments 3.8 Pharmaceuticals, Biotechnology & Life Sciences 3.6 Utilities 3.5 Semiconductors & Semiconductor Equipment 3.0 Consumer Durables & Apparel 2.8 Food, Beverage & Tobacco 2.6 Transportation 2.0 Commercial & Professional Services 1.9 Consumer Services 1.7 Media 1.4 Exchange-Traded Funds .8 Automobiles & Components .7 Household & Personal Products .4 Telecommunication Services .4 Food & Staples Retailing .1 † Based on net assets. See notes to financial statements. STATEMENT OF INVESTMENTS BNY Mellon Mid Cap Multi-Strategy Fund November 30, 2016 (Unaudited) The following is a summary of the inputs used as of November 30, 2016 in valuing the fund’s investments: Level 2 - Other Level 1 - Unadjusted Significant Level 3 -Significant Quoted Prices Observable Inputs Unobservable Inputs Total Assets ($) Investments in Securities: Equity Securities— Domestic Common Stocks † 2,420,218,257 - - Equity Securities— Foreign Common Stocks † 36,887,806 - - Exchange-Traded Funds 19,798,507 - - Master Limited Partnership † 2,031,658 - - Mutual Funds 94,839,019 - - Rights † 237 - - † See Statement of Investments for additional detailed categorizations. NOTES The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. For open short positions, asked prices are used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not NOTES traded on an exchange are valued at their net asset value. All of the preceding securities are generally categorized within Level 1 of the fair value hierarchy. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices. U.S. Treasury Bills are valued at the mean price between quoted bid prices and asked prices by an independent pricing service (the"Service") approved by the Board Members ("Board").These securities are generally categorized within Level 2 of the fair value hierarchy. The Service’s procedures are reviewed by Dreyfus under the general supervision of the Board. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant American Depository Receipts and financial futures. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 of the fair value hierarchy depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are generally categorized within Level 3 of the fair value hierarchy. Pursuant to a securities lending agreement with The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by Dreyfus or U.S. Government and Agency securities. The fund is entitled to receive all dividends, interest and distributions on securities loaned, in addition to income earned as a result of the lending transaction. Should a borrower fail to return the securities in a timely manner, The Bank of New York Mellon is required to replace the securities for the NOTES benefit of the fund or credit the fund with the market value of the unreturned securities and is subrogated to the fund’s rights against the borrower and the collateral. Effective July 1, 2015, the fund adopted new accounting guidance under Accounting Standards Update No. 2014-11, which requires expanded disclosures related to financial assets pledged in secured financing transactions (such as securities lending) and the related contractual maturity terms of these secured transactions. The type of securities loaned for which cash collateral was received, is indicated in the Statement of Investments. Additionally, the contractual maturity of security lending transactions are on an overnight and continuous basis. At November 30, 2016, accumulated net unrealized appreciation on investments was $588,071,041, consisting of $630,434,063 gross unrealized appreciation and $42,363,022 gross unrealized depreciation. At November 30, 2016, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the SEC on Form N-CSR. STATEMENT OF INVESTMENTS BNY Mellon Municipal Opportunities Fund November 30, 2016 (Unaudited) Coupon Maturity Principal Bonds and Notes - .6% Rate (%) Date Amount ($) Value ($) Health Care - .2% Northwell Healthcare, Scd. Notes 3.98 11/1/46 2,000,000 Industrials - .4% California Institute of Technology, Sr. Unscd. Bonds 4.28 9/1/16 5,000,000 Total Bonds and Notes (cost $7,000,000) Long-Term Municipal Investments - 103.0% Alabama - 1.7% Jefferson County, Limited Obligation School Warrants (Insured; Assured Guaranty Municipal Corp.) 5.25 1/1/18 5,000,000 5,042,400 Jefferson County, Subordinate Lien Sewer Revenue Warrants 6.00 10/1/42 5,000,000 5,753,750 Lower Alabama Gas District, Gas Project Revenue 5.00 9/1/46 5,170,000 5,681,520 Tuscaloosa Public Educational Building Authority, Student Housing Revenue (Ridgecrest Student Housing, LLC University of Alabama Ridgecrest Residential Project) (Insured; Assured Guaranty Corp.) (Prerefunded) 6.75 7/1/18 1,100,000 a 1,197,075 Arizona - 1.1% Arizona Board of Regents, Arizona State University System Revenue (Polytechnic Campus Project) (Prerefunded) 6.00 7/1/18 750,000 a 807,368 Arizona Health Facilities Authority, HR (Phoenix Children's Hospital) 5.00 2/1/42 6,000,000 6,311,700 Salt River Project Agricultural Improvement and Power District, Salt River Project Electric System Revenue 5.00 1/1/38 1,130,000 1,282,188 University Medical Center Corporation, HR (Prerefunded) 6.00 7/1/21 2,500,000 a 2,950,500 California - 15.3% Alameda Corridor Transportation Authority, Second Subordinate Lien Revenue 5.00 10/1/35 2,500,000 2,724,875 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Investments - Coupon Maturity Principal 103.0% (continued) Rate (%) Date Amount ($) Value ($) California - 15.3% (continued) Alameda Corridor Transportation Authority, Second Subordinate Lien Revenue (Insured; Assured Guaranty Municipal Corp.) 4.00 10/1/35 1,500,000 1,518,210 Alameda Corridor Transportation Authority, Second Subordinate Lien Revenue (Insured; Assured Guaranty Municipal Corp.) 3.13 10/1/36 2,500,000 2,157,350 Alameda Corridor Transportation Authority, Second Subordinate Lien Revenue (Insured; Assured Guaranty Municipal Corp.) 5.00 10/1/36 1,000,000 1,104,580 Alameda Corridor Transportation Authority, Second Subordinate Lien Revenue (Insured; Assured Guaranty Municipal Corp.) 4.00 10/1/37 1,000,000 1,008,060 Alameda Corridor Transportation Authority, Second Subordinate Lien Revenue (Insured; Assured Guaranty Municipal Corp.) 5.00 10/1/37 1,325,000 1,461,276 Anaheim Public Financing Authority, LR (Anaheim Convention Center Expansion Project) 5.00 5/1/46 2,000,000 2,174,060 California, GO (Various Purpose) 5.50 3/1/40 7,950,000 8,787,850 California, GO (Various Purpose) 5.00 9/1/46 4,430,000 4,924,477 California Health Facilities Financing Authority, Revenue (Providence Health and Services) (Prerefunded) 6.50 10/1/18 10,000 a 10,970 California Health Facilities Financing Authority, Revenue (Saint Joseph Health System) 5.00 7/1/37 2,270,000 2,482,631 California Infrastructure and Economic Development Bank, Revenue (The J. David Gladstone Institutes Project) 5.25 10/1/34 900,000 1,001,205 California Municipal Finance Authority, Revenue (Emerson College Issue) 6.00 1/1/42 6,000,000 6,840,000 California Municipal Finance Authority, Revenue (Southwestern Law School) 6.50 11/1/31 300,000 350,622 California Municipal Finance Authority, Student Housing Revenue (Bowles Hall Foundation) 5.00 6/1/35 600,000 629,406 California Municipal Finance Authority, Student Housing Revenue (Bowles Hall Foundation) 5.00 6/1/50 2,750,000 2,843,225 Long-Term Municipal Investments - Coupon Maturity Principal 103.0% (continued) Rate (%) Date Amount ($) Value ($) California - 15.3% (continued) California Pollution Control Financing Authority, Water Furnishing Revenue (San Diego County Water Authority Desalination Project Pipeline) 5.00 11/21/45 6,000,000 b 6,001,200 California State Public Works Board, LR (Judicial Council of California) (Various Judicial Council Projects) 5.00 12/1/31 2,000,000 2,239,760 California State University Trustees, Systemwide Revenue 4.00 11/1/45 500,000 492,395 California Statewide Communities Development Authority, Mortgage Revenue (Methodist Hospital of Southern California Project) (Collateralized; FHA) (Prerefunded) 6.75 8/1/19 2,230,000 a 2,542,936 California Statewide Communities Development Authority, Revenue (Loma Linda University Medical Center) 5.00 12/1/36 2,500,000 b 2,511,275 California Statewide Communities Development Authority, Revenue (Loma Linda University Medical Center) 5.00 12/1/41 2,500,000 b 2,501,875 California Statewide Communities Development Authority, Revenue (Loma Linda University Medical Center) 5.25 12/1/44 2,000,000 2,027,380 California Statewide Communities Development Authority, Revenue (Loma Linda University Medical Center) 5.00 12/1/46 3,500,000 b 3,478,440 California Statewide Communities Development Authority, Revenue (Sutter Health) 6.00 8/15/42 6,000,000 6,816,600 California Statewide Communities Development Authority, Revenue (University of California, Irvine East Campus Apartments) 5.00 5/15/40 3,000,000 3,154,590 California Statewide Communities Development Authority, Student Housing Revenue (University of California, Irvine East Campus Apartments, Phase 1 Refunding- CHF - Irvine, L.L.C.) 5.38 5/15/38 1,900,000 2,083,654 Capistrano Unified School District Community Facilities District Number 90-2, Special Tax Bonds (Improvement Area Number 2002-1) (Insured; Assured Guaranty Municipal Corp.) 5.00 9/1/32 4,000,000 4,380,520 Galt Redevelopment Agency, Tax Allocation Revenue (Galt Redevelopment Project) 7.38 9/1/33 2,000,000 2,370,480 Grant Joint Union High School District, GO (Insured; Assured Guaranty Municipal Corp.) 0.00 8/1/29 2,080,000 c 1,275,227 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Investments - Coupon Maturity Principal 103.0% (continued) Rate (%) Date Amount ($) Value ($) California - 15.3% (continued) Grant Joint Union High School District, GO (Insured; Assured Guaranty Municipal Corp.) 0.00 2/1/33 4,380,000 c 2,261,569 Irvine Reassessment District Number 12-1, Limited Obligation Improvement Bonds 4.00 9/2/29 1,000,000 1,032,480 JPMorgan Chase Putters/Drivers Trust (Series 3847), (Los Angeles Department of Airports, Senior Revenue (Los Angeles International Airport)) Non-recourse 5.25 5/15/18 10,000,000 b,d 11,173,200 Long Beach, Marina Revenue (Alamitos Bay Marina Project) 5.00 5/15/40 2,500,000 2,646,575 Long Beach, Marina Revenue (Alamitos Bay Marina Project) 5.00 5/15/45 2,000,000 2,108,520 Los Angeles County Public Works Financing Authority, LR (Multiple Capital Projects) 5.00 12/1/34 1,000,000 1,114,990 Los Angeles County Public Works Financing Authority, LR (Multiple Capital Projects) 5.00 12/1/39 1,000,000 1,106,110 New Haven Unified School District, GO (Insured; Assured Guaranty Corp.) 0.00 8/1/32 2,500,000 c 1,338,100 Northern California Gas Authority Number 1, Gas Project Revenue 1.29 7/1/27 660,000 e 612,401 Oakland Unified School District, GO 5.00 8/1/40 3,000,000 3,293,850 Palomar Health, Revenue 5.00 11/1/39 1,000,000 1,058,160 Riverside County Transportation Commission, Sales Tax Revenue 5.25 6/1/30 2,000,000 2,288,440 Riverside County Transportation Commission, Sales Tax Revenue 5.25 6/1/31 2,000,000 2,288,440 Riverside County Transportation Commission, Sales Tax Revenue 5.25 6/1/33 3,500,000 4,004,770 Riverside County Transportation Commission, Senior Lien Toll Revenue 5.75 6/1/44 2,000,000 2,216,760 Riverside County Transportation Commission, Senior Lien Toll Revenue 5.75 6/1/48 5,000,000 5,538,900 San Diego Unified School District, GO 0.00 7/1/25 4,000,000 c 3,049,600 San Diego Unified School District, GO (Dedicated Unlimited Ad Valorem Property Tax Bonds) 4.00 7/1/35 2,205,000 2,232,144 San Francisco City and County Redevelopment Agency Community Facilities District Number 6, Special Tax Revenue (Mission Bay South Public Improvements) 0.00 8/1/38 2,000,000 c 613,480 Long-Term Municipal Investments - Coupon Maturity Principal 103.0% (continued) Rate (%) Date Amount ($) Value ($) California - 15.3% (continued) San Francisco City and County Redevelopment Agency Community Facilities District Number 6, Special Tax Revenue (Mission Bay South Public Improvements) 0.00 8/1/43 7,835,000 c 1,772,590 San Francisco City and County Redevelopment Financing Authority, Tax Allocation Revenue (San Francisco Redevelopment Projects) 6.63 8/1/41 1,250,000 1,448,425 San Joaquin Hills Transportation Corridor Agency, Senior Lien Toll Road Revenue 5.00 1/15/50 5,000,000 5,229,600 South Bayside Waste Management Authority, Solid Waste Enterprise Revenue (Shoreway Environmental Center) 6.00 9/1/36 1,000,000 1,103,560 University of California Regents, Limited Project Revenue 5.00 5/15/37 14,605,000 16,409,886 Colorado - .2% City and County of Denver, Airport System Revenue (Insured: Assured Guaranty Corp. and National Public Finance Guarantee Corp.) 5.25 11/15/19 1,000,000 1,038,340 Colorado Health Facilities Authority, Revenue (Catholic Health Initiatives) 6.00 10/1/23 500,000 538,785 Delaware - 1.3% JPMorgan Chase Putters/Drivers Trust (Series 4359), (University of Delaware, Revenue) Non- recourse 5.00 5/1/21 12,230,000 b,d District of Columbia - .8% District of Columbia, Revenue (Friendship Public Charter School, Inc. Issue) 5.00 6/1/32 3,500,000 3,664,605 District of Columbia, Revenue (Knowledge is Power Program, District of Columbia Issue) 6.00 7/1/33 1,100,000 1,273,096 District of Columbia, Revenue (Knowledge is Power Program, District of Columbia Issue) 6.00 7/1/43 1,700,000 1,946,959 District of Columbia, Revenue (Knowledge is Power Program, District of Columbia Issue) 6.00 7/1/48 1,450,000 1,656,059 Florida - 3.4% Brevard County Health Facilities Authority, Health Facilities Revenue (Health First, Inc. Project) (Prerefunded) 7.00 4/1/19 1,675,000 a 1,890,840 Collier County Health Facilities Authority, Residential Care Facility Revenue (The Moorings Inc.) 5.00 5/1/45 2,500,000 2,678,975 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Investments - Coupon Maturity Principal 103.0% (continued) Rate (%) Date Amount ($) Value ($) Florida - 3.4% (continued) Higher Educational Facilities Financing Authority, Revenue (The University of Tampa Project) 5.25 4/1/42 1,100,000 1,184,579 Jacksonville, Better Jacksonville Sales Tax Revenue 5.00 10/1/30 750,000 833,550 Miami Beach Redevelopment Agency, Tax Increment Revenue (City Center/Historic Convention Village) (Insured; Assured Guaranty Municipal Corp.) 5.00 2/1/40 7,545,000 8,187,004 Miami-Dade County, Aviation Revenue (Miami International Airport) 5.50 10/1/41 1,200,000 1,323,804 Miami-Dade County, Seaport Revenue 5.50 10/1/42 14,145,000 15,814,534 Miami-Dade County Expressway Authority, Toll System Revenue 5.00 7/1/40 1,050,000 1,143,818 Sarasota County Public Hospital District, HR (Sarasota Memorial Hospital Project) 5.63 7/1/39 2,000,000 2,139,440 Georgia - .5% Atlanta Development Authority, Senior Lien Revenue (New Downtown Atlanta Stadium Project) 5.25 7/1/44 1,500,000 1,679,010 Burke County Development Authority, PCR (Oglethorpe Power Corporation Vogtle Project) 7.00 1/1/23 1,000,000 1,056,330 Gainesville and Hall County Development Authority, Retirement Community Revenue (ACTS Retirement - Life Communities, Inc. Obligated Group) 5.00 11/15/33 2,225,000 2,450,437 Hawaii - 3.8% Hawaii Department of Budget and Finance, Special Purpose Revenue (Hawaiian Electric Company, Inc. and Subsidiary Projects) 6.50 7/1/39 6,000,000 6,469,380 Hawaii Department of Budget and Finance, Special Purpose Revenue (The Queen's Health Systems) 5.00 7/1/35 7,000,000 7,756,280 Hawaii Department of Budget and Finance, Special Purpose Senior Living Revenue (Kahala Nui) 5.13 11/15/32 1,000,000 1,054,760 Hawaii Department of Budget and Finance, Special Purpose Senior Living Revenue (Kahala Nui) 5.25 11/15/37 1,000,000 1,056,440 JPMorgan Chase Putters/Drivers Trust (Series 4007), (Hawaii, GO) Non-recourse 5.00 12/1/19 20,000,000 b,d 22,871,035 Idaho - .4% Idaho Health Facilities Authority, Revenue (Trinity Health Credit Group) 5.00 12/1/32 3,900,000 Long-Term Municipal Investments - Coupon Maturity Principal 103.0% (continued) Rate (%) Date Amount ($) Value ($) Illinois - 10.0% Chicago, Customer Facility Charge Senior Lien Revenue (Chicago O'Hare International Airport) (Insured; Assured Guaranty Municial Corp.) 5.50 1/1/43 4,000,000 4,432,680 Chicago, General Airport Senior Lien Revenue (Chicago O'Hare International Airport) 5.00 1/1/31 15,000,000 16,605,600 Chicago, General Airport Senior Lien Revenue (Chicago O'Hare International Airport) 5.00 1/1/41 5,000,000 5,373,200 Chicago, General Airport Third Lien Revenue (Chicago O'Hare International Airport) 5.75 1/1/39 2,500,000 2,796,150 Chicago, General Airport Third Lien Revenue (Chicago O'Hare International Airport) (Prerefunded) 6.50 1/1/21 5,000,000 a 5,921,700 Chicago, GO 5.50 1/1/40 5,000,000 4,872,200 Chicago, GO 5.50 1/1/42 1,250,000 1,216,775 Chicago, GO 5.50 1/1/42 1,750,000 1,703,485 Chicago, GO 7.75 1/1/42 7,350,000 7,519,197 Chicago, GO (Project and Refunding Series) 5.00 1/1/35 5,000,000 4,715,600 Chicago Board of Education, GO (Dedicated Revenues) 5.00 12/1/21 3,090,000 2,723,310 Chicago Board of Education, GO (Dedicated Revenues) 6.50 12/1/46 4,500,000 4,269,915 Chicago Board of Education, Unlimited Tax GO (Dedicated Alternate Revenues) 5.25 12/1/39 8,500,000 6,728,600 Chicago Board of Education, Unlimited Tax GO (Dedicated Revenues) 7.00 12/1/44 2,500,000 2,517,225 Illinois, GO 5.50 7/1/33 2,500,000 2,592,000 Illinois, GO 5.50 7/1/38 2,500,000 2,574,950 Illinois, GO 5.00 2/1/39 5,000,000 4,907,650 Illinois Finance Authority, Revenue (Benedictine University Project) 6.25 10/1/33 2,760,000 3,023,856 Illinois Finance Authority, Revenue (Franciscan Communities, Inc.) 5.25 5/15/47 4,250,000 4,256,800 Illinois Finance Authority, Revenue (Lutheran Home and Services Obligated Group) 5.63 5/15/42 3,000,000 3,110,970 Illinois Finance Authority, Revenue (Rehabilitation Institute of Chicago) 5.50 7/1/28 1,560,000 1,752,301 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Investments - Coupon Maturity Principal 103.0% (continued) Rate (%) Date Amount ($) Value ($) Illinois - 10.0% (continued) Illinois Finance Authority, Revenue (Rehabilitation Institute of Chicago) 6.50 7/1/34 2,140,000 2,273,279 Illinois Finance Authority, Revenue (Rehabilitation Institute of Chicago) 6.00 7/1/43 5,000,000 5,657,200 Illinois Finance Authority, Revenue (The Art Institute of Chicago) (Prerefunded) 6.00 3/1/19 1,000,000 a 1,102,270 Indiana - .7% Indiana Finance Authority, Lease Appropriaton Revenue (Stadium Project) 5.25 2/1/35 5,000,000 5,577,900 Indiana Finance Authority, Private Activity Revenue (I-69 Section 5 Project) 5.25 9/1/40 2,000,000 2,059,880 Kentucky - .3% Kentucky Public Transportation Infrastructure Authority, First Tier Toll Revenue (Downtown Crossing Project) 5.75 7/1/49 3,000,000 3,223,950 Kentucky State Property and Buildings Commission, Revenue (Project Number 90) 5.38 11/1/23 165,000 177,202 Louisiana - .9% Jefferson Parish Hospital Service District Number 2, HR (East Jefferson General Hospital) 6.25 7/1/31 5,000,000 5,350,150 Louisiana Public Facilities Authority, Revenue (CHRISTUS Health Obligated Group) 6.00 7/1/29 1,000,000 1,095,400 New Orleans, Water Revenue 5.00 12/1/34 500,000 542,505 New Orleans Aviation Board, Revenue (Insured; Assured Guaranty Corp.) 6.00 1/1/23 2,000,000 2,171,200 Maine - .8% Maine Health and Higher Educational Facilities Authority, Revenue (MaineGeneral Medical Center Issue) 6.00 7/1/26 825,000 888,715 Maine Health and Higher Educational Facilities Authority, Revenue (MaineGeneral Medical Center Issue) 6.75 7/1/41 2,725,000 2,962,402 Maine Health and Higher Educational Facilities Authority, Revenue (MaineGeneral Medical Center Issue) 7.00 7/1/41 4,240,000 4,656,580 Long-Term Municipal Investments - Coupon Maturity Principal 103.0% (continued) Rate (%) Date Amount ($) Value ($) Maryland - 2.7% Maryland, GO (State and Local Facilities Loan) 4.00 3/15/25 20,000,000 21,296,400 Maryland Economic Development Corporation, EDR (Terminal Project) 5.75 6/1/35 3,500,000 3,774,855 Maryland Health and Higher Educational Facilities Authority, Revenue (Anne Arundel Health System Issue) (Prerefunded) 6.75 7/1/19 2,000,000 a 2,270,260 Maryland Health and Higher Educational Facilities Authority, Revenue (University of Maryland Medical System Issue) 5.13 7/1/39 250,000 261,848 Massachusetts - 7.5% JPMorgan Chase Putters/Drivers Trust (Series 3896), (Massachusetts, GO (Consolidated Loan)) Non-recourse 5.00 4/1/19 15,000,000 b,d 17,010,000 JPMorgan Chase Putters/Drivers Trust (Series 4357), (Massachusetts School Building Authority, Senior Dedicated Sales Tax Revenue) Non-recourse 5.00 8/15/20 10,000,000 b,d 11,186,293 Massachusetts Development Finance Agency, HR (Cape Cod Healthcare Obligated Group Issue) 5.25 11/15/41 4,370,000 4,796,162 Massachusetts Development Finance Agency, Revenue (Bentley University Issue) 5.00 7/1/40 5,500,000 6,025,965 Massachusetts Development Finance Agency, Revenue (Berklee College of Music Issue) 5.00 10/1/39 5,000,000 5,492,650 Massachusetts Development Finance Agency, Revenue (Berklee College of Music Issue) 5.00 10/1/46 4,000,000 4,370,080 Massachusetts Development Finance Agency, Revenue (Dana-Farber Cancer Institute Issue) 5.00 12/1/41 3,500,000 3,813,320 Massachusetts Development Finance Agency, Revenue (Emerson College Issue) 5.25 1/1/42 5,500,000 5,803,490 Massachusetts Development Finance Agency, Revenue (Emmanuel College Issue) (Green Bonds) 5.00 10/1/43 4,260,000 4,376,341 Massachusetts Development Finance Agency, Revenue (Emmanuel College Issue) (Green Bonds) 4.00 10/1/46 5,000,000 4,456,000 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Investments - Coupon Maturity Principal 103.0% (continued) Rate (%) Date Amount ($) Value ($) Massachusetts - 7.5% (continued) Massachusetts Development Finance Agency, Revenue (SABIS International Charter School Issue) 5.00 4/15/40 1,500,000 1,575,795 Massachusetts Development Finance Agency, Revenue (Simmons College Issue) 5.00 10/1/36 2,115,000 2,229,125 Massachusetts Development Finance Agency, Revenue (Tufts Medical Center Issue) 7.25 1/1/32 3,090,000 3,606,926 Massachusetts Development Finance Agency, Revenue (Tufts Medical Center Issue) 6.75 1/1/36 1,165,000 1,326,015 Massachusetts Development Finance Agency, Revenue (Tufts Medical Center Issue) 6.88 1/1/41 1,000,000 1,142,970 Massachusetts Health and Educational Facilities Authority, Revenue (Simmons College Issue) (Prerefunded) 7.50 10/1/18 205,000 a 228,001 Massachusetts Health and Educational Facilities Authority, Revenue (Simmons College Issue) (Prerefunded) 7.50 10/1/18 295,000 a 328,099 Massachusetts Water Pollution Abatement Trust, Water Pollution Abatement Revenue (MWRA Program) 5.75 8/1/29 50,000 50,196 Michigan - 1.4% Michigan Building Authority, Revenue (Facilities Program) 5.38 10/15/41 3,000,000 3,289,950 Michigan Finance Authority, HR (Beaumont Health Credit Group) 5.00 8/1/32 2,000,000 2,205,820 Michigan Finance Authority, HR (Trinity Health Credit Group) 5.00 12/1/38 6,475,000 7,113,629 Michigan Finance Authority, Local Government Loan Program Revenue (School District of the City of Detroit State Qualified Unlimited Tax GO Local Project Bonds) 5.00 5/1/25 1,250,000 1,418,212 Minnesota - 2.9% JPMorgan Chase Putters/Drivers Trust (Series 3844), (Minnesota, GO (Various Purpose)) Non-recourse 5.00 8/1/18 17,125,000 b,d 19,064,202 JPMorgan Chase Putters/Drivers Trust (Series 3845), (Minnesota, GO (Various Purpose)) Non-recourse 5.00 8/1/18 10,000,000 b,d 11,189,000 Long-Term Municipal Investments - Coupon Maturity Principal 103.0% (continued) Rate (%) Date Amount ($) Value ($) Mississippi - .4% Mississippi Development Bank, Special Obligation Revenue (Jackson, Water and Sewer System Revenue Bond Project) (Insured; Assured Guaranty Municipal Corp.) 6.88 12/1/40 1,625,000 2,044,802 Warren County, Gulf Opportunity Zone Revenue (International Paper Company Projects) 5.80 5/1/34 1,500,000 1,672,965 New Hampshire - 1.1% New Hampshire Business Finance Authority, PCR (Public Service Company of New Hampshire Project) (Insured; National Public Finance Guarantee Corp.) 0.70 5/1/21 12,250,000 e New Jersey - 3.5% New Jersey, COP (Equipment Lease Purchase Agreement) 5.25 6/15/28 1,000,000 1,045,160 New Jersey Economic Development Authority, Cigarette Tax Revenue 5.00 6/15/26 2,500,000 2,647,550 New Jersey Economic Development Authority, Private Activity Revenue (The Goethals Bridge Replacement Project) 5.13 1/1/34 5,325,000 5,839,235 New Jersey Economic Development Authority, Private Activity Revenue (The Goethals Bridge Replacement Project) 5.38 1/1/43 5,500,000 6,026,350 New Jersey Economic Development Authority, School Facilities Construction Revenue (Insured; Assured Guaranty Municipal Corp.) 5.00 6/15/29 13,000,000 13,989,560 New Jersey Health Care Facilities Financing Authority, Revenue (Saint Peter's University Hospital Obligated Group Issue) 6.25 7/1/35 1,500,000 1,612,755 New Jersey Transportation Trust Fund Authority, Federal Highway Reimbursement Revenue Notes 5.00 6/15/30 1,500,000 1,564,725 New Jersey Transportation Trust Fund Authority, Federal Highway Reimbursement Revenue Notes 5.00 6/15/31 3,000,000 3,084,210 New York - 11.3% Brooklyn Arena Local Development Corporation, PILOT Revenue (Barclays Center Project) (Prerefunded) 6.00 1/15/20 9,500,000 a 10,764,925 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Investments - Coupon Maturity Principal 103.0% (continued) Rate (%) Date Amount ($) Value ($) New York - 11.3% (continued) Brooklyn Arena Local Development Corporation, PILOT Revenue (Barclays Center Project) (Prerefunded) 6.25 1/15/20 6,000,000 a 6,844,440 Build New York City Resource Corporation, Revenue (Albert Einstein College of Medicine, Inc. Project) 5.50 9/1/45 1,750,000 b 1,842,960 Hudson Yards Infrastructure Corporation, Hudson Yards Senior Revenue 5.75 2/15/47 5,000,000 5,641,900 Metropolitan Transportation Authority, Transportation Revenue 6.50 11/15/28 140,000 154,045 Metropolitan Transportation Authority, Transportation Revenue (Prerefunded) 6.50 11/15/18 55,000 a 60,696 Metropolitan Transportation Authority Hudson Rail Yards Trust, Obligations Revenue 5.00 11/15/56 5,000,000 5,411,400 New York City, GO 6.00 10/15/23 365,000 397,014 New York City, GO (Prerefunded) 6.00 10/15/18 135,000 a 147,111 New York City Industrial Development Agency, PILOT Revenue (Queens Baseball Stadium Project) (Insured; Assured Guaranty Corp.) 6.50 1/1/46 325,000 353,753 New York City Industrial Development Agency, PILOT Revenue (Yankee Stadium Project) (Insured; Assured Guaranty Corp.) 7.00 3/1/49 1,300,000 1,443,455 New York City Industrial Development Agency, PILOT Revenue (Yankee Stadium Project) (Insured; FGIC) 2.25 3/1/20 6,100,000 e 6,007,463 New York City Municipal Water Finance Authority, Water and Sewer System Revenue (Citigroup Series RR II R-11931) Recourse 5.75 12/15/16 9,000,000 b,d 9,548,820 New York City Municipal Water Finance Authority, Water and Sewer System Revenue (Citigroup Series RR II R-11931-1) Recourse 5.75 12/15/16 5,090,000 b,d 5,400,386 New York Counties Tobacco Trust VI, Tobacco Settlement Pass-Through Bonds 5.00 6/1/51 4,585,000 4,816,772 New York Liberty Development Corporation, Liberty Revenue (4 World Trade Center Project) 5.75 11/15/51 5,000,000 5,666,000 New York Liberty Development Corporation, Liberty Revenue (7 World Trade Center Project) 5.00 3/15/44 2,000,000 2,171,840 Long-Term Municipal Investments - Coupon Maturity Principal 103.0% (continued) Rate (%) Date Amount ($) Value ($) New York - 11.3% (continued) New York Liberty Development Corporation, Revenue (3 World Trade Center Project) 5.00 11/15/44 10,000,000 b 10,163,200 New York State Dormitory Authority, Revenue (Pace University) 5.00 5/1/38 500,000 515,495 New York State Energy Research and Development Authority, PCR (New York State Electric and Gas Corporation Project) (Insured; National Public Finance Guarantee Corp.) 1.67 4/1/34 17,410,000 e 17,410,000 New York Transportation Development Corporation, Special Facility Revenue (American Airlines, Inc. John F. Kennedy International Airport Project) 5.00 8/1/26 5,000,000 5,249,250 New York Transportation Development Corporation, Special Facility Revenue (LaGuardia Airport Terminal B Redevelopment Project) 5.25 1/1/50 2,000,000 2,061,580 Port Authority of New York and New Jersey, Special Project Revenue (JFK International Air Terminal LLC Project) 6.00 12/1/42 5,000,000 5,654,500 Triborough Bridge and Tunnel Authority, General Revenue (MTA Bridges and Tunnels) 0.00 11/15/27 2,000,000 c 1,412,940 Triborough Bridge and Tunnel Authority, General Revenue (MTA Bridges and Tunnels) 0.00 11/15/28 4,715,000 c 3,158,201 Triborough Bridge and Tunnel Authority, Subordinate Revenue (MTA Bridges and Tunnels) 0.00 11/15/31 5,000,000 c 2,859,400 Triborough Bridge and Tunnel Authority, Subordinate Revenue (MTA Bridges and Tunnels) 0.00 11/15/32 3,000,000 c 1,638,390 North Carolina - .5% North Carolina Eastern Municipal Power Agency, Power System Revenue (Insured; Assured Guaranty Corp.) (Escrowed to Maturity) 6.00 1/1/19 150,000 157,821 North Carolina Medical Care Commission, Health System Revenue (Mission Health Combined Group) 5.00 10/1/31 750,000 837,653 North Carolina Medical Care Commission, Health System Revenue (Mission Health Combined Group) 5.00 10/1/33 1,550,000 1,714,517 North Carolina Medical Care Commission, Health System Revenue (Mission Health Combined Group) 5.00 10/1/34 1,000,000 1,100,760 North Carolina Medical Care Commission, Health System Revenue (Mission Health Combined Group) 5.00 10/1/35 1,000,000 1,097,900 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Investments - Coupon Maturity Principal 103.0% (continued) Rate (%) Date Amount ($) Value ($) Ohio - .9% Montgomery County, Revenue (Catholic Health Initiatives) 6.25 10/1/33 1,115,000 1,196,417 Ohio, Private Activity Revenue (Portsmouth Gateway Group, LLC - Borrower) (Portsmouth Bypass Project) (Insured; Assured Guaranty Municipal Corp.) 5.00 12/31/35 3,000,000 3,209,280 Ohio, Private Activity Revenue (Portsmouth Gateway Group, LLC - Borrower) (Portsmouth Bypass Project) (Insured; Assured Guaranty Municipal Corp.) 5.00 12/31/39 2,000,000 2,124,600 Ohio Turnpike and Infrastructure Commission, Turnpike Junior Lien Revenue (Infrastructure Projects) 0/5.70 2/15/34 3,000,000 f 2,678,940 Pennsylvania - 1.2% Beaver County Industrial Development Authority, PCR (FirstEnergy Nuclear Generation Project) 4.38 7/1/22 3,500,000 3,229,800 Pennsylvania Economic Development Financing Authority, Water Facilities Revenue (Aqua Pennsylvania, Inc. Project) 5.00 12/1/43 4,425,000 4,845,463 Pennsylvania Higher Educational Facilities Authority, Revenue (The Foundation for Indiana University of Pennsylvania Student Housing Project at Indiana Universityof Pennsylvania) 5.00 7/1/32 1,000,000 1,075,480 Pennsylvania Higher Educational Facilities Authority, Revenue (University of Pennsylvania Health System) (Prerefunded) 5.75 8/15/21 2,550,000 a 3,001,426 Rhode Island - .7% Rhode Island Health and Educational Building Corporation, Higher Education Facility Revenue (Providence College Issue) 5.00 11/1/45 7,000,000 South Carolina - .2% South Carolina Public Service Authority, Revenue Obligations (Santee Cooper) 5.00 12/1/35 2,000,000 Texas - 19.8% Arlington Higher Education Finance Corporation, Revenue (Uplift Education) 5.00 12/1/36 1,315,000 1,372,873 Arlington Higher Education Finance Corporation, Revenue (Uplift Education) 5.00 12/1/46 1,100,000 1,134,958 Austin, Water and Wastewater System Revenue 5.00 11/15/39 13,555,000 15,001,183 Long-Term Municipal Investments - Coupon Maturity Principal 103.0% (continued) Rate (%) Date Amount ($) Value ($) Texas - 19.8% (continued) Bexar County Health Facilities Development Corporation, Revenue (Army Retirement Residence Foundation Project) 4.00 7/15/45 3,750,000 3,243,712 Central Texas Regional Mobility Authority, Senior Lien Revenue 5.00 1/1/40 7,300,000 7,760,338 Central Texas Regional Mobility Authority, Senior Lien Revenue 5.00 1/1/46 2,000,000 2,118,200 Central Texas Regional Mobility Authority, Senior Lien Revenue (Prerefunded) 6.00 1/1/21 5,000,000 a 5,808,600 Clifton Higher Education Finance Corporation, Education Revenue (IDEA Public Schools) 5.50 8/15/31 1,250,000 1,357,838 Clifton Higher Education Finance Corporation, Education Revenue (IDEA Public Schools) 5.00 8/15/32 2,745,000 2,868,415 Clifton Higher Education Finance Corporation, Education Revenue (IDEA Public Schools) 6.00 8/15/33 1,500,000 1,719,495 Clifton Higher Education Finance Corporation, Education Revenue (IDEA Public Schools) 5.75 8/15/41 1,000,000 1,081,240 Clifton Higher Education Finance Corporation, Education Revenue (IDEA Public Schools) 5.00 8/15/42 6,135,000 6,322,670 Clifton Higher Education Finance Corporation, Education Revenue (IDEA Public Schools) 6.00 8/15/43 2,770,000 3,168,215 Clifton Higher Education Finance Corporation, Education Revenue (Uplift Education) 5.00 12/1/45 3,855,000 3,963,750 Clint Independent School District, Unlimited Tax School Building Bonds (Permanent School Fund Guarantee Program) 5.00 8/15/45 5,000,000 5,542,700 Dallas and Fort Worth, Joint Improvement Revenue (Dallas/Fort Worth International Airport) 5.00 11/1/32 7,500,000 8,039,175 Grand Parkway Transportation Corporation, Grand Parkway System First Tier Toll Revenue 5.50 4/1/53 4,500,000 4,914,045 Grand Parkway Transportation Corporation, Grand Parkway System Subordinate Tier Toll Revenue (Toll Equity Loan Agreement Supported) 0/5.20 10/1/31 2,000,000 f 1,708,860 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Investments - Coupon Maturity Principal 103.0% (continued) Rate (%) Date Amount ($) Value ($) Texas - 19.8% (continued) Grand Parkway Transportation Corporation, Grand Parkway System Subordinate Tier Toll Revenue (Toll Equity Loan Agreement Supported) 0/5.40 10/1/33 2,500,000 f 2,123,550 Grand Parkway Transportation Corporation, Grand Parkway System Subordinate Tier Toll Revenue (Toll Equity Loan Agreement Supported) 0/5.45 10/1/34 2,235,000 f 1,891,838 Harris County Health Facilities Development Corporation, HR (Memorial Hermann Healthcare System) (Prerefunded) 7.00 12/1/18 1,000,000 a 1,114,400 Houston, Airport System Subordinate Lien Revenue 5.00 7/1/32 500,000 531,740 Houston, Airport System Subordinate Lien Revenue (Insured; Assured Guaranty Municipal Corp.) 0.94 7/1/30 10,250,000 e 9,622,187 Houston, Airport System Subordinate Lien Revenue (Insured; Assured Guaranty Municipal Corp.) 0.94 7/1/30 3,550,000 e 3,332,562 Houston Higher Education Finance Corporation, Education Revenue (Cosmos Foundation, Inc.) 6.50 5/15/31 1,270,000 1,465,885 Houston Higher Education Finance Corporation, Education Revenue (Cosmos Foundation, Inc.) (Prerefunded) 6.50 5/15/21 1,530,000 a 1,836,214 Houston Higher Education Finance Corporation, Higher Education Revenue (Cosmos Foundation, Inc.) 5.88 5/15/21 630,000 683,783 Houston Higher Education Finance Corporation, Higher Education Revenue (Cosmos Foundation, Inc.) (Prerefunded) 6.88 5/15/21 4,400,000 a 5,351,016 Lower Colorado River Authority, Transmission Contract Revenue (Lower Colorado River Authority Transmission Services Corporation Project) 4.00 5/15/42 1,500,000 1,474,080 Mission Economic Development Corporation, Senior Lien Revenue (Natgasoline Project) 5.75 10/1/31 1,000,000 b 1,044,180 New Hope Cultural Education Facilities Corporation, Student Housing Revenue (National Campus and Community Development Corporation - College Station Properties LLC - Texas A&M University Project) 5.00 7/1/47 6,500,000 6,606,015 Long-Term Municipal Investments - Coupon Maturity Principal 103.0% (continued) Rate (%) Date Amount ($) Value ($) Texas - 19.8% (continued) Newark Higher Education Finance Corporation, Education Revenue (A+ Charter Schools, Inc.) 5.50 8/15/35 750,000 b 749,063 Newark Higher Education Finance Corporation, Education Revenue (A+ Charter Schools, Inc.) 5.75 8/15/45 1,000,000 b 1,008,070 North Texas Education Finance Corporation, Education Revenue (Uplift Education) 4.88 12/1/32 1,630,000 1,670,962 North Texas Tollway Authority, First Tier System Revenue 6.00 1/1/38 7,000,000 7,975,100 North Texas Tollway Authority, Special Projects System Revenue 5.50 9/1/41 20,000,000 22,675,400 Pottsboro Higher Education Finance Corporation, Education Revenue (Imagine International Academy of North Texas, LLC) 5.00 8/15/46 1,000,000 892,790 Texas Private Activity Bond Surface Transportation Corporation, Senior Lien Revenue (Blueridge Transportation Group, State Highway 288 Toll Lanes Project) 5.00 12/31/45 1,000,000 1,053,300 Texas Private Activity Bond Surface Transportation Corporation, Senior Lien Revenue (LBJ Infrastructure Group LLC IH-635 Managed Lanes Project) 7.00 6/30/40 9,150,000 10,462,384 Texas Private Activity Bond Surface Transportation Corporation, Senior Lien Revenue (North Tarrant Express Mobility Partners Segments 3 LLC Segments 3A and 3B Facility) 7.00 12/31/38 10,000,000 11,393,600 Texas Private Activity Bond Surface Transportation Corporation, Senior Lien Revenue (North Tarrant Express Mobility Partners Segments 3 LLC Segments 3A and 3B Facility) 6.75 6/30/43 5,000,000 5,893,700 Texas Private Activity Bond Surface Transportation Corporation, Senior Lien Revenue (NTE Mobility Partners LLC North Tarrant Express Managed Lanes Project) 7.50 12/31/31 2,500,000 2,891,225 Texas Transportation Commission, Central Texas Turnpike System First Tier Revenue 5.00 8/15/37 15,950,000 17,418,197 Texas Transportation Commission, Central Texas Turnpike System First Tier Revenue 5.00 8/15/41 6,000,000 6,513,480 Vermont - .1% Burlington, Airport Revenue (Insured; Assured Guaranty Municipal Corp.) 5.00 7/1/30 1,000,000 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Investments - Coupon Maturity Principal 103.0% (continued) Rate (%) Date Amount ($) Value ($) Virginia - 1.5% Chesapeake, Transportation System Senior Toll Road Revenue 0/4.88 7/15/40 2,000,000 f 1,476,060 Virginia Small Business Financing Authority, Senior Lien Revenue (95 Express Lanes LLC Project) 5.00 1/1/40 7,510,000 7,625,128 Virginia Small Business Financing Authority, Senior Lien Revenue (Elizabeth River Crossing Opco, LLC Project) 5.25 1/1/32 4,000,000 4,295,560 Virginia Small Business Financing Authority, Senior Lien Revenue (Elizabeth River Crossing Opco, LLC Project) 6.00 1/1/37 2,000,000 2,249,480 Wisconsin - .8% Oneida Tribe of Indians, Retail Sales Revenue 6.50 2/1/31 1,325,000 b 1,458,997 Wisconsin, General Fund Annual Appropriation Bonds 5.75 5/1/33 1,500,000 1,624,665 Wisconsin, General Fund Annual Appropriation Bonds 6.00 5/1/33 1,000,000 1,090,700 Wisconsin Center District, Senior Dedicated Tax Revenue (Milwaukee Arena Project) (Insured; Assured Guaranty Municipal Corp.) 0.00 12/15/44 8,735,000 c 2,544,069 Wisconsin Center District, Senior Dedicated Tax Revenue (Milwaukee Arena Project) (Insured; Assured Guaranty Municipal Corp.) 0.00 12/15/46 3,990,000 c 1,056,353 U.S. Related - 5.3% A.B. Won International Airport Authority of Guam, General Revenue 6.25 10/1/34 1,000,000 1,157,300 A.B. Won International Airport Authority of Guam, General Revenue 6.38 10/1/43 1,000,000 1,153,030 A.B. Won International Airport Authority of Guam, General Revenue (Insured; Assured Guaranty Municipal Corp.) 6.00 10/1/34 2,000,000 2,249,780 A.B. Won International Airport Authority of Guam, General Revenue (Insured; Assured Guaranty Municipal Corp.) 6.13 10/1/43 2,000,000 2,248,060 Guam, Hotel Occupancy Tax Revenue 6.00 11/1/26 2,500,000 2,881,275 Guam, Hotel Occupancy Tax Revenue 6.13 11/1/31 5,000,000 5,764,400 Guam, Hotel Occupancy Tax Revenue 6.50 11/1/40 2,000,000 2,316,980 Long-Term Municipal Investments - Coupon Maturity Principal 103.0% (continued) Rate (%) Date Amount ($) Value ($) U.S. Related - 5.3% (continued) Guam, LOR (Section 30) 5.00 12/1/46 1,500,000 1,616,250 Guam Government Department of Education, COP (John F. Kennedy High School Project) 6.63 12/1/30 1,000,000 1,058,850 Puerto Rico Commonwealth, GO 8.00 7/1/35 5,000,000 g 3,512,500 Puerto Rico Electric Power Authority, Power Revenue 5.00 7/1/22 2,000,000 1,300,360 Puerto Rico Electric Power Authority, Power Revenue 6.75 7/1/36 10,000,000 6,519,800 Puerto Rico Electric Power Authority, Power Revenue (Insured; National Public Finance Guarantee Corp.) 5.00 7/1/17 750,000 758,768 Puerto Rico Electric Power Authority, Power Revenue (Insured; National Public Finance Guarantee Corp.) 5.00 7/1/21 500,000 505,845 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue 5.00 8/1/22 4,585,000 3,416,559 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (First Subordinate Series) 6.75 8/1/32 15,000,000 8,117,400 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (First Subordinate Series) 0/6.25 8/1/33 750,000 f 250,433 Virgin Islands Public Finance Authority, Revenue (Virgin Islands Gross Receipts Taxes Loan Note) 5.00 10/1/29 2,250,000 2,087,482 Virgin Islands Public Finance Authority, Revenue (Virgin Islands Gross Receipts Taxes Loan Note) 5.00 10/1/30 5,000,000 4,629,800 Virgin Islands Public Finance Authority, Revenue (Virgin Islands Gross Receipts Taxes Loan Note) 5.00 10/1/34 1,500,000 1,366,980 Virgin Islands Public Finance Authority, Subordinated Revenue (Virgin Islands Matching Fund Loan Note - Diageo Project) 6.75 10/1/37 1,250,000 1,266,225 Total Long-Term Municipal Investments (cost $1,024,153,151) Short-Term Municipal Investments - 3.4% Illinois - .4% Illinois Health Facilities Authority, Revenue (Memorial Health System) (LOC; JPMorgan Chase Bank) 0.59 12/1/16 4,700,000 h STATEMENT OF INVESTMENTS (Unaudited) (continued) Short-Term Municipal Investments - Coupon Maturity Principal 3.4% (continued) Rate (%) Date Amount ($) Value ($) Iowa - .4% Iowa Finance Authority, Educational Facilities Revenue (Holy Family Catholic Schools Project) (LOC; Wells Fargo Bank) 0.58 12/1/16 1,400,000 h 1,400,000 Iowa Higher Education Loan Authority, Private College Facility Revenue (Des Moines University Project) (LOC; BMO Harris Bank NA) 0.59 12/1/16 3,300,000 h 3,300,000 New York - 1.6% New York City, GO Notes (Liquidity Facility; Royal Bank of Canada) 0.57 12/1/16 1,900,000 h 1,900,000 New York City Municipal Water Finance Authority, Water and Sewer System Second General Resolution Revenue (Liquidity Facility; JPMorgan Chase Bank) 0.57 12/1/16 5,800,000 h 5,800,000 New York City Municipal Water Finance Authority, Water and Sewer System Second General Resolution Revenue (Liquidity Facility; Mizuho Bank, Ltd.) 0.56 12/1/16 2,300,000 h 2,300,000 New York City Transitional Finance Authority, Future Tax Secured Subordinate Revenue (Liquidity Facility; JPMorgan Chase Bank) 0.57 12/1/16 800,000 h 800,000 New York City Transitional Finance Authority, Future Tax Secured Subordinate Revenue (Liquidity Facility; JPMorgan Chase Bank) 0.57 12/1/16 4,500,000 h 4,500,000 New York State Housing Finance Agency, Housing Revenue (Maestro West Chelsea) (LOC; Wells Fargo Bank) 0.56 12/7/16 800,000 h 800,000 Wisconsin - 1.0% Wisconsin Health and Educational Facilities Authority, Revenue (Aurora Health Care, Inc.) (LOC; Bank of Montreal) 0.58 12/1/16 10,000,000 h Total Short-Term Municipal Investments (cost $35,500,000) Total Investments (cost $1,066,653,151) % Liabilities, Less Cash and Receivables %) ) Net Assets % a These securities are prerefunded; the date shown represents the prerefunded date. Bonds which are prerefunded are collateralized by U.S. Government securities which are held in escrow and are used to pay principal and interest on the municipal issue and to retire the bonds in full at the earliest refunding date. b Security exempt from registration pursuant to Rule 144A under the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At November 30, 2016, these securities were valued at $151,677,800 or 14.69% of net assets. c Security issued with a zero coupon. Income is recognized through the accretion of discount. d Collateral for floating rate borrowings. e Variable rate security—rate shown is the interest rate in effect at period end. f Zero coupon until a specified date at which time the stated coupon rate becomes effective until maturity. g Non-income producing—security in default. h Variable rate demand note—rate shown is the interest rate in effect at November 30, 2016. Maturity date represents the next demand date, or the ultimate maturity date if earlier. STATEMENT OF FINANCIAL FUTURES BNY Mellon Municipal Opportunities Fund November 30, 2016 (Unaudited) Market Value Covered by Unrealized Contracts Contracts ($) Expiration Appreciation ($) Financial Futures Short U.S. Treasury 5 Year Notes 950 (112,441,406) December 2016 2,723,828 Ultra 10 Year U.S. Treasury Notes 738 (99,618,469) December 2016 6,901,453 Gross Unrealized Appreciation See notes to financial statements. STATEMENT OF INVESTMENTS BNY Mellon Municipal Opportunities Fund November 30, 2016 (Unaudited) The following is a summary of the inputs used as of November 30, 2016 in valuing the fund’s investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Quoted Significant Unobservable Prices Observable Inputs Inputs Total Assets ($) Investments in Securities: Corporate Bonds † 6,055,016 Municipal Bonds † - 1,098,240,326 - Other Financial Instruments: Financial Futures †† 9,625,281 Liabilities ($) Floating Rate Notes ††† - (69,540,000 ) - ) † See Statement of Investments for additional detailed categorizations. †† Amount shown represents unrealized appreciation at period end. ††† Certain of the fund’s liabilities are held at carrying amount, which approximates fair value for financial reporting purposes. NOTES The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued each business day by an independent pricing service (the “Service”) approved by the fund's Board Members (the "Board") Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments (which constitute a majority of the portfolio securities) are carried at NOTES fair value as determined by the Service, based on methods which include consideration of the following: yields or prices of municipal securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. All of the preceding securities are generally categorized within Level 2 of the fair value hierarchy. The Service is engaged under the general supervision of the Board. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded, but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 of the fair value hierarchy depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are generally categorized within Level 3 of the fair value hierarchy. Options and financial futures on municipal and U.S. Treasury securities are valued at the last sales price on the securities exchange on which such securities are primarily traded or at the last sales price on the national securities market on each business day and are generally categorized within Level 1 of the fair value hierarchy. Inverse Floater Securities: The fund participates in secondary inverse floater structures in which fixed-rate, tax-exempt municipal bonds are transferred to a trust (the “Inverse Floater Trust”). The Inverse Floater Trust typically issues two variable rate securities that are collateralized by the cash flows of the fixed-rate, tax-exempt municipal bonds. One of these variable rate securities pays interest based on a short-term floating rate set by a remarketing agent at predetermined intervals (“Trust Certificates”). A residual interest tax-exempt security is also created by the Inverse Floater Trust, which is transferred to the fund, and is paid interest based on the remaining cash flows of the Inverse Floater Trust, after payment of interest on the other securities and various expenses of the Inverse Floater Trust. An inverse floater security may be collapsed without the consent of the fund due to certain termination events such as bankruptcy, default or other credit event. The fund accounts for the transfer of bonds to the Inverse Floater Trust as secured borrowings, with the securities transferred remaining in the fund’s investments, and the Trust Certificates reflected as fund liabilities in the Statement of Assets and Liabilities. NOTES The fund may invest in inverse floater securities on either a non-recourse or recourse basis. These securities are typically supported by a liquidity facility provided by a bank or other financial institution (the Liquidity Provider) that allows the holders of the Trust Certificates to tender their certificates in exchange for payment from the Liquidity Provider of par plus accrued interest on any business day prior to a termination event. When the fund invests in inverse floater securities on a non-recourse basis, the Liquidity Provider is required to make a payment under the liquidity facility due to a termination event to the holders of the Trust Certificates. When this occurs, the Liquidity Provider typically liquidates all or a portion of the municipal securities held in the Inverse Floater Trust. A liquidation shortfall occurs if the Trust Certificates exceed the proceeds of the sale of the bonds in the Inverse Floater Trust (Liquidation Shortfall). When a fund invests in inverse floater securities on a recourse basis, the fund typically enters into a reimbursement agreement with the Liquidity Provider where the fund is required to repay the Liquidity Provider the amount of any Liquidation Shortfall. As a result, a fund investing in a recourse inverse floater security bears the risk of loss with respect to any Liquidation Shortfall. Derivatives: A derivative is a financial instrument whose performance is derived from the performance of another asset. Each type of derivative instrument that was held by the fund at November 30, 2016 is discussed below. Financial Futures: In the normal course of pursuing its investment objective, the fund is exposed to market risk, including interest rate risk as a result of changes in value of underlying financial instruments. The fund invests in financial futures in order to manage its exposure to or protect against changes in the market. A financial futures contract represents a commitment for the future purchase or a sale of an asset at a specified date. Upon entering into such contracts, these investments require initial margin deposits with a counterparty, which consist of cash or cash equivalents. The amount of these deposits is determined by the exchange or Board of Trade on which the contract is traded and is subject to change. Accordingly, variation margin payments are received or made to reflect daily unrealized gains or losses which are recorded in the Statement of Operations. When the contracts are closed, the fund recognizes a realized gain or loss which is reflected in the Statement of Operations. There is minimal counterparty credit risk to the fund with financial futures since they are exchange traded, and the exchange guarantees the financial futures against default. At November 30, 2016, accumulated net unrealized appreciation on investments was $37,642,191, consisting of $62,230,325 gross unrealized appreciation and $24,588,134 gross unrealized depreciation. At November 30, 2016, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the SEC on Form N-CSR. STATEMENT OF INVESTMENTS BNY Mellon National Intermediate Municipal Bond Fund November 30, 2016 (Unaudited) Long-Term Municipal Investments - Coupon Maturity Principal 100.2% Rate (%) Date Amount ($) Value ($) Alabama - .7% Alabama 21st Century Authority, Tobacco Settlement Revenue 5.00 6/1/20 1,500,000 1,647,225 Alabama 21st Century Authority, Tobacco Settlement Revenue 5.00 6/1/21 1,240,000 1,378,223 Jefferson County, Limited Obligation School Warrants (Insured; Assured Guaranty Municipal Corp.) 5.00 1/1/24 13,325,000 13,382,431 Alaska - .3% Alaska, International Airports System Revenue 5.00 10/1/32 5,000,000 Arizona - .5% Arizona Board of Regents, Arizona State University System Revenue (Polytechnic Campus Project) (Prerefunded) 6.00 7/1/18 1,100,000 a 1,184,139 Arizona Board of Regents, Arizona State University System Revenue (Polytechnic Campus Project) (Prerefunded) 6.00 7/1/18 1,000,000 a 1,076,490 Maricopa County Industrial Development Authority, Revenue (Banner Health) 5.00 1/1/27 5,000,000 5,855,150 Salt River Project Agricultural Improvement and Power District, Salt River Project Electric System Revenue 5.00 12/1/26 2,000,000 2,231,060 California - 17.1% Alameda Corridor Transportation Authority, Second Subordinate Lien Revenue 5.00 10/1/34 1,500,000 1,642,635 Alameda Corridor Transportation Authority, Second Subordinate Lien Revenue (Insured; Assured Guaranty Municipal Corp.) 5.00 10/1/35 2,050,000 2,271,523 Anaheim Housing and Public Improvements Authority, Revenue (Electric Utility Distribution System Refunding and Improvements) 5.00 10/1/35 8,000,000 8,798,160 Anaheim Housing and Public Improvements Authority, Revenue (Electric Utility Distribution System Refunding and Improvements) 5.00 10/1/36 2,400,000 2,634,888 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Investments - Coupon Maturity Principal 100.2% (continued) Rate (%) Date Amount ($) Value ($) California - 17.1% (continued) Anaheim Housing and Public Improvements Authority, Revenue (Electric Utility Distribution System Refunding and Improvements) 5.00 10/1/41 2,300,000 2,448,971 Bay Area Toll Authority, San Francisco Bay Area Toll Bridge Revenue 1.88 4/1/19 10,000,000 10,056,700 Bay Area Toll Authority, San Francisco Bay Area Toll Bridge Revenue 2.00 4/1/21 10,000,000 9,977,300 California, GO (Various Purpose) 5.00 2/1/21 4,000,000 4,487,520 California, GO (Various Purpose) 5.00 9/1/21 5,000,000 5,673,400 California, GO (Various Purpose) 5.25 10/1/23 5,000,000 5,775,350 California, GO (Various Purpose) 5.00 12/1/23 12,500,000 14,634,625 California, GO (Various Purpose) 5.00 12/1/23 2,500,000 2,926,925 California, GO (Various Purpose) 5.25 9/1/29 10,000,000 11,561,800 California, GO (Various Purpose) 4.00 9/1/31 10,000,000 10,392,900 California, GO (Various Purpose) 5.00 9/1/31 20,000,000 22,513,400 California, GO (Various Purpose) 6.00 3/1/33 11,445,000 12,953,565 California, GO (Various Purpose) 6.50 4/1/33 8,750,000 9,693,862 California, GO (Various Purpose) 4.00 9/1/33 10,000,000 10,268,000 California, GO (Various Purpose) 5.50 3/1/40 7,950,000 8,787,850 California Department of Water Resources, Water System Revenue (Central Valley Project) (Escrowed to Maturity) 5.00 12/1/19 115,000 127,049 California Health Facilities Financing Authority, Revenue (Adventist Health System/West) 4.00 3/1/33 10,000,000 10,154,500 California Health Facilities Financing Authority, Revenue (City of Hope) 5.00 11/15/23 1,500,000 1,711,305 California Health Facilities Financing Authority, Revenue (City of Hope) 5.00 11/15/24 1,600,000 1,809,280 California Health Facilities Financing Authority, Revenue (Providence Health and Services) (Prerefunded) 6.25 10/1/18 8,500,000 a 9,289,310 California Health Facilities Financing Authority, Revenue (Providence Health and Services) (Prerefunded) 6.25 10/1/18 4,000,000 a 4,371,440 Long-Term Municipal Investments - Coupon Maturity Principal 100.2% (continued) Rate (%) Date Amount ($) Value ($) California - 17.1% (continued) California Health Facilities Financing Authority, Revenue (Providence Health and Services) (Prerefunded) 6.50 10/1/18 60,000 a 65,820 California Health Facilities Financing Authority, Revenue (Providence Health and Services) (Prerefunded) 6.50 10/1/18 3,440,000 a 3,773,680 California State Public Works Board, LR (Various Capital Projects) 5.00 10/1/20 2,000,000 2,227,100 California Statewide Communities Development Authority, Mortgage Revenue (Methodist Hospital of Southern California Project) (Collateralized; FHA) (Prerefunded) 6.25 8/1/19 4,185,000 a 4,717,625 California Statewide Communities Development Authority, Revenue (Saint Joseph Health System) (Insured; Assured Guaranty Municipal Corp.) (Escrowed to Maturity) 4.50 7/1/18 1,190,000 1,229,449 Escondido Union School District, GO 5.00 8/1/23 1,105,000 1,252,584 Escondido Union School District, GO 5.00 8/1/25 1,320,000 1,509,380 Golden State Tobacco Securitization Corporation, Enhanced Tobacco Settlement Asset- Backed Bonds 5.00 6/1/29 10,680,000 11,979,863 Golden State Tobacco Securitization Corporation, Enhanced Tobacco Settlement Asset- Backed Bonds 5.00 6/1/32 2,000,000 2,215,880 Los Angeles Department of Airports, Senior Revenue (Los Angeles International Airport) 5.25 5/15/26 15,520,000 17,340,806 Los Angeles Municipal Improvement Corporation, LR (Capital Equipment) 4.00 11/1/33 3,000,000 3,056,580 Los Angeles Unified School District, GO 5.00 7/1/32 10,000,000 11,122,600 New Haven Unified School District, GO (Insured; Assured Guaranty Corp.) 0.00 8/1/33 4,000,000 b 2,044,000 Oakland Unified School District, GO 5.00 8/1/28 2,610,000 3,058,972 Oakland Unified School District, GO 5.00 8/1/29 4,000,000 4,646,040 Palomar Health, GO 4.00 8/1/31 3,805,000 3,881,404 Palomar Health, GO 4.00 8/1/32 3,180,000 3,223,216 Port of Oakland, Revenue 5.00 5/1/19 2,250,000 2,420,078 Port of Oakland, Revenue 5.00 5/1/23 1,875,000 2,082,975 Riverside County Transportation Commission, Sales Tax Revenue 5.25 6/1/28 5,000,000 5,811,000 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Investments - Coupon Maturity Principal 100.2% (continued) Rate (%) Date Amount ($) Value ($) California - 17.1% (continued) Sacramento County Sanitation Districts Financing Authority, Subordinate Lien Revenue (Sacramento Regional County Sanitation District) (Insured; FGIC) 1.09 12/1/35 10,000,000 c 8,652,000 Sacramento County Water Financing Authority, Revenue (Sacramento County Water Agency Zones 40 and 41 Water System Project) (Insured; National Public Finance Guarantee Corp.) 1.11 6/1/34 8,000,000 c 7,046,320 San Francisco City and County, COP (War Memorial Veterans Building Seismic Upgrade and Improvements) 5.00 4/1/27 3,555,000 4,048,718 San Francisco City and County Public Utilities Commission, San Francisco Water Revenue 5.00 11/1/37 11,000,000 12,322,970 San Francisco Community College District, GO 5.00 6/15/29 5,000,000 5,726,800 Simi Valley Unified School District, GO 5.00 8/1/22 1,080,000 1,215,324 Simi Valley Unified School District, GO 5.00 8/1/23 2,235,000 2,544,883 Simi Valley Unified School District, GO 5.00 8/1/24 3,000,000 3,442,080 Simi Valley Unified School District, GO 5.00 8/1/25 1,000,000 1,154,320 Simi Valley Unified School District, GO 5.00 8/1/26 2,000,000 2,322,460 Simi Valley Unified School District, GO 5.00 8/1/27 1,495,000 1,743,693 Southern California Public Power Authority, Gas Project Revenue (Project Number 1) 5.25 11/1/20 4,000,000 4,441,360 Southern California Public Power Authority, Revenue (Apex Power Project) 5.00 7/1/30 1,000,000 1,137,680 Southern California Public Power Authority, Revenue (Apex Power Project) 5.00 7/1/31 3,855,000 4,366,173 Southern California Public Power Authority, Revenue (Apex Power Project) 5.00 7/1/33 3,380,000 3,801,351 Successor Agency to the Redevelopment Agency of the City of Pittsburg, Subordinate Tax Allocation Revenue (Los Medanos Community Development Project) (Insured; Assured Guaranty Municipal Corp.) 5.00 9/1/20 6,000,000 6,651,240 Successor Agency to the Redevelopment Agency of the City of Pittsburg, Subordinate Tax Allocation Revenue (Los Medanos Community Development Project) (Insured; Assured Guaranty Municipal Corp.) 5.00 9/1/21 1,325,000 1,491,500 Long-Term Municipal Investments - Coupon Maturity Principal 100.2% (continued) Rate (%) Date Amount ($) Value ($) California - 17.1% (continued) Successor Agency to the Redevelopment Agency of the City of Pittsburg, Subordinate Tax Allocation Revenue (Los Medanos Community Development Project) (Insured; Assured Guaranty Municipal Corp.) 5.00 9/1/26 6,610,000 7,730,461 University of California Regents, General Revenue 5.00 5/15/31 9,000,000 10,328,490 University of California Regents, Limited Project Revenue 5.00 5/15/30 11,000,000 12,570,800 Colorado - 1.5% City and County of Denver, Airport System Revenue (Insured: Assured Guaranty Corp. and National Public Finance Guarantee Corp.) 5.25 11/15/19 4,445,000 4,615,421 Colorado Health Facilities Authority, Revenue (Catholic Health Initiatives) 6.00 10/1/23 2,000,000 2,155,140 Colorado Health Facilities Authority, Revenue (Catholic Health Initiatives) 6.25 10/1/33 1,600,000 1,713,824 E-470 Public Highway Authority, Senior Revenue (Insured; National Public Finance Guarantee Corp.) 2.30 9/1/17 5,000,000 c 4,997,750 E-470 Public Highway Authority, Senior Revenue (Insured; National Public Finance Guarantee Corp.) 5.00 9/1/17 3,500,000 3,594,360 Public Authority for Colorado Energy, Natural Gas Purchase Revenue 5.75 11/15/18 995,000 1,036,870 Public Authority for Colorado Energy, Natural Gas Purchase Revenue 6.13 11/15/23 5,350,000 6,271,858 Regional Transportation District of Colorado, COP (Lease Purchase Agreement) 5.00 6/1/19 1,750,000 1,894,130 Regional Transportation District of Colorado, COP (Lease Purchase Agreement) 5.00 6/1/20 2,700,000 2,983,608 Regional Transportation District of Colorado, COP (Lease Purchase Agreement) 5.50 6/1/22 2,200,000 2,480,456 Connecticut - 1.4% Connecticut, GO 5.00 11/15/21 9,430,000 10,601,300 Connecticut, GO 5.00 4/15/22 5,000,000 5,646,000 Connecticut, GO 5.00 5/15/23 10,000,000 11,191,600 Connecticut, GO 4.00 6/15/30 3,000,000 3,114,390 Delaware - .7% Delaware River and Bay Authority, Revenue 5.00 1/1/21 2,000,000 2,228,440 Delaware River and Bay Authority, Revenue 5.00 1/1/22 2,710,000 3,070,403 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Investments - Coupon Maturity Principal 100.2% (continued) Rate (%) Date Amount ($) Value ($) Delaware - .7% (continued) Delaware River and Bay Authority, Revenue 5.00 1/1/23 1,500,000 1,715,925 Delaware River and Bay Authority, Revenue 5.00 1/1/24 1,000,000 1,154,380 University of Delaware, Revenue 5.00 11/1/27 5,440,000 6,200,893 District of Columbia - .3% Metropolitan Washington Airports Authority, Airport System Revenue 5.00 10/1/23 4,250,000 4,756,217 Metropolitan Washington Airports Authority, Airport System Revenue 5.00 10/1/24 2,500,000 2,787,175 Florida - 3.7% Citizens Property Insurance Corporation, Coastal Account Senior Secured Revenue 5.00 6/1/20 10,000,000 10,887,300 Florida Department of Transportation, State Infrastructure Bank Revenue 5.00 7/1/19 4,220,000 4,356,390 Florida Department of Transportation, State Infrastructure Bank Revenue 5.00 7/1/20 2,500,000 2,580,800 Florida State Board of Education, Public Education Capital Outlay Bonds 5.00 6/1/26 10,000,000 11,680,300 Jacksonville, Better Jacksonville Sales Tax Revenue 5.00 10/1/21 2,500,000 2,824,900 Jacksonville Electric Authority, Revenue (Saint Johns River Power Park System) 5.00 10/1/21 2,000,000 2,187,040 Jacksonville Electric Authority, Revenue (Saint Johns River Power Park System) 5.00 10/1/22 1,625,000 1,776,499 Jacksonville Electric Authority, Revenue (Saint Johns River Power Park System) 5.00 10/1/24 1,000,000 1,092,060 Lee County, Airport Revenue 5.50 10/1/23 3,565,000 4,035,723 Lee County, Airport Revenue 5.50 10/1/24 5,000,000 5,617,650 Miami-Dade County, Aviation Revenue (Miami International Airport) 5.50 10/1/25 3,165,000 3,582,020 Miami-Dade County School Board, COP (Master Lease Purchase Agreement with Miami-Dade County School Board Foundation, Inc.) 5.00 5/1/21 5,000,000 5,595,450 Palm Beach County School Board, COP (Master Lease Purchase Agreement with the Palm Beach School Board Leasing Corporation) 5.00 8/1/27 4,595,000 5,263,481 Sarasota County, Revenue (Environmentally Sensitive Lands and Parkland Program) (Prerefunded) 5.25 10/1/18 245,000 a 263,172 Long-Term Municipal Investments - Coupon Maturity Principal 100.2% (continued) Rate (%) Date Amount ($) Value ($) Florida - 3.7% (continued) Sarasota County, Revenue (Environmentally Sensitive Lands and Parkland Program) (Prerefunded) 5.25 10/1/18 240,000 a 257,801 Sarasota County, Revenue (Environmentally Sensitive Lands and Parkland Program) (Prerefunded) 5.25 10/1/18 210,000 a 225,576 Sarasota County, Revenue (Environmentally Sensitive Lands and Parkland Program) (Prerefunded) 5.25 10/1/18 725,000 a 778,773 Sarasota County, Revenue (Environmentally Sensitive Lands and Parkland Program) (Prerefunded) 5.25 10/1/18 1,790,000 a 1,922,764 Sarasota County, Revenue (Environmentally Sensitive Lands and Parkland Program) (Prerefunded) 5.25 10/1/18 5,000,000 a 5,370,850 Sarasota County, Revenue (Environmentally Sensitive Lands and Parkland Program) (Prerefunded) 5.25 10/1/18 1,085,000 a 1,165,474 Tampa Bay Water A Regional Water Supply Authority, Utility System Revenue 5.00 10/1/20 5,000,000 5,593,300 Tampa Sports Authority, Local Option Sales Tax Revenue (Stadium Project) 5.00 1/1/24 90,000 105,099 Tampa Sports Authority, Local Option Sales Tax Revenue (Stadium Project) 5.00 1/1/25 2,865,000 3,358,926 Georgia - 2.1% Atlanta, Water and Wastewater Revenue 5.00 11/1/25 3,750,000 4,367,887 Burke County Development Authority, PCR (Georgia Power Company Plant Vogtle Project) 2.35 12/11/20 7,500,000 7,555,950 Burke County Development Authority, PCR (Oglethorpe Power Corporation Vogtle Project) 7.00 1/1/23 6,000,000 6,337,980 DeKalb County, Water and Sewerage Revenue 5.25 10/1/36 3,500,000 3,939,145 Georgia, GO 4.00 10/1/24 10,000,000 11,005,000 Main Street Natural Gas Inc., Gas Project Revenue 6.38 7/15/38 1,335,000 d 14,805 Municipal Electric Authority of Georgia, Project One Subordinated Bonds 5.75 1/1/20 1,405,000 1,499,149 Municipal Electric Authority of Georgia, Project One Subordinated Bonds (Prerefunded) 5.75 7/1/18 3,595,000 a 3,854,128 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Investments - Coupon Maturity Principal 100.2% (continued) Rate (%) Date Amount ($) Value ($) Georgia - 2.1% (continued) Private Colleges and Universities Authority, Revenue (Emory University) 5.00 9/1/41 6,990,000 7,749,463 Hawaii - 1.1% Hawaii County, GO 5.00 9/1/24 1,000,000 1,178,490 Hawaii County, GO 5.00 9/1/24 4,025,000 4,743,422 Hawaii County, GO 5.00 9/1/25 1,000,000 1,183,890 Hawaii County, GO 5.00 9/1/25 2,370,000 2,805,819 Hawaii County, GO 5.00 9/1/26 1,000,000 1,184,460 Hawaii County, GO 5.00 9/1/26 3,260,000 3,861,340 University of Hawaii Board of Regents, University Revenue 5.00 10/1/31 8,750,000 10,053,750 Idaho - .7% Idaho Health Facilities Authority, Revenue (Trinity Health Credit Group) 5.00 12/1/33 5,000,000 5,527,400 University of Idaho Regents, General Revenue 5.25 4/1/21 9,685,000 10,834,125 Illinois - 5.7% Chicago, General Airport Senior Lien Revenue (Chicago O'Hare International Airport) 5.00 1/1/22 4,615,000 5,172,077 Chicago, General Airport Senior Lien Revenue (Chicago O'Hare International Airport) 5.00 1/1/23 2,000,000 2,262,520 Chicago, General Airport Senior Lien Revenue (Chicago O'Hare International Airport) 5.00 1/1/24 5,000,000 5,688,700 Chicago, General Airport Senior Lien Revenue (Chicago O'Hare International Airport) 5.00 1/1/25 4,450,000 5,067,571 Chicago, General Airport Senior Lien Revenue (Chicago O'Hare International Airport) 5.00 1/1/25 7,055,000 8,023,581 Chicago, General Airport Senior Lien Revenue (Chicago O'Hare International Airport) 5.00 1/1/26 2,000,000 2,279,800 Chicago, General Airport Senior Lien Revenue (Chicago O'Hare International Airport) 5.00 1/1/27 2,500,000 2,805,800 Chicago, GO 5.00 1/1/24 4,500,000 4,486,815 Chicago, GO 5.00 1/1/26 3,000,000 2,982,570 Chicago, GO 5.50 1/1/35 3,750,000 3,699,113 Chicago, GO 5.50 1/1/37 3,500,000 3,441,340 Long-Term Municipal Investments - Coupon Maturity Principal 100.2% (continued) Rate (%) Date Amount ($) Value ($) Illinois - 5.7% (continued) Chicago, GO (Modern Schools Across Chicago Program) (Insured; AMBAC) 5.00 12/1/17 1,110,000 1,113,208 Chicago, GO (Neighborhoods Alive 21 Program) 5.25 1/1/22 1,000,000 1,025,040 Chicago, GO (Project and Refunding Series) (Insured; Assured Guaranty Municipal Corp.) 5.00 1/1/26 2,270,000 2,288,750 Chicago, Second Lien Wastewater Transmission Revenue 5.00 1/1/24 3,000,000 3,311,850 Chicago, Second Lien Wastewater Transmission Revenue 5.00 1/1/25 2,110,000 2,331,170 Chicago Board of Education, Unlimited Tax GO (Dedicated Revenues) (Insured; AMBAC) 5.50 12/1/18 1,605,000 1,640,342 Illinois, GO 5.00 8/1/18 19,900,000 20,642,469 Illinois, GO 5.00 8/1/19 10,000,000 10,406,600 Illinois, GO 5.00 9/1/19 185,000 185,531 Illinois, GO 5.00 8/1/23 5,000,000 5,218,500 Illinois, GO 5.25 2/1/28 6,000,000 6,165,360 Illinois, GO (Insured; Assured Guaranty Municipal Corp.) 5.00 1/1/20 5,000,000 5,312,250 Illinois, GO (Insured; Assured Guaranty Municipal Corp.) 4.00 2/1/30 3,000,000 2,913,030 Illinois, GO (Insured; Assured Guaranty Municipal Corp.) 4.00 2/1/31 4,000,000 3,857,000 Illinois, GO (Insured; Assured Guaranty Municipal Corp.) 4.00 2/1/32 2,750,000 2,640,825 Railsplitter Tobacco Settlement Authority, Tobacco Settlement Revenue 6.25 6/1/24 10,000,000 10,083,000 Kansas - 1.5% Kansas Department of Transportation, Highway Revenue 5.00 9/1/27 10,000,000 11,772,200 Kansas Department of Transportation, Highway Revenue 5.00 9/1/28 6,000,000 7,026,300 Kansas Department of Transportation, Highway Revenue 5.00 9/1/29 1,300,000 1,514,760 Kansas Development Finance Authority, Revenue (University of Kansas Projects) 4.00 5/1/21 3,370,000 3,588,612 Wichita, Water and Sewer Utility Revenue 5.00 10/1/21 7,990,000 9,067,611 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Investments - Coupon Maturity Principal 100.2% (continued) Rate (%) Date Amount ($) Value ($) Kentucky - .4% Kentucky State Property and Buildings Commission, Revenue (Project Number 100) 5.00 8/1/21 1,785,000 1,991,578 Kentucky State Property and Buildings Commission, Revenue (Project Number 112) (Insured; Assured Guaranty Municipal Corp.) 5.00 2/1/28 5,150,000 5,844,117 Louisiana - 1.8% Jefferson Sales Tax District, Special Sales Tax Revenue (Insured; AMBAC) (Prerefunded) 5.25 12/1/17 4,000,000 a 4,160,360 Louisiana, GO 5.00 8/1/26 5,000,000 5,738,500 Louisiana Citizens Property Insurance Corporation, Assessment Revenue (Insured; Assured Guaranty Corp.) (Prerefunded) 6.13 6/1/18 9,500,000 a 10,195,970 Louisiana Citizens Property Insurance Corporation, Assessment Revenue (Insured; Assured Guaranty Municipal Corp.) 5.00 6/1/21 5,000,000 5,603,900 Louisiana Local Government Environmental Facilities and Community Development Authority, Revenue (Louisiana Community and Technical College System Facilities Corporation Project) 5.00 10/1/22 5,000,000 5,529,650 Louisiana Public Facilities Authority, Revenue (CHRISTUS Health Obligated Group) 6.00 7/1/29 2,000,000 2,190,800 Louisiana Public Facilities Authority, Revenue (Loyola University Project) 5.00 10/1/41 6,000,000 6,247,740 Maryland - 3.4% Anne Arundel County, Consolidated General Improvements GO 5.00 4/1/28 2,480,000 2,838,013 Anne Arundel County, Consolidated General Improvements GO 5.00 4/1/29 4,640,000 5,300,365 Anne Arundel County, Consolidated General Improvements GO 5.00 4/1/30 4,640,000 5,272,014 Maryland, GO (State and Local Facilities Loan) 4.00 6/1/28 10,000,000 10,889,400 Maryland Department of Transportation, Consolidated Transportation Revenue 5.00 12/1/21 6,300,000 7,235,424 Maryland Department of Transportation, Consolidated Transportation Revenue 4.00 11/1/27 10,000,000 10,890,100 Maryland Economic Development Corporation, Private Activity Revenue (Purple Line Light Rail Project) (Green Bonds) 5.00 3/31/24 6,000,000 6,663,780 Long-Term Municipal Investments - Coupon Maturity Principal 100.2% (continued) Rate (%) Date Amount ($) Value ($) Maryland - 3.4% (continued) Montgomery County, Consolidated Public Improvement GO 5.00 11/1/26 10,000,000 11,851,500 Montgomery County, Consolidated Public Improvement GO 4.00 12/1/30 12,000,000 12,760,680 Massachusetts - 1.8% Massachusetts, GO 1.05 11/1/18 2,000,000 c 1,985,500 Massachusetts, GO (Consolidated Loan) (Green Bonds) 5.00 9/1/28 5,000,000 5,709,850 Massachusetts, GO (Consolidated Loan) (Green Bonds) 5.00 9/1/31 5,000,000 5,585,200 Massachusetts, GO (Insured; National Public Finance Guarantee Corp.) 5.50 10/1/20 3,285,000 3,736,753 Massachusetts Development Finance Agency, Revenue (Dana-Farber Cancer Institute Issue) 5.00 12/1/35 3,750,000 4,124,850 Massachusetts Development Finance Agency, Revenue (Emmanuel College Issue) 5.00 10/1/33 5,000,000 5,216,850 Massachusetts Development Finance Agency, Revenue (Partners HealthCare System Issue) 4.00 7/1/32 7,970,000 8,187,262 Massachusetts Development Finance Agency, Special Obligation Revenue (Commonwealth Contract Assistance) 5.00 5/1/44 2,505,000 2,786,086 Massachusetts Health and Educational Facilities Authority, Revenue (Simmons College Issue) (Prerefunded) 7.50 10/1/18 820,000 a 912,004 Massachusetts Health and Educational Facilities Authority, Revenue (Simmons College Issue) (Prerefunded) 7.50 10/1/18 1,180,000 a 1,312,396 Massachusetts Water Pollution Abatement Trust, Water Pollution Abatement Revenue (MWRA Program) 5.75 8/1/29 380,000 381,486 Michigan - 2.9% Detroit, Water Supply System Second Lien Revenue (Insured; FGIC) 5.75 7/1/22 7,000,000 7,467,880 Michigan Building Authority, Revenue (Facilities Program) 5.00 10/15/22 2,400,000 2,752,368 Michigan Building Authority, Revenue (Facilities Program) 5.00 10/15/29 10,000,000 11,320,500 Michigan Building Authority, Revenue (Facilities Program) 5.00 10/15/33 5,000,000 5,567,600 Michigan Finance Authority, HR (Trinity Health Credit Group) 5.00 12/1/31 10,000,000 11,120,100 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Investments - Coupon Maturity Principal 100.2% (continued) Rate (%) Date Amount ($) Value ($) Michigan - 2.9% (continued) Michigan Finance Authority, HR (Trinity Health Credit Group) 5.00 12/1/35 5,000,000 5,511,800 Michigan Finance Authority, HR (Trinity Health Credit Group) 5.00 12/1/39 7,095,000 7,917,169 Michigan Finance Authority, Local Government Loan Program Revenue (Detroit Water and Sewerage Department, Sewage Disposal System Revenue Senior Lien Local Project Bonds) (Insured; Assured Guaranty Municipal Corp.) 5.00 7/1/26 1,875,000 2,126,363 Michigan Finance Authority, Local Government Loan Program Revenue (Detroit Water and Sewerage Department, Sewage Disposal System Revenue Senior Lien Local Project Bonds) (Insured; Assured Guaranty Municipal Corp.) 5.00 7/1/27 3,000,000 3,386,970 Michigan Finance Authority, Local Government Loan Program Revenue (Detroit Water and Sewerage Department, Sewage Disposal System Revenue Senior Lien Local Project Bonds) (Insured; Assured Guaranty Municipal Corp.) 5.00 7/1/28 2,500,000 2,808,075 Michigan Finance Authority, Local Government Loan Program Revenue (Detroit Water and Sewerage Department, Water Supply System Revenue Senior Lien Local Project Bonds) (Insured; Assured Guaranty Municipal Corp.) 5.00 7/1/26 2,500,000 2,835,150 Minnesota - .7% Minneapolis, Health Care System Revenue (Fairview Health Services) (Prerefunded) 6.63 11/15/18 12,000,000 a 13,254,360 Western Minnesota Municipal Power Agency, Power Supply Revenue 5.00 1/1/22 1,500,000 1,708,005 Mississippi - .1% Mississippi Home Corporation, SFMR (Collateralized: FHLMC, FNMA and GNMA) 4.38 12/1/18 365,000 373,859 Southern Mississippi Educational Building Corporation, Revenue (Facilities Refinancing Project) 5.00 9/1/24 450,000 525,821 Southern Mississippi Educational Building Corporation, Revenue (Facilities Refinancing Project) 5.00 9/1/25 250,000 293,480 Southern Mississippi Educational Building Corporation, Revenue (Facilities Refinancing Project) 5.00 9/1/26 550,000 647,136 Long-Term Municipal Investments - Coupon Maturity Principal 100.2% (continued) Rate (%) Date Amount ($) Value ($) Missouri - 1.8% Missouri Environmental Improvement and Energy Resources Authority, Water Pollution Control and Drinking Water Revenue (State Revolving Funds Programs) 5.00 7/1/21 1,505,000 1,711,802 Missouri Environmental Improvement and Energy Resources Authority, Water Pollution Control and Drinking Water Revenue (State Revolving Funds Programs) 5.00 7/1/22 1,685,000 1,954,785 Missouri Environmental Improvement and Energy Resources Authority, Water Pollution Control and Drinking Water Revenue (State Revolving Funds Programs) 5.00 7/1/23 2,125,000 2,495,791 Missouri Environmental Improvement and Energy Resources Authority, Water Pollution Control and Drinking Water Revenue (State Revolving Funds Programs) 5.00 1/1/26 750,000 868,125 Missouri Environmental Improvement and Energy Resources Authority, Water Pollution Control and Drinking Water Revenue (State Revolving Funds Programs) (Escrowed to Maturity) 5.00 7/1/21 45,000 51,268 Missouri Environmental Improvement and Energy Resources Authority, Water Pollution Control and Drinking Water Revenue (State Revolving Funds Programs) (Escrowed to Maturity) 5.00 7/1/22 65,000 75,444 Missouri Environmental Improvement and Energy Resources Authority, Water Pollution Control and Drinking Water Revenue (State Revolving Funds Programs) (Escrowed to Maturity) 5.00 7/1/23 75,000 88,288 Missouri Health and Educational Facilities Authority, Educational Facilities Revenue (Saint Louis University) 5.00 10/1/38 2,000,000 2,210,220 Missouri Highways and Transportation Commission, First Lien State Road Revenue 5.00 5/1/23 25,625,000 30,144,994 Montana - .2% Montana Board of Housing, SFMR 3.50 6/1/44 5,000,000 Nebraska - .5% Central Plains Energy Project, Gas Supply Revenue (Liquidity Facility; Royal Bank of Canada) 5.00 12/1/19 10,000,000 Nevada - 1.1% Clark County, Highway Revenue (Motor Vehicle Fuel Tax) (Prerefunded) 5.00 7/1/19 10,000,000 a 10,905,800 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Investments - Coupon Maturity Principal 100.2% (continued) Rate (%) Date Amount ($) Value ($) Nevada - 1.1% (continued) Clark County School District, GO (Insured; National Public Finance Guarantee Corp.) 5.00 6/15/20 12,930,000 13,580,379 New Jersey - 5.2% New Jersey Economic Development Authority, Cigarette Tax Revenue 5.00 6/15/21 10,000,000 10,766,600 New Jersey Economic Development Authority, Cigarette Tax Revenue 5.00 6/15/24 5,000,000 5,357,950 New Jersey Economic Development Authority, School Facilities Construction Revenue 5.00 6/15/20 5,000,000 5,309,150 New Jersey Economic Development Authority, School Facilities Construction Revenue (Insured; AMBAC) 5.25 12/15/20 5,000,000 5,382,900 New Jersey Economic Development Authority, School Facilities Construction Revenue (Insured; Assured Guaranty Municipal Corp.) 5.00 3/1/25 13,000,000 14,135,680 New Jersey Economic Development Authority, School Facilities Construction Revenue (Insured; National Public Finance Guarantee Corp.) 5.50 9/1/23 10,000,000 11,312,800 New Jersey Educational Facilities Authority, Revenue (University of Medicine and Dentistry of New Jersey Issue) (Prerefunded) 7.50 6/1/19 3,750,000 a 4,301,812 New Jersey Health Care Facilities Financing Authority, Revenue (Barnabas Health Issue) 5.00 7/1/22 1,830,000 2,091,233 New Jersey Health Care Facilities Financing Authority, Revenue (Barnabas Health Issue) 5.00 7/1/24 3,005,000 3,379,363 New Jersey Health Care Facilities Financing Authority, Revenue (Meridian Health System Obligated Group Issue) 5.00 7/1/19 2,000,000 2,165,740 New Jersey Health Care Facilities Financing Authority, Revenue (Trinitas Regional Medical Center Obligated Group Issue) 5.00 7/1/24 1,000,000 1,115,160 New Jersey Health Care Facilities Financing Authority, Revenue (Trinitas Regional Medical Center Obligated Group Issue) 5.00 7/1/25 1,060,000 1,182,536 New Jersey Health Care Facilities Financing Authority, Revenue (Trinitas Regional Medical Center Obligated Group Issue) 5.00 7/1/26 1,000,000 1,115,650 Long-Term Municipal Investments - Coupon Maturity Principal 100.2% (continued) Rate (%) Date Amount ($) Value ($) New Jersey - 5.2% (continued) New Jersey Transportation Trust Fund Authority, (Transportation System) 5.25 12/15/21 7,000,000 7,575,890 New Jersey Transportation Trust Fund Authority, (Transportation System) 5.50 6/15/31 5,000,000 5,230,350 New Jersey Transportation Trust Fund Authority, (Transportation System) (Insured; National Public Finance Guarantee Corp.) 5.50 12/15/21 10,000,000 11,172,300 New Jersey Transportation Trust Fund Authority, Federal Highway Reimbursement Revenue Notes 5.00 6/15/24 10,000,000 10,349,500 New Jersey Transportation Trust Fund Authority, Transportation Program Bonds 5.00 6/15/19 10,000,000 10,564,500 Rutgers The State University, GO 5.00 5/1/21 2,000,000 2,250,160 New Mexico - .5% New Mexico Municipal Energy Acquisition Authority, Gas Supply Revenue 5.00 8/1/19 10,000,000 New York - 12.6% Brooklyn Arena Local Development Corporation, PILOT Revenue (Barclays Center) (Insured; Assured Guaranty Municipal Corp.) 4.00 7/15/29 2,610,000 2,737,003 Brooklyn Arena Local Development Corporation, PILOT Revenue (Barclays Center) (Insured; Assured Guaranty Municipal Corp.) 4.00 7/15/31 1,685,000 1,740,268 Brooklyn Arena Local Development Corporation, PILOT Revenue (Barclays Center) (Insured; Assured Guaranty Municipal Corp.) 4.00 7/15/32 750,000 770,108 Brooklyn Arena Local Development Corporation, PILOT Revenue (Barclays Center) (Insured; Assured Guaranty Municipal Corp.) 4.00 7/15/33 900,000 920,304 Brooklyn Arena Local Development Corporation, PILOT Revenue (Barclays Center) (Insured; Assured Guaranty Municipal Corp.) 4.00 7/15/34 1,000,000 1,017,490 Metropolitan Transportation Authority, Transportation Revenue 6.50 11/15/28 2,250,000 2,475,720 Metropolitan Transportation Authority, Transportation Revenue 5.00 11/15/31 10,000,000 11,278,800 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Investments - Coupon Maturity Principal 100.2% (continued) Rate (%) Date Amount ($) Value ($) New York - 12.6% (continued) Metropolitan Transportation Authority, Transportation Revenue (Prerefunded) 6.50 11/15/18 9,030,000 a 9,965,147 Metropolitan Transportation Authority, Transportation Revenue (Prerefunded) 6.50 11/15/18 720,000 a 794,563 Metropolitan Transportation Authority Hudson Rail Yards Trust, Obligations Revenue 5.00 11/15/46 10,000,000 10,627,600 Metropolitan Transportation Authority Hudson Rail Yards Trust, Obligations Revenue 5.00 11/15/51 5,000,000 5,357,350 New York City, GO 5.00 8/1/22 11,900,000 13,664,889 New York City, GO 5.00 8/1/23 5,000,000 5,800,000 New York City, GO 5.00 8/1/24 5,000,000 5,833,100 New York City, GO 5.00 10/1/25 2,500,000 2,830,150 New York City, GO 5.00 8/1/26 5,660,000 6,431,232 New York City, GO 5.00 8/1/28 16,000,000 18,004,480 New York City Transitional Finance Authority, Future Tax Secured Subordinate Revenue 5.00 2/1/23 13,000,000 14,530,620 New York City Transitional Finance Authority, Future Tax Secured Subordinate Revenue 5.00 11/1/25 20,000,000 23,198,000 New York Counties Tobacco Trust VI, Tobacco Settlement Pass-Through Bonds 5.00 6/1/45 2,000,000 2,081,340 New York Liberty Development Corporation, Revenue (3 World Trade Center Project) 5.00 11/15/44 8,000,000 e 8,130,560 New York State Dormitory Authority, Revenue (Columbia University) 5.00 10/1/41 7,500,000 8,308,050 New York State Dormitory Authority, Revenue (Consolidated City University System) (Insured; Assured Guaranty Municipal Corp.) 5.75 7/1/18 85,000 88,630 New York State Dormitory Authority, Revenue (The Rockefeller University) 5.00 7/1/40 10,000,000 10,770,700 New York State Dormitory Authority, State Personal Income Tax Revenue (General Purpose) 5.00 3/15/23 11,000,000 12,790,250 New York State Dormitory Authority, State Personal Income Tax Revenue (General Purpose) 5.00 3/15/31 5,165,000 5,927,870 New York State Dormitory Authority, State Personal Income Tax Revenue (General Purpose) 5.00 2/15/33 25,000,000 28,186,250 New York State Dormitory Authority, State Sales Tax Revenue 5.00 3/15/34 5,000,000 5,639,850 Long-Term Municipal Investments - Coupon Maturity Principal 100.2% (continued) Rate (%) Date Amount ($) Value ($) New York - 12.6% (continued) New York State Thruway Authority, General Revenue 5.00 1/1/32 3,000,000 3,348,000 New York State Urban Development Corporation, State Personal Income Tax Revenue (General Purpose) 5.00 3/15/25 5,000,000 5,929,850 New York State Urban Development Corporation, State Personal Income Tax Revenue (General Purpose) 5.00 3/15/29 10,000,000 11,425,400 New York Transportation Development Corporation, Special Facility Revenue (LaGuardia Airport Terminal B Redevelopment Project) 5.00 7/1/41 2,000,000 2,041,420 New York Transportation Development Corporation, Special Facility Revenue (LaGuardia Airport Terminal B Redevelopment Project) 5.00 7/1/46 2,500,000 2,545,525 Port Authority of New York and New Jersey, (Consolidated Bonds, 184th Series) 5.00 9/1/32 2,500,000 2,852,750 Port Authority of New York and New Jersey, (Consolidated Bonds, 190th Series) 5.00 5/1/36 3,000,000 3,280,740 Port Authority of New York and New Jersey, (Consolidated Bonds, 190th Series) 5.00 5/1/37 3,400,000 3,711,134 Port Authority of New York and New Jersey, (Consolidated Bonds, 190th Series) 5.00 5/1/38 1,375,000 1,498,929 Sales Tax Asset Receivable Corporation, Sales Tax Asset Revenue 5.00 10/15/29 6,370,000 7,478,253 Triborough Bridge and Tunnel Authority, General Revenue (MTA Bridges and Tunnels) 5.00 11/15/37 2,425,000 2,537,472 Triborough Bridge and Tunnel Authority, Subordinate Revenue (MTA Bridges and Tunnels) 0.00 11/15/29 10,000,000 b 6,259,100 Utility Debt Securitization Authority of New York, Restructuring Bonds 5.00 12/15/26 2,500,000 2,922,950 North Carolina - 1.7% North Carolina Eastern Municipal Power Agency, Power System Revenue (Prerefunded) 5.00 1/1/19 18,000,000 a 19,350,540 North Carolina Medical Care Commission, Health System Revenue (Mission Health Combined Group) 5.00 10/1/26 1,000,000 1,135,990 North Carolina Medical Care Commission, Health System Revenue (Mission Health Combined Group) 5.00 10/1/28 1,030,000 1,168,566 North Carolina Medical Care Commission, Health System Revenue (Mission Health Combined Group) 5.00 10/1/29 1,725,000 1,946,231 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Investments - Coupon Maturity Principal 100.2% (continued) Rate (%) Date Amount ($) Value ($) North Carolina - 1.7% (continued) North Carolina Medical Care Commission, Health System Revenue (Mission Health Combined Group) 5.00 10/1/30 780,000 874,700 North Carolina Municipal Power Agency Number 1, Catawba Electric Revenue 5.00 1/1/24 1,585,000 1,692,415 North Carolina Municipal Power Agency Number 1, Catawba Electric Revenue (Prerefunded) 5.00 1/1/19 3,915,000 a 4,202,048 Wake County, LOR (Prerefunded) 5.00 1/1/20 5,955,000 a 6,562,231 Ohio - 1.7% Columbus, GO (Various Purpose Limited Tax) 5.00 7/1/21 3,005,000 3,410,825 Hamilton County, Sewer System Improvement Revenue (The Metropolitan Sewer District of Greater Cincinnati) 5.00 12/1/26 3,500,000 4,016,915 Kettering City School District, School Improvement Bonds (GO - Unlimited Taxes) 5.00 12/1/19 1,450,000 1,565,507 Kettering City School District, School Improvement Bonds (GO - Unlimited Taxes) 5.00 12/1/21 1,780,000 1,981,193 Kettering City School District, School Improvement Bonds (GO - Unlimited Taxes) 5.00 12/1/24 1,480,000 1,687,244 Kettering City School District, School Improvement Bonds (GO - Unlimited Taxes) 5.00 12/1/25 1,080,000 1,234,850 Montgomery County, Revenue (Catholic Health Initiatives) 6.00 10/1/23 3,055,000 3,291,976 Ohio, Common Schools GO 5.00 6/15/26 4,630,000 5,278,570 Ohio, Common Schools GO 5.00 6/15/27 5,070,000 5,780,206 Ohio Housing Finance Agency, Residential Mortgage Revenue (Mortgage-Backed Securities Program) 4.00 3/1/47 7,855,000 8,329,049 Oklahoma - .3% Grand River Dam Authority, Revenue 5.00 6/1/25 5,000,000 Oregon - .4% Oregon, GO 5.00 11/1/20 3,100,000 3,485,392 Oregon Housing and Community Services Department, Mortgage Revenue (Single-Family Mortgage Program) 4.00 1/1/47 4,885,000 5,151,379 Long-Term Municipal Investments - Coupon Maturity Principal 100.2% (continued) Rate (%) Date Amount ($) Value ($) Pennsylvania - 4.6% Montgomery County Industrial Development Authority, Retirement Community Revenue (Adult Communities Total Services, Inc. Retirement - Life Communities, Inc. Obligated Group) 5.00 11/15/36 7,500,000 8,002,950 Pennsylvania, GO 5.00 8/15/21 7,210,000 8,074,767 Pennsylvania, GO 5.00 6/15/22 5,220,000 5,911,076 Pennsylvania, GO 5.00 11/15/22 5,000,000 5,678,100 Pennsylvania, GO 5.00 3/15/31 5,000,000 5,562,100 Pennsylvania, GO (Insured; Assured Guaranty Municipal Corp.) 5.00 4/1/26 11,520,000 13,008,614 Pennsylvania, GO (Insured; Assured Guaranty Municipal Corp.) 5.00 6/1/28 7,540,000 8,372,718 Pennsylvania Higher Educational Facilities Authority, Revenue (State System of Higher Education) 5.00 6/15/29 5,000,000 5,641,650 Pennsylvania Turnpike Commission, Turnpike Revenue 5.00 12/1/31 5,110,000 5,690,343 Pennsylvania Turnpike Commission, Turnpike Subordinate Revenue 5.00 6/1/18 2,300,000 2,423,648 Pennsylvania Turnpike Commission, Turnpike Subordinate Revenue 5.00 12/1/20 3,675,000 4,068,446 Pennsylvania Turnpike Commission, Turnpike Subordinate Revenue 5.00 12/1/21 3,740,000 4,204,246 Pennsylvania Turnpike Commission, Turnpike Subordinate Revenue 5.00 6/1/24 5,000,000 5,706,450 State Public School Building Authority, School LR (The School District of Philadelphia Project) 5.00 4/1/22 1,000,000 1,084,300 State Public School Building Authority, School LR (The School District of Philadelphia Project) 5.00 4/1/25 2,750,000 2,925,670 State Public School Building Authority, School LR (The School District of Philadelphia Project) (Insured; Assured Guaranty Municipal Corp.) 5.00 6/1/25 5,000,000 5,555,250 State Public School Building Authority, School LR (The School District of Philadelphia Project) (Insured; Assured Guaranty Municipal Corp.) 5.00 6/1/31 5,000,000 5,402,450 West Mifflin Area School District, GO (Insured; Assured Guaranty Municipal Corp.) 5.00 4/1/27 1,140,000 1,263,462 West Mifflin Area School District, GO (Insured; Assured Guaranty Municipal Corp.) 5.00 4/1/28 1,000,000 1,101,770 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Investments - Coupon Maturity Principal 100.2% (continued) Rate (%) Date Amount ($) Value ($) South Carolina - 1.0% Greenville County School District, Installment Purchase Revenue (Building Equity Sooner for Tomorrow) 5.50 12/1/18 3,000,000 3,243,330 Growth Remedy Opportunity Without Tax Hike, Installment Purchase Revenue (School District Number 2 of Dorchester County, School Carolina Project) 5.00 12/1/28 1,750,000 1,993,968 Growth Remedy Opportunity Without Tax Hike, Installment Purchase Revenue (School District Number 2 of Dorchester County, School Carolina Project) 5.00 12/1/29 2,000,000 2,267,720 South Carolina Public Service Authority, Revenue Obligations (Santee Cooper) 5.00 12/1/22 7,500,000 8,641,050 South Carolina Public Service Authority, Revenue Obligations (Santee Cooper) 5.00 12/1/29 2,865,000 3,275,325 South Carolina Public Service Authority, Revenue Obligations (Santee Cooper) 5.00 12/1/31 1,560,000 1,765,904 South Dakota - .1% South Dakota Educational Enhancement Funding Corporation, Tobacco Settlement Revenue 5.00 6/1/25 1,800,000 1,978,254 South Dakota Educational Enhancement Funding Corporation, Tobacco Settlement Revenue 5.00 6/1/27 500,000 544,220 Tennessee - .5% Clarksville Natural Gas Acquisition Corporation, Gas Revenue 5.00 12/15/20 1,690,000 1,842,607 Metropolitan Government of Nashville and Davidson County, GO Improvement Bonds (Prerefunded) 5.00 7/1/20 5,525,000 a 6,152,529 Tennessee Housing Development Agency, Residential Finance Program Revenue 3.50 1/1/47 3,000,000 3,120,690 Texas - 10.0% Austin Independent School District, Unlimited Tax Bonds (Permanent School Fund Guarantee Program) 4.00 8/1/32 2,500,000 2,593,375 Clifton Higher Education Finance Corporation, Education Revenue (IDEA Public Schools) 5.00 8/15/23 1,100,000 1,211,650 Culberson County-Allamoore Independent School District, Unlimited Tax School Building Bonds (Permanent School Fund Guarantee Program) 4.00 2/15/41 1,300,000 1,302,275 Dallas and Fort Worth, Joint Improvement Revenue (Dallas/Fort Worth International Airport) 5.00 11/1/31 5,000,000 5,520,650 Long-Term Municipal Investments - Coupon Maturity Principal 100.2% (continued) Rate (%) Date Amount ($) Value ($) Texas - 10.0% (continued) Dallas and Fort Worth, Joint Revenue (Dallas/Fort Worth International Airport) 5.00 11/1/26 3,000,000 3,352,410 Dallas and Fort Worth, Joint Revenue (Dallas/Fort Worth International Airport) 5.00 11/1/27 3,400,000 3,799,398 Dallas Area Rapid Transit, Senior Lien Sales Tax Revenue 5.00 12/1/22 5,700,000 6,615,762 Dallas Independent School District, Unlimited Tax Bonds (Permanent School Fund Guarantee Program) 4.00 2/15/32 3,000,000 3,097,440 Denton Independent School District, Unlimited Tax School Building Bonds (Permanent School Fund Guarantee Program) 2.00 8/1/20 5,000,000 5,012,850 El Paso, Water and Sewer Revenue 5.00 3/1/22 1,000,000 1,140,210 Forney Independent School District, Unlimited Tax Bonds (Permanent School Fund Guarantee Program) 5.00 8/15/27 2,200,000 2,555,982 Forney Independent School District, Unlimited Tax School Building Bonds (Permanent School Fund Guarantee Program) (Prerefunded) 5.75 8/15/18 1,000,000 a 1,077,710 Harris County, Toll Road Senior Lien Revenue 5.00 8/15/25 2,000,000 2,361,640 Harris County, Toll Road Senior Lien Revenue 5.00 8/15/26 1,500,000 1,783,560 Harris County, Toll Road Senior Lien Revenue (Prerefunded) 5.00 8/15/19 12,500,000 a 13,674,125 Harris County, Unlimited Tax Road Bonds 5.00 10/1/21 13,705,000 15,006,701 Harris County Flood Control District, GO 5.00 10/1/26 10,000,000 11,639,200 Harris County Health Facilities Development Corporation, HR (Memorial Hermann Healthcare System) (Prerefunded) 7.00 12/1/18 5,000,000 a 5,572,000 Harris County-Houston Sports Authority, Senior Lien Revenue (Insured; Assured Guaranty Municipal Corp.) 5.00 11/15/22 6,500,000 7,456,345 Houston, Combined Utility System First Lien Revenue 5.00 5/15/21 5,000,000 5,652,750 Houston Community College System, Limited Tax GO Bonds 5.00 2/15/21 2,250,000 2,525,918 Houston Community College System, Limited Tax GO Bonds 5.00 2/15/33 8,000,000 8,895,040 North Texas Tollway Authority, First Tier System Revenue 5.00 1/1/26 5,000,000 5,737,050 North Texas Tollway Authority, First Tier System Revenue 5.00 1/1/27 5,000,000 5,726,650 North Texas Tollway Authority, First Tier System Revenue 5.00 1/1/29 2,885,000 3,313,624 North Texas Tollway Authority, First Tier System Revenue 5.00 1/1/40 5,000,000 5,505,600 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Investments - Coupon Maturity Principal 100.2% (continued) Rate (%) Date Amount ($) Value ($) Texas - 10.0% (continued) North Texas Tollway Authority, Second Tier System Revenue 5.00 1/1/30 3,000,000 3,414,030 North Texas Tollway Authority, Second Tier System Revenue 5.00 1/1/31 11,415,000 12,764,938 San Antonio, Electric and Gas Systems Junior Lien Revenue 3.00 12/1/19 5,800,000 5,992,850 San Antonio Independent School District, Unlimited Tax School Building Bonds (Permanent School Fund Guarantee Program) 5.00 2/15/23 9,535,000 11,060,314 Texas Public Finance Authority, GO 5.00 10/1/23 4,220,000 4,795,481 Texas Public Finance Authority, GO 5.00 10/1/24 5,000,000 5,916,550 Texas Public Finance Authority, GO (Prerefunded) 5.00 10/1/21 5,165,000 a 5,921,931 Texas Transportation Commission, GO (Mobility Fund Bonds) 5.00 10/1/24 5,900,000 6,981,529 Texas Transportation Commission, GO (Mobility Fund Bonds) 5.00 10/1/24 4,000,000 4,690,440 Texas Transportation Commission, Highway Improvement GO 5.00 4/1/24 10,000,000 11,774,100 Texas Transportation Commission, Highway Improvement GO 5.00 4/1/27 5,000,000 5,693,000 Texas Water Development Board, State Water Implementation Revenue Fund for Texas Revenue Bonds (Master Trust) 5.00 10/15/28 6,915,000 8,046,709 Utah - 1.4% Saint George, Electric Revenue (Insured; Assured Guaranty Municipal Corp.) 5.00 6/1/33 1,000,000 1,122,950 Saint George, Electric Revenue (Insured; Assured Guaranty Municipal Corp.) 5.00 6/1/35 1,200,000 1,338,288 Utah, GO 5.00 7/1/20 20,000,000 22,353,000 Utah Associated Municipal Power Systems, Revenue (Payson Power Project) 5.00 4/1/22 5,675,000 6,396,690 Virginia - 1.1% Fairfax County Industrial Development Authority, Health Care Revenue (Inova Health System Project) 4.00 5/15/29 5,000,000 5,222,150 Virginia College Building Authority, Educational Facilities Revenue (21st Century College and Equipment Programs) 5.00 2/1/21 2,235,000 2,515,537 Virginia College Building Authority, Educational Facilities Revenue (21st Century College and Equipment Programs) 5.00 2/1/23 11,285,000 12,676,553 Long-Term Municipal Investments - Coupon Maturity Principal 100.2% (continued) Rate (%) Date Amount ($) Value ($) Virginia - 1.1% (continued) Virginia Transportation Board, Transportation Capital Projects Revenue 5.00 5/15/22 2,795,000 3,225,626 Washington - 3.8% Energy Northwest, Electric Revenue (Columbia Generating Station) 5.00 7/1/20 10,955,000 12,195,216 Energy Northwest, Electric Revenue (Columbia Generating Station) 5.00 7/1/31 7,500,000 8,226,975 FYI Properties, LR (State of Washington Department of Information Services Project) 5.25 6/1/29 5,625,000 6,101,831 King County, Sewer Improvement Revenue 5.00 7/1/39 20,000,000 22,222,400 Port of Seattle, Intermediate Lien Revenue 5.00 3/1/28 1,750,000 1,973,458 Port of Seattle, Intermediate Lien Revenue 5.00 4/1/29 1,000,000 1,121,460 Port of Seattle, Intermediate Lien Revenue 5.00 4/1/30 2,840,000 3,162,567 Washington, Federal Highway Grant Anticipation Revenue (State Road 520 Corridor Program) 5.00 9/1/22 5,000,000 5,713,700 Washington, Federal Highway Grant Anticipation Revenue (State Road 520 Corridor Program) 5.00 9/1/23 5,000,000 5,772,050 Washington, GO (Motor Vehicle Fuel Tax) 5.00 2/1/23 5,315,000 6,137,177 Washington, GO (Motor Vehicle Fuel Tax) 5.00 8/1/23 3,570,000 4,058,055 Washington Health Care Facilities Authority, Revenue (Providence Health and Services) 5.00 10/1/21 5,550,000 6,254,961 West Virginia - 1.0% West Virginia Economic Development Authority, LR (Correctional, Juvenile and Public Safety Facilities) 5.00 6/1/28 10,000,000 11,151,200 West Virginia Economic Development Authority, LR (Correctional, Juvenile and Public Safety Facilities) 5.00 6/1/29 10,000,000 11,132,800 Wisconsin - 1.4% Wisconsin, GO (Prerefunded) 5.00 5/1/20 5,000,000 a 5,565,800 Wisconsin Health and Educational Facilities Authority, Revenue (Ascension Senior Credit Group) 4.00 11/15/34 20,000,000 19,948,800 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Investments - Coupon Maturity Principal 100.2% (continued) Rate (%) Date Amount ($) Value ($) Wisconsin - 1.4% (continued) WPPI Energy, Power Supply System Revenue 5.00 7/1/29 1,000,000 1,117,160 WPPI Energy, Power Supply System Revenue 5.00 7/1/30 1,000,000 1,110,400 WPPI Energy, Power Supply System Revenue 5.00 7/1/31 1,000,000 1,106,170 WPPI Energy, Power Supply System Revenue 5.00 7/1/32 500,000 550,975 WPPI Energy, Power Supply System Revenue 5.00 7/1/33 2,000,000 2,196,900 U.S. Related - .9% A.B. Won International Airport Authority of Guam, General Revenue (Insured; Assured Guaranty Municipal Corp.) 5.50 10/1/33 1,000,000 1,136,230 Guam, LOR (Section 30) 5.00 12/1/28 2,000,000 2,254,040 Guam, LOR (Section 30) 5.00 12/1/29 2,000,000 2,239,540 Puerto Rico Electric Power Authority, Power Revenue 5.25 7/1/18 5,000,000 3,256,800 Puerto Rico Electric Power Authority, Power Revenue (Insured; National Public Finance Guarantee Corp.) 5.00 7/1/17 3,940,000 3,986,059 Puerto Rico Public Buildings Authority, Government Facilities Revenue (Escrowed to Maturity) 5.75 7/1/17 5,000 5,138 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (First Subordinate Series) 6.75 8/1/32 11,000,000 5,952,760 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (First Subordinate Series) 0/6.25 8/1/33 2,500,000 f 834,775 Total Investments (cost $2,183,310,218) % Liabilities, Less Cash and Receivables %) ) Net Assets % a These securities are prerefunded; the date shown represents the prerefunded date. Bonds which are prerefunded are collateralized by U.S. Government securities which are held in escrow and are used to pay principal and interest on the municipal issue and to retire the bonds in full at the earliest refunding date. b Security issued with a zero coupon. Income is recognized through the accretion of discount. c Variable rate security—rate shown is the interest rate in effect at period end. d Non-income producing—security in default. e Security exempt from registration pursuant to Rule 144A under the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At November 30, 2016, these securities were valued at $8,130,560 or .37% of net assets. f Zero coupon until a specified date at which time the stated coupon rate becomes effective until maturity. STATEMENT OF FINANCIAL FUTURES BNY Mellon National Intermediate Municipal Bond Fund November 30, 2016 (Unaudited) Market Value Covered by Unrealized Contracts Contracts ($) Expiration Appreciation ($) Financial Futures Short U.S. Treasury 5 Year Notes 286 (33,850,781) December 2016 820,016 Ultra 10 Year U.S. Treasury Notes 438 (59,123,157) December 2016 4,095,984 Gross Unrealized Appreciation See notes to financial statements. STATEMENT OF INVESTMENTS BNY Mellon National Intermediate Municipal Bond Fund November 30, 2016 (Unaudited) The following is a summary of the inputs used as of November 30, 2016 in valuing the fund’s investments: Level 3 - Level 2 - Other Significant Level 1 - Unadjusted Significant Unobservable Quoted Prices Observable Inputs Inputs Total Assets ($) Investments in Securities: Municipal Bonds † 2,193,159,230 Other Financial Instruments: Financial Futures †† 4,916,000 † See Statement of Investments for additional detailed categorizations. †† Amount shown represents unrealized appreciation at period end. NOTES The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued each business day by an independent pricing service (the “Service”) approved by the fund's Board Members (the "Board") Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments (which constitute a majority of the portfolio securities) are carried at NOTES fair value as determined by the Service, based on methods which include consideration of the following: yields or prices of municipal securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. All of the preceding securities are generally categorized within Level 2 of the fair value hierarchy. The Service is engaged under the general supervision of the Board. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded, but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 of the fair value hierarchy depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are generally categorized within Level 3 of the fair value hierarchy. Options and financial futures on municipal and U.S. Treasury securities are valued at the last sales price on the securities exchange on which such securities are primarily traded or at the last sales price on the national securities market on each business day and are generally categorized within Level 1 of the fair value hierarchy. Derivatives: A derivative is a financial instrument whose performance is derived from the performance of another asset. Each type of derivative instrument that was held by the fund at November 30, 2016 is discussed below. Financial Futures: In the normal course of pursuing its investment objective, the fund is exposed to market risk, including interest rate risk as a result of changes in value of underlying financial instruments. The fund invests in financial futures in order to manage its exposure to or protect against changes in the market. A financial futures contract represents a commitment for the future purchase or a sale of an asset at a specified date. Upon entering into such contracts, these investments require initial margin deposits with a counterparty, which consist of cash or cash equivalents. The amount of these deposits is determined by the exchange or Board of Trade on which the contract is traded and is subject to change. Accordingly, variation margin payments are received or made to reflect daily unrealized gains or losses which are recorded in the Statement of Operations. When the contracts are closed, the fund recognizes a realized gain or loss which is reflected in the Statement of Operations. There is minimal counterparty credit risk to the fund with financial futures since they are exchange traded, and the exchange guarantees the financial futures against default. NOTES At November 30, 2016, accumulated net unrealized appreciation on investments was $9,849,012, consisting of $50,914,411 gross unrealized appreciation and $41,065,399 gross unrealized depreciation. At November 30, 2016, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the SEC on Form N-CSR. STATEMENT OF INVESTMENTS BNY Mellon National Municipal Money Market Fund November 30, 2016 (Unaudited) Coupon Maturity Principal Short-Term Investments - 99.9% Rate (%) Date Amount ($) Value ($) Arizona - .6% Casa Grande Industrial Development Authority, MFHR, Refunding (Center Park Apartments Project) (LOC; FNMA) 0.61 12/7/16 2,010,000 a 2,010,000 Phoenix Industrial Development Authority, Facilities Revenue (Southwest Human Development Project) (LOC; Wells Fargo Bank) 0.65 12/7/16 1,200,000 a 1,200,000 California - 19.4% ABAG Finance Authority for Nonprofit Corporations, Revenue (The Grauer Foundation for Education Project) (LOC; Comerica Bank) 0.61 12/7/16 2,185,000 a 2,185,000 California Educational Facilities Authority, Revenue, CP (Stanford University) 0.60 2/6/17 17,400,000 17,399,167 California Enterprise Development Authority, IDR (Pocino Foods Company Project) (LOC; FHLB) 0.65 12/7/16 5,285,000 a 5,285,000 California Enterprise Development Authority, IDR (Tri Tool Inc. Project) (LOC; Comerica Bank) 0.70 12/7/16 5,340,000 a 5,340,000 California Enterprise Development Authority, Recovery Zone Facility Revenue (Regional Properties, Inc. Project) (LOC; FHLB) 0.65 12/7/16 10,300,000 a,b 10,300,000 California Pollution Control Financing Authority, PCR, Refunding (Pacific Gas and Electric Company) (LOC; Mizuho Bank, Ltd.) 0.60 12/1/16 12,700,000 a 12,700,000 California Pollution Control Financing Authority, PCR, Refunding (Pacific Gas and Electric Company) (LOC; TD Bank) 0.60 12/1/16 12,600,000 a 12,600,000 California Pollution Control Financing Authority, SWDR (Mission Trail Waste Systems, Inc. Project) (LOC; Comerica Bank) 0.68 12/7/16 2,900,000 a 2,900,000 California Statewide Communities Development Authority, MFHR (Pine View Apartments) (LOC; Citibank NA) 0.64 12/7/16 3,300,000 a 3,300,000 California Statewide Communities Development Authority, Revenue, CP (Kaiser Permanente) 0.65 1/5/17 26,000,000 25,999,191 STATEMENT OF INVESTMENTS (Unaudited) (continued) Coupon Maturity Principal Short-Term Investments - 99.9% (continued) Rate (%) Date Amount ($) Value ($) California - 19.4% (continued) Vacaville, MFMR (Quail Run Apartments) (Liquidity Facility; FNMA and LOC; FNMA) 0.61 12/7/16 2,000,000 a 2,000,000 Colorado - 3.3% Colorado Educational and Cultural Facilities Authority, Revenue (Telluride Mountain School Project) (LOC; Wells Fargo Bank) 0.65 12/7/16 1,165,000 a 1,165,000 Colorado Health Facilities Authority, Revenue (Arapahoe House Project) (LOC; Wells Fargo Bank) 0.65 12/7/16 1,935,000 a 1,935,000 Sheridan Redevelopment Agency, Tax Increment Revenue, Refunding (South Santa Fe Drive Corridor Redevelopment Project) (LOC; JPMorgan Chase Bank) 0.58 12/7/16 4,800,000 a 4,800,000 Southern Ute Indian Tribe of the Southern Ute Indian Reservation, Revenue 0.63 12/7/16 9,000,000 a 9,000,000 District of Columbia - .2% District of Columbia, Revenue (District of Columbia Preparatory Academy Issue) (LOC; M&T Trust) 0.65 12/7/16 1,000,000 a Florida - 4.8% Florida Housing Finance Agency, MFHR (The Woodlands Apartments Project) (LOC; Northern Trust Company) 0.58 12/7/16 4,250,000 a 4,250,000 Jacksonville, Educational Facilities Revenue (Edward Waters College Project) (LOC; Wells Fargo Bank) 0.65 12/7/16 3,100,000 a 3,100,000 Jacksonville Electric Authority, Electric System Revenue, CP (Liquidity Facility; Royal Bank of Canada) 0.72 1/11/17 7,500,000 7,500,000 Jacksonville Electric Authority, Electric System Revenue, CP (Liquidity Facility; U.S. Bank NA) 0.69 1/10/17 10,000,000 10,000,000 Illinois - 2.9% Illinois Finance Authority, Revenue (Marwen Foundation Project) (LOC; Northern Trust Company) 0.62 12/7/16 5,080,000 a 5,080,000 Illinois Housing Development Authority, MFHR (Woodlawn Six Apartments) (LOC; FHLMC) 0.60 12/7/16 7,845,000 a 7,845,000 Lake Villa, Revenue (The Allendale Association Project) (LOC; Wells Fargo Bank) 0.61 12/7/16 1,880,000 a 1,880,000 Coupon Maturity Principal Short-Term Investments - 99.9% (continued) Rate (%) Date Amount ($) Value ($) Indiana - 5.2% Crawfordsville, IDR, Refunding (National Service Industries, Inc. Project) (LOC; Wells Fargo Bank) 0.65 12/7/16 4,000,000 a 4,000,000 Indiana Development Finance Authority, EDR (Goodwill Industries of Michiana, Inc. Project) (LOC; PNC Bank NA) 0.63 12/7/16 5,425,000 a 5,425,000 Indiana Development Finance Authority, Educational Facilities Revenue (Brebeuf Preparatory School Project) (LOC; JPMorgan Chase Bank) 0.66 12/7/16 3,500,000 a 3,500,000 Indiana Finance Authority, Educational Facilities Revenue (Lutheran Child and Family Services Project) (LOC; PNC Bank NA) 0.63 12/7/16 2,370,000 a 2,370,000 Indiana Finance Authority, Educational Facilities Revenue (Lutheran Child and Family Services Project) (LOC; PNC Bank NA) 0.63 12/7/16 3,600,000 a 3,600,000 Indiana Health Facility Financing Authority, Revenue (Anthony Wayne Rehabilitation Center for Handicapped and Blind, Inc. Project) (LOC; Wells Fargo Bank) 0.65 12/7/16 2,050,000 a 2,050,000 Saint Joseph County, Health Care Facility Revenue (South Bend Medical Foundation Project) (LOC; PNC Bank NA) 0.63 12/7/16 5,950,000 a 5,950,000 Iowa - .4% Iowa Finance Authority, EDR (Iowa West Foundation Project) (LOC; U.S. Bank NA) 0.59 12/7/16 1,880,000 a Kentucky - .7% Jefferson County, Industrial Revenue, Refunding (Zeochem L.L.C. Project) (LOC; UBS AG) 0.66 12/7/16 3,625,000 a Louisiana - 3.8% Louisiana Local Government Environmental Facilities and Community Development Authority, Revenue (Kenner Theatres, L.L.C. Project) (LOC; FHLB) 0.60 12/7/16 3,650,000 a 3,650,000 Louisiana Public Facilities Authority, Revenue (Air Products and Chemicals Project) 0.54 12/1/16 11,000,000 a 11,000,000 New Orleans Industrial Development Board, Gulf Opportunity Zone Revenue (521 Tchoupitoulas Street L.L.C. Project) (LOC; FHLB) 0.59 12/7/16 5,100,000 a 5,100,000 STATEMENT OF INVESTMENTS (Unaudited) (continued) Coupon Maturity Principal Short-Term Investments - 99.9% (continued) Rate (%) Date Amount ($) Value ($) Maryland - 1.2% Baltimore County, Revenue (Cross Creek Apartments Facility) (LOC; PNC Bank NA) 0.58 12/7/16 4,165,000 a 4,165,000 Maryland Economic Development Corporation, EDR (Prologue, Inc. Project) (LOC; Bank of America) 0.72 12/7/16 2,145,000 a 2,145,000 Massachusetts - 1.7% Massachusetts Health and Educational Facilities Authority, Revenue (Hillcrest Extended Care Services Issue) (LOC; Bank of America) 0.62 12/7/16 8,615,000 a Minnesota - 4.2% Southern Minnesota Municipal Power Agency, Power Supply System Revenue, CP (Liquidity Facility; U.S. Bank NA) 0.71 12/2/16 21,700,000 Missouri - 4.5% Curators of the University of Missouri, CP 0.65 1/17/17 9,663,000 9,662,433 Saint Louis Industrial Development Authority, Health Care Facilities Revenue (Mid- America Transplant Services Project) (LOC; BMO Harris Bank NA) 0.60 12/1/16 13,615,000 a 13,615,000 New Jersey - 2.5% New Jersey Economic Development Authority, EDR (Community Options, Inc. Project) (LOC; Wells Fargo Bank) 0.70 12/7/16 400,000 a 400,000 New Jersey Health Care Facilities Financing Authority, Revenue (Meridian Nursing and Rehabilitation, Inc.) (LOC; JPMorgan Chase Bank) 0.63 12/7/16 280,000 a 280,000 Tender Option Bond Trust Receipts (Series 2016-XF2370), (New Jersey Transportation Trust Fund Authority, Federal Highway Reimbursement Revenue Notes) (Liquidity Facility; Barclays Bank PLC and LOC; Barclays Bank PLC) 0.70 12/7/16 3,670,000 a,b,c 3,670,000 Tender Option Bond Trust Receipts (Series 2016-ZF0468), (New Jersey Transportation Trust Fund Authority (Transportation System)) (LOC; Royal Bank of Canada) 0.62 12/7/16 7,500,000 a,b,c 7,500,000 Tender Option Bond Trust Receipts (Series 2016-ZF0470), (New Jersey Turnpike Authority, Turnpike Revenue) (LOC; Royal Bank of Canada) 0.62 12/7/16 1,200,000 a,b,c 1,200,000 Coupon Maturity Principal Short-Term Investments - 99.9% (continued) Rate (%) Date Amount ($) Value ($) New York - 19.7% Metropolitan Transportation Authority, Transportation Revenue (LOC; Landesbank Hessen-Thuringen Girozentrale) 0.60 12/1/16 25,000,000 a 25,000,000 New York City, GO Notes (LOC; Mizuho Bank, Ltd.) 0.60 12/1/16 25,000,000 a 25,000,000 New York City Capital Resource Corporation, Recovery Zone Facility Revenue (WytheHotel Project) (LOC; M&T Trust) 0.72 12/7/16 3,700,000 a 3,700,000 New York City Municipal Water Finance Authority, Water and Sewer System Second General Resolution Revenue (Liquidity Facility; Landesbank Hessen-Thuringen Girozentrale 0.60 12/1/16 25,075,000 a 25,075,000 New York City Transitional Finance Authority, Future Tax Secured Revenue (LOC; Morgan Stanley Bank) 0.58 12/1/16 16,800,000 a 16,800,000 Tender Option Bond Trust Receipts (Series 2016-XF2360), (Port Authority of New York and New Jersey, Consolidated Bonds, 194th Series) (Liquidity Facility; Citibank NA) 0.59 12/7/16 700,000 a,b,c 700,000 Tompkins County Industrial Development Agency, Civic Facility Revenue (Community Development Properties Ithaca, Inc. Project) (LOC; M&T Trust) 0.65 12/7/16 5,300,000 a 5,300,000 Ohio - 1.7% Hamilton County, Hospital Facilities Revenue (Beechwood Home Project) (LOC; PNC Bank NA) 0.63 12/7/16 2,845,000 a 2,845,000 Salem, Civic Facility Revenue (Community Center, Inc. Project) (LOC; PNC Bank NA) 0.63 12/7/16 5,670,000 a 5,670,000 Pennsylvania - .2% Pennsylvania Economic Development Financing Authority, EDR (Homewood Retirement Centers Project) (LOC; M&T Bank) 0.75 12/7/16 800,000 a South Carolina - .4% South Carolina Jobs-Economic Development Authority, EDR (YMCA of Coastal Carolina Project) (LOC; Wells Fargo Bank) 0.65 12/7/16 2,290,000 a Tennessee - .3% Hawkins County Industrial Development Board, IDR, Refunding (Leggett and Platt, Inc. Project) (LOC; Wells Fargo Bank) 0.80 12/7/16 1,750,000 a STATEMENT OF INVESTMENTS (Unaudited) (continued) Coupon Maturity Principal Short-Term Investments - 99.9% (continued) Rate (%) Date Amount ($) Value ($) Texas - 8.2% Atascosa County Industrial Development Corporation, PCR, Refunding (San Miguel Electric Cooperative, Inc. Project) (LOC; National Rural Utilities Cooperative Finance Corporation) 0.64 12/7/16 25,000,000 a 25,000,000 Houston, CP (Liquidity Facility; Sumitomo Mitsui Banking Corporation) 0.81 12/13/16 5,000,000 5,000,000 Mission Economic Development Corporation, SWDR (IESI TX Corporation Project) (LOC; Bank of America) 0.61 12/7/16 2,100,000 a 2,100,000 University of Houston, University Revenue, CP 0.67 2/6/17 10,000,000 10,000,000 Utah - .5% Ogden City Redevelopment Agency, Tax Increment Revenue (LOC; Wells Fargo Bank) 0.65 12/7/16 2,370,000 a Vermont - .2% Vermont Educational and Health Buildings Financing Agency, Revenue (Capital Asset Financing Program) (LOC; Wells Fargo Bank) 0.71 12/7/16 935,000 a Virginia - .5% Fairfax County Industrial Development Authority, Revenue (Fairfax Hospital System, Inc.) (LOC; Northern Trust Company) 0.63 12/7/16 2,600,000 a Washington - 1.6% Squaxin Island Tribe, Tribal Infrastructure Revenue (LOC; Bank of America) 0.63 12/7/16 8,365,000 a Wisconsin - 11.2% Appleton, Recovery Zone Facility Revenue (Foremost Farms Project) (LOC; CoBank ACB) 0.59 12/7/16 22,300,000 a 22,300,000 Byron, IDR, Refunding (Ocean Spray Cranberries, Inc. Project) (LOC; Bank of America) 0.65 12/7/16 3,250,000 a 3,250,000 Public Finance Authority of Wisconsin, Midwestern Disaster Area Revenue (RPD Holdings, LLC and HGI Wisconsin, LLC Project) (LOC; AgriBank FCB) 0.58 12/7/16 9,000,000 a 9,000,000 Wisconsin Health and Educational Facilities Authority, Revenue (Goodwill Industries of North Central Wisconsin, Inc.) (LOC; Wells Fargo Bank) 0.65 12/7/16 5,735,000 a 5,735,000 Coupon Maturity Principal Short-Term Investments - 99.9% (continued) Rate (%) Date Amount ($) Value ($) Wisconsin - 11.2% (continued) Wisconsin Health and Educational Facilities Authority, Revenue (University of Wisconsin Medical Foundation, Inc.) (LOC; JPMorgan Chase Bank) 0.58 12/7/16 17,470,000 a 17,470,000 Total Investments (cost $514,930,791) % Cash and Receivables (Net) % Net Assets % a Variable rate demand note—rate shown is the interest rate in effect at November 30, 2016. Maturity date represents the next demand date, or the ultimate maturity date if earlier. b Security exempt from registration pursuant to Rule 144A under the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At November 30, 2016, these securities amounted to $23,370,000 or 4.53% of net assets. c The fund does not directly own the municipal security indicated; the fund owns an interest in a special purpose entity that, in turn, owns the underlying municipal security. The special purpose entity permits the fund to own interests in underlying assets, but in a manner structured to provide certain advantages not inherent in the underlying bonds (e.g., enhanced liquidity, yields linked to short- term rates). STATEMENT OF INVESTMENTS BNY Mellon National Municipal Money Market Fund November 30, 2016 (Unaudited) The following is a summary of the inputs used as of November 30, 2016 in valuing the fund’s investments: Valuation Inputs Short-Term Investments ($) † Level 1 - Unadjusted Quoted Prices - Level 2 - Other Significant Observable Inputs 514,930,791 Level 3 - Significant Unobservable Inputs - Total † See Statement of Investments for additional detailed categorizations. NOTES The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Investments in securities are valued at amortized cost in accordance with Rule 2a-7 under the Act. If amortized cost is determined not to approximate market value, the fair value of the portfolio securities will be determined by procedures established by and under the general supervision of the fund’s Board Members (“Board”). The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For example, money market securities are valued using amortized cost, in accordance with rules under the Act. Generally, amortized cost approximates the current fair value of a security, but since the value is not obtained from a quoted price in an active market, such securities are reflected within Level 2 of the fair value hierarchy. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the SEC on Form N-CSR. STATEMENT OF INVESTMENTS BNY Mellon National Short-Term Municipal Bond Fund November 30, 2016 (Unaudited) Long-Term Municipal Investments - Coupon Maturity Principal 98.9% Rate (%) Date Amount ($) Value ($) Alabama - .4% Black Belt Energy Gas District, Gas Supply Revenue 4.00 6/1/21 3,500,000 Alaska - 1.2% Alaska Energy Authority, Power Revenue (Bradley Lake Hydroelectric Project) (Insured; Assured Guaranty Municipal Corp.) 6.00 7/1/17 5,730,000 5,894,222 Anchorage, GO (Schools) 5.00 9/1/17 4,000,000 4,119,920 Valdez, Marine Terminal Revenue (BP Pipelines (Alaska) Inc. Project) 5.00 1/1/18 3,000,000 3,109,020 Arizona - 1.0% Maricopa County, COP (Lease Purchase Agreement) 5.00 7/1/18 5,000,000 5,287,000 Maricopa County Pollution Control Corporation, PCR (Arizona Public Service Company Palo Verde Project) 1.75 5/30/18 5,000,000 5,022,150 California - 9.8% Bay Area Toll Authority, San Francisco Bay Area Toll Bridge Revenue 1.50 4/2/18 8,160,000 8,172,485 California, GO (Various Purpose) 5.00 9/1/21 5,000,000 5,673,400 California Health Facilities Financing Authority, Revenue (Lucile Salter Packard Children's Hospital at Stanford) (Prerefunded) 1.45 3/15/17 2,400,000 a 2,404,152 California Health Facilities Financing Authority, Revenue (Providence Saint Joseph Health) 1.25 10/1/20 5,000,000 4,846,350 California Health Facilities Financing Authority, Revenue (Saint Joseph Health System) 5.00 10/17/17 1,390,000 1,437,246 California Health Facilities Financing Authority, Revenue (Sutter Health) 1.00 8/15/19 10,000,000 9,801,200 California Municipal Finance Authority, SWDR (Waste Management, Inc. Project) 1.13 2/1/17 5,350,000 5,350,535 California Pollution Control Finance Authority, SWDR (USA Waste Services, Inc. Project) 1.50 6/1/18 1,500,000 1,499,070 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Investments - Coupon Maturity Principal 98.9% (continued) Rate (%) Date Amount ($) Value ($) California - 9.8% (continued) California State University Trustees, Systemwide Revenue 3.00 11/1/19 1,690,000 1,744,469 California Statewide Communities Development Authority, Revenue (Kaiser Permanente) 5.00 5/1/17 3,500,000 3,558,730 Chula Vista, IDR (San Diego Gas and Electric Company) 1.65 7/1/18 20,130,000 20,138,052 Escondido Union School District, GO 4.00 8/1/18 1,000,000 1,027,960 Escondido Union School District, GO 4.00 8/1/20 1,250,000 1,322,200 Hayward Unified School District, GO (Insured; Assured Guaranty Municipal Corp.) (Prerefunded) 0.00 8/1/20 12,500,000 a,b 3,740,625 Hayward Unified School District, GO (Insured; Assured Guaranty Municipal Corp.) (Prerefunded) 0.00 8/1/20 7,000,000 a,b 1,947,750 Los Angeles County Metropolitan Transportation Authority, Proposition A First Tier Senior Sales Tax Revenue 5.00 7/1/19 9,565,000 10,431,398 Simi Valley Unified School District, GO 5.00 8/1/19 1,000,000 1,069,860 Simi Valley Unified School District, GO 5.00 8/1/20 1,000,000 1,090,290 Simi Valley Unified School District, GO 5.00 8/1/21 1,000,000 1,107,870 South Monterey County Joint Union High School District, GO 5.00 8/1/19 1,665,000 1,801,996 Successor Agency to the Redevelopment Agency of the City of Pittsburg, Subordinate Tax Allocation Revenue (Los Medanos Community Development Project) (Insured; Assured Guaranty Municipal Corp.) 5.00 9/1/18 2,750,000 2,922,068 Sulphur Springs Union School District, GO, BAN (Escrowed to Maturity) 0.00 1/1/18 2,750,000 b 2,714,195 Sulphur Springs Union School District, GO, BAN (Escrowed to Maturity) 0.00 7/1/19 5,000,000 b 4,785,850 University of California Regents, General Revenue 1.40 5/15/21 5,000,000 4,867,150 Colorado - 2.4% Colorado Educational and Cultural Facilities Authority, Revenue (Johnson and Wales University Project) 5.00 4/1/20 1,300,000 1,423,682 Colorado Health Facilities Authority, Revenue (Catholic Health Initiatives) 1.88 11/6/19 5,000,000 4,970,650 Denver Urban Renewal Authority, Stapleton Senior Tax Increment Revenue 5.00 12/1/16 1,850,000 1,850,204 Denver Urban Renewal Authority, Stapleton Senior Tax Increment Revenue 5.00 12/1/17 4,005,000 4,152,424 Long-Term Municipal Investments - Coupon Maturity Principal 98.9% (continued) Rate (%) Date Amount ($) Value ($) Colorado - 2.4% (continued) E-470 Public Highway Authority, Senior Revenue (Insured; National Public Finance Guarantee Corp.) 2.30 9/1/17 8,000,000 c 7,996,400 Regional Transportation District of Colorado, COP (Lease Purchase Agreement) 5.00 6/1/18 5,000,000 5,269,450 Connecticut - 2.5% Bridgeport, GO 4.00 8/15/18 2,000,000 2,077,780 Connecticut, GO 1.30 6/15/18 11,495,000 c 11,527,646 Connecticut Health and Educational Facilities Authority, Revenue (Yale University Issue) 1.38 7/11/18 7,500,000 7,484,550 Connecticut Health and Educational Facilities Authority, Revenue (Yale University Issue) 1.20 2/1/19 5,000,000 4,970,600 Florida - 3.5% Citizens Property Insurance Corporation, High-Risk Account Senior Secured Revenue 5.25 6/1/17 5,470,000 5,586,183 Citizens Property Insurance Corporation, Personal Lines Account/Commercial Lines Account Senior Secured Revenue 5.00 6/1/19 3,685,000 3,979,837 Citizens Property Insurance Corporation, Personal Lines Account/Commercial Lines Account Senior Secured Revenue 5.00 6/1/20 3,000,000 3,302,610 Miami-Dade County, Aviation Revenue 5.00 10/1/18 3,700,000 3,930,806 Miami-Dade County, Water and Sewer System Revenue 5.00 10/1/20 4,000,000 4,462,040 Miami-Dade County School Board, COP (Master Lease Purchase Agreement with Miami-Dade County School Board Foundation, Inc.) 4.00 11/1/17 3,205,000 3,289,163 Miami-Dade County School Board, COP (Master Lease Purchase Agreement with Miami-Dade County School Board Foundation, Inc.) 5.00 5/1/18 5,000,000 5,257,650 Palm Beach County Health Facilities Authority, Retirement Communities Revenue (Adult Communities Total Services, Inc. Retirement - Life Communities, Inc. Obligated Group) 4.00 11/15/19 2,000,000 2,120,560 Palm Beach County Health Facilities Authority, Retirement Communities Revenue (Adult Communities Total Services, Inc. Retirement - Life Communities, Inc. Obligated Group) 4.00 11/15/20 2,000,000 2,142,820 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Investments - Coupon Maturity Principal 98.9% (continued) Rate (%) Date Amount ($) Value ($) Florida - 3.5% (continued) Putnam County Development Authority, PCR (Seminole Electric Cooperative, Inc. Project) (Insured; AMBAC) 5.35 5/1/18 2,250,000 2,369,453 Georgia - 2.8% Atlanta, Airport General Revenue 5.00 1/1/17 1,000,000 1,003,420 Atlanta, Airport General Revenue 5.00 1/1/18 1,000,000 1,038,660 Burke County Development Authority, PCR (Georgia Power Company Plant Vogtle Project) 2.35 12/11/20 5,000,000 5,037,300 Georgia Municipal Association, Inc., Installment Sale Program, COP (City Court of Atlanta Project) 5.00 12/1/19 2,270,000 2,478,613 Gwinnett County School District, Sales Tax GO 5.00 8/1/21 11,340,000 12,934,291 Monroe County Development Authority, PCR (Gulf Power Company Plant Scherer Project) 2.00 6/21/18 7,000,000 7,054,320 Illinois - 7.3% Central Lake County Joint Action Water Agency, Water Revenue 4.00 5/1/17 5,430,000 5,500,373 Chicago, General Airport Senior Lien Revenue (Chicago O'Hare International Airport) 5.00 1/1/17 4,000,000 4,013,040 Chicago, General Airport Senior Lien Revenue (Chicago O'Hare International Airport) 5.00 1/1/17 4,000,000 4,013,040 Chicago, General Airport Senior Lien Revenue (Chicago O'Hare International Airport) 5.00 1/1/17 1,435,000 1,439,678 Chicago, General Airport Senior Lien Revenue (Chicago O'Hare International Airport) 5.00 1/1/18 6,000,000 6,212,100 Chicago, General Airport Third Lien Revenue (Chicago O'Hare International Airport) (Insured; Assured Guaranty Municipal Corp.) 5.00 1/1/19 5,000,000 5,018,000 Chicago, Second Lien Water Revenue 5.00 11/1/19 3,250,000 3,502,980 Chicago Board of Education, Unlimited Tax GO (Dedicated Alternate Revenues) 4.55 3/1/17 5,000,000 c 4,996,300 Chicago Board of Education, Unlimited Tax GO (Dedicated Revenues) 5.00 12/1/17 2,345,000 2,241,328 Chicago Board of Education, Unlimited Tax GO (Dedicated Revenues) 4.25 12/1/18 5,020,000 4,654,142 Long-Term Municipal Investments - Coupon Maturity Principal 98.9% (continued) Rate (%) Date Amount ($) Value ($) Illinois - 7.3% (continued) Chicago Board of Education, Unlimited Tax GO (Dedicated Revenues) (Insured; Assured Guaranty Municipal Corp.) 5.00 12/1/18 1,455,000 1,489,920 Illinois, GO 5.00 7/1/17 3,150,000 3,203,802 Illinois, GO 4.00 7/1/18 5,000,000 5,102,500 Illinois, GO (Insured; Assured Guaranty Municipal Corp.) 5.00 6/1/18 1,960,000 1,992,399 Illinois, GO (Insured; Assured Guaranty Municipal Corp.) 5.00 1/1/19 10,000,000 10,498,600 Illinois Department of Employment Security, Unemployment Insurance Fund Building Receipts Revenue 5.00 6/15/17 2,000,000 2,014,300 Illinois Development Finance Authority, Revenue (Saint Vincent de Paul Center Project) 1.88 3/1/19 3,500,000 3,507,840 Illinois Finance Authority, Clean Water Initiative Revolving Fund Revenue 5.00 7/1/17 2,000,000 2,048,400 Illinois Toll Highway Authority, Toll Highway Senior Revenue 5.00 12/1/18 2,000,000 2,140,060 Springfield, Senior Lien Electric Revenue 5.00 3/1/17 3,040,000 3,070,491 Indiana - 1.7% Indiana Finance Authority, EIR (Southern Indiana Gas and Electric Company Project) 1.95 9/14/17 2,500,000 2,517,350 Whiting, Environmental Facilities Revenue (BP Products North America Inc. Project) 1.85 10/1/19 10,000,000 9,929,700 Whiting, Environmental Facilities Revenue (BP Products North America Inc. Project) 1.30 12/2/19 5,000,000 c 4,944,800 Kentucky - 2.4% Kentucky Property and Buildings Commission, Revenue (Project Number 99) 5.00 11/1/17 4,200,000 4,349,520 Kentucky Public Transportation Infrastructure Authority, Subordinate Toll Revenue, BAN (Downtown Crossing Project) 5.00 7/1/17 10,000,000 10,223,000 Louisville/Jefferson County Metro Government, PCR (Louisville Gas and Electric Company Project) 1.65 4/3/17 4,940,000 4,946,916 University of Kentucky, General Receipts Bonds 5.25 10/1/19 5,565,000 6,135,635 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Investments - Coupon Maturity Principal 98.9% (continued) Rate (%) Date Amount ($) Value ($) Louisiana - 1.8% East Baton Rouge Sewerage Commission, Revenue 0.87 8/1/18 7,210,000 c 7,176,257 England District Sub-District Number 1, Revenue (State of Louisiana - Economic Development Project) 5.00 8/15/17 3,055,000 3,136,538 Louisiana Citizens Property Insurance Corporation, Assessment Revenue 5.00 6/1/18 5,000,000 5,261,750 Louisiana Public Facilities Authority, Revenue (Hurricane Recovery Program) 5.00 6/1/20 2,800,000 3,082,940 Maryland - .9% Maryland Health and Higher Educational Facilities Authority, Revenue (Western Maryland Health System Issue) 5.00 7/1/17 4,295,000 4,390,778 University System of Maryland, Revolving Loan Program Bonds 1.25 6/1/18 5,000,000 5,001,950 Massachusetts - 1.6% Massachusetts, GO (Consolidation Loan) 1.05 7/1/20 10,000,000 9,686,300 Massachusetts Educational Financing Authority, Education Loan Revenue (Issue J) 4.00 7/1/18 2,780,000 2,868,988 Massachusetts Health and Educational Facilities Authority, Revenue (University of Massachusetts Issue) 1.15 4/1/19 4,000,000 3,964,080 Michigan - 4.9% Michigan, Grant Anticipation Bonds 5.00 3/15/20 3,700,000 4,069,889 Michigan Building Authority, Revenue (Facilities Program) 5.00 10/15/20 2,250,000 2,510,843 Michigan Finance Authority, Hospital Project Revenue (Ascension Senior Credit Group) 1.10 8/15/19 3,000,000 2,950,590 Michigan Finance Authority, Local Government Loan Program Revenue (Detroit Regional Convention Facility Authority Local Project Bonds) 4.00 10/1/17 1,155,000 1,181,022 Michigan Finance Authority, Local Government Loan Program Revenue (Detroit Regional Convention Facility Authority Local Project Bonds) 5.00 10/1/18 2,280,000 2,419,878 Michigan Finance Authority, Local Government Loan Program Revenue (Detroit Water and Sewerage Department, Sewage Disposal System Revenue Senior Lien Local Project Bonds) (Insured; National Public Finance Guarantee Corp.) 5.00 7/1/18 1,500,000 1,581,000 Long-Term Municipal Investments - Coupon Maturity Principal 98.9% (continued) Rate (%) Date Amount ($) Value ($) Michigan - 4.9% (continued) Michigan Finance Authority, Local Government Loan Program Revenue (Detroit Water and Sewerage Department, Water Supply System Revenue Senior Lien Local Project Bonds) (Insured; National Public Finance Guarantee Corp.) 5.00 7/1/18 1,000,000 1,054,000 Michigan Finance Authority, Local Government Loan Program Revenue (School District of the City of Detroit State Qualified Unlimited Tax General Obligation Local Project Bonds) 5.00 5/1/17 18,105,000 18,394,137 Michigan Finance Authority, Unemployment Obligation Assessment Revenue 5.00 1/1/20 5,525,000 6,023,963 Michigan Hospital Finance Authority, Project Revenue (Ascension Health Senior Credit Group) 1.50 3/1/17 10,000,000 10,010,800 Michigan Strategic Fund, LOR (The Detroit Edison Company Pollution Control Bonds Project) 1.45 9/1/21 1,000,000 957,640 Minnesota - .4% Rochester, Health Care Facilities Revenue (Mayo Clinic) 4.00 11/15/18 1,755,000 1,844,751 Rochester, Health Care Facilities Revenue (Mayo Clinic) 4.00 11/15/18 2,050,000 2,154,837 Mississippi - .1% Mississippi Business Finance Corporation, SWDR (Waste Management, Inc. Project) 1.38 3/1/17 800,000 Missouri - .3% Missouri State Environmental Improvement and Energy Resources Authority, EIR (Kansas City Power and Light Company Project) 2.88 7/2/18 3,400,000 Nebraska - 1.5% Central Plains Energy Project, Gas Supply Revenue (Liquidity Facility; Royal Bank of Canada) 5.00 12/1/19 14,625,000 Nevada - 2.2% Clark County, Airport System Junior Subordinate Lien Revenue 5.00 7/1/17 16,860,000 17,225,862 Washoe County, Gas Facilities Revenue (Sierra Pacific Power Company Projects) 1.50 6/3/19 5,500,000 5,434,880 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Investments - Coupon Maturity Principal 98.9% (continued) Rate (%) Date Amount ($) Value ($) New Hampshire - .1% New Hampshire Business Finance Authority, SWDR (Waste Management, Inc. Project) 2.13 6/1/18 1,000,000 New Jersey - 3.8% New Jersey Economic Development Authority, Cigarette Tax Revenue 5.00 6/15/18 6,500,000 6,758,960 New Jersey Economic Development Authority, Cigarette Tax Revenue 5.00 6/15/20 2,000,000 2,138,320 New Jersey Economic Development Authority, School Facilities Construction Revenue 5.00 3/1/17 1,275,000 1,285,468 New Jersey Economic Development Authority, School Facilities Construction Revenue 5.00 12/15/18 1,500,000 1,579,260 New Jersey Economic Development Authority, School Facilities Construction Revenue 5.00 6/15/19 10,700,000 11,267,528 New Jersey Sports and Exposition Authority, State Contract Bonds 5.00 9/1/18 3,950,000 4,136,835 New Jersey Transportation Trust Fund Authority, (Transportation System) 5.75 6/15/17 2,500,000 2,554,525 New Jersey Transportation Trust Fund Authority, (Transportation System) (Insured; XLCA) 5.00 12/15/17 2,500,000 2,578,800 New Jersey Transportation Trust Fund Authority, Federal Highway Reimbursement Revenue Notes 5.00 6/15/21 5,000,000 5,191,700 New Jersey Water Supply Authority, Manasquan Reservoir Water Supply System Revenue 5.00 8/1/19 2,670,000 2,909,285 New Mexico - .3% New Mexico Finance Authority, Subordinate Lien Public Project Revolving Fund Revenue (Insured; National Public Finance Guarantee Corp.) 5.25 6/15/18 2,605,000 New York - 11.4% Brooklyn Arena Local Development Corporation, PILOT Revenue (Barclays Center) 5.00 7/15/17 155,000 158,480 Harrisville Central School District, GO Notes, BAN 1.50 7/19/17 3,500,000 3,502,275 Long Island Power Authority, Electric System General Revenue 5.00 5/1/17 3,830,000 3,893,770 Long Island Power Authority, Electric System General Revenue 1.02 11/1/18 10,000,000 c 10,001,000 Metropolitan Transportation Authority, Transportation Revenue 5.00 2/15/20 10,000,000 10,886,800 Long-Term Municipal Investments - Coupon Maturity Principal 98.9% (continued) Rate (%) Date Amount ($) Value ($) New York - 11.4% (continued) Nassau County, GO (General Improvement) 5.00 4/1/19 10,000,000 10,771,600 New York City, GO 5.00 8/1/17 9,545,000 9,804,910 New York City, GO (Insured; Assured Guaranty Municipal Corp.) 4.56 8/1/17 5,000,000 c 5,005,350 New York City Housing Development Corporation, MFHR (Sustainable Neighborhood Bonds) 1.38 5/1/20 5,000,000 4,895,050 New York City Industrial Development Agency, PILOT Revenue (Yankee Stadium Project) (Insured; National Public Finance Guarantee Corp.) 2.31 3/1/23 2,000,000 c 1,902,800 New York State Environmental Facilities Corporation, SWDR (Waste Management, Inc. Project) 2.75 7/1/17 2,000,000 2,016,860 New York State Housing Finance Agency, Affordable Housing Revenue (Collateralized: FHLMC, FNMA and GNMA) 1.00 11/1/19 3,465,000 3,402,006 New York State Thruway Authority, General Revenue Junior Indebtedness Obligations 5.00 5/1/19 20,475,000 22,090,068 Port Authority of New York and New Jersey, (Consolidated Bonds, 146th Series) (Insured; Assured Guaranty Municipal Corp.) 5.00 12/1/17 2,000,000 2,003,680 Port Authority of New York and New Jersey, (Consolidated Bonds, 185th Series) 5.00 9/1/17 2,000,000 2,056,320 Suffolk County, GO, RAN 2.00 3/24/17 5,800,000 5,817,226 Triborough Bridge and Tunnel Authority, General Revenue (MTA Bridges and Tunnels) 0.94 12/1/18 15,000,000 c 14,964,750 Triborough Bridge and Tunnel Authority, Subordinate Revenue (MTA Bridges and Tunnels) (Insured; Assured Guaranty Municipal Corp.) 0.99 1/1/19 250,000 c 249,870 Yonkers, GO 3.00 8/1/17 2,045,000 2,070,031 Yonkers, GO 4.00 8/1/18 3,130,000 3,256,796 Yonkers, GO 4.00 9/1/18 1,230,000 1,283,111 North Carolina - .3% North Carolina Medical Care Commission, Health Care Facilities Revenue (Wake Forest Baptist Obligated Group) 1.29 12/1/17 2,300,000 c 2,294,664 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Investments - Coupon Maturity Principal 98.9% (continued) Rate (%) Date Amount ($) Value ($) North Carolina - .3% (continued) North Carolina Medical Care Commission, Health System Revenue (Mission Health Combined Group) 5.00 10/1/20 890,000 961,289 Ohio - 1.3% Franklin County, Revenue (CHE Trinity Health Credit Group) 0.75 3/1/17 5,000,000 5,000,000 Hamilton County, Sales Tax Revenue 4.00 12/1/20 1,280,000 1,382,438 Hamilton County, Sewer System Revenue (The Metropolitan Sewer District of Greater Cincinnati) 5.00 12/1/17 3,850,000 4,005,578 Indian Hill Exempted Village School District, GO Unlimited Tax School Facilities Improvement Bonds 4.00 12/1/19 1,220,000 1,306,986 Ohio Water Development Authority, Drinking Water Assistance Fund Revenue 5.00 12/1/17 1,925,000 2,003,964 Oklahoma - .3% Oklahoma County Independent School District Number 12, GO Combined Purpose Bonds (Edmond School District) 2.00 8/1/19 3,020,000 Pennsylvania - 7.6% Delaware River Port Authority, Port District Project Revenue 5.00 1/1/18 1,080,000 1,116,094 Lehigh County Industrial Development Authority, PCR (PPL Electric Utilities Corporation Project) 0.90 8/15/17 6,000,000 5,993,340 Pennsylvania, GO 5.00 10/15/17 6,450,000 6,671,622 Pennsylvania, GO 5.00 8/15/19 4,995,000 5,422,472 Pennsylvania Economic Development Financing Authority, Private Activity Revenue (The Pennsylvania Rapid Bridge Replacement Project) 4.00 6/30/18 4,000,000 4,137,360 Pennsylvania Economic Development Financing Authority, Private Activity Revenue (The Pennsylvania Rapid Bridge Replacement Project) 5.00 6/30/19 2,500,000 2,692,475 Pennsylvania Economic Development Financing Authority, Private Activity Revenue (The Pennsylvania Rapid Bridge Replacement Project) 5.00 12/31/19 2,000,000 2,166,020 Long-Term Municipal Investments - Coupon Maturity Principal 98.9% (continued) Rate (%) Date Amount ($) Value ($) Pennsylvania - 7.6% (continued) Pennsylvania Economic Development Financing Authority, Private Activity Revenue (The Pennsylvania Rapid Bridge Replacement Project) 5.00 6/30/20 2,000,000 2,172,520 Pennsylvania Economic Development Financing Authority, SWDR (Waste Management, Inc. Project) 2.25 7/1/19 5,000,000 5,035,100 Pennsylvania Economic Development Financing Authority, Unemployment Compensation Revenue 5.00 7/1/20 3,720,000 4,046,058 Pennsylvania Turnpike Commission, Turnpike Subordinate Revenue 1.35 12/1/18 5,000,000 c 4,999,550 Philadelphia, Water and Wastewater Revenue 5.00 1/1/20 6,150,000 6,738,124 Philadelphia, Water and Wastewater Revenue (Insured; Assured Guaranty Municipal Corp.) 5.00 8/1/17 3,690,000 3,788,006 Philadelphia School District, GO 5.00 9/1/18 5,350,000 5,624,401 Pittsburgh, GO 5.00 9/1/18 7,000,000 7,433,370 Pittsburgh and Allegheny County Sports and Exhibition Authority, Regional Asset District Sales Tax Revenue (Insured; Assured Guaranty Municipal Corp.) 5.00 2/1/18 2,540,000 2,644,521 State Public School Building Authority, Revenue (Albert Gallatin Area School District Project) 1.16 9/1/18 2,665,000 c 2,661,962 State Public School Building Authority, School LR (The School District of Philadelphia Project) 5.00 6/1/17 1,500,000 1,526,280 Woodland Hills School District, GO 5.00 9/1/17 5,010,000 5,147,023 Rhode Island - .6% Rhode Island Commerce Corporation, Grant Anticipation Bonds (Rhode Island Department of Transportation) 5.00 6/15/19 2,000,000 2,158,140 Rhode Island Health and Educational Building Corporation, Hospital Financing Revenue (Lifespan Obligation Group Issue) 5.00 5/15/18 1,250,000 1,313,113 Rhode Island Health and Educational Building Corporation, Hospital Financing Revenue (Lifespan Obligation Group Issue) 5.00 5/15/19 1,500,000 1,612,305 Rhode Island Health and Educational Building Corporation, Hospital Financing Revenue (Lifespan Obligation Group Issue) 5.00 5/15/20 1,500,000 1,641,765 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Investments - Coupon Maturity Principal 98.9% (continued) Rate (%) Date Amount ($) Value ($) South Carolina - 1.3% South Carolina Public Service Authority, Revenue Obligations (Santee Cooper) 5.00 12/1/18 5,000,000 5,363,000 South Carolina Public Service Authority, Revenue Obligations (Santee Cooper) 5.00 12/1/19 8,000,000 8,788,560 Tennessee - 1.5% Memphis-Shelby County Airport Authority, Airport Revenue 5.00 7/1/17 4,905,000 5,012,321 Memphis-Shelby County Airport Authority, Airport Revenue 5.38 7/1/18 3,175,000 3,353,181 Metropolitan Government of Nashville and Davidson County Health and Educational Facilities Board, Revenue (Ascension Senior Credit Group) 1.55 11/3/20 7,500,000 7,331,475 Texas - 13.0% Alvin Independent School District, Unlimited Tax Schoolhouse Bonds (Permanent School Fund Guarantee Program) 0.95 8/15/18 5,000,000 4,949,100 Alvin Independent School District, Unlimited Tax Schoolhouse Bonds (Permanent School Fund Guarantee Program) 3.00 8/14/19 4,000,000 4,143,400 Clear Creek Independent School District, Unlimited Tax School Building Bonds (Permanent School Fund Guarantee Program) 1.35 8/15/18 2,000,000 1,999,940 Corpus Christi, General Improvement Bonds 4.00 3/1/19 2,000,000 2,106,240 Cypress-Fairbanks Independent School District, Unlimited Tax School Building Bonds (Permanent School Fund Guarantee Program) 1.05 8/15/17 6,880,000 6,866,722 Cypress-Fairbanks Independent School District, Unlimited Tax School Building Bonds (Permanent School Fund Guarantee Program) 3.00 8/15/17 7,500,000 7,611,150 Cypress-Fairbanks Independent School District, Unlimited Tax School Building Bonds (Permanent School Fund Guarantee Program) 5.00 2/15/19 2,000,000 2,153,160 Dallas Independent School District, Limited Maintenance Tax Notes 1.50 8/15/18 4,050,000 4,055,427 Dallas Independent School District, Unlimited Tax School Building Bonds (Permanent School Fund Guarantee Program) 5.00 2/15/21 3,000,000 3,339,930 Long-Term Municipal Investments - Coupon Maturity Principal 98.9% (continued) Rate (%) Date Amount ($) Value ($) Texas - 13.0% (continued) Eagle Mountain-Saginaw Independent School District, Unlimited Tax School Building Bonds (Permanent School Fund Guarantee Program) 2.00 8/1/19 9,925,000 10,019,486 Fort Bend Independent School District, Unlimited Tax School Building Bonds (Permanent School Fund Guarantee Program) 0.90 8/1/18 5,500,000 5,456,055 Harris County Cultural Education Facilities Finance Corporation, Medical Facilities Mortgage Revenue (Baylor College of Medicine) 5.00 11/15/18 1,550,000 1,656,950 Houston Convention and Entertainment Facilities Department, Hotel Occupancy Tax and Special Revenue 4.88 9/1/17 5,000,000 5,015,650 Katy Independent School District, Unlimited Tax Bonds (Permanent School Fund Guarantee Program) 5.00 8/15/17 4,000,000 4,111,320 Lamar Consolidated Independent School District, Unlimited Tax Schoolhouse Bonds (Permanent School Fund Guarantee Program) 1.05 8/15/18 14,300,000 14,210,053 New Hope Cultural Education Facilities Finance Corporation, Student Housing Construction Revenue (CHF - Collegiate Housing Commerce, L.L.C. - Texas A&M University - Commerce Project) 1.00 2/1/18 1,460,000 1,455,284 North Central Texas Health Facilities Development Corporation, HR (Children's Medical Center of Dallas Project) 5.00 8/15/17 1,000,000 1,028,480 North Harris County Regional Water Authority, Senior Lien Revenue 5.00 12/15/19 1,150,000 1,262,217 Northside Independent School District, Unlimited Tax School Building Bonds (Permanent School Fund Guarantee Program) 1.35 6/1/18 9,550,000 9,549,427 Northside Independent School District, Unlimited Tax School Building Bonds (Permanent School Fund Guarantee Program) 2.00 6/1/21 10,000,000 9,953,700 Northside Independent School District, Unlimited Tax School Building Bonds (Permanent School Fund Guarantee Programs) 1.75 6/1/22 5,000,000 4,806,350 Round Rock Independent School District, Unlimited Tax School Building Bonds (Permanent School Fund Guarantee Program) 1.50 8/1/21 10,000,000 9,641,100 San Antonio, Electric and Gas Systems Revenue 5.00 2/1/21 3,400,000 3,822,416 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Investments - Coupon Maturity Principal 98.9% (continued) Rate (%) Date Amount ($) Value ($) Texas - 13.0% (continued) San Antonio Independent School District, Unlimited Tax Bonds (Permanent School Fund Guarantee Program) 2.00 8/1/17 8,710,000 8,757,034 San Antonio Independent School District, Unlimited Tax Bonds (Permanent School Fund Guarantee Program) 2.00 8/1/18 2,810,000 2,839,393 Texas Department of Housing and Community Affairs, MFHR (Fifty Oaks and Edinburg Village Apartments) 0.65 8/1/17 2,100,000 2,094,750 Texas Municipal Gas Acquisition and Supply Corporation I, Gas Supply Senior Lien Revenue 5.25 12/15/18 3,325,000 3,542,389 Virginia - 1.8% Greater Richmond Convention Center Authority, Hotel Tax Revenue 5.00 6/15/17 2,280,000 2,328,496 Greater Richmond Convention Center Authority, Hotel Tax Revenue 5.00 6/15/18 1,750,000 1,846,233 Peninsula Ports Authority of Virginia, Coal Terminal Revenue (Dominion Terminal Associates Project - Dominion Energy Terminal Company Issue) 1.55 10/1/19 2,750,000 2,708,090 York County Economic Development Authority, PCR (Virginia Electric and Power Company Project) 1.88 5/16/19 12,075,000 12,123,541 Washington - 4.8% Port of Seattle, Intermediate Lien Revenue 5.00 2/1/19 5,875,000 6,290,597 Port of Seattle, Passenger Facility Charge Revenue 5.00 12/1/21 5,000,000 5,584,300 Seattle, Municipal Light and Power Revenue 1.23 11/1/18 7,500,000 c 7,499,775 Seattle, Water System Improvement Revenue 5.00 5/1/20 4,000,000 4,439,480 Washington, COP (State and Local Agency Personal Property) 4.00 7/1/20 1,000,000 1,073,530 Washington, GO (Motor Vehicle Fuel Tax) 5.00 7/1/20 4,815,000 5,360,106 Washington, GO (Various Purpose) 5.00 7/1/20 8,325,000 9,267,473 Washington, GO (Various Purpose) 5.00 7/1/21 9,440,000 10,710,435 West Virginia - .2% West Virginia Economic Development Authority, Solid Waste Disposal Facilities Revenue (Appalachian Power Company - Amos Project) 1.70 9/1/20 2,500,000 Long-Term Municipal Investments - Coupon Maturity Principal 98.9% (continued) Rate (%) Date Amount ($) Value ($) Wisconsin - 1.8% La Crosse County, GO, BAN 1.00 10/15/17 6,200,000 6,193,614 Muskego, GO Promissory Notes 2.25 9/1/18 1,500,000 1,511,640 Stanley, Sewerage System Revenue, BAN 2.25 3/1/18 4,725,000 4,760,059 Wisconsin, COP (Master Lease Certificates) 4.00 3/1/19 2,340,000 2,458,076 Wisconsin, COP (Master Lease Certificates) 5.00 3/1/20 2,280,000 2,496,326 Wisconsin Health and Educational Facilities Authority, Revenue (Ascension Health Alliance Senior Credit Group) 4.00 3/1/18 1,500,000 1,551,480 U.S. Related - .1% Puerto Rico Highways and Transportation Authority, Transportation Revenue 5.00 7/1/17 2,885,000 d Total Long-Term Municipal Investments (cost $1,050,792,392) Short-Term Municipal Investments - .9% Colorado - .4% Colorado, General Fund TRAN 3.00 6/27/17 4,150,000 Iowa - .0% Iowa Higher Education Loan Authority, Private College Faciliity Revenue, Refunding (Des Moines University Project) (LOC; BMO Harris Bank NA) 0.59 12/1/16 400,000 e Missouri - .2% Missouri Health and Educational Facilities Authority, Educational Facilities Revenue (Drury College) (LOC; PNC Bank NA) 0.59 12/1/16 2,300,000 e New York - .3% New York City Transitional Finance Authority, Future Tax Secured Subordinate Revenue (Liquidity Facility; JPMorgan Chase Bank) 0.57 12/1/16 400,000 e 400,000 New York State Housing Finance Agency, Housing Revenue (Maestro West Chelsea) (LOC; Wells Fargo Bank) 0.56 12/7/16 2,300,000 e 2,300,000 Total Short-Term Municipal Investments (cost $9,600,973) Total Investments (cost $1,060,393,365) % Cash and Receivables (Net) % Net Assets % STATEMENT OF INVESTMENTS (Unaudited) (continued) a These securities are prerefunded; the date shown represents the prerefunded date. Bonds which are prerefunded are collateralized by U.S. Government securities which are held in escrow and are used to pay principal and interest on the municipal issue and to retire the bonds in full at the earliest refunding date. b Security issued with a zero coupon. Income is recognized through the accretion of discount. c Variable rate security—rate shown is the interest rate in effect at period end. d Non-income producing—security in default. e Variable rate demand note—rate shown is the interest rate in effect at November 30, 2016. Maturity date represents the next demand date, or the ultimate maturity date if earlier. STATEMENT OF INVESTMENTS BNY Mellon National Short-Term Municipal Bond Fund November 30, 2016 (Unaudited) The following is a summary of the inputs used as of November 30, 2016 in valuing the funds investments:  See Statement of Investments for additional detailed categorizations. NOTES The Financial Accounting Standards Board (FASB) Accounting Standards Codification is the exclusive reference of authoritative U.S. generally accepted accounting principles (GAAP) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The funds financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the funds investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1 unadjusted quoted prices in active markets for identical investments. Level 2 other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 significant unobservable inputs (including the funds own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the funds investments are as follows: Investments in securities are valued each business day by an independent pricing service (the Service) approved by the fund's Board Members (the "Board") Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments (which constitute a majority of the portfolio securities) are carried at NOTES fair value as determined by the Service, based on methods which include consideration of the following: yields or prices of municipal securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. All of the preceding securities are generally categorized within Level 2 of the fair value hierarchy. The Service is engaged under the general supervision of the Board. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded, but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 of the fair value hierarchy depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are generally categorized within Level 3 of the fair value hierarchy. At November 30, 2016, accumulated net unrealized depreciation on investments was $11,856,493, consisting of $652,500 gross unrealized appreciation and $12,508,993 gross unrealized depreciation. At November 30, 2016, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the SEC on Form N-CSR. STATEMENT OF INVESTMENTS BNY Mellon New York Intermediate Tax-Exempt Bond Fund November 30, 2016 (Unaudited) Long-Term Municipal Investments - Coupon Maturity Principal 98.8% Rate (%) Date Amount ($) Value ($) Illinois - .7% Chicago, GO (Neighborhoods Alive 21 Program) 5.25 1/1/22 1,150,000 Michigan - .7% Michigan Finance Authority, HR (Trinity Health Credit Group) 5.00 12/1/33 1,150,000 New Jersey - 2.0% New Jersey Economic Development Authority, School Facilities Construction Revenue (Insured; AMBAC) 5.25 12/15/20 1,000,000 1,076,580 New Jersey Economic Development Authority, School Facilities Construction Revenue (Insured; National Public Finance Guarantee Corp.) 5.25 12/15/21 1,265,000 1,398,597 New Jersey Transportation Trust Fund Authority, Federal Highway Reimbursement Revenue Notes 5.00 6/15/24 1,000,000 1,034,950 New York - 92.7% Albany County Airport Authority, Airport Revenue (Insured; Assured Guaranty Municipal Corp.) 5.00 12/15/23 1,500,000 1,646,295 Albany Industrial Development Agency, Civic Facility Revenue (Saint Peter's Hospital of the City of Albany Project) (Prerefunded) 5.75 11/15/17 2,500,000 a 2,616,225 Battery Park City Authority, Senior Revenue 5.00 11/1/23 1,065,000 1,262,153 Brooklyn Arena Local Development Corporation, PILOT Revenue (Barclays Center) (Insured; Assured Guaranty Municipal Corp.) 4.00 7/15/35 2,000,000 2,028,240 Dutchess County Local Development Corporation, Revenue (Health Quest Systems, Inc. Project) 5.00 7/1/27 2,000,000 2,313,940 Erie County Fiscal Stability Authority, Sales Tax and State Aid Secured Revenue 5.00 12/1/24 1,000,000 1,140,050 Haverstraw-Stony Point Central School District, GO (Insured; Assured Guaranty Municipal Corp.) 5.00 10/15/33 725,000 819,743 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Investments - Coupon Maturity Principal 98.8% (continued) Rate (%) Date Amount ($) Value ($) New York - 92.7% (continued) Haverstraw-Stony Point Central School District, GO (Insured; Assured Guaranty Municipal Corp.) 5.00 10/15/34 730,000 822,002 Haverstraw-Stony Point Central School District, GO (Insured; Assured Guaranty Municipal Corp.) 5.00 10/15/35 2,900,000 3,259,716 Long Island Power Authority, Electric System General Revenue 5.00 5/1/20 1,000,000 1,102,270 Long Island Power Authority, Electric System General Revenue 5.00 5/1/21 1,000,000 1,117,900 Long Island Power Authority, Electric System General Revenue 5.00 9/1/24 1,270,000 1,470,139 Long Island Power Authority, Electric System General Revenue 5.00 9/1/30 1,000,000 1,131,220 Metropolitan Transportation Authority, Dedicated Tax Fund Revenue 5.25 11/15/28 3,000,000 3,583,050 Metropolitan Transportation Authority, Transportation Revenue 6.25 11/15/23 60,000 65,755 Metropolitan Transportation Authority, Transportation Revenue 5.00 11/15/24 1,465,000 1,690,669 Metropolitan Transportation Authority, Transportation Revenue 5.00 11/15/28 2,375,000 2,697,026 Metropolitan Transportation Authority, Transportation Revenue 5.00 11/15/29 2,000,000 2,278,360 Metropolitan Transportation Authority, Transportation Revenue (Prerefunded) 6.25 11/15/18 5,000 a 5,494 Metropolitan Transportation Authority, Transportation Revenue (Prerefunded) 6.25 11/15/18 235,000 a 258,202 Metropolitan Transportation Authority Hudson Rail Yards Trust, Obligations Revenue 5.00 11/15/46 2,200,000 2,338,072 Monroe County Industrial Development Corporation, Revenue (Saint John Fisher College Project) 5.00 6/1/17 1,740,000 1,770,241 Nassau County, GO 5.00 10/1/20 2,000,000 2,169,180 Nassau County, GO (General Improvement Bonds) 5.00 4/1/29 1,500,000 1,672,140 Nassau County, GO (General Improvement Bonds) (Insured; Assured Guaranty Municipal Corp.) 5.00 10/1/23 1,100,000 1,265,077 Nassau County, GO (General Improvement Bonds) (Insured; Assured Guaranty Municipal Corp.) 5.00 10/1/27 1,190,000 1,400,808 Nassau County, GO (Insured; Assured Guaranty Municipal Corp.) 5.00 7/1/22 145,000 152,994 Nassau County Sewer and Storm Water Finance Authority, System Revenue (Insured; Berkshire Hathaway Assurance Corporation) (Prerefunded) 5.38 11/1/18 1,000,000 a 1,080,300 Long-Term Municipal Investments - Coupon Maturity Principal 98.8% (continued) Rate (%) Date Amount ($) Value ($) New York - 92.7% (continued) New York City, GO 5.00 8/1/20 750,000 834,360 New York City, GO 5.00 8/1/23 1,050,000 1,218,000 New York City Industrial Development Agency, PILOT Revenue (Yankee Stadium Project) (Insured; Assured Guaranty Corp.) 7.00 3/1/49 1,000,000 1,110,350 New York City Municipal Water Finance Authority, Water and Sewer System Second General Resolution Revenue 5.00 6/15/44 2,110,000 2,326,718 New York City Transitional Finance Authority, Future Tax Secured Subordinate Revenue 5.00 11/1/18 1,750,000 1,876,472 New York City Transitional Finance Authority, Future Tax Secured Subordinate Revenue 5.00 11/1/25 1,000,000 1,186,280 New York City Transitional Finance Authority, Future Tax Secured Subordinate Revenue 5.00 5/1/29 2,000,000 2,262,400 New York City Transitional Finance Authority, Future Tax Secured Subordinate Revenue 5.00 11/1/31 1,980,000 2,201,107 New York City Trust for Cultural Resources, Revenue (Lincoln Center for the Performing Arts, Inc.) 5.00 12/1/26 1,075,000 1,251,182 New York City Trust for Cultural Resources, Revenue (The Juilliard School) 5.00 1/1/34 2,000,000 2,125,760 New York City Trust for Cultural Resources, Revenue (The Juilliard School) 5.00 1/1/39 2,500,000 2,655,625 New York City Trust for Cultural Resources, Revenue (Wildlife Conservation Society) 5.00 8/1/31 1,480,000 1,687,407 New York Counties Tobacco Trust VI, Tobacco Settlement Pass-Through Bonds 5.00 6/1/45 1,000,000 1,040,670 New York Liberty Development Corporation, Liberty Revenue (7 World Trade Center Project) 5.00 9/15/29 1,000,000 1,130,040 New York Liberty Development Corporation, Liberty Revenue (7 World Trade Center Project) 5.00 9/15/40 615,000 684,932 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Investments - Coupon Maturity Principal 98.8% (continued) Rate (%) Date Amount ($) Value ($) New York - 92.7% (continued) New York Liberty Development Corporation, Liberty Revenue, Series 1 World Trade Center - 2011 (Secured by Port Authority Consolidated Bonds) 5.00 12/15/41 1,205,000 1,334,200 New York Liberty Development Corporation, Revenue (3 World Trade Center Project) 5.00 11/15/44 1,500,000 b 1,524,480 New York Local Government Assistance Corporation, Subordinate Lien Revenue 5.00 4/1/21 2,560,000 2,835,686 New York Local Government Assistance Corporation, Subordinate Lien Revenue 5.00 4/1/23 1,395,000 1,543,177 New York State Dormitory Authority, Consolidated Revenue (City University System) (Insured; National Public Finance Guarantee Corp.) 5.75 7/1/18 695,000 727,408 New York State Dormitory Authority, Mental Health Services Facilities Improvement Revenue (Insured; Assured Guaranty Municipal Corp.) (Escrowed to Maturity) 5.00 2/15/17 5,000 5,044 New York State Dormitory Authority, Revenue (Columbia University) 5.00 10/1/41 2,500,000 2,769,350 New York State Dormitory Authority, Revenue (Convent of the Sacred Heart) (Insured; Assured Guaranty Municipal Corp.) 5.63 11/1/35 1,000,000 1,133,850 New York State Dormitory Authority, Revenue (Icahn School of Medicine at Mount Sinai) 5.00 7/1/23 1,000,000 1,144,410 New York State Dormitory Authority, Revenue (Mount Sinai Hospital Obligated Group) 5.00 7/1/26 3,000,000 3,276,180 New York State Dormitory Authority, Revenue (New York State Department of Health) 5.00 7/1/25 1,000,000 1,165,630 New York State Dormitory Authority, Revenue (New York University) 5.00 7/1/31 2,000,000 2,279,640 New York State Dormitory Authority, Revenue (New York University) 5.00 7/1/37 2,155,000 2,415,108 New York State Dormitory Authority, Revenue (New York University) 5.00 7/1/37 650,000 723,456 New York State Dormitory Authority, Revenue (New York University) 5.00 7/1/43 2,400,000 2,653,152 New York State Dormitory Authority, Revenue (Rochester Institute of Technology) 5.00 7/1/23 1,000,000 1,104,400 New York State Dormitory Authority, Revenue (School Districts Revenue Financing Program) 5.00 10/1/18 1,540,000 1,641,563 New York State Dormitory Authority, Revenue (The New School) 5.00 7/1/32 1,530,000 1,700,090 New York State Dormitory Authority, Revenue (The Rockefeller University) 5.00 7/1/40 3,000,000 3,231,210 Long-Term Municipal Investments - Coupon Maturity Principal 98.8% (continued) Rate (%) Date Amount ($) Value ($) New York - 92.7% (continued) New York State Dormitory Authority, Revenue (Upstate Community Colleges) (Insured; National Public Finance Guarantee Corp.) 5.50 7/1/23 565,000 673,390 New York State Dormitory Authority, State Personal Income Tax Revenue (General Purpose) 5.00 2/15/20 1,000,000 1,104,250 New York State Dormitory Authority, State Personal Income Tax Revenue (General Purpose) 5.00 3/15/20 1,000,000 1,106,450 New York State Dormitory Authority, State Personal Income Tax Revenue (General Purpose) 5.00 2/15/28 1,000,000 1,181,310 New York State Dormitory Authority, State Personal Income Tax Revenue (General Purpose) 5.00 3/15/32 1,500,000 1,710,345 New York State Dormitory Authority, State Sales Tax Revenue 5.00 3/15/21 1,000,000 1,128,640 New York State Dormitory Authority, State Sales Tax Revenue 5.00 3/15/26 1,500,000 1,757,655 New York State Dormitory Authority, State Sales Tax Revenue 5.00 3/15/33 1,215,000 1,385,379 New York State Energy Research and Development Authority, PCR (New York State Electric and Gas Corporation Project) 2.00 5/1/20 2,000,000 1,967,420 New York State Environmental Facilities Corporation, State Revolving Funds Revenue (Master Financing Program) (Green Bonds) 5.00 5/15/26 2,700,000 3,184,947 New York State Medical Care Facilities Finance Agency, Secured Mortgage Revenue (Collateralized; SONYMA) 6.38 11/15/20 100,000 100,458 New York State Thruway Authority, General Revenue 5.00 1/1/32 1,000,000 1,116,000 New York State Thruway Authority, General Revenue (Insured; Assured Guaranty Municipal Corp.) 5.00 1/1/31 2,000,000 2,260,740 New York State Thruway Authority, General Revenue Junior Indebtedness Obligations 5.00 5/1/19 1,000,000 1,078,880 New York State Urban Development Corporation, Service Contract Revenue 5.00 1/1/20 2,075,000 2,277,375 New York State Urban Development Corporation, Service Contract Revenue 5.25 1/1/24 2,375,000 2,522,939 New York State Urban Development Corporation, State Personal Income Tax Revenue (General Purpose) 5.00 3/15/23 1,410,000 1,639,477 New York State Urban Development Corporation, State Personal Income Tax Revenue (General Purpose) 5.00 3/15/25 1,000,000 1,185,970 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Investments - Coupon Maturity Principal 98.8% (continued) Rate (%) Date Amount ($) Value ($) New York - 92.7% (continued) New York State Urban Development Corporation, State Personal Income Tax Revenue (General Purpose) 5.00 3/15/29 1,000,000 1,142,540 New York Transportation Development Corporation, Special Facility Revenue (LaGuardia Airport Terminal B Redevelopment Project) (Insured; Assured Guaranty Municipal Corp.) 4.00 7/1/37 2,000,000 1,950,560 Onondaga County Trust for Cultural Resources, Revenue (Syracuse University Project) 5.00 12/1/19 2,500,000 2,745,125 Oyster Bay, Public Improvement GO (Insured; Assured Guaranty Municipal Corp.) 4.00 11/1/19 2,000,000 2,121,020 Oyster Bay, Public Improvement GO (Insured; Assured Guaranty Municipal Corp.) 5.00 3/15/21 1,330,000 1,457,746 Oyster Bay, Public Improvement GO (Insured; Build America Mutual Assurance Company) 5.00 8/15/22 1,715,000 1,899,963 Port Authority of New York and New Jersey, (Consolidated Bonds, 189th Series) 5.00 5/1/30 1,000,000 1,143,810 Rockland County, GO (Insured; Build America Mutual Assurance Company) 5.00 6/1/23 575,000 654,718 Sales Tax Asset Receivable Corporation, Sales Tax Asset Revenue 5.00 10/15/21 1,585,000 1,816,568 Sales Tax Asset Receivable Corporation, Sales Tax Asset Revenue 5.00 10/15/23 2,000,000 2,367,700 Sales Tax Asset Receivable Corporation, Sales Tax Asset Revenue 5.00 10/15/31 1,060,000 1,236,787 Suffolk County, GO (Insured; Assured Guaranty Municipal Corp.) 5.00 2/1/22 1,000,000 1,127,640 Suffolk County, GO (Insured; Assured Guaranty Municipal Corp.) 5.00 5/15/24 2,205,000 2,537,779 Suffolk County Water Authority, Water System Revenue 4.00 6/1/30 1,895,000 2,005,630 Utility Debt Securitization Authority of New York, Restructuring Bonds 5.00 12/15/25 1,000,000 1,166,810 Utility Debt Securitization Authority of New York, Restructuring Bonds 5.00 6/15/26 2,000,000 2,344,040 Westchester County Health Care Corporation, Senior Lien Revenue 5.00 11/1/20 1,400,000 1,548,806 Westchester County Health Care Corporation, Senior Lien Revenue 5.00 11/1/24 1,500,000 1,657,890 Long-Term Municipal Investments - Coupon Maturity Principal 98.8% (continued) Rate (%) Date Amount ($) Value ($) New York - 92.7% (continued) Westchester County Local Development Corporation, Revenue (Westchester Medical Center Obligated Group Project) 5.00 11/1/28 1,000,000 1,098,890 Yonkers, GO (Insured; Assured Guaranty Municipal Corp.) 5.00 9/1/21 2,640,000 2,978,501 Yonkers, GO (Insured; Assured Guaranty Municipal Corp.) 5.00 11/15/26 1,000,000 1,140,160 U.S. Related - 2.7% Guam, Business Privilege Tax Revenue 5.00 1/1/24 1,000,000 1,084,820 Puerto Rico Commonwealth, Public Improvement GO (Insured; National Public Finance Guarantee Corp.) 5.50 7/1/19 2,500,000 2,680,775 Puerto Rico Housing Finance Authority, Capital Fund Program Revenue (Puerto Rico Housing Administration Projects) 5.00 12/1/18 260,000 266,009 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (First Subordinate Series) 6.75 8/1/32 1,200,000 649,392 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (First Subordinate Series) 0/6.25 8/1/33 500,000 c 166,955 Total Long-Term Municipal Investments (cost $173,917,273) Short-Term Municipal Investment - .1% New York - .1% New York City Municipal Water Finance Authority, Water and Sewer System Second General Resolution Revenue (Liquidity Facility; Bank of Montreal) (cost $100,000) 0.58 12/1/16 100,000 d Total Investments (cost $174,017,273) % Cash and Receivables (Net) % Net Assets % a These securities are prerefunded; the date shown represents the prerefunded date. Bonds which are prerefunded are collateralized by U.S. Government securities which are held in escrow and are used to pay principal and interest on the municipal issue and to retire the bonds in full at the earliest refunding date. b Security exempt from registration pursuant to Rule 144A under the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At November 30, 2016, these securities were valued at $1,524,480 or .86% of net assets. c Zero coupon until a specified date at which time the stated coupon rate becomes effective until maturity. d Variable rate demand note—rate shown is the interest rate in effect at November 30, 2016. Maturity date represents the next demand date, or the ultimate maturity date if earlier. STATEMENT OF FINANCIAL FUTURES BNY Mellon New York Intermediate Tax-Exempt Bond Fund November 30, 2016 (Unaudited) Market Value Covered by Unrealized Contracts Contracts ($) Expiration Appreciation ($) Financial Futures Short U.S. Treasury 5 Year Notes 24 (2,840,625) December 2016 68,813 Ultra 10 Year U.S. Treasury Notes 36 (4,859,438) December 2016 336,656 Gross Unrealized Appreciation See notes to financial statements. STATEMENT OF INVESTMENTS BNY Mellon New York Intermediate Tax-Exempt Bond Fund November 30, 2016 (Unaudited) The following is a summary of the inputs used as of November 30, 2016 in valuing the fund’s investments: Level 3 - Level 2 - Other Significant Level 1 - Unadjusted Significant Unobservable Quoted Prices Observable Inputs Inputs Total Assets ($) Investments in Securities: Municipal Bonds † 174,389,082 Other Financial Instruments: Financial Futures †† 405,469 † See Statement of Investments for additional detailed categorizations. †† Amount shown represents unrealized appreciation at period end. NOTES The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued each business day by an independent pricing service (the “Service”) approved by the fund's Board Members (the "Board") Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments (which constitute a majority of the portfolio securities) are carried at NOTES fair value as determined by the Service, based on methods which include consideration of the following: yields or prices of municipal securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. All of the preceding securities are generally categorized within Level 2 of the fair value hierarchy. The Service is engaged under the general supervision of the Board. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded, but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 of the fair value hierarchy depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are generally categorized within Level 3 of the fair value hierarchy. Options and financial futures on municipal and U.S. Treasury securities are valued at the last sales price on the securities exchange on which such securities are primarily traded or at the last sales price on the national securities market on each business day and are generally categorized within Level 1 of the fair value hierarchy. Derivatives: A derivative is a financial instrument whose performance is derived from the performance of another asset. Each type of derivative instrument that was held by the fund at November 30, 2016 is discussed below. Financial Futures: In the normal course of pursuing its investment objective, the fund is exposed to market risk, including interest rate risk as a result of changes in value of underlying financial instruments. The fund invests in financial futures in order to manage its exposure to or protect against changes in the market. A financial futures contract represents a commitment for the future purchase or a sale of an asset at a specified date. Upon entering into such contracts, these investments require initial margin deposits with a counterparty, which consist of cash or cash equivalents. The amount of these deposits is determined by the exchange or Board of Trade on which the contract is traded and is subject to change. Accordingly, variation margin payments are received or made to reflect daily unrealized gains or losses which are recorded in the Statement of Operations. When the contracts are closed, the fund recognizes a realized gain or loss which is reflected in the Statement of Operations. There is minimal counterparty credit risk to the fund with financial futures since they are exchange traded, and the exchange guarantees the financial futures against default. NOTES At November 30, 2016, accumulated net unrealized appreciation on investments was $371,809, consisting of $4,183,321 gross unrealized appreciation and $3,811,512 gross unrealized depreciation. At November 30, 2016, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the SEC on Form N-CSR. STATEMENT OF INVESTMENTS BNY Mellon Pennsylvania Intermediate Municipal Bond Fund November 30, 2016 (Unaudited) Long-Term Municipal Investments - Coupon Maturity Principal 99.1% Rate (%) Date Amount ($) Value ($) Alabama - 1.5% Jefferson County, Limited Obligation School Warrants (Insured; Assured Guaranty Municipal Corp.) 5.50 1/1/21 3,500,000 Florida - .7% Lake County School Board, COP (Master Lease Purchase Agreement) 5.00 6/1/27 1,620,000 Illinois - 2.0% Chicago, GO 5.00 1/1/24 500,000 498,535 Chicago, GO (Neighborhoods Alive 21 Program) 5.25 1/1/22 1,285,000 1,317,176 Illinois, GO 5.25 2/1/29 2,000,000 2,053,700 Illinois, GO (Insured; National Public Finance Guarantee Corp.) 5.50 8/1/17 1,000,000 1,026,320 Michigan - .8% Michigan Finance Authority, HR (Trinity Health Credit Group) 5.00 12/1/33 1,850,000 New Jersey - 2.9% New Jersey Economic Development Authority, School Facilities Construction Revenue 5.00 3/1/27 2,000,000 2,056,780 New Jersey Economic Development Authority, School Facilities Construction Revenue (Insured; AMBAC) 5.25 12/15/20 1,250,000 1,345,725 New Jersey Economic Development Authority, School Facilities Construction Revenue (Insured; National Public Finance Guarantee Corp.) 5.25 12/15/21 2,000,000 2,211,220 New Jersey Transportation Trust Fund Authority, Federal Highway Reimbursement Revenue Notes 5.00 6/15/24 1,250,000 1,293,687 New York - 2.8% Metropolitan Transportation Authority, Transportation Revenue 5.00 11/15/29 1,550,000 1,765,729 Metropolitan Transportation Authority Hudson Rail Yards Trust, Obligations Revenue 5.00 11/15/46 1,550,000 1,647,278 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Investments - Coupon Maturity Principal 99.1% (continued) Rate (%) Date Amount ($) Value ($) New York - 2.8% (continued) New York Liberty Development Corporation, Revenue (3 World Trade Center Project) 5.00 11/15/44 1,750,000 a 1,778,560 New York State Dormitory Authority, State Personal Income Tax Revenue (General Purpose) 5.00 2/15/28 1,250,000 1,476,637 Pennsylvania - 85.4% Allegheny County Higher Education Building Authority, Revenue (Duquesne University) 5.00 3/1/26 750,000 867,008 Allegheny County Port Authority, Special Transportation Revenue 5.25 3/1/24 5,000,000 5,642,250 Beaver County Hospital Authority, Revenue (Heritage Valley Health System, Inc.) 5.00 5/15/23 1,345,000 1,497,779 Beaver County Hospital Authority, Revenue (Heritage Valley Health System, Inc.) 5.00 5/15/25 1,250,000 1,374,175 Berks County Municipal Authority, Revenue (The Reading Hospital and Medical Center Project) 5.00 11/1/19 2,000,000 2,189,560 Boyertown Area School District, GO 5.00 10/1/34 1,060,000 1,161,325 Boyertown Area School District, GO 5.00 10/1/35 1,425,000 1,558,323 Canonsburg-Houston Joint Authority, Sewer Revenue 5.00 12/1/23 1,260,000 1,442,120 Chester County, GO 5.00 7/15/25 1,005,000 1,093,671 Chester County, GO (Prerefunded) 5.00 7/15/19 2,055,000 b 2,244,265 Cumberland Valley School District, GO 5.00 11/15/26 1,100,000 1,246,828 Dauphin County General Authority, Health System Revenue (Pinnacle Health Systems Project) 5.00 6/1/29 2,500,000 2,855,050 Delaware County Authority, Revenue (Villanova University) 5.00 8/1/30 1,000,000 1,117,630 Easton Area School District, GO (Insured; Assured Guaranty Municipal Corp.) 5.50 4/1/23 2,260,000 2,381,249 Erie County, GO (Insured; National Public Finance Guarantee Corp.) 5.50 9/1/22 1,640,000 1,920,555 Fox Chapel Area School District, GO 5.00 8/1/34 3,190,000 3,497,803 Lancaster County Hospital Authority, Health System Revenue (University of Pennsylvania Health System) 5.00 8/15/31 1,250,000 1,399,862 Lancaster County Solid Waste Management Authority, Guaranteed Authority Bonds (Dauphin County Guaranty) 5.00 12/15/33 1,895,000 2,083,420 Lower Paxton Township, GO 5.00 4/1/42 1,000,000 1,097,620 Long-Term Municipal Investments - Coupon Maturity Principal 99.1% (continued) Rate (%) Date Amount ($) Value ($) Pennsylvania - 85.4% (continued) Monroeville Finance Authority, Revenue (University of Pennsylvania Medical Center) 5.00 2/15/26 2,135,000 2,487,467 Montgomery County, GO 5.00 12/15/24 2,045,000 2,243,651 Montgomery County, GO 4.00 4/1/28 1,500,000 1,593,240 Montgomery County, GO (Prerefunded) 5.00 12/15/19 100,000 b 110,536 Montgomery County Industrial Development Authority, FHA Insured Mortgage Revenue (New Regional Medical Center Project) (Prerefunded) 5.50 8/1/20 995,000 b 1,131,395 Montgomery County Industrial Development Authority, Health System Revenue (Albert Einstein Healthcare Network Issue) 5.00 1/15/20 1,000,000 1,074,790 Montgomery County Industrial Development Authority, Retirement Community Revenue (Adult Communities Total Services, Inc. Retirement - Life Communities, Inc. Obligated Group) 5.00 11/15/36 2,500,000 2,667,650 Northhampton County General Purpose Authority, College Revenue (Lafayette College) 5.00 11/1/43 3,500,000 3,853,955 Pennsylvania, GO 5.00 7/1/20 5,000,000 5,503,750 Pennsylvania, GO 5.00 10/15/23 1,000,000 1,147,790 Pennsylvania, GO 5.00 3/15/28 2,200,000 2,490,708 Pennsylvania, GO (Insured; Assured Guaranty Municipal Corp.) 5.00 8/15/22 3,060,000 3,491,858 Pennsylvania Economic Development Financing Authority, Exempt Facilities Revenue (Amtrak Project) 5.00 11/1/26 1,000,000 1,078,800 Pennsylvania Economic Development Financing Authority, Exempt Facilities Revenue (Amtrak Project) 5.00 11/1/27 1,535,000 1,650,432 Pennsylvania Economic Development Financing Authority, Governmental LR (Forum Place Project) 5.00 3/1/25 1,000,000 1,118,240 Pennsylvania Economic Development Financing Authority, Revenue (University of Pittsburgh Medical Center) 5.00 2/1/26 2,455,000 2,813,160 Pennsylvania Economic Development Financing Authority, SWDR (Waste Management, Inc. Project) 2.25 7/1/19 5,000,000 5,035,100 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Investments - Coupon Maturity Principal 99.1% (continued) Rate (%) Date Amount ($) Value ($) Pennsylvania - 85.4% (continued) Pennsylvania Economic Development Financing Authority, Unemployment Compensation Revenue 5.00 7/1/20 4,000,000 4,350,600 Pennsylvania Higher Educational Facilities Authority, Health System Revenue (University of Pennsylvania) 5.00 8/15/40 2,000,000 2,190,380 Pennsylvania Higher Educational Facilities Authority, Revenue (Drexel University) 5.00 5/1/31 775,000 862,312 Pennsylvania Higher Educational Facilities Authority, Revenue (Saint Joseph's University) 5.00 11/1/25 2,010,000 2,221,251 Pennsylvania Higher Educational Facilities Authority, Revenue (State System of Higher Education) 5.00 6/15/22 1,500,000 1,701,765 Pennsylvania Higher Educational Facilities Authority, Revenue (State System of Higher Education) 5.25 6/15/24 5,000,000 5,664,950 Pennsylvania Higher Educational Facilities Authority, Revenue (State System of Higher Education) 5.00 6/15/26 1,000,000 1,098,960 Pennsylvania Higher Educational Facilities Authority, Revenue (State System of Higher Education) 5.00 6/15/30 1,875,000 2,060,831 Pennsylvania Higher Educational Facilities Authority, Revenue (Temple University) 5.00 4/1/26 1,000,000 1,120,160 Pennsylvania Higher Educational Facilities Authority, Revenue (The Trustees of the University of Pennsylvania) (Escrowed to Maturity) 5.00 9/1/19 5,090,000 5,578,182 Pennsylvania Higher Educational Facilities Authority, Revenue (Thomas Jefferson University) (Insured; AMBAC) 5.25 9/1/18 1,485,000 1,579,609 Pennsylvania Industrial Development Authority, EDR 5.00 7/1/21 5,000,000 5,582,000 Pennsylvania Infrastructure Investment Authority, Revenue (PENNVEST/Commonwealth Funded Loan Pool Program) 5.00 5/15/22 2,155,000 2,474,996 Pennsylvania Infrastructure Investment Authority, Revenue (PENNVEST/Commonwealth Funded Loan Pool Program) 5.00 5/15/31 1,650,000 1,894,893 Pennsylvania Intergovernmental Cooperation Authority, Special Tax Revenue (City of Philadelphia Funding Program) 5.00 6/15/21 2,000,000 2,223,000 Long-Term Municipal Investments - Coupon Maturity Principal 99.1% (continued) Rate (%) Date Amount ($) Value ($) Pennsylvania - 85.4% (continued) Pennsylvania Intergovernmental Cooperation Authority, Special Tax Revenue (City of Philadelphia Funding Program) 5.00 6/15/22 3,395,000 3,765,327 Pennsylvania State University, GO 4.00 9/1/27 1,500,000 1,627,725 Pennsylvania State University, GO 5.00 3/1/28 2,980,000 3,262,742 Pennsylvania State University, GO 5.00 3/1/40 3,000,000 3,257,460 Pennsylvania Turnpike Commission, Motor License Fund-Enhanced Turnpike Subordinate Special Revenue 5.00 12/1/32 1,190,000 1,310,238 Pennsylvania Turnpike Commission, Motor License Fund-Enhanced Turnpike Subordinate Special Revenue 5.00 12/1/38 2,415,000 2,630,056 Pennsylvania Turnpike Commission, Oil Franchise Tax Subordinated Revenue 5.00 12/1/23 2,410,000 2,769,789 Pennsylvania Turnpike Commission, Registration Fee Revenue (Insured; Assured Guaranty Municipal Corp.) 5.25 7/15/25 2,500,000 2,933,125 Pennsylvania Turnpike Commission, Turnpike Revenue 5.00 12/1/40 2,000,000 2,135,980 Pennsylvania Turnpike Commission, Turnpike Subordinate Revenue 5.00 6/1/29 1,500,000 1,666,365 Pennsylvania Turnpike Commission, Turnpike Subordinate Revenue 5.25 12/1/35 2,280,000 2,522,752 Pennsylvania Turnpike Commission, Turnpike Subordinate Revenue (Insured; Assured Guaranty Corp.) (Prerefunded) 6.00 6/1/18 1,500,000 b 1,608,000 Perkiomen Valley School District, GO 4.00 3/1/28 3,345,000 3,554,029 Philadelphia, Airport Revenue 5.00 6/15/20 1,750,000 1,924,597 Philadelphia, Water and Wastewater Revenue 5.00 11/1/27 2,840,000 3,198,635 Philadelphia, Water and Wastewater Revenue 5.00 7/1/31 2,000,000 2,219,200 Philadelphia, Water and Wastewater Revenue 5.00 1/1/36 2,830,000 3,077,880 Philadelphia Authority for Industrial Development, Revenue (National Board of Medical Examiners Project) 5.00 5/1/28 1,145,000 1,312,124 Philadelphia Authority for Industrial Development, Revenue (Temple University) 5.00 4/1/25 2,500,000 2,892,275 Philadelphia Authority for Industrial Development, Revenue (Temple University) 5.00 4/1/31 2,000,000 2,216,720 Philadelphia School District, GO 5.00 9/1/20 1,805,000 1,938,426 Pittsburgh, GO 5.00 9/1/25 2,000,000 2,251,060 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Investments - Coupon Maturity Principal 99.1% (continued) Rate (%) Date Amount ($) Value ($) Pennsylvania - 85.4% (continued) Pittsburgh, GO 5.00 9/1/26 5,000,000 5,602,150 Pittsburgh Water and Sewer Authority, Water and Sewer System First Lien Revenue (Insured; Assured Guaranty Municipal Corp.) 5.00 9/1/25 2,580,000 2,946,799 Saint Mary Hospital Authority, Health System Revenue (Catholic Health East Issue) 5.00 11/15/22 1,500,000 1,663,830 Saint Mary Hospital Authority, Health System Revenue (Catholic Health East Issue) 5.25 11/15/23 2,000,000 2,228,380 Southcentral Pennsylvania General Authority, Revenue (WellSpan Health Obligation Group) 5.00 6/1/27 2,085,000 2,363,431 Southeastern Pennsylvania Transportation Authority, Capital Grant Receipts Bonds (Federal Transit Administration Section 5309 Fixed Guideway Modernization Formula Funds) 5.00 6/1/23 2,000,000 2,214,760 Southeastern Pennsylvania Transportation Authority, Revenue 5.00 3/1/26 2,450,000 2,678,413 State Public School Building Authority, School Lease Revenue (The School District of Philadelphia Project) (Insured; Assured Guaranty Municipal Corp.) 5.00 6/1/24 2,000,000 2,246,960 State Public School Building Authority, School Lease Revenue (The School District of Philadelphia Project) (Insured; Assured Guaranty Municipal Corp.) 5.00 4/1/31 2,490,000 2,684,071 Swarthmore Borough Authority, Revenue (Swarthmore College) 5.00 9/15/38 1,800,000 2,031,426 Upper Merion Area School District, GO 5.00 1/15/35 650,000 720,831 Upper Merion Area School District, GO 5.00 1/15/37 400,000 441,204 West Mifflin Area School District, GO (Insured; Assured Guaranty Municipal Corp.) 5.00 4/1/26 1,000,000 1,107,630 West View Borough Municipal Authority, Water Revenue 5.00 11/15/32 3,000,000 3,394,710 Westmoreland County Municipal Authority, Municipal Service Revenue (Insured; Build America Mutual Assurance Company) 5.00 8/15/28 2,500,000 2,809,750 U.S. Related - 3.0% Guam, Business Privilege Tax Revenue 5.00 1/1/24 1,500,000 1,627,230 Guam, LOR (Section 30) (Prerefunded) 5.63 12/1/19 1,000,000 b 1,122,130 Long-Term Municipal Investments - Coupon Maturity Principal 99.1% (continued) Rate (%) Date Amount ($) Value ($) U.S. Related - 3.0% (continued) Puerto Rico Commonwealth, Public Improvement GO (Insured; AMBAC) 5.50 7/1/19 3,000,000 3,122,880 Puerto Rico Infrastructure Financing Authority, Special Tax Revenue 5.00 7/1/21 4,000,000 c 668,000 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (First Subordinate Series) 6.75 8/1/32 1,000,000 541,160 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (First Subordinate Series) 0/6.25 8/1/33 500,000 d 166,955 Total Long-Term Municipal Investments (cost $240,593,968) Short-Term Municipal Investments - .2% Mississippi - .2% Jackson County, PCR, Refunding (Chevron U.S.A. Inc. Project) 0.55 12/1/16 400,000 e Washington - .0% Washington Housing Finance Commission, Nonprofit Revenue (Tacoma Art Museum Project) (LOC; Northern Trust Company) 0.57 12/1/16 100,000 e Total Short-Term Municipal Investments (cost $500,000) Total Investments (cost $241,093,968) % Cash and Receivables (Net) % Net Assets % a Security exempt from registration pursuant to Rule 144A under the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At November 30, 2016, these securities were valued at $1,778,560 or .74% of net assets. b These securities are prerefunded; the date shown represents the prerefunded date. Bonds which are prerefunded are collateralized by U.S. Government securities which are held in escrow and are used to pay principal and interest on the municipal issue and to retire the bonds in full at the earliest refunding date. c Non-income producing—security in default. d Zero coupon until a specified date at which time the stated coupon rate becomes effective until maturity. e Variable rate demand note—rate shown is the interest rate in effect at November 30, 2016. Maturity date represents the next demand date, or the ultimate maturity date if earlier. STATEMENT OF FINANCIAL FUTURES BNY Mellon Pennsylvania Intermediate Municipal Bond Fund November 30, 2016 (Unaudited) Market Value Covered by Unrealized Contracts Contracts ($) Expiration Appreciation ($) Financial Futures Short U.S. Treasury 5 Year Notes 32 (3,787,500) December 2016 91,750 Ultra 10 Year U.S. Treasury Notes 50 (6,749,219) December 2016 467,578 Gross Unrealized Appreciation See notes to financial statements. STATEMENT OF INVESTMENTS BNY Mellon Pennsylvania Intermediate Municipal Bond Fund November 30, 2016 (Unaudited) The following is a summary of the inputs used as of November 30, 2016 in valuing the fund’s investments: Level 3 - Level 2 - Other Significant Level 1 - Unadjusted Significant Unobservable Quoted Prices Observable Inputs Inputs Total Assets ($) Investments in Securities: Municipal Bonds † 239,559,193 Other Financial Instruments: Financial Futures †† 559,328 † See Statement of Investments for additional detailed categorizations. †† Amount shown represents unrealized appreciation at period end. NOTES The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued each business day by an independent pricing service (the “Service”) approved by the fund's Board Members (the "Board") Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments (which constitute a majority of the portfolio securities) are carried at NOTES fair value as determined by the Service, based on methods which include consideration of the following: yields or prices of municipal securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. All of the preceding securities are generally categorized within Level 2 of the fair value hierarchy. The Service is engaged under the general supervision of the Board. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded, but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 of the fair value hierarchy depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are generally categorized within Level 3 of the fair value hierarchy. Options and financial futures on municipal and U.S. Treasury securities are valued at the last sales price on the securities exchange on which such securities are primarily traded or at the last sales price on the national securities market on each business day and are generally categorized within Level 1 of the fair value hierarchy. Derivatives: A derivative is a financial instrument whose performance is derived from the performance of another asset. Each type of derivative instrument that was held by the fund at November 30, 2016 is discussed below. Financial Futures: In the normal course of pursuing its investment objective, the fund is exposed to market risk, including interest rate risk as a result of changes in value of underlying financial instruments. The fund invests in financial futures in order to manage its exposure to or protect against changes in the market. A financial futures contract represents a commitment for the future purchase or a sale of an asset at a specified date. Upon entering into such contracts, these investments require initial margin deposits with a counterparty, which consist of cash or cash equivalents. The amount of these deposits is determined by the exchange or Board of Trade on which the contract is traded and is subject to change. Accordingly, variation margin payments are received or made to reflect daily unrealized gains or losses which are recorded in the Statement of Operations. When the contracts are closed, the fund recognizes a realized gain or loss which is reflected in the Statement of Operations. There is minimal counterparty credit risk to the fund with financial futures since they are exchange traded, and the exchange guarantees the financial futures against default. NOTES At November 30, 2016, accumulated net unrealized depreciation on investments was $1,534,775, consisting of $5,869,769 gross unrealized appreciation and $7,404,544 gross unrealized depreciation. At November 30, 2016, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the SEC on Form N-CSR. STATEMENT OF INVESTMENTS BNY Mellon Short-Term U.S. Government Securities Fund November 30, 2016 (Unaudited) Coupon Maturity Principal Bonds and Notes - 98.6% Rate (%) Date Amount ($) Value ($) Municipal Bonds - 4.0% California Earthquake Authority, Revenue 2.81 7/1/19 1,275,000 1,293,934 Florida Hurricane Catastrophe Fund Finance Corporation, Revenue 2.11 7/1/18 2,850,000 2,874,311 Kansas Development Finance Authority, Revenue (State of Kansas - Kansas Public Employees Retirement System) 1.88 4/15/18 1,000,000 1,003,780 University of California Regents, General Revenue 1.03 7/1/17 3,000,000 a 3,000,390 U.S. Government Agencies - 29.7% Federal Farm Credit Bank, Bonds 1.10 10/15/18 6,500,000 6,460,935 Federal Farm Credit Bank, Bonds 1.23 1/25/19 7,660,000 7,619,425 Federal Farm Credit Bank, Bonds 1.11 1/28/19 3,050,000 3,020,122 Federal Farm Credit Bank, Bonds 1.25 3/4/19 2,775,000 2,760,897 Federal Farm Credit Bank, Bonds 1.18 8/1/19 2,000,000 1,976,526 Federal Farm Credit Bank, Bonds 1.16 9/26/19 1,000,000 987,252 Federal Farm Credit Bank, Bonds 1.17 1/13/20 3,000,000 2,943,999 Federal Home Loan Bank, Bonds 5.38 5/15/19 650,000 710,470 Federal Home Loan Mortgage Corp., Notes 1.30 5/24/19 2,000,000 b 1,994,784 Federal Home Loan Mortgage Corp., Notes 1.25 8/15/19 2,105,000 b 2,078,704 Federal Home Loan Mortgage Corp., Notes 1.30 9/20/19 4,000,000 b 3,964,456 Federal Home Loan Mortgage Corp., Notes, Ser. 1 1.05 2/26/18 3,000,000 b 2,998,383 Federal National Mortgage Association, Notes 1.25 2/26/19 1,810,000 b 1,798,717 Federal National Mortgage Association, Notes 1.27 2/26/19 1,710,000 b 1,705,870 Federal National Mortgage Association, Notes 1.38 6/21/19 6,000,000 b 5,988,096 Federal National Mortgage Association, Notes 1.15 7/26/19 1,815,000 b 1,791,361 Federal National Mortgage Association, Notes 1.25 7/26/19 2,180,000 b 2,169,111 Federal National Mortgage Association, Notes 1.20 8/16/19 1,800,000 b 1,780,713 Federal National Mortgage Association, Notes 1.54 7/6/21 2,965,000 b 2,870,562 STATEMENT OF INVESTMENTS (Unaudited) (continued) Coupon Maturity Principal Bonds and Notes - 98.6% (continued) Rate (%) Date Amount ($) Value ($) U.S. Government Agencies - 29.7% (continued) Federal National Mortgage Association, Notes, Ser. 1 1.00 4/30/18 3,310,000 b 3,301,083 Federal National Mortgage Association, Unscd. Notes, Ser. 3 1.15 8/23/19 1,000,000 b 987,345 U.S. Government Agencies/Mortgage-Backed - 34.5% Federal Home Loan Mortgage Corp.: REMIC, Ser. 3846, Cl. CK, 1.50%, 9/15/20 188,387 b 188,383 REMIC, Ser. 4020, Cl. PC, 1.75%, 3/15/27 1,367,448 b 1,350,878 2.00%, 5/1/23 1,014,266 b 1,016,054 Ser. 3942, Cl. AC, 2.00%, 10/15/21 6,060,975 b 6,097,043 2.50%, 8/1/25 1,535,183 b 1,552,276 3.50%, 10/1/26-5/1/27 3,529,533 b 3,618,052 REMIC, Ser. 3986, Cl. P, 4.00%, 9/15/18 217,811 b 219,730 4.50%, 12/1/19-9/1/26 3,116,479 b 3,227,206 REMIC, Ser. 2495, Cl. UC, 5.00%, 7/15/32 654 b 656 Federal National Mortgage Association: REMIC, Ser. 2010-124, Cl. AG, 1.75%, 11/25/20 3,274,571 b 3,248,449 2.00%, 12/1/22-9/1/26 13,173,652 b 13,194,847 REMIC, Ser. 2010-13, Cl. KA, 2.00%, 12/25/18 377,540 b 378,894 2.50%, 12/1/23-11/1/26 10,449,373 b 10,573,511 REMIC, Ser. 2013-138, Cl. BE, 2.50%, 1/25/29 1,847,262 b 1,871,631 REMIC, Ser. 2011-23, Cl. AB, 2.75%, 6/25/20 954,275 b 963,121 REMIC, Ser. 2012-94, Cl. E, 3.00%, 6/25/22 1,212,736 b 1,235,975 REMIC, Ser. 2009-41, Cl. LE, 4.00%, 3/25/24 622,419 b 625,684 4.50%, 11/1/22 2,631,200 b 2,740,225 REMIC, Ser. 2003-67, Cl. TJ, 4.75%, 7/25/18 213,226 b 218,385 5.00%, 2/1/22 818,963 b 840,703 Government National Mortgage Association I: Ser. 2013-101, Cl. A, 0.51%, 5/16/35 3,123,705 3,067,719 Ser. 2013-73, Cl. A, 0.98%, 12/16/35 4,124,799 4,067,145 Ser. 2012-55, Cl. A, 1.70%, 8/16/33 2,757,252 2,757,474 Ser. 2013-105, Cl. A, 1.71%, 2/16/37 3,508,279 3,463,926 Ser. 2011-20, Cl. A, 1.88%, 4/16/32 1,035,077 1,034,507 Ser. 2011-49, Cl. A, 2.45%, 7/16/38 1,699,936 1,708,380 Ser. 2003-48, Cl. C, 4.89%, 7/16/34 211,268 212,774 Coupon Maturity Principal Bonds and Notes - 98.6% (continued) Rate (%) Date Amount ($) Value ($) U.S. Government Securities - 30.4% U.S. Treasury Notes 1.00 5/15/18 4,500,000 4,499,208 U.S. Treasury Notes 1.13 6/15/18 6,000,000 6,007,854 U.S. Treasury Notes 0.63 6/30/18 1,000,000 993,555 U.S. Treasury Notes 1.38 7/31/18 7,500,000 7,538,820 U.S. Treasury Notes 1.00 8/15/18 7,500,000 7,490,183 U.S. Treasury Notes 0.75 10/31/18 1,500,000 1,489,482 U.S. Treasury Notes 1.13 1/15/19 6,500,000 6,495,047 U.S. Treasury Notes 0.88 4/15/19 6,250,000 6,198,363 U.S. Treasury Notes 0.88 6/15/19 7,750,000 c 7,670,384 U.S. Treasury Notes 0.75 7/15/19 5,750,000 c 5,667,229 U.S. Treasury Notes 0.88 9/15/19 1,250,000 1,233,496 U.S. Treasury Notes 1.00 10/15/19 4,750,000 c 4,698,605 U.S. Treasury Notes 1.00 11/15/19 1,250,000 1,235,645 Total Bonds and Notes (cost $200,751,590) Other Investment - .4% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Government Plus Money Market Fund (cost $822,283) 822,283 d Total Investments (cost $201,573,873) % Cash and Receivables (Net) % Net Assets % REMIC—Real Estate Mortgage Investment Conduit a Variable rate security—rate shown is the interest rate in effect at period end. Date shown represents the earlier of the next interest reset date or ultimate maturity date. b The Federal Housing Finance Agency (“FHFA”) placed the Federal Home Loan Mortgage Corporation and Federal National Mortgage Association into conservatorship with FHFA as the conservator. As such, the FHFA oversees the continuing affairs of these companies. c Security, or portion thereof, on loan. At November 30, 2016, the value of the fund’s securities on loan was $16,272,514 and the value of the collateral held by the fund was $18,106,216, consisting of U.S. Government & Agency securities. d Investment in affiliated money market mutual fund. Portfolio Summary (Unaudited) † Value (%) U.S. Government Agencies/Mortgage-Backed 64.2 U.S. Government Securities 30.4 Municipal Bonds 4.0 Money Market Investment .4 † Based on net assets. See notes to financial statements. STATEMENT OF INVESTMENTS BNY Mellon Short-Term U.S. Government Securities Fund November 30, 2016 (Unaudited) The following is a summary of the inputs used as of November 30, 2016 in valuing the fund’s investments: Level 3 - Level 2 - Other Significant Level 1 - Unadjusted Significant Unobservable Quoted Prices Observable Inputs Inputs Total Assets ($) Investments in Securities: Municipal Bonds † - 8,172,415 - Mutual Funds 822,283 - - U.S. Government Agencies/Mortgage-Backed - 129,382,439 - U.S. Treasury - 61,217,871 - † See Statement of Investments for additional detailed categorizations. NOTES The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Registered investment companies that are not traded on an exchange are valued at their net asset value and are generally categorized within Level 1 of the fair value hierarchy. Investments in securities, excluding short-term investments (other than U.S. Treasury Bills), financial futures and forward foreign currency exchange contracts ("forward contracts") are valued each business day by an independent pricing service (the “Service”) approved by the fund's Board Members (the "Board"). Investments for which quoted bid prices are readily available and are representative of the bid side of the NOTES market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments (which constitute a majority of the portfolio securities) are valued as determined by the Service, based on methods which include consideration of the following: yields or prices of securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. These securities are generally categorized within Level 2 of the fair value hierarchy. U.S. Treasury Bills are valued at the mean price between quoted bid prices and asked prices by the Service. These securities are generally categorized within Level 2 of the fair value hierarchy. The Service is engaged under the general supervision of the Board. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 of the fair value hierarchy depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are generally categorized within Level 3 of the fair value hierarchy. Pursuant to a securities lending agreement with The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by Dreyfus or U.S. Government and Agency securities. The fund is entitled to receive all dividends, interest and distributions on securities loaned, in addition to income earned as a result of the lending transaction. Should a borrower fail to return the securities in a timely manner, The Bank of New York Mellon is required to replace the securities for the benefit of the fund or credit the fund with the market value of the unreturned securities and is subrogated to the fund’s rights against the borrower and the collateral. NOTES Effective July 1, 2015, the fund adopted new accounting guidance under Accounting Standards Update No. 2014-11, which requires expanded disclosures related to financial assets pledged in secured financing transactions (such as securities lending) and the related contractual maturity terms of these secured transactions. The type of securities loaned for which cash collateral was received, is indicated in the Statement of Investments. Additionally, the contractual maturity of security lending transactions are on an overnight and continuous basis. At November 30, 2016, accumulated net unrealized depreciation on investments was $1,978,865, consisting of $38,923 gross unrealized appreciation and $2,017,788 gross unrealized depreciation. At November 30, 2016, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the SEC on Form N-CSR. STATEMENT OF INVESTMENTS BNY Mellon Small Cap Multi-Strategy Fund November 30, 2016 (Unaudited) Common Stocks - 98.6% Shares Value ($) Automobiles & Components - 1.2% Gentherm 20,388 a 649,358 Standard Motor Products 19,093 953,504 Thor Industries 9,671 b 972,612 Visteon 36,408 a 2,864,217 Banks - 12.3% Ameris Bancorp 50,543 2,266,854 Associated Banc-Corp 34,247 782,544 Banner 43,446 2,264,840 Boston Private Financial Holdings 35,132 526,980 Brookline Bancorp 55,067 820,498 Bryn Mawr Bank 15,270 561,936 Capital Bank Financial, Cl. A 15,948 b 570,938 Central Pacific Financial 28,720 848,676 CoBiz Financial 30,170 456,472 Columbia Banking System 90,517 3,604,387 CVB Financial 42,828 889,538 FCB Financial Holdings, Cl. A 108,139 a 4,785,151 First Horizon National 71,088 b 1,356,359 First Interstate BancSystem, Cl. A 57,106 2,155,752 Fulton Financial 68,850 b 1,222,088 Hancock Holding 40,092 1,665,823 IBERIABANK 23,400 1,938,690 MB Financial 19,477 b 842,770 MGIC Investment 338,329 a 3,068,644 National Bank Holdings, Cl. A 67,858 1,845,738 Pinnacle Financial Partners 30,400 1,960,800 Seacoast Banking 30,049 a 617,807 Simmons First National, Cl. A 19,244 1,163,300 South State 32,776 2,784,321 SVB Financial Group 35,109 a 5,548,275 Synovus Financial 41,907 1,622,220 TriState Capital Holdings 34,200 a 697,680 UMB Financial 20,326 1,545,183 Umpqua Holdings 66,907 1,188,937 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks - 98.6% (continued) Shares Value ($) Banks - 12.3% (continued) United Community Banks 44,592 1,212,011 Washington Trust Bancorp 8,419 b 428,948 Webster Financial 52,824 b 2,620,599 Capital Goods - 8.2% Aerovironment 32,087 a,b 908,062 Apogee Enterprises 8,452 403,160 Astec Industries 12,214 809,788 Beacon Roofing Supply 48,927 a 2,269,724 Chart Industries 22,593 a 803,181 CLARCOR 54,196 3,818,108 Comfort Systems USA 19,109 615,310 Crane 27,736 2,038,319 Cubic 23,264 1,077,123 Curtiss-Wright 16,842 1,692,958 EMCOR Group 18,395 1,276,061 EnerSys 16,040 1,276,463 Granite Construction 55,435 3,270,111 Kennametal 32,389 1,117,097 KEYW Holding 180,035 a,b 2,255,839 Landcadia Holdings 60,686 629,921 Lindsay 14,152 b 1,192,731 Mercury Systems 91,190 a 2,709,255 Raven Industries 21,376 535,469 Simpson Manufacturing 30,388 1,432,490 TASER International 32,926 a,b 896,575 Teledyne Technologies 9,384 a 1,171,780 Thermon Group Holdings 65,419 a 1,258,662 Trinity Industries 32,663 907,705 Wabash National 9,820 a 135,418 Watsco 8,022 1,195,278 Commercial & Professional Services - 2.8% Interface 35,556 618,674 Kate Spade & Company 22,131 a 328,645 Knoll 69,293 1,836,957 Korn/Ferry International 54,000 b 1,370,520 LSC Communications 15,583 321,633 McGrath RentCorp 12,199 450,387 Steelcase, Cl. A 104,237 1,620,885 Common Stocks - 98.6% (continued) Shares Value ($) Commercial & Professional Services - 2.8% (continued) TrueBlue 160,821 a 3,369,200 WageWorks 28,602 a 2,112,258 Consumer Durables & Apparel - 2.3% Cavco Industries 5,773 a 545,837 Deckers Outdoor 50,073 a,b 2,978,342 Ethan Allen Interiors 21,246 732,987 G-III Apparel Group 68,135 a 1,850,547 iRobot 11,446 a 652,422 Oxford Industries 5,368 390,039 Steven Madden 18,391 a 681,387 Universal Electronics 5,733 a 386,118 Vera Bradley 31,246 a 450,567 WCI Communities 15,441 a 359,003 William Lyon Homes, Cl. A 40,291 a,b 797,762 Consumer Services - 2.2% Belmond, Cl. A 81,184 a 1,051,333 Bright Horizons Family Solutions 9,690 a 666,866 Buffalo Wild Wings 8,572 a,b 1,445,239 Cheesecake Factory 29,483 1,744,509 Fogo De Chao 14,733 a 204,052 Houghton Mifflin Harcourt 47,162 a 521,140 Planet Fitness, Cl. A 97,286 1,971,987 Potbelly 49,304 a 673,000 Texas Roadhouse 27,033 1,267,577 Diversified Financials - 4.9% Cohen & Steers 21,997 783,093 Donnelley Financial Solutions 59,567 1,135,943 FNFV Group 125,900 a,b 1,611,520 Green Dot, Cl. A 76,147 a 1,835,904 Investment Technology Group 92,619 1,726,418 Morningstar 11,254 820,529 Piper Jaffray 8,454 a 616,719 Raymond James Financial 63,155 4,543,371 SLM 674,649 a 6,793,715 WisdomTree Investments 127,121 b 1,405,958 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks - 98.6% (continued) Shares Value ($) Energy - 3.9% Arch Coal, Cl. A 34,565 a,b 2,697,107 Callon Petroleum 70,698 a 1,247,113 Dril-Quip 11,486 a 649,533 Extraction Oil & Gas 1,136 26,730 Geospace Technologies 24,173 a,b 511,742 Natural Gas Services Group 19,394 a 551,759 Oasis Petroleum 58,197 a 871,209 Oil States International 77,397 a 2,774,682 PDC Energy 50,582 a 3,765,830 RPC 80,911 b 1,624,693 SemGroup, Cl. A 30,985 1,117,009 Synergy Resources 105,258 a,b 998,898 Exchange-Traded Funds - 2.3% iShares Russell 2000 ETF 30,269 b 3,983,703 iShares Russell 2000 Growth ETF 40,758 b 6,207,851 Food & Staples Retailing - .9% Performance Food Group 54,227 a 1,144,190 United Natural Foods 59,539 a 2,795,356 Food, Beverage & Tobacco - 1.0% Boston Beer, Cl. A 9,338 a,b 1,616,408 Fresh Del Monte Produce 3,984 247,048 Hain Celestial Group 19,660 a 770,475 Snyder's-Lance 48,642 1,812,401 Health Care Equipment & Services - 3.6% Adeptus Health, Cl. A 48,376 a,b 405,391 Air Methods 15,410 a,b 503,907 Align Technology 19,315 a 1,797,261 Allscripts Healthcare Solutions 66,800 a 733,464 AMN Healthcare Services 11,280 a 375,624 Brookdale Senior Living 88,260 a 1,026,464 Endologix 136,960 a,b 1,006,656 Globus Medical, Cl. A 45,379 a,b 982,002 HMS Holdings 61,879 a 1,133,623 ICU Medical 10,420 a 1,565,605 Integra LifeSciences Holdings 14,941 a,b 1,207,233 Meridian Bioscience 15,141 261,939 Common Stocks - 98.6% (continued) Shares Value ($) Health Care Equipment & Services - 3.6% (continued) Natus Medical 8,948 a 356,578 NxStage Medical 81,045 a 2,003,432 Omnicell 29,430 a 1,055,066 WellCare Health Plans 9,451 a 1,294,976 Household & Personal Products - .7% Avon Products 226,727 a 1,217,524 Inter Parfums 57,662 1,986,456 Insurance - .4% First American Financial 14,885 561,760 Safety Insurance Group 7,436 523,123 Selective Insurance Group 18,430 757,473 Materials - 3.8% Calgon Carbon 35,352 625,730 Carpenter Technology 25,113 b 898,292 Flotek Industries 75,193 a,b 1,012,098 Haynes International 12,778 556,737 Headwaters 76,911 a 1,822,791 Louisiana-Pacific 54,135 a 1,046,971 Methanex 173,805 b 7,647,420 New Gold 99,142 a 354,928 OMNOVA Solutions 190,669 a 1,830,422 Stillwater Mining 59,316 a 891,519 Media - 3.1% E.W. Scripps, Cl. A 65,470 a,b 1,120,846 Gray Television 166,070 a 1,677,307 IMAX 50,437 a,b 1,611,462 New York Times, Cl. A 80,549 b 1,047,137 Nexstar Broadcasting Group, Cl. A 58,354 b 3,480,816 Scholastic 19,090 841,678 Sinclair Broadcast Group, Cl. A 117,711 3,831,493 Pharmaceuticals, Biotechnology & Life Sciences - 7.1% Akorn 17,972 a,b 381,366 Cambrex 65,819 a 3,297,532 Flamel Technologies, ADR 153,919 a,b 1,634,620 Flexion Therapeutics 161,901 a 2,671,366 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks - 98.6% (continued) Shares Value ($) Pharmaceuticals, Biotechnology & Life Sciences - 7.1% (continued) Foamix Pharmaceuticals 142,892 a 1,313,177 Galapagos, ADR 23,751 a,b 1,404,159 GW Pharmaceuticals, ADR 22,943 a 2,561,586 Halozyme Therapeutics 80,459 a,b 950,221 Ligand Pharmaceuticals 21,861 a,b 2,282,288 Natera 145,210 a,b 1,742,520 NeoGenomics 140,642 a 1,257,339 Ophthotech 19,847 a,b 608,311 Radius Health 28,214 a,b 1,501,549 Retrophin 56,955 a,b 1,165,869 Revance Therapeutics 124,081 a 2,078,357 Sage Therapeutics 18,942 a,b 949,184 Supernus Pharmaceuticals 19,614 a 422,682 TherapeuticsMD 791,309 a 4,700,375 Real Estate - 4.0% Agree Realty 11,763 c 528,041 American Assets Trust 21,393 c 857,004 CareTrust 51,677 c 731,230 CBL & Associates Properties 74,583 c 884,554 CoreCivic 11,777 267,456 Cousins Properties 98,950 c 782,695 CyrusOne 22,767 c 971,696 DuPont Fabros Technology 47,911 c 1,948,061 Education Realty Trust 16,888 c 685,653 Healthcare Trust of America, Cl. A 22,774 c 644,049 LaSalle Hotel Properties 27,240 b,c 764,627 Monmouth Real Estate Investment 111,530 c 1,565,881 Outfront Media 10,426 c 262,839 Parkway 33,541 c 657,404 Pebblebrook Hotel Trust 50,972 b,c 1,465,955 Physicians Realty Trust 83,727 c 1,517,133 Potlatch 62,390 c 2,562,669 Retail Opportunity Investments 26,037 c 537,404 Retailing - 5.2% 1-800-Flowers.com, Cl. A 155,977 a 1,645,557 Burlington Stores 16,017 a 1,408,215 Core-Mark Holding 23,407 854,590 Dillard's, Cl. A 15,869 b 1,134,792 Common Stocks - 98.6% (continued) Shares Value ($) Retailing - 5.2% (continued) Etsy 111,982 a 1,388,577 Express 67,842 a 906,369 Lithia Motors, Cl. A 53,467 4,913,617 Office Depot 896,799 4,367,411 Ollie's Bargain Outlet Holdings 64,635 a,b 1,942,282 Restoration Hardware Holdings 40,466 a,b 1,458,799 Staples 56,106 542,545 The Children's Place 13,424 b 1,394,082 Urban Outfitters 26,057 a 823,401 Semiconductors & Semiconductor Equipment - 7.2% Applied Micro Circuits 266,578 a 2,332,558 Brooks Automation 49,002 798,733 Cavium 73,501 a 4,191,762 Cirrus Logic 11,760 a 646,800 First Solar 22,189 a,b 672,770 Impinj 89,907 b 2,455,360 Inphi 51,887 a 2,343,736 Integrated Device Technology 37,534 a 878,296 MaxLinear, Cl. A 87,982 a 1,797,472 Mellanox Technologies 37,893 a 1,570,665 Microsemi 53,485 a 2,928,304 Nanometrics 19,197 a 459,000 Power Integrations 48,556 3,267,819 Semtech 37,463 a 1,052,710 Teradyne 238,437 5,813,094 Software & Services - 8.1% Acxiom 38,089 a 1,010,501 CACI International, Cl. A 13,991 a 1,810,435 CommVault Systems 114,441 a 6,179,814 CSG Systems International 17,637 784,847 DST Systems 9,836 1,015,174 Envestnet 23,196 a 837,376 HubSpot 44,148 a 2,476,703 LogMeIn 36,226 b 3,653,392 Mentor Graphics 36,720 1,342,116 MicroStrategy, Cl. A 5,310 a 1,030,299 Mimecast 96,518 a 1,974,758 NIC 13,350 335,085 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks - 98.6% (continued) Shares Value ($) Software & Services - 8.1% (continued) Proofpoint 20,491 a,b 1,578,012 Shopify, Cl. A 52,226 a 2,176,257 Silver Spring Networks 46,082 a 642,844 Square, Cl. A 348,516 4,509,797 Teradata 30,759 a 825,879 Verint Systems 25,925 a 973,484 WebMD Health 38,356 a,b 2,045,909 Technology Hardware & Equipment - 7.9% CalAmp 29,777 a 432,958 Ciena 196,303 a 4,210,699 Cray 29,877 a 576,626 Electronics For Imaging 19,414 a 844,897 Fabrinet 43,502 a 1,861,886 FARO Technologies 12,163 a 442,733 FLIR Systems 24,577 882,560 Infinera 258,980 a 2,201,330 Ixia 38,778 a 533,198 Keysight Technologies 47,483 a 1,748,799 Lumentum Holdings 36,903 a 1,479,810 Methode Electronics 79,465 2,936,232 NETGEAR 48,720 a 2,616,264 NetScout Systems 30,566 a 953,659 Novanta 78,997 a 1,599,689 Plantronics 12,718 659,047 Sierra Wireless 120,071 a,b 1,843,090 Tech Data 11,073 a,b 939,766 Universal Display 54,304 a,b 2,967,714 Viavi Solutions 533,324 a 4,186,593 Vishay Intertechnology 51,149 b 774,907 Transportation - 4.1% ArcBest 52,209 1,589,764 Avis Budget Group 135,044 a 5,170,835 Kirby 11,880 a,b 753,786 Knight Transportation 161,487 5,652,045 Marten Transport 33,336 811,732 Ryder System 7,893 618,022 Werner Enterprises 126,947 3,433,916 Common Stocks - 98.6% (continued) Shares Value ($) Utilities - 1.4% American States Water 15,200 644,480 Calpine 38,492 a 429,186 Chesapeake Utilities 14,158 917,438 Hawaiian Electric Industries 33,243 1,023,884 Portland General Electric 21,419 891,030 Vectren 16,730 821,108 WGL Holdings 18,849 1,367,683 Total Common Stocks (cost $347,646,020) Other Investment - 2.1% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Government Plus Money Market Fund (cost $9,107,942) 9,107,942 d Investment of Cash Collateral for Securities Loaned - 9.0% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Money Market Fund, Hamilton Shares (cost $39,320,039) 39,320,040 d Total Investments (cost $396,074,001) % Liabilities, Less Cash and Receivables %) ) Net Assets % ADR—American Depository Receipt ETF—Exchange-Traded Fund a Non-income producing security. b Security, or portion thereof, on loan. At November 30, 2016, the value of the fund’s securities on loan was $62,316,044 and the value of the collateral held by the fund was $64,395,125, consisting of cash collateral of $39,320,039 and U.S. Government & Agency securities valued at $25,075,086. c Investment in real estate investment trust. d Investment in affiliated money market mutual fund. STATEMENT OF INVESTMENTS (Unaudited) (continued) Portfolio Summary (Unaudited) † Value (%) Banks 12.3 Money Market Investments 11.1 Capital Goods 8.2 Software & Services 8.1 Technology Hardware & Equipment 7.9 Semiconductors & Semiconductor Equipment 7.2 Pharmaceuticals, Biotechnology & Life Sciences 7.1 Retailing 5.2 Diversified Financials 4.9 Transportation 4.1 Real Estate 4.0 Energy 3.9 Materials 3.8 Health Care Equipment & Services 3.6 Media 3.1 Commercial & Professional Services 2.8 Consumer Durables & Apparel 2.3 Exchange-Traded Funds 2.3 Consumer Services 2.2 Utilities 1.4 Automobiles & Components 1.2 Food, Beverage & Tobacco 1.0 Food & Staples Retailing .9 Household & Personal Products .7 Insurance .4 † Based on net assets. See notes to financial statements. STATEMENT OF INVESTMENTS BNY Mellon Small Cap Multi-Strategy Fund November 30, 2016 (Unaudited) The following is a summary of the inputs used as of November 30, 2016 in valuing the fund’s investments: Level 2 - Other Level 1 - Unadjusted Significant Level 3 -Significant Quoted Prices Observable Inputs Unobservable Inputs Total Assets ($) Investments in Securities: Equity Securities— Domestic Common Stocks † 395,081,008 - - Equity Securities— Foreign Common Stocks † 25,434,676 - - Exchange-Traded Funds 10,191,554 - - Mutual Funds 48,427,981 - - † See Statement of Investments for additional detailed categorizations. NOTES The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. For open short positions, asked prices are used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not NOTES traded on an exchange are valued at their net asset value. All of the preceding securities are generally categorized within Level 1 of the fair value hierarchy. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices. U.S. Treasury Bills are valued at the mean price between quoted bid prices and asked prices by an independent pricing service (the"Service") approved by the Board Members ("Board").These securities are generally categorized within Level 2 of the fair value hierarchy. The Service’s procedures are reviewed by Dreyfus under the general supervision of the Board. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant American Depository Receipts and financial futures. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 of the fair value hierarchy depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are generally categorized within Level 3 of the fair value hierarchy. Pursuant to a securities lending agreement with The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by Dreyfus or U.S. Government and Agency securities. The fund is entitled to receive all dividends, interest and distributions on securities loaned, in addition to income earned as a result of the lending transaction. Should a borrower fail to return the securities in a timely manner, The Bank of New York Mellon is required to replace the securities for the NOTES benefit of the fund or credit the fund with the market value of the unreturned securities and is subrogated to the fund’s rights against the borrower and the collateral. Effective July 1, 2015, the fund adopted new accounting guidance under Accounting Standards Update No. 2014-11, which requires expanded disclosures related to financial assets pledged in secured financing transactions (such as securities lending) and the related contractual maturity terms of these secured transactions. The type of securities loaned for which cash collateral was received, is indicated in the Statement of Investments. Additionally, the contractual maturity of security lending transactions are on an overnight and continuous basis. At November 30, 2016, accumulated net unrealized appreciation on investments was $83,061,218, consisting of $91,781,997 gross unrealized appreciation and $8,720,779 gross unrealized depreciation. At November 30, 2016, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the SEC on Form N-CSR. STATEMENT OF INVESTMENTS BNY Mellon Small-Mid Cap Multi-Strategy Fund November 30, 2016 (Unaudited) Common Stocks - 98.4% Shares Value ($) Automobiles & Components - .7% Standard Motor Products 8,454 422,193 Visteon 23,718 1,865,895 Banks - 6.0% Bank of Hawaii 3,384 a 282,124 Banner 27,909 1,454,896 Boston Private Financial Holdings 19,187 287,805 Columbia Banking System 16,679 664,158 First Republic Bank 42,093 3,447,417 Hancock Holding 11,227 466,482 KeyCorp 154,511 2,674,585 National Bank Holdings, Cl. A 30,051 817,387 SVB Financial Group 26,992 b 4,265,546 Synovus Financial 12,153 470,443 TriState Capital Holdings 14,983 b 305,653 Umpqua Holdings 16,477 292,796 Webster Financial 68,150 a 3,380,921 Capital Goods - 6.9% AGCO 47,262 a 2,637,220 Allegion 5,903 394,970 AMETEK 16,935 801,872 Beacon Roofing Supply 22,298 b 1,034,404 BWX Technologies 11,495 450,144 CLARCOR 10,619 748,109 Crane 12,699 933,250 Cubic 10,299 476,844 Curtiss-Wright 7,707 774,708 EnerSys 5,534 440,396 Granite Construction 21,547 1,271,058 HD Supply Holdings 64,103 b 2,515,402 Hubbell 15,610 a 1,752,691 Ingersoll-Rand 5,707 425,400 Mercury Systems 41,706 b 1,239,085 Nordson 6,220 663,861 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks - 98.4% (continued) Shares Value ($) Capital Goods - 6.9% (continued) Quanta Services 11,887 b 400,830 Snap-on 21,348 3,569,386 Timken 8,189 319,780 Trinity Industries 5,847 162,488 Valmont Industries 1,598 237,942 Watsco 3,629 540,721 Commercial & Professional Services - 3.5% Clean Harbors 41,275 b 2,181,384 Copart 10,288 a,b 562,959 Korn/Ferry International 9,461 240,120 Robert Half International 58,367 2,618,927 Steelcase, Cl. A 83,791 1,302,950 TrueBlue 125,743 b 2,634,316 WageWorks 12,870 b 950,449 Waste Connections 8,263 631,624 Consumer Durables & Apparel - 1.5% Deckers Outdoor 26,948 a,b 1,602,867 G-III Apparel Group 47,723 b 1,296,157 Newell Brands 17,131 805,328 PVH 8,331 882,586 Steven Madden 8,400 b 311,220 Consumer Services - 3.7% Bright Horizons Family Solutions 4,285 b 294,894 Buffalo Wild Wings 3,798 b 640,343 Cheesecake Factory 46,449 2,748,387 Grand Canyon Education 48,149 b 2,749,308 Houghton Mifflin Harcourt 54,311 b 600,137 Panera Bread, Cl. A 3,388 a,b 718,629 Planet Fitness, Cl. A 42,639 864,293 Service Corporation International 88,261 2,382,164 Texas Roadhouse 12,104 567,557 Diversified Financials - 6.6% CBOE Holdings 5,792 a 399,069 E*TRADE Financial 194,972 b 6,728,484 FNFV Group 74,024 b 947,507 Invesco 12,275 384,330 Common Stocks - 98.4% (continued) Shares Value ($) Diversified Financials - 6.6% (continued) Leucadia National 187,950 4,138,659 Raymond James Financial 39,214 2,821,055 SLM 474,959 b 4,782,837 WisdomTree Investments 56,301 a 622,689 Energy - 4.0% Arch Coal, Cl. A 24,689 a,b 1,926,483 Dril-Quip 44,211 a,b 2,500,132 Energen 6,111 b 379,310 EQT 8,651 606,262 Extraction Oil & Gas 503 11,836 FMC Technologies 14,970 b 512,872 Oceaneering International 8,063 214,879 Oil States International 27,144 b 973,112 PDC Energy 27,536 b 2,050,055 RPC 155,975 a 3,131,978 RSP Permian 7,588 b 338,804 Exchange-Traded Funds - 1.9% iShares Russell 2000 ETF 6,061 a 797,688 iShares Russell 2000 Growth ETF 16,544 a 2,519,817 iShares Russell 2000 Value ETF 22,219 a 2,551,630 Food & Staples Retailing - 2.0% Casey's General Stores 26,478 3,189,275 Performance Food Group 23,769 b 501,526 United Natural Foods 58,593 b 2,750,941 Food, Beverage & Tobacco - 1.5% Boston Beer, Cl. A 13,612 a,b 2,356,237 Hain Celestial Group 6,324 b 247,838 Molson Coors Brewing, Cl. B 8,813 863,938 Snyder's-Lance 22,321 831,680 TreeHouse Foods 5,808 a,b 402,611 Health Care Equipment & Services - 5.4% ABIOMED 2,037 b 228,633 Adeptus Health, Cl. A 35,137 b 294,448 Air Methods 9,747 b 318,727 Align Technology 17,155 b 1,596,273 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks - 98.4% (continued) Shares Value ($) Health Care Equipment & Services - 5.4% (continued) Allscripts Healthcare Solutions 21,328 b 234,181 AMN Healthcare Services 7,843 b 261,172 athenahealth 2,985 a,b 282,381 Boston Scientific 41,099 b 840,886 Brookdale Senior Living 90,873 b 1,056,853 Centene 9,712 b 559,703 Cooper 3,118 512,880 DENTSPLY SIRONA 10,162 591,225 DexCom 4,543 b 296,612 Endologix 60,394 a,b 443,896 Globus Medical, Cl. A 99,226 a,b 2,147,251 HMS Holdings 27,935 b 511,769 ICU Medical 4,601 b 691,300 Integra LifeSciences Holdings 6,610 b 534,088 Laboratory Corporation of America Holdings 7,426 b 934,562 MEDNAX 30,574 b 2,001,680 NxStage Medical 35,997 b 889,846 VCA 13,573 b 849,670 WellCare Health Plans 6,178 b 846,510 Household & Personal Products - .5% Avon Products 158,808 b 852,799 Inter Parfums 25,757 887,329 Insurance - 1.5% Assurant 25,563 2,207,109 First American Financial 5,690 214,741 Hanover Insurance Group 5,538 479,535 MGIC Investment 209,641 b 1,901,444 Materials - 4.4% Compass Minerals International 32,237 a 2,499,979 Eagle Materials 9,353 a 909,112 Flotek Industries 33,281 b 447,962 Headwaters 34,012 b 806,084 Louisiana-Pacific 12,759 b 246,759 Methanex 111,446 4,903,624 Mosaic 110,969 a 3,151,520 Royal Gold 3,700 257,668 Scotts Miracle-Gro, Cl. A 3,150 287,500 Common Stocks - 98.4% (continued) Shares Value ($) Materials - 4.4% (continued) Steel Dynamics 8,789 311,834 Media - 2.4% E.W. Scripps, Cl. A 15,068 a,b 257,964 IMAX 23,168 a,b 740,218 Nexstar Broadcasting Group, Cl. A 55,477 3,309,203 Sinclair Broadcast Group, Cl. A 99,493 3,238,497 Pharmaceuticals, Biotechnology & Life Sciences - 6.1% Akorn 51,958 b 1,102,549 Alkermes 13,822 b 785,504 BioMarin Pharmaceutical 4,795 b 410,596 Cambrex 72,691 b 3,641,819 Flexion Therapeutics 44,522 b 734,613 Foamix Pharmaceuticals 64,877 a,b 596,220 Galapagos, ADR 10,862 a,b 642,161 GW Pharmaceuticals, ADR 15,602 b 1,741,963 Halozyme Therapeutics 35,248 a,b 416,279 Jazz Pharmaceuticals 14,471 b 1,499,630 Ligand Pharmaceuticals 9,634 a,b 1,005,790 Natera 65,017 b 780,204 NeoGenomics 63,947 b 571,686 Neurocrine Biosciences 10,055 b 467,055 Ophthotech 8,752 a,b 268,249 Radius Health 12,551 b 667,964 Retrophin 25,297 a,b 517,830 Sage Therapeutics 8,323 a,b 417,066 TherapeuticsMD 494,427 b 2,936,896 Real Estate - 3.9% CoreCivic 5,230 118,773 CyrusOne 7,125 c 304,095 DuPont Fabros Technology 21,421 c 870,978 Empire State Realty Trust, Cl. A 18,062 c 364,311 EPR Properties 26,745 c 1,859,847 Equinix 1,305 c 442,082 Equity Commonwealth 16,841 b,c 489,736 Healthcare Trust of America, Cl. A 25,304 c 715,597 Jones Lang LaSalle 10,133 1,026,270 Monmouth Real Estate Investment 49,706 c 697,872 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks - 98.4% (continued) Shares Value ($) Real Estate - 3.9% (continued) Parkway 7,529 147,568 Pebblebrook Hotel Trust 86,310 a,c 2,482,276 Physicians Realty Trust 38,285 c 693,724 Potlatch 21,642 c 888,945 STORE Capital 43,957 c 1,086,617 Retailing - 6.4% 1-800-Flowers.com, Cl. A 69,515 b 733,383 Burlington Stores 7,093 b 623,617 Core-Mark Holding 10,435 380,982 Dick's Sporting Goods 44,932 2,654,133 Dillard's, Cl. A 3,150 a 225,256 Dollar Tree 1,741 b 153,487 Etsy 49,847 b 618,103 Expedia 6,668 827,165 Lithia Motors, Cl. A 33,858 3,111,550 LKQ 40,042 b 1,314,579 Office Depot 629,382 3,065,090 Ollie's Bargain Outlet Holdings 28,755 a,b 864,088 Ross Stores 10,059 679,888 Sally Beauty Holdings 20,392 a,b 534,066 Staples 238,122 2,302,640 Ulta Salon, Cosmetics & Fragrance 3,193 b 828,583 Urban Outfitters 6,208 b 196,173 Williams-Sonoma 19,582 a 1,072,702 Semiconductors & Semiconductor Equipment - 5.6% Cavium 48,738 b 2,779,528 Cirrus Logic 3,442 b 189,310 First Solar 3,710 a,b 112,487 Impinj 39,391 a,b 1,075,768 Inphi 22,915 b 1,035,071 Integrated Device Technology 12,788 b 299,239 Marvell Technology Group 44,642 640,166 Maxim Integrated Products 23,683 930,031 MaxLinear, Cl. A 39,589 b 808,803 Mellanox Technologies 28,556 b 1,183,646 Microsemi 33,162 b 1,815,619 Power Integrations 21,926 1,475,620 Skyworks Solutions 8,074 620,487 Common Stocks - 98.4% (continued) Shares Value ($) Semiconductors & Semiconductor Equipment - 5.6% (continued) Teradyne 127,028 3,096,943 United Microelectronics, ADR 973,657 1,772,056 Software & Services - 10.1% Acxiom 12,132 b 321,862 Akamai Technologies 9,919 b 661,597 Amdocs 41,116 2,424,611 ANSYS 4,483 b 421,536 Booz Allen Hamilton Holdings 24,588 929,672 Broadridge Financial Solutions 16,861 1,091,581 CACI International, Cl. A 6,417 b 830,360 Cognizant Technology Solutions, Cl. A 10,514 b 579,111 CommVault Systems 46,782 b 2,526,228 CoreLogic 30,875 b 1,164,914 Envestnet 16,028 b 578,611 Fidelity National Information Services 11,209 865,223 HubSpot 20,321 b 1,140,008 Intuit 7,202 818,723 Jack Henry & Associates 27,610 2,386,608 KEYW Holding 82,584 b 1,034,778 LogMeIn 16,378 1,651,721 MicroStrategy, Cl. A 1,318 b 255,732 Mimecast 42,683 a 873,294 Paychex 5,019 295,870 Proofpoint 9,350 b 720,043 Science Applications International 9,677 a 799,030 Shopify, Cl. A 40,040 b 1,668,467 Splunk 9,387 a,b 540,879 Square, Cl. A 244,900 b 3,169,006 SS&C Technologies Holdings 6,935 208,119 Teradata 4,524 b 121,469 Twilio, Cl. A 9,948 a 337,436 Verint Systems 3,849 b 144,530 WebMD Health 64,369 a,b 3,433,442 Technology Hardware & Equipment - 7.7% Amphenol, Cl. A 14,242 972,159 Ciena 150,839 b 3,235,497 Dolby Laboratories, Cl. A 4,403 203,198 Electronics For Imaging 5,509 b 239,752 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks - 98.4% (continued) Shares Value ($) Technology Hardware & Equipment - 7.7% (continued) Fabrinet 15,388 b 658,606 Flex 16,595 b 236,313 FLIR Systems 89,315 3,207,302 Infinera 64,569 b 548,836 IPG Photonics 27,540 a,b 2,641,637 Keysight Technologies 16,740 b 616,534 Lumentum Holdings 25,834 b 1,035,943 Methode Electronics 55,465 2,049,432 National Instruments 58,352 1,719,633 NETGEAR 21,343 b 1,146,119 NetScout Systems 7,831 b 244,327 Novanta 35,674 b 722,398 Trimble 21,167 b 596,698 Universal Display 21,994 a,b 1,201,972 Viavi Solutions 382,182 b 3,000,129 Transportation - 4.9% Avis Budget Group 82,461 b 3,157,432 J.B. Hunt Transport Services 7,103 677,413 Kirby 37,651 a,b 2,388,956 Knight Transportation 131,847 4,614,645 Ryder System 33,853 2,650,690 Werner Enterprises 75,431 2,040,409 Utilities - 1.2% American Water Works 11,861 859,567 Atmos Energy 5,751 409,011 Calpine 141,291 b 1,575,395 Hawaiian Electric Industries 9,680 298,144 NiSource 18,977 416,355 Portland General Electric 5,575 231,920 Total Common Stocks (cost $260,566,306) Other Investment - 1.8% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Government Plus Money Market Fund (cost $5,672,771) 5,672,772 d Investment of Cash Collateral for Securities Loaned - 6.8% Registered Investment Company; Dreyfus Institutional Preferred Money Market Fund, Hamilton Shares (cost $21,527,549) 21,527,549 d Total Investments (cost $287,766,626) % Liabilities, Less Cash and Receivables %) ) Net Assets % ADR—American Depository Receipt ETF—Exchange-Traded Fund a Security, or portion thereof, on loan. At November 30, 2016, the value of the fund’s securities on loan was $46,671,308 and the value of the collateral held by the fund was $47,440,377, consisting of cash collateral of $21,527,549 and U.S. Government & Agency securities valued at $25,912,828. b Non-income producing security. c Investment in real estate investment trust. d Investment in affiliated money market mutual fund. STATEMENT OF INVESTMENTS (Unaudited) (continued) Portfolio Summary (Unaudited) † Value (%) Software & Services 10.1 Money Market Investments 8.6 Technology Hardware & Equipment 7.7 Capital Goods 6.9 Diversified Financials 6.6 Retailing 6.4 Pharmaceuticals, Biotechnology & Life Sciences 6.1 Banks 6.0 Semiconductors & Semiconductor Equipment 5.6 Health Care Equipment & Services 5.4 Transportation 4.9 Materials 4.4 Energy 4.0 Real Estate 3.9 Consumer Services 3.7 Commercial & Professional Services 3.5 Media 2.4 Food & Staples Retailing 2.0 Exchange-Traded Funds 1.9 Consumer Durables & Apparel 1.5 Food, Beverage & Tobacco 1.5 Insurance 1.5 Utilities 1.2 Automobiles & Components .7 Household & Personal Products .5 † Based on net assets. See notes to financial statements. STATEMENT OF INVESTMENTS BNY Mellon Small-Mid Cap Multi-Strategy Fund November 30, 2016 (Unaudited) The following is a summary of the inputs used as of November 30, 2016 in valuing the fund’s investments: Level 2 - Other Level 1 - Unadjusted Significant Level 3 -Significant Quoted Prices Observable Inputs Unobservable Inputs Total Assets ($) Investments in Securities: Equity Securities— Domestic Common Stocks † 291,096,272 - - Equity Securities— Domestic Common Stocks † 13,832,922 - - Exchange-Traded Funds 5,869,135 - - Mutual Funds 27,200,320 - - † See Statement of Investments for additional detailed categorizations. NOTES The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. For open short positions, asked prices are used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not NOTES traded on an exchange are valued at their net asset value. All of the preceding securities are generally categorized within Level 1 of the fair value hierarchy. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices. U.S. Treasury Bills are valued at the mean price between quoted bid prices and asked prices by an independent pricing service (the"Service") approved by the Board Members ("Board").These securities are generally categorized within Level 2 of the fair value hierarchy. The Service’s procedures are reviewed by Dreyfus under the general supervision of the Board. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant American Depository Receipts and financial futures. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 of the fair value hierarchy depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are generally categorized within Level 3 of the fair value hierarchy. Pursuant to a securities lending agreement with The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by Dreyfus or U.S. Government and Agency securities. The fund is entitled to receive all dividends, interest and distributions on securities loaned, in addition to income earned as a result of the lending transaction. Should a borrower fail to return the securities in a timely manner, The Bank of New York Mellon is required to replace the securities for the NOTES benefit of the fund or credit the fund with the market value of the unreturned securities and is subrogated to the fund’s rights against the borrower and the collateral. Effective July 1, 2015, the fund adopted new accounting guidance under Accounting Standards Update No. 2014-11, which requires expanded disclosures related to financial assets pledged in secured financing transactions (such as securities lending) and the related contractual maturity terms of these secured transactions. The type of securities loaned for which cash collateral was received, is indicated in the Statement of Investments. Additionally, the contractual maturity of security lending transactions are on an overnight and continuous basis. At November 30, 2016, accumulated net unrealized appreciation on investments was $50,232,023, consisting of $58,083,828 gross unrealized appreciation and $7,851,805 gross unrealized depreciation. At November 30, 2016, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the SEC on Form N-CSR. STATEMENT OF INVESTMENTS BNY Mellon Tax-Sensitive Large Cap Multi-Strategy Fund November 30, 2016 (Unaudited) Common Stocks - 67.1% Shares Value ($) Automobiles & Components - .2% Adient 891 47,722 Delphi Automotive 655 41,920 Ford Motor 22,993 274,996 General Motors 1,835 63,363 Harley-Davidson 2,994 182,305 Banks - 3.5% Bank of America 208,799 4,409,835 BB&T 10,767 487,207 Citigroup 16,705 941,995 Citizens Financial Group 8,195 274,614 Fifth Third Bancorp 3,234 84,149 JPMorgan Chase & Co. 29,499 2,364,935 KeyCorp 12,445 215,423 M&T Bank 630 90,682 PNC Financial Services Group 7,076 782,181 SunTrust Banks 1,700 88,315 U.S. Bancorp 6,192 307,247 Wells Fargo & Co. 41,667 2,205,018 Zions Bancorporation 2,665 106,040 Capital Goods - 6.2% 3M 18,291 3,141,296 Allegion 2,996 200,462 Arconic 4,975 95,918 Boeing 5,995 902,607 Caterpillar 4,600 439,576 Deere & Co. 771 a 77,254 Donaldson 8,320 a 337,459 Dover 5,199 377,499 Eaton 38,541 2,563,362 Emerson Electric 6,700 378,148 Fastenal 7,460 353,604 Flowserve 9,980 473,551 Fortive 2,056 113,059 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks - 67.1% (continued) Shares Value ($) Capital Goods - 6.2% (continued) General Dynamics 2,421 424,522 General Electric 76,355 2,348,680 Honeywell International 25,128 2,863,084 Illinois Tool Works 18,438 2,308,069 Ingersoll-Rand 7,050 525,507 Johnson Controls International 8,911 400,817 Lockheed Martin 1,964 520,951 MSC Industrial Direct, Cl. A 3,167 282,940 Northrop Grumman 1,146 286,099 Parker-Hannifin 612 85,025 Raytheon 4,495 672,182 Rockwell Collins 2,683 248,768 Stanley Black & Decker 653 77,465 Toro 8,010 423,969 United Rentals 875 b 88,471 United Technologies 3,444 370,988 W.W. Grainger 1,588 a 366,145 Xylem 2,698 139,163 Commercial & Professional Services - .2% Robert Half International 3,145 141,116 Waste Management 7,974 554,352 Consumer Durables & Apparel - .5% Leggett & Platt 5,590 268,655 Lennar, Cl. A 6,550 278,637 NIKE, Cl. B 22,200 1,111,554 VF 4,760 259,468 Consumer Services - 1.5% Carnival 2,398 123,281 Chipotle Mexican Grill 500 b 198,165 ILG 327 5,909 Marriott International, Cl. A 608 47,898 McDonald's 8,601 1,025,841 Starbucks 24,118 1,398,120 Wyndham Worldwide 2,925 210,571 Wynn Resorts 1,425 a 145,336 Yum China Holdings 3,597 b 101,148 Common Stocks - 67.1% (continued) Shares Value ($) Consumer Services - 1.5% (continued) Yum! Brands 31,517 1,997,863 Diversified Financials - 3.8% American Express 2,039 146,890 Ameriprise Financial 3,382 386,258 Berkshire Hathaway, Cl. B 13,992 b 2,202,900 BlackRock 863 319,992 Capital One Financial 4,908 412,468 Charles Schwab 12,266 474,204 CME Group 5,075 573,018 Discover Financial Services 5,797 392,863 Goldman Sachs Group 2,240 491,210 H&R Block 11,470 254,175 Intercontinental Exchange 61,015 3,380,231 Invesco 83,985 2,629,570 Legg Mason 4,320 137,808 Moody's 720 72,360 Morgan Stanley 6,300 260,568 Navient 17,465 300,922 S&P Global 2,118 252,021 State Street 7,726 608,809 Synchrony Financial 4,290 148,262 T. Rowe Price Group 561 41,548 Energy - 5.2% Anadarko Petroleum 4,930 340,910 Apache 4,635 305,678 Baker Hughes 1,160 74,623 Cabot Oil & Gas 8,255 182,601 California Resources 27 b 470 Chevron 11,744 1,310,161 Cimarex Energy 937 129,194 ConocoPhillips 3,106 150,703 Devon Energy 6,515 314,870 Diamond Offshore Drilling 5,190 a,b 93,731 EOG Resources 10,552 1,081,791 EQT 1,305 91,454 Exxon Mobil 28,894 2,522,446 Halliburton 5,562 295,287 Helmerich & Payne 3,515 a 265,910 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks - 67.1% (continued) Shares Value ($) Energy - 5.2% (continued) Hess 3,865 216,285 Kinder Morgan 20,735 460,317 Marathon Oil 18,115 327,157 Marathon Petroleum 43,521 2,046,357 Murphy Oil 5,865 198,882 Nabors Industries 137,560 2,214,716 Newfield Exploration 3,080 b 139,278 Occidental Petroleum 5,449 388,841 ONEOK 1,650 90,635 Phillips 66 5,038 a 418,557 Pioneer Natural Resources 1,008 192,568 Range Resources 2,505 88,126 Schlumberger 11,997 1,008,348 Southwestern Energy 6,220 a,b 70,597 Spectra Energy 5,537 226,740 Tesoro 2,130 173,276 Transocean 11,585 a,b 149,447 Valero Energy 48,728 2,999,696 Williams Cos. 94 2,886 Food & Staples Retailing - .9% Costco Wholesale 4,295 644,722 CVS Health 11,301 868,934 Kroger 14,332 462,924 Sysco 1,650 87,863 Walgreens Boots Alliance 7,587 642,847 Wal-Mart Stores 8,317 585,766 Food, Beverage & Tobacco - 4.1% Altria Group 15,089 964,640 Archer-Daniels-Midland 6,445 278,617 Coca-Cola 25,580 1,032,153 Constellation Brands, Cl. A 15,979 2,415,066 General Mills 6,450 393,063 Hershey 1,006 97,220 Kraft Heinz 4,451 363,424 McCormick & Co. 3,022 275,606 Mead Johnson Nutrition 1,047 75,478 Molson Coors Brewing, Cl. B 4,480 439,174 Mondelez International, Cl. A 19,035 785,003 Common Stocks - 67.1% (continued) Shares Value ($) Food, Beverage & Tobacco - 4.1% (continued) Monster Beverage 2,265 b 101,359 PepsiCo 37,742 3,777,974 Philip Morris International 33,063 2,918,802 Reynolds American 6,818 368,854 Tyson Foods, Cl. A 1,390 78,966 Health Care Equipment & Services - 3.5% Abbott Laboratories 6,843 260,513 Aetna 3,693 483,192 AmerisourceBergen 2,496 194,663 Anthem 2,774 395,378 Baxter International 1,585 70,326 Becton Dickinson & Co. 3,380 571,558 Boston Scientific 21,064 b 430,969 C.R. Bard 4,481 943,475 Cardinal Health 1,135 80,596 Cerner 5,920 b 294,698 Cigna 2,998 403,951 Danaher 4,112 321,435 Express Scripts Holding 5,628 b 427,053 Humana 2,671 567,961 Intuitive Surgical 1,143 b 735,795 McKesson 2,139 307,610 Medtronic 8,775 640,663 ResMed 6,577 a 404,354 St. Jude Medical 2,716 215,107 Stryker 5,231 594,555 UnitedHealth Group 23,993 3,798,572 Varian Medical Systems 3,569 a,b 320,603 Household & Personal Products - 1.0% Clorox 2,630 303,923 Colgate-Palmolive 11,848 772,845 Estee Lauder, Cl. A 5,325 413,752 Kimberly-Clark 4,350 502,903 Procter & Gamble 17,001 1,401,902 Insurance - 1.9% Aflac 1,080 77,090 Allstate 5,750 402,040 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks - 67.1% (continued) Shares Value ($) Insurance - 1.9% (continued) American International Group 14,635 926,835 Aon 4,891 558,063 Chubb 1,331 170,368 Cincinnati Financial 1,410 108,203 Hartford Financial Services Group 61,445 2,895,288 Lincoln National 2,076 133,072 Marsh & McLennan Cos. 7,356 509,844 MetLife 6,757 371,703 Prudential Financial 1,076 108,246 Travelers 4,791 543,060 Materials - 2.4% Air Products & Chemicals 3,487 503,732 Alcoa 1,658 48,032 Dow Chemical 50,036 2,788,006 E.I. du Pont de Nemours & Co. 8,041 591,898 Ecolab 2,980 347,855 FMC 5,880 329,986 Freeport-McMoRan 25,405 a,b 389,967 International Flavors & Fragrances 2,310 279,626 International Paper 2,004 97,635 LyondellBasell Industries, Cl. A 3,266 294,985 Monsanto 7,141 733,452 Mosaic 655 a 18,602 Newmont Mining 6,295 204,210 Nucor 1,060 65,921 Owens-Illinois 3,930 b 72,194 PPG Industries 4,666 447,609 Praxair 3,437 413,471 Sherwin-Williams 1,290 346,584 Vulcan Materials 3,429 430,854 Media - 2.5% CBS, Cl. B 1,149 69,767 Charter Communications, Cl. A 446 b 122,788 Comcast, Cl. A 49,976 3,473,832 Discovery Communications, Cl. A 1,070 a,b 28,986 Omnicom Group 820 71,291 Time Warner 35,332 3,244,184 Twenty-First Century Fox, Cl. A 4,796 134,816 Common Stocks - 67.1% (continued) Shares Value ($) Media - 2.5% (continued) Viacom, Cl. B 620 23,238 Walt Disney 18,040 1,788,125 Pharmaceuticals, Biotechnology & Life Sciences - 6.0% AbbVie 12,108 736,166 Agilent Technologies 45,790 2,013,844 Alexion Pharmaceuticals 1,150 b 140,979 Allergan 14,429 2,803,555 Amgen 6,369 917,582 Biogen 2,909 b 855,450 Bristol-Myers Squibb 17,152 968,059 Celgene 11,381 b 1,348,762 Eli Lilly & Co. 9,686 650,124 Endo International 1,015 b 16,250 Gilead Sciences 17,306 1,275,452 Johnson & Johnson 51,062 5,683,201 Merck & Co. 19,251 1,177,969 Mettler-Toledo International 680 b 280,174 Pfizer 44,543 1,431,612 Regeneron Pharmaceuticals 252 b 95,568 Shire, ADR 432 75,427 Thermo Fisher Scientific 4,740 664,121 Real Estate - 1.0% American Tower 2,360 c 241,357 AvalonBay Communities 2,636 c 433,596 Crown Castle International 2,870 c 239,530 Equinix 373 c 126,357 Equity Residential 6,437 c 386,284 General Growth Properties 10,720 c 271,645 HCP 3,535 c 104,389 Iron Mountain 7,405 c 244,365 Kimco Realty 13,000 c 332,020 Macerich 1,470 c 99,798 Public Storage 26 c 5,442 Quality Care Properties 707 10,605 Simon Property Group 1,672 c 300,375 SL Green Realty 2,005 c 211,247 Ventas 3,150 c 190,323 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks - 67.1% (continued) Shares Value ($) Real Estate - 1.0% (continued) Weyerhaeuser 14,470 c 446,110 Retailing - 3.3% Amazon.com 6,353 b 4,768,371 Dollar Tree 5,134 b 452,613 eBay 2,742 b 76,255 Genuine Parts 949 91,322 Home Depot 11,673 1,510,486 L Brands 2,529 a 177,586 Lowe's 10,987 775,133 Macy's 1,199 50,598 Netflix 3,234 b 378,378 Nordstrom 3,805 a 212,776 O'Reilly Automotive 1,734 b 475,983 Priceline Group 503 b 756,351 Ross Stores 4,413 298,275 Target 1,370 105,819 The TJX Companies 16,517 1,293,942 Tractor Supply 5,156 387,061 Semiconductors & Semiconductor Equipment - 3.3% Analog Devices 1,503 111,583 Applied Materials 5,935 191,107 Broadcom 20,919 3,566,480 Intel 40,102 1,391,539 Lam Research 4,510 478,150 Micron Technology 6,870 b 134,171 NVIDIA 44,600 a 4,112,120 QUALCOMM 6,407 436,509 Texas Instruments 12,854 950,296 Versum Materials 1,743 42,634 Xilinx 1,834 98,999 Software & Services - 10.1% Accenture, Cl. A 5,305 633,576 Adobe Systems 35,862 b 3,686,972 Alphabet, Cl. A 7,122 b 5,525,817 Alphabet, Cl. C 2,688 b 2,037,612 Autodesk 1,980 b 143,768 Automatic Data Processing 10,122 971,914 Common Stocks - 67.1% (continued) Shares Value ($) Software & Services - 10.1% (continued) Cognizant Technology Solutions, Cl. A 10,632 b 585,611 Dell Technologies, Cl. V 550 29,458 Electronic Arts 30,500 b 2,416,820 Facebook, Cl. A 40,106 b 4,749,353 Fiserv 4,532 b 474,138 International Business Machines 4,991 809,640 Intuit 2,117 240,661 Jack Henry & Associates 4,480 387,251 Mastercard, Cl. A 14,383 1,469,943 Microsoft 74,718 4,502,507 Oracle 26,000 1,044,940 Paychex 15,194 895,686 PayPal Holdings 2,742 b 107,706 salesforce.com 7,734 b 556,848 Visa, Cl. A 49,545 3,830,819 Western Union 4,157 a 87,422 Yahoo! 15,247 b 625,432 Technology Hardware & Equipment - 2.7% Amphenol, Cl. A 12,654 863,762 Apple 45,549 5,034,075 Cisco Systems 60,537 1,805,213 Corning 14,950 359,249 Hewlett Packard Enterprise 21,518 512,128 HP 20,128 309,971 IPG Photonics 4,345 a,b 416,772 Motorola Solutions 768 61,632 Western Digital 1,496 95,235 Telecommunication Services - 1.0% AT&T 41,738 1,612,339 CenturyLink 13,250 a 311,640 Frontier Communications 36,960 a 134,904 TE Connectivity 3,710 250,944 Verizon Communications 25,910 1,292,909 Transportation - 1.0% CH Robinson Worldwide 1,155 a 86,452 CSX 7,713 276,203 Delta Air Lines 3,995 192,479 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks - 67.1% (continued) Shares Value ($) Transportation - 1.0% (continued) Expeditors International of Washington 7,370 388,694 FedEx 2,909 557,568 Kansas City Southern 1,865 165,444 Norfolk Southern 757 80,590 Ryder System 1,780 139,374 Southwest Airlines 11,105 517,604 Union Pacific 7,606 770,716 United Parcel Service, Cl. B 3,523 408,386 Utilities - 1.3% AES 11,440 130,988 American Electric Power 2,915 172,131 CenterPoint Energy 12,855 306,720 CMS Energy 8,781 353,172 Dominion Resources 4,433 324,895 DTE Energy 660 61,439 Duke Energy 1,781 131,384 Eversource Energy 7,290 376,310 Exelon 9,445 307,057 NextEra Energy 5,805 663,105 NiSource 10,190 223,569 NRG Energy 7,975 90,437 Pinnacle West Capital 3,335 246,557 SCANA 1,735 122,370 Sempra Energy 4,585 457,583 Southern 1,463 68,498 Xcel Energy 10,635 414,871 Total Common Stocks (cost $147,419,172) Other Investment - 32.8% Shares Value ($) Registered Investment Company; BNY Mellon Income Stock Fund, Cl. M 4,251,477 d 38,178,263 Dreyfus Institutional Preferred Government Plus Money Market Fund 1,608,508 e 1,608,508 Dreyfus Research Growth Fund, Cl. Y 2,528,959 d 35,911,211 Dreyfus Strategic Value Fund, Cl. Y 1,036,531 d 40,528,379 (cost $105,595,023 ) Investment of Cash Collateral for Securities Loaned - .5% Registered Investment Company; Dreyfus Institutional Preferred Money Market Fund, Hamilton Shares (cost $1,749,843) 1,749,843 e Total Investments (cost $254,764,038) % Liabilities, Less Cash and Receivables %) ) Net Assets % ADR—American Depository Receipt a Security, or portion thereof, on loan. At November 30, 2016, the value of the fund’s securities on loan was $8,543,004 and the value of the collateral held by the fund was $8,703,560, consisting of cash collateral of $1,749,843 and U.S. Government & Agency securities valued at $6,953,717. b Non-income producing security. c Investment in real estate investment trust. d Investment in affiliated mutual fund. e Investment in affiliated money market mutual fund. Portfolio Summary (Unaudited) † Value (%) Mutual Funds: Domestic 32.4 Software & Services 10.1 Capital Goods 6.2 Pharmaceuticals, Biotechnology & Life Sciences 6.0 Energy 5.2 Food, Beverage & Tobacco 4.1 Diversified Financials 3.8 Banks 3.5 Health Care Equipment & Services 3.5 Retailing 3.3 Semiconductors & Semiconductor Equipment 3.3 Technology Hardware & Equipment 2.7 Media 2.5 Materials 2.4 Insurance 1.9 Consumer Services 1.5 Utilities 1.3 Household & Personal Products 1.0 Real Estate 1.0 Telecommunication Services 1.0 Transportation 1.0 Money Market Investments .9 Food & Staples Retailing .9 Consumer Durables & Apparel .5 Automobiles & Components .2 Commercial & Professional Services .2 † Based on net assets. See notes to financial statements. STATEMENT OF INVESTMENTS BNY Mellon Tax-Sensitive Large Cap Multi-Strategy Fund November 30, 2016 (Unaudited) The following is a summary of the inputs used as of November 30, 2016 in valuing the fund’s investments: Level 2 - Other Level 1 - Unadjusted Significant Level 3 -Significant Quoted Prices Observable Inputs Unobservable Inputs Total Assets ($) Investments in Securities: Equity Securities— Domestic Common Stocks † 233,683,565 - - Equity Securities— Foreign Common Stocks † 3,791,354 - - Mutual Funds 117,976,204 - - † See Statement of Investments for additional detailed categorizations. NOTES The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. For open short positions, asked prices are used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not NOTES traded on an exchange are valued at their net asset value. All of the preceding securities are generally categorized within Level 1 of the fair value hierarchy. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices. These securities are generally categorized within Level 2 of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant American Depository Receipts and financial futures. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board Members ('Board"). Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 of the fair value hierarchy depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are generally categorized within Level 3 of the fair value hierarchy. Pursuant to a securities lending agreement with The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by Dreyfus or U.S. Government and Agency securities. The fund is entitled to receive all dividends, interest and distributions on securities loaned, in addition to income earned as a result of the lending transaction. Should a borrower fail to return the securities in a timely manner, The Bank of New York Mellon is required to replace the securities for the benefit of the fund or credit the fund with the market value of the unreturned securities and is subrogated to the fund’s rights against the borrower and the collateral. Effective July 1, 2015, the fund adopted new accounting guidance under Accounting Standards Update No. 2014-11, which requires expanded disclosures related to financial NOTES assets pledged in secured financing transactions (such as securities lending) and the related contractual maturity terms of these secured transactions. The type of securities loaned for which cash collateral was received, is indicated in the Statement of Investments. Additionally, the contractual maturity of security lending transactions are on an overnight and continuous basis. At November 30, 2016, accumulated net unrealized appreciation on investments was $100,687,085, consisting of $101,633,189 gross unrealized appreciation and $946,104 gross unrealized depreciation. At November 30, 2016, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the SEC on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. FORM N-Q SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. BNY Mellon Funds Trust By: /s/Patrick T. Crowe Patrick T. Crowe President Date: January 17, 2017 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/Patrick T.Crowe Patrick T. Crowe President Date: January 17, 2017 By: /s/ James Windels James Windels Treasurer Date: January 17, 2017 EXHIBIT INDEX (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT)
